Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 1 of 590 PageID: 880
                                          STATE OF NEW JERSEY
                                          OFFICE OF ADMINISTRATIVE LAW
                                          DOCKET NO. EDS 10706-17




           __________________________
                                     :
           F.H. and M.H. o/b/o J.H., :
                                     :
                     Petitioner,     :
                                     :             TRANSCRIPT
           -vs-                      :                 OF
                                     :        RECORDED PROCEEDINGS
           West Morris Regional High :
           Board of Education,       :
                                     :
                     Respondent.     :
           __________________________:


                                          April 9, 2018


           BEFORE:

                 THE HONORABLE THOMAS BETANCOURT, A.L.J.


           APPEARANCES:

                 CLEARY GIACOBBE ALFIERI JACOBS, LLC
                 By: Jodi S. Howlett, Esq.
                 By: Danielle Pantaleo, Esq.
                 Attorney(s) for Petitioner

                 WARSHAW LAW FIRM
                 By: Julie Warshaw, Esq.
                 Attorney(s) for Respondent




                                        Transcriber: Peggy Wasco
                                        CRT SUPPORT CORPORATION
                                        2082 Highway 35, P.O. Box 785
                                        South Amboy, N.J. 08879
                                        Phone: (732) 721-4330
                                        Fax:   (732) 721-7650
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 2 of 590 PageID: 881
                                   I N D E X                              2

           OPENING STATEMENT

            By Ms. Warshaw         8


                                                                     VOIR
           WITNESS              DIRECT    CROSS   REDIRECT   RECROSS DIRE

           JOSEPH CUSACK

            By Ms. Howlett      12/22              109
            By Ms. Warshaw                 67                 113

           KENDRA DICKERSON

            By Ms. Howlett      117/131            199
            By Ms. Warshaw                166                 206      127
            By The Court         163

           TRACY COSTA

            By Ms. Howlett       216               231
            By Ms. Warshaw                228
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 3 of 590 PageID: 882
                                E X H I B I T S                            3

           NO.         DESCRIPTION                           I.D.    EVID.

           R-1     504 Plan, 12/7/16                          52      52

           R-2     Special Education Referral Form            58      59

           R-3     Pre-Referral Intervention                  62      63

           R-4     Parental Invitation to Initial
                    Meeting, 1/3/17                          121     122

           R-9     Eligibility Determination Report          154     155

           R-12    Programs offered in BSP Program           220     227

           R-13    Letter from ICCPC indicating that
                    J.H. was in their care, 10/20/16          47      47

           R-14    Medical Clearance from ICCPC,
                    12/12/16                                  50      51

           R-15    Letter from ICCPC with medical
                    support, 1/6/17                           64      64

           R-16    Psychological Evaluation                  125     131

           R-17    Psychiatric Evaluation, 3/15//17          143     144

           R-18    Social History Report                     141     142

           R-19    Psycho-educational Testing Report         143

           R-24    Seventh grade report card                  98      99

           R-25    Eighth grade report card                   22      23

           R-26    Official student transcript                33      33

           R-27    2016/17 Course Schedule                    40      41

           R-33    Standardized testing results, 2013         28      29

           R-34    NJ ASK Spring of 2014 standardized
                    testing results in English
                    language arts, and mathematics            27      27

           R-35    State assessment in science, 5/2015        30      30

           R-36    PARCC Assessment, English                  36      37

           R-37    PARCC Assessment, Mathematics              37      38

           R-39    Note from J.H.’s parents, 10/10/16         44      44
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 4 of 590 PageID: 883
                                E X H I B I T S                            4

           NO.        DESCRIPTION                            I.D.    EVID.

           R-40    Note from Plaza Family Medical,
                    10/11/16                                  45      46

           P-26    Draft IEPs                                 88      92

           P-29    E-mails from parents to school
                    personnel                                189     211

           P-31    Being Successful Program Brochure          77

           P-32    Psychoeducational Evaluation Report
                    by Dr. Schubert, 8/21/17                  185    212

           P-33    Independent Psychiatric Report by
                    Dr. Ellen Platt, 9/6/17                   186    212
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 5 of 590 PageID: 884
                                    Colloquy                              5

  1                    THE COURT: This is the matter of F.H. and

  2        M.H. on behalf of J.H. vs. West Morris Regional High

  3        School Board of Education.      The docket number is EDS

  4        10706-17.    Today is April 9, 2018.      I am Judge

  5        Betancourt.

  6                    Appearances for the District?

  7                    MS. HOWLETT: Jodie Howlett on behalf of the

  8        respondent school district.

  9                    THE COURT: Good morning.

 10                    For the petitioners?

 11                    MS. WARSHAW: Julie Warshaw, Warshaw Law Firm,

 12        representing the petitioners.

 13                    THE COURT: Good morning.

 14                    MS. WARSHAW: Good morning.

 15                    THE COURT: Let’s address respondent’s motion.

 16        I’m reserving on it simply because I have not had the

 17        time to review the paperwork, and particularly, the

 18        recordings of the IEP meeting.       So, I can’t make a

 19        decision without having reviewed everything, considered

 20        it, done some research, so we’re going to start your

 21        case today.    I’ll get to it sometime this week and

 22        hopefully get an order out, one way or the other, by

 23        week’s end or early next week.       Okay?

 24                    MS. HOWLETT: Your Honor, just one other

 25        outstanding matter.     I believe there was briefs that
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 6 of 590 PageID: 885
                                    Colloquy                               6

  1        were filed on the scope of the hearing.

  2                   THE COURT: I’m going to address it.        I mean,

  3        it’s kind of all encompassing, in terms of the motion,

  4        and so, I’m going to address all of it in one order.

  5                   Go ahead.

  6                   MS. WARSHAW: Are we going to have oral

  7        argument on this motion?

  8                   THE COURT: No, we’re not.       Okay?   I’d like to

  9        actually start a hearing, as opposed to continually

 10        filing motions and having arguments, arranging

 11        settlement conferences that we don’t do anything at

 12        other than say “Hello” to each other and then you leave

 13        without starting anything.      I know you guys agreed to

 14        that, but I wasn’t aware that we weren’t going to move

 15        the case the last time we were here, after we didn’t

 16        settle.

 17                   So, go ahead.

 18                   MS. WARSHAW: Your Honor, just to clarify for

 19        the record, with last time, I had spoken to Ms. Howlett

 20        the week before and she had indicated to me that there

 21        was a good chance that the case was going to settle and

 22        that’s why I agreed, but --

 23                   THE COURT: I said I didn’t know -- I didn’t

 24        know.

 25                   MS. WARSHAW: -- but when we came here, she
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 7 of 590 PageID: 886
                    Colloquy / Opening Statement - Warshaw                7

  1        had a no-pay position, which is not --

  2                    THE COURT: All right.

  3                    MS. WARSHAW: -- what we had expected.

  4                    MS. HOWLETT: Your Honor --

  5                    THE COURT: It didn’t settle.      If it didn’t

  6        settle, it didn’t settle.      I don’t want to go back and

  7        forth why it didn’t settle or what happened.         It didn’t

  8        settle and we didn’t move the case.        That’s my -- from

  9        my perspective, we didn’t move the case, one way or the

 10        other.    It didn’t settle, but nobody called a witness,

 11        so -- and I didn’t know we weren’t going to do anything

 12        if there was no settlement.      That was just what I was -

 13        - that’s all I meant, okay?      I’m not mad at either of

 14        you.   You’re both very nice, very good attorneys, so

 15        let’s move on.

 16                    First witness.

 17                    MS. HOWLETT: Thank you, Your Honor.

 18                    THE COURT: Openings?     Because we haven’t

 19        started yet.    Do you want to do an opening?

 20                    MS. HOWLETT: The District --

 21                    THE COURT: The District waives?

 22                    MS. HOWLETT: Yeah, the District waives their

 23        opening.

 24                    THE COURT: Okay.    Opening?

 25                    MS. WARSHAW: We’d like to do an opening, but
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 8 of 590 PageID: 887
                   Colloquy / Opening Statement - Warshaw                 8

  1        also, we haven’t had the benefit of a list of who’s

  2        going to be even called today.       We were entitled to

  3        that.   I asked last week and I asked over the weekend.

  4        I still haven’t -- I didn’t even know who was going to

  5        be called today, so it’s a little unfair for me to have

  6        to do cross examination when I don’t even know who the

  7        witnesses are.

  8                     MS. HOWLETT: Your Honor, the petitioners were

  9        provided with a witness list in accordance with the

 10        pre-hearing order within the time frame provided by the

 11        order and the regulations.

 12                     THE COURT: Okay.   So, if you have a witness -

 13        - you saying that never happened?

 14                     MS. WARSHAW: We got a witness list but

 15        there’s like 19 people on the list.

 16                     THE COURT: That’s the list.

 17                     MS. WARSHAW: But, Your Honor, we’re required

 18        to tell, you know, the respondent who we’re calling at

 19        what time.    They should be at least -- at least giving

 20        us the names of the people who they’re calling today.

 21        I don’t even have a list now, so that would be --

 22                     THE COURT: Call your first witness.

 23                     Well, wait a minute.    You wanted to do an

 24        opening.   Go ahead.

 25                     MS. WARSHAW: Yes, I’d like to do an opening.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 9 of 590 PageID: 888
                          Opening Statement - Warshaw                     9

  1                     This -- this case is about a 17 year old

  2        girl, J.H., who has been suffering from school-related

  3        anxiety.    And today, and throughout this hearing,

  4        you’re going to be hearing testimony about how J.H.

  5        came to where she is today and how she was unable to

  6        attend school due to the school-related anxiety, but

  7        she is now able to function in a smaller, quieter high

  8        school with appropriate supports.       You will hear

  9        testimony about the appropriateness of the proposed --

 10        the inappropriateness of the proposed IEP, both in the

 11        classification and the placement.       You will hear

 12        testimony about the independent evaluations and how

 13        J.H. was diagnosed with a specific learning disability

 14        and sensitivity to noise and the school refused to

 15        amend their proposed classification or their proposed

 16        placement.

 17                     You will hear testimony about how the school

 18        district ignored our attempts, from mid-August through

 19        September, to try to get the IEP amended and to reflect

 20        J.H.’s true diagnosis and her needs.        You will hear

 21        about petitioner’s efforts and how they had no choice

 22        but to find an appropriate placement of J.H. and how

 23        they had to unilaterally place her at the Purnell

 24        School.    You will hear how well she is doing

 25        academically, emotionally, and socially.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 10 of 590 PageID: 889
                   Opening Statement - Warshaw / Colloquy                10

  1                    Petitioner respectfully requests that the

  2        Court take into consideration all the facts, the

  3        evaluation reports, and how petitioners were ignored by

  4        the school district, the timing and the lack of

  5        efforts, and the failures by the school district, and

  6        the lack of any appropriate placement for J.H., which

  7        caused J.H. to have to be unilaterally placed.

  8        Petitioners believe this Court, after this Court hears

  9        the testimony and examines the documentary evidence,

 10        that this Court will find in favor of the petitioners.

 11                    THE COURT: Thank you.

 12                    MS. WARSHAW: Thanks.

 13                    THE COURT: First witness?

 14                    MS. HOWLETT: Thank you, Your Honor.        I’m just

 15        going to grab her.

 16                    THE COURT: Sure.     Other than have dead time,

 17        I’m going to pause it.

 18                    MS. WARSHAW: Your Honor, I don’t know who

 19        these people are.     Can they put on the record who they

 20        are?

 21                    THE COURT: Wait for Ms. Howlett.       We’re on

 22        the record.    Wait for Ms. Howlett to come back.

 23                    MS. WARSHAW: Okay.

 24                    THE COURT: Other than have dead time, I’m

 25        just going to pause it.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 11 of 590 PageID: 890
                                    Colloquy                             11

  1                              (RECORDING PAUSED)

  2                    THE COURT: Okay, we’re back on the record.

  3                    Have a seat right there, please.

  4                    MS. HOWLETT: Thank you, Your Honor.

  5                    THE COURT: While you were out of the room,

  6        Ms. Warshaw inquired as to the two individuals seated

  7        next to you.     I told her to wait until you came back.

  8        Would you identify them?

  9                    MS. PANTALEO: Danielle Pantaleo of Cleary

 10        Giacobbe.

 11                    THE COURT: How are you?

 12                    MS. PANTALEO: Good.      Good morning.

 13                    MR. REINEK: Good morning, Your Honor.

 14        Michael Reinek (phonetic) for the District (out of

 15        microphone range).

 16                    THE COURT: Okay.     How are you?

 17                    Good morning.    Ready to testify?

 18                    THE WITNESS: Yes, sir.

 19                    THE COURT: Raise your right hand.

 20        J O S E P H      M I C H A E L      C U S A C K, RESPONDENT’S

 21        WITNESS, SWORN.

 22                    THE COURT: Thank you.      Would you state your

 23        full name and spell your last name, please?

 24                    THE WITNESS: Joseph Michael Cusack, C-U-S-A-

 25        C-K.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 12 of 590 PageID: 891
                           Colloquy / Cusack - Direct                    12

  1                      THE COURT: C-U-S-A-C-K.

  2                      THE WITNESS: Yes, sir.

  3                      THE COURT: Go ahead.

  4                      MS. HOWLETT: Thank you, Your Honor.

  5        DIRECT EXAMINATION BY MS. HOWLETT:

  6              Q       Good morning.

  7        A     Good morning.

  8              Q       Joe -- can I call you Joe?

  9        A     Sure, absolutely.

 10              Q       Okay.   It’s a little less formal.

 11                      Just for purposes of the Court, can you just

 12        describe your position and place of employment?

 13        A     Sure.    I’m a guidance counselor at West Morris

 14        Central High School.      I’ve been there since July of

 15        2007 and I’m a counselor for approximately 220

 16        students.

 17              Q       And what are some of your duties as guidance

 18        counselor at West Morris Central?

 19                      THE COURT: Hold on.    Sorry about that.    Thin

 20        walls.

 21                      THE WITNESS: So, primary is, I’m an

 22        educational specialist, so I monitor students’ academic

 23        progress.     I make sure that their graduation

 24        requirements are met.      I advise students on college

 25        application process, career planning.        If a student is
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 13 of 590 PageID: 892
                                   Cusack - Direct                       13

  1        in a situation where we’d require medical 504, we’ll

  2        implement that through the I&RS committee, CST

  3        evaluations.       I participate in all of those meetings as

  4        the guidance counselor.

  5        BY MS. HOWLETT”

  6                Q    And you said you were employed since 2007?

  7        A       In West Morris Central, correct.

  8                Q    And then what did you do before that?

  9        A       Prior to that, I was a history teacher at Roxbury

 10        High School since ‘96.

 11                Q    Anything before that or --

 12        A       College.

 13                Q    College.

 14        A       I graduated college in ‘95.

 15                Q    And where did you go to college?

 16        A       Sienna College in Loudonnville, New York.

 17                Q    And did you get a degree there?

 18        A       Yes, I have a bachelor of arts in history and a

 19        secondary education certification from the State of New

 20        York.

 21                Q    And do you have any additional -- like a

 22        master’s degree or anything?

 23        A       Yes, I have a master’s degree from Montclair State

 24        University in master of arts and social sciences with a

 25        concentration in history in 2002 and I earned my school
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 14 of 590 PageID: 893
                                 Cusack - Direct                           14

  1        counseling -- master’s in school counseling from

  2        Centenary College -- then Centenary College, it’s now a

  3        university -- in Hackettstown in 2000 and -- oh boy --

  4        six -- no, seven.

  5                Q    And what about licenses?     Do you have any

  6        licenses through the State or --

  7        A       Yes, I have a standard New Jersey teaching

  8        certificate in social studies and a school counseling

  9        certificate, New Jersey State School Counseling, as

 10        well as a supervisor’s certification and a director of

 11        school counseling -- director of guidance certification

 12        as well.

 13                Q    Okay.   Anything else you want to tell us

 14        about yourself?

 15        A       No, I think that’s good.

 16                Q    Okay.   So let’s talk.    You know why we’re

 17        here, the student that we’re talking about.

 18                     MS. HOWLETT: For purposes of the record, can

 19        we use her name or would you rather initials?

 20                     THE COURT: It doesn’t matter to me, but I

 21        think, probably, let’s just use the initials because

 22        for some reason on education matters, we’ve been

 23        getting a lot of OPRA requests, so let’s not use the

 24        name.

 25                     MS. HOWLETT: That’s fine, Your Honor.       Just
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 15 of 590 PageID: 894
                                   Cusack - Direct                       15

  1        for clarification.

  2        BY MS. HOWLETT:

  3                Q       So we’re going to refer to the student as

  4        J.H.

  5        A       Okay.

  6                Q       So, can you just tell us, just off the bat,

  7        how you first knew of J.H., how you first learned about

  8        her?

  9        A       Sure.    Well, she was added to my caseload back in

 10        -- when she was in the eighth grade.         She was a -- you

 11        know, we would have -- we typically do -- and again, I

 12        can’t remember the details, but when we have incoming

 13        eighth graders, we do meetings where they’re assigned

 14        to our -- and we develop a schedule for the incoming

 15        year.       I’ve worked with J.H.’s parents in the past and

 16        with two of their other sons -- I know they have three.

 17        I believe one other son had a -- yes, three sons -- had

 18        a different counselor.       But I have worked with the

 19        family since probably 2008 or nine.

 20                        UNIDENTIFIED FEMALE: 2008.

 21                        THE WITNESS: Yes, yes.    Oh, I’m sorry.   Yes,

 22        so around there.       So, then J.H., when she enrolled in -

 23        - she started in September, you know, I worked with her

 24        as her guidance counselor.

 25        BY MS. HOWLETT:
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 16 of 590 PageID: 895
                                    Cusack - Direct                       16

  1               Q       And that was, for the Court’s purpose,

  2        September of what year?

  3        A      September of 2015?      Hold on.    Can I refer to --

  4               Q       No.

  5        A      Okay.    All right.

  6               Q       Sorry.    To your best recollection.

  7        A      To my best recollection, I think her -- so, she’s

  8        a junior now, so this is 17/18, so 15/16.         So, ‘15,

  9        yes.

 10               Q       Okay.    If you don’t --

 11        A      Yeah, I believe it was September of ‘15.

 12               Q       Did you have any first initial impressions of

 13        J.H. when you met her?        I don’t know if you recall when

 14        you met her.

 15        A      She’s a lovely girl and she was a very, you know,

 16        sweet young lady.        She started off -- you know, I

 17        always check in on my students as they start their

 18        freshman year and there was nothing that -- nothing out

 19        of the ordinary.        She had -- yeah, she started off, in

 20        her freshman year, she started off strong.

 21               Q       Did she come into the district as classified

 22        for special ed?

 23        A      No, she did not.

 24               Q       And when she came into the district, did she

 25        have a 504 plan?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 17 of 590 PageID: 896
                                 Cusack - Direct                         17

  1        A      Not that I’m aware of.

  2               Q      Anything like that, that you’re aware of?

  3        A      No.

  4               Q      Is it part of your practice to review a

  5        student’s records when they come in?

  6        A      Yes.

  7               Q      So, would that include their elementary

  8        school records?

  9        A      Typically, we could go back to the elementary

 10        school records if we’re doing an evaluation, however, I

 11        would usually look at the eighth grade classes, you

 12        know, their grades, comments from teachers, just to

 13        kind of get a general overview of the student.          I don’t

 14        look too far because I feel like we’re a separate

 15        district from the middle school and kind of like, you

 16        know, kids are starting off with a clean slate and, you

 17        know, I don’t like to have a -- I like to develop my

 18        own first impression of my students.

 19               Q      When J.H. enrolled, would you have reviewed

 20        any of her records?

 21        A      I don’t recall if I specifically -- I did, yes, I

 22        would have reviewed her grades in her incoming records,

 23        yes.   And standardized testing is all in the file.          All

 24        of those things are there, yes.

 25                      MS. HOWLETT: Just give me one moment, Your
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 18 of 590 PageID: 897
                                    Colloquy                                18

  1        Honor.

  2                    MS. WARSHAW: I’m going to object to some of

  3        this testimony because I know Your Honor said that

  4        you’re going to review the motions later on, but the

  5        fact is that we did not ever receive her entire student

  6        file, so I can’t -- I’m at a disadvantage and my

  7        clients are at a disadvantage because they have not

  8        received their full -- the full standard file.

  9                    THE COURT: We went through this before.        You

 10        said you sent it, she said she didn’t have it.

 11                    MS. WARSHAW: Your Honor, we haven’t received

 12        it all.    We asked for things.     My clients signed an

 13        authorization November 3rd.      They also signed an

 14        authorization for Purnell School, October 17th, 2017.

 15        We’ve never received the complete file at all.

 16                    THE COURT: What did you receive?

 17                    MS. WARSHAW: I didn’t receive any of the HIB

 18        investigations.     I didn’t receive anything regarding

 19        disciplinary issues.      I never received the e-mails and

 20        the correspondence between the teachers and everything

 21        regarding this child.      I didn’t receive anything

 22        regarding the behavioral support program and the Being

 23        Successful program.      There were numerous other things

 24        that I didn’t receive and I’ve been asking for it.           I

 25        even had to OPRA request them and I still didn’t
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 19 of 590 PageID: 898
                                    Colloquy                              19

  1        receive them all and I keep getting denials.

  2                    THE COURT: Well, I’m not going to deal with

  3        the OPRA, so --

  4                    MS. WARSHAW: Well, I --

  5                    THE COURT: I can’t order anybody to comply

  6        with it, so --

  7                    MS. WARSHAW: But, Your Honor, if he’s going

  8        to talk about student files and stuff, we don’t have

  9        the complete file and we never received it so --

 10                    THE COURT: I’m going to stop you for a

 11        second.    All he’s talking about is the eighth grade

 12        files, which they don’t have the ability to send you.

 13                    MS. WARSHAW: Yes, they do.      When we asked for

 14        -- my clients signed --

 15                    THE COURT: The eighth grade files?

 16                    MS. WARSHAW: My clients --

 17                    THE COURT: It’s a different district.

 18                    MS. WARSHAW: It doesn’t matter.       The eighth

 19        grade files were brought to the high school and they

 20        were --

 21                    THE COURT: Stop for a second.

 22                    Ms. Howlett?

 23                    MS. HOWLETT: Your Honor, the petitioners were

 24        provided with a true and accurate copy of the student’s

 25        pupil records.     If there are records that they claim
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 20 of 590 PageID: 899
                                    Colloquy                             20

  1        are in existence but aren’t included, they’re not in

  2        existence and maintained by the District.         These, as

  3        Your Honor mentioned, are records that came from her

  4        elementary school, and all these documents were

  5        provided to petitioner’s counsel in accordance with the

  6        pre-hearing order.

  7                    MS. WARSHAW: Your Honor, they were not

  8        provided to me.

  9                    THE COURT: All right, well --

 10                    MS. WARSHAW: The only time I received records

 11        --

 12                    THE COURT: Stop, stop.      She says “Yes,” you

 13        say “No,” and what am I supposed to do, flip a coin?

 14                    MS. HOWLETT: They’re in the binder, Your

 15        Honor.

 16                    MS. WARSHAW: Your Honor, I --

 17                    THE COURT: You know what?      If you want to

 18        brief it, brief it.      I’m going to allow him to testify

 19        and if I have to -- if I have to make an exception, or

 20        rather, if I have to go back to it and exclude some of

 21        the testimony sometime in the future, I’m going to do

 22        it.   But, you know, unless you can -- if you’re going

 23        to submit a motion and say what you did in terms of

 24        asking for information and what you didn’t get and let

 25        her respond to it -- this, I sent it; this, I didn’t
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 21 of 590 PageID: 900
                                    Colloquy                             21

  1        get it.    I don’t have an ability to make a decision on

  2        that because I don’t know.

  3                    MS. WARSHAW: She can prove that she sent it

  4        then, because, honestly, I don’t have it and I got

  5        different things under OPRA than I did under -- in her

  6        binder, and I --

  7                    THE COURT: So I have an officer of the court

  8        telling me she sent what she has and you’re telling me

  9        you didn’t get it.     Again, I don’t know what to do.

 10                    MS. WARSHAW: So she --

 11                    THE COURT: I’m not going to flip a coin.         I’m

 12        going to let him testify.       If you want to file a motion

 13        about -- in limine regarding something, feel free to do

 14        it.   Right now, he’s testifying.

 15                    MS. WARSHAW: Okay.      Well, we already sent --

 16        submitted motions before the trial started regarding

 17        this.   This is what we had submitted, so --

 18                    THE COURT: The only motion I have is the

 19        District’s motion.

 20                    MS. WARSHAW: Your Honor, we had asked for a -

 21        - we had asked for a conference call and we’ve asked to

 22        strike to strike the answer and for them not to be able

 23        to present --

 24                    THE COURT: Well, you didn’t file a motion.

 25        Did you file a motion or did you --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 22 of 590 PageID: 901
                            Colloquy / Cusack - Direct                       22

  1                       MS. WARSHAW: I filed an informal motion to

  2        the Court, yes.

  3                       THE COURT: Then I’ll have to go back and

  4        look.       I don’t see it.

  5                       MS. WARSHAW: A few weeks ago, March 27th,

  6        actually.

  7                       THE COURT: Okay.

  8                       MS. WARSHAW: Okay.     Thank you.

  9                       THE COURT: I’m going to let him testify.

 10                       Go ahead.

 11                       MS. HOWLETT: Thank you, Your Honor.

 12        DIRECT EXAMINATION BY MS. HOWLETT (CONT’D):

 13                Q      Mr. Cusack -- is it “Cusack” or --

 14        A       Correct.    Cusack is fine.

 15                Q      Can you just turn -- there’s a binder in

 16        front of you with a bunch of documents.            If you could

 17        just flip to the tab marked 25 and if you can describe

 18        what that document -- at the bottom it’s marked --

 19        excuse me -- it’s marked “WM-110.”

 20        A       Yes.

 21                Q      And if you could just describe to the Court

 22        what that document appears to be.

 23        A       This appears to be a copy of her final eighth

 24        grade report card.

 25                                                   (R-25 Marked for
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 23 of 590 PageID: 902
                                  Cusack - Direct                         23

  1                                                 Identification)

  2                Q      And have you seen this before?

  3        A       Yes, I have.

  4                       MS. HOWLETT: Your Honor, respondent’s move R-

  5        25.

  6                       THE COURT: Ms. Warshaw?

  7                       MS. WARSHAW: No objection.

  8                       THE COURT: Okay.   It’s in.

  9                                                 (R-25 Entered into

 10                                                 Evidence)

 11        BY MS. HOWLETT:

 12                Q      Mr. Cusack, I certainly don’t want you to --

 13        we can all read it, so we don’t want you to, but if you

 14        could just -- when you look at a student’s report card

 15        from their elementary school, what are some of the

 16        things that you look at on a report card like this?

 17        A       I look for anything that seems out of place grade-

 18        wise.       I want to -- I’m looking for strengths; I’m

 19        looking for weaknesses.       The eighth grade, in looking

 20        at this now, language arts would have been, you know,

 21        towards the end of eighth, an area of weakness, for

 22        example.       She’s a very talented musician.    It doesn’t

 23        surprise me she had A plus’s in band.        She plays the

 24        clarinet.       So, yeah, so grades, I would look for that.

 25        I would also look for other things that might give me a
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 24 of 590 PageID: 903
                                Cusack - Direct                          24

  1        red flag as to attendance issues, perhaps.         As you can

  2        see, she has, you know, several absences each quarter,

  3        which is not unusual.

  4              Q      And would you also read the instructor

  5        comments that are included?

  6        A     Yes.    Yes, I mean --

  7              Q      And when you read J.H.’s report card, was

  8        there anything, you know, really notable in here?

  9        A     No.    I mean, just similar to my first impression

 10        of her, you know, she’s a pleasure to have in class.

 11        You know, she’s a cooperative student.         You can see

 12        some of these here -- “good effort,” “satisfactory” --

 13        shows -- you know, you can see in Spanish -- yeah.

 14              Q      So, in short, did this -- did J.H.’s report

 15        card raise any red flags to you?

 16        A     No, not at all.

 17              Q      And do you also review standardized testing?

 18        A     Typically, only if it comes to a point where we

 19        have to -- where we are going to be doing an I&RS

 20        referral or a CST referral.       That’s not something I

 21        would normally go -- for every one of my students, to

 22        look into their file as they come in.        If I’m seeing a

 23        weakness -- let’s say a student is struggling in math

 24        and I -- the teacher is concerned that perhaps they’re

 25        at the wrong level, I would review their file and see
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 25 of 590 PageID: 904
                                Cusack - Direct                          25

  1        if there is a pattern of weakness in math --

  2        standardized testing results for math, as an example.

  3              Q     Would you have reviewed J.H.’s standardized

  4        testing from elementary school?

  5        A     Not from elementary school.       Typically -- I mean,

  6        I believe -- again, I may have photocopied a couple of

  7        the -- everything from sixth, seventh, and eighth

  8        grade, NJ ASK results, yes.       From the elementary

  9        schools, most likely, no.

 10              Q     I’m sorry.    I went to an elementary school

 11        that was K to eight, so when I say “elementary school,”

 12        I just mean the sending district.

 13        A     Oh, okay.    Absolutely.    Yes, I would have referred

 14        to the most -- like sixth, seventh, and eighth grade, I

 15        may have photocopied and I cannot remember.         If it’s in

 16        this file, it would be in here somewhere.         Maybe the

 17        fifth grade scores or fourth or fifth grade scores may

 18        be in there.     But, yes, I would refer -- through the

 19        process of evaluation, I would have reviewed those

 20        results.

 21              Q     So now that we’ve clarified elementary school

 22        --

 23        A     Yes, I’m sorry.

 24              Q     No, no, no, that’s okay.      That’s my

 25        misunderstanding.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 26 of 590 PageID: 905
                                   Cusack - Direct                        26

  1                        Do you also review the report cards?    You

  2        said eighth grade -- I’m not testifying for you, but I

  3        believe you testified earlier that you reviewed the

  4        eighth grade report card.

  5        A       Yes.

  6                Q       Do you also review sixth and seventh grade as

  7        well?

  8        A       If there were a need to do so, yeah.      I mean, as

  9        they’re coming in, I’ll look at the -- we do review the

 10        eighth grade report cards when we have their meetings

 11        in -- all eighth graders come up for a meeting at the

 12        high school so they can get to see -- meet me, get to

 13        know the building, and we develop their schedule

 14        requests for the next school year, so I would refer to

 15        the report card that we had as of that moment to

 16        determine if the levels were the appropriate levels and

 17        to kind of help the family to develop the best possible

 18        schedule.

 19                Q       Do you recall whether you would have looked

 20        at J.H.’s report cards from sixth and seventh grade?

 21        A       I do not recall.

 22                Q       Not a problem.   Can I please ask you to turn

 23        to R-34 and describe what that document is?

 24        A       Sure.    R-34 is a copy of the NJ ASK Spring of 2014

 25        standardized testing results in English language arts
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 27 of 590 PageID: 906
                                 Cusack - Direct                          27

  1        and mathematics.

  2                                                  (R-34 Marked for

  3                                                  Identification)

  4              Q       And have you seen this document before?

  5        A     Yes, I have.

  6              Q       And it’s in regard to what student?

  7        A     J.H.

  8                      MS. HOWLETT: Your Honor, we move R-34.

  9                      THE COURT: Any objection?

 10                      MS. WARSHAW: No objection.

 11                      THE COURT: Okay.

 12                                                  (R-34 Entered into

 13                                                  Evidence)

 14        BY MS. HOWLETT:

 15              Q       And just because there’s not -- we don’t have

 16        to go into all the sub --

 17        A     Sure.

 18              Q       -- subtesting, but if you could just indicate

 19        -- like, interpret this for us --

 20        A     Sure.

 21              Q       -- what the -- what the results of her New

 22        Jersey ASK scores were.

 23        A     So, for the New Jersey ASK, a proficient score is

 24        200, a minimum of 200, and the proficient range is 200

 25        to 249.    Anything above 250 is considered advanced
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 28 of 590 PageID: 907
                                     Cusack - Direct                      28

  1        proficient.      Anything below 200 is considered to be

  2        partially proficient.         J.H. scored 242 in English

  3        language arts, and 250, at the advanced proficient

  4        range, in mathematics.

  5               Q       So did these scores raise any raise flags to

  6        you?

  7        A      Not at all, no.

  8               Q       And if you could just turn to R-33, please,

  9        and describe for us what that document is.

 10        A      Those are the standardized testing results for

 11        J.H. from the previous school year, 2013, and same --

 12                                                    (R-33 Marked for

 13                                                    Identification)

 14               Q       Hold on.

 15        A      Did I refer to the wrong one?

 16               Q       No, you’re fine.    Just hold your horses.

 17        A      Okay.    Sorry.

 18               Q       Have you seen this document before?

 19        A      Yes, I have.

 20               Q       Okay.   And it’s -- and you said it’s for what

 21        student?

 22        A      J.H.

 23                       MS. HOWLETT: Your Honor, we would like to

 24        move R-33.

 25                       THE COURT: Any objection?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 29 of 590 PageID: 908
                                  Cusack - Direct                          29

  1                       MS. WARSHAW: No, Your Honor.

  2                       THE COURT: Thank you.

  3                                                   (R-33 Entered into

  4                                                   Evidence)

  5        BY MS. HOWLETT:

  6               Q       Now we can talk about it.

  7        A      Okay.

  8               Q       And can you do the same thing --

  9        A      Sure.

 10               Q       -- and just summarize what this -- these

 11        results mean?

 12        A      Again, English, language arts, and mathematics,

 13        she scored -- same criteria -- above a 200 is

 14        proficient; above 250 is advanced -- she scored 225 in

 15        both English language arts, and mathematics.

 16               Q       And did those results raise any red flags for

 17        you?

 18        A      No.

 19               Q       And can you turn to R-35?    It’s marked “128"

 20        on the bottom.

 21        A      Yes.

 22               Q       A little hard to see.   And can you describe

 23        what this document is?      This one looks a little

 24        different.

 25        A      Yes, this appears to be a photocopy of a sticker.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 30 of 590 PageID: 909
                                Cusack - Direct                          30

  1        Oh, no, I’m sorry.     This is -- this is her permanent

  2        record card, so, yes, she is -- this is the science.

  3        Should I go on or do I need to --

  4              Q      Yeah, describe it for us, yeah.

  5        A     I’m sorry.    Yes, this is the -- this is the State

  6        assessment in science.

  7                                                 (R-35 Marked for

  8                                                 Identification)

  9              Q      And it’s for what student?

 10        A     J.H.

 11              Q      And is it -- is there a time frame that this

 12        is for, these results?

 13        A     This is May of 2015, so she would have -- right

 14        before she entered.      She was in the eighth grade, so

 15        right before she entered the high school.

 16              Q      Have you seen this before?

 17        A     Yes.

 18                     MS. HOWLETT: Your Honor, we’d like to move R-

 19        35?

 20                     THE COURT: Objection?

 21                     MS. WARSHAW: No objection.

 22                                                 (R-35 Entered into

 23                                                 Evidence)

 24        BY MS. HOWLETT:

 25              Q      And can you just describe for us what the --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 31 of 590 PageID: 910
                                Cusack - Direct                          31

  1        what this means?

  2        A     It’s, of course, an assessment in science and she

  3        scored 250, at the advanced proficient level.

  4              Q      Thank you.   So let’s talk about J.H.’s ninth

  5        grade year.    You testified earlier that she was -- that

  6        you were assigned to her as a counselor.

  7        A     Yes.

  8              Q      So, were there any issues with her in ninth

  9        grade that you were aware of?

 10        A     No, nothing stands out at all that she -- if I

 11        recall, she had strong grades.       There was -- I can’t

 12        remember off the top of my head what her report card

 13        was, but that would --

 14              Q      Do you remember receiving any reports from

 15        teachers --

 16        A     No.

 17              Q      -- that there were any issues?

 18        A     Nothing.    Nobody had received -- had reached out,

 19        that I remember, had reached out to me, expressing any

 20        concern with her, you know, academically or socially.

 21              Q      Do you recall any absence issues in ninth

 22        grade?

 23        A     I do recall, in discussing -- in reviewing her

 24        record, that she did have -- I believe it was -- again,

 25        I’m just -- this is just from memory; it may not be the
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 32 of 590 PageID: 911
                                 Cusack - Direct                         32

  1        exact number -- but around 16 or 15 unexcused absences,

  2        but there was no pattern of anything that was alarming.

  3        She -- they were scattered throughout -- spread

  4        throughout the entire school year, one day here, one

  5        day there, a couple of two days in a row, if I recall.

  6        I believe, at some point towards the very end of the

  7        school year, she had several medically excused

  8        absences, according to the record.        And in order to

  9        have a medically excused absence, the family just

 10        provides a doctor’s note, so that obviously would have

 11        happened here.

 12              Q       To your recollection, during ninth grade, did

 13        the parents ever reach out to you with any concerns

 14        about J.H. at school?

 15        A     I mean, not that -- not that I recall any --

 16        nothing, I mean, that would have -- I can’t -- I can’t

 17        say for certain, but I do not recall any phone calls

 18        expressing, you know, concern about academics or

 19        anything else.

 20              Q       Mr. Cusack, can you just turn to R-26, please

 21        --

 22        A     Okay.

 23              Q       -- for us?   It’s marked “112" at the bottom.

 24        And just describe what that document is.

 25        A     Sure.    This is a copy of the official student
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 33 of 590 PageID: 912
                                Cusack - Direct                          33

  1        transcript for J.H.      It is -- it basically is her first

  2        grade -- first year of classes, so ninth grade classes.

  3        There is a list of the courses, the levels at which she

  4        took each course, the final course grade, and the

  5        credit amounts she earned, and then the course -- the

  6        block to the right is 16/17, her sophomore year, those

  7        were the courses that she was enrolled in during the

  8        sophomore year.     So this is not a final transcript of

  9        her sophomore year; this is the final transcript that

 10        we had on file as of -- when I generated the CST

 11        evaluation.

 12                                                 (R-26 Marked for

 13                                                 Identification)

 14              Q     So have you seen this document before?

 15        A     I have seen this document, yes.       I’m sorry -- yes.

 16              Q     That’s okay.

 17                    MS. HOWLETT: Respondent would like to move R-

 18        26, Your Honor.

 19                    THE COURT: Any objection?

 20                    MS. WARSHAW: No objection.

 21                                                 (R-26 Entered into

 22                                                 Evidence)

 23        BY MS. HOWLETT:

 24              Q     Mr. Cusack, does this -- does this accurately

 25        reflect J.H.’s -- the classes which she was enrolled in
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 34 of 590 PageID: 913
                                 Cusack - Direct                          34

  1        and her grades for her ninth grade year?

  2        A     Yes, it does.

  3              Q       And can you tell us where those are shown?       I

  4        think you kind of told us before, it might be on the

  5        left hand side?

  6        A     On the left column is the 15/16 school year, which

  7        is the final -- any course that we have a final grade

  8        on is from the 15/16 school year and is in the left

  9        column, I’m sorry.

 10              Q       We’re just going to talk about 15/16 just for

 11        a minute.

 12        A     Sure.

 13              Q       We’re in ninth grade for now.     Can you just

 14        tell us, what are the -- what are the “AV’s” next to

 15        the --

 16        A     Those reflect advanced level, so -- yes, we have

 17        several advanced levels.

 18              Q       Yeah, can you describe the way -- every high

 19        school is a little bit different, so can you describe

 20        the different levels of the core classes?

 21        A     Absolutely.    So, the levels start off -- if a

 22        student is -- comes in under the umbrella of the child

 23        study team, they may have self-contained courses, which

 24        is very small level classes -- very small group of

 25        students.     The next level up would be studies level.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 35 of 590 PageID: 914
                                Cusack - Direct                          35

  1        That’s for students that are fully mainstreamed.

  2        There’s usually two teachers in the room, a

  3        collaborative.     And the next level above that is

  4        academic.    That is the kind of first tier or your

  5        college prep courses.      And then the next level is

  6        advanced level, and beyond that is honors, for

  7        freshman.    The only --

  8              Q      A lot of different levels.

  9        A     There are a lot of levels, yes.        The only

 10        exception to that -- there are a couple of things;

 11        maybe I’ll just clarify.      Advanced Algebra I is the

 12        highest level any student can take in Algebra I; there

 13        is no honors level.      Band is academic.     There is --

 14        students do not have the option to take an elective at

 15        a higher level than academic until their sophomore

 16        level.    And French I -- all foreign language that we

 17        offer, the first and second year are labeled as

 18        advanced.

 19              Q      So, are all these courses that say “AV,”

 20        those would be the advanced block of that course?

 21        A     Yes.

 22              Q      And can you -- again, we can all read, so you

 23        don’t have to go verbatim -- but can you summarize, you

 24        know, her grades, or maybe indicate what her grade

 25        point average would have been in ninth grade?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 36 of 590 PageID: 915
                                    Cusack - Direct                      36

  1        A     Absolutely.    I mean, as of -- she was just on the

  2        border of a -- she has a 3.48 GPA as of the end of her

  3        freshman year -- a very strong GPA; that’s honor roll.

  4        Yeah, very -- she had excellent grades.

  5              Q       When you saw this report card, did you have

  6        any concerns about J.H. academically?

  7        A     No.

  8              Q       Would she have also taken standardized

  9        testing during her ninth grade year?

 10        A     She most likely would have, yes.

 11              Q       Can I just have you turn to R-36, please?

 12        And just describe to the Court what that document is.

 13        A     Sure.    This is the PARCC assessment, so she

 14        performed on the --

 15                                                   (R-36 Marked for

 16                                                   Identification)

 17              Q       Hold on.

 18        A     Oh, I’m sorry.       Yes, PARCC assessment.

 19              Q       And it’s for what student?

 20        A     J.H.

 21              Q       And is there, like, a time frame that this

 22        would pertain to or taken?

 23        A     This would have -- this would have been in the

 24        spring of her -- of the ninth grade year; I believe

 25        April.    It was held at that time, yes.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 37 of 590 PageID: 916
                                 Cusack - Direct                           37

  1              Q       That’s what time of year they take it?

  2        A     I believe -- yes, it’s always in the Spring.         Each

  3        year, the actual testing dates fluctuate, but it is

  4        typically April or May.

  5                      MS. HOWLETT: Your Honor, we’d like to move R-

  6        36.

  7                      MS. WARSHAW: No objection.

  8                      THE COURT: Thank you.

  9                                                 (R-36 Entered into

 10                                                 Evidence)

 11        BY MS. HOWLETT:

 12              Q       And I’m sorry.   And you’ve seen this --

 13        A     Yes, I have.

 14              Q       -- have you seen this document before?      And

 15        can you just describe for the Court what the results of

 16        this assessment mean?

 17        A     So, this is the English language arts literacy

 18        report and she performed -- she earned a 758 and that

 19        is -- that is proficient in the language arts testing.

 20              Q       And can you just flip one more over to R-37

 21        and just describe what this document is?

 22        A     Sure.    This is the mathematics assessment for the

 23        2015/16 school year, also taken in spring of her ninth

 24        grade year.

 25                                                 (R-37 Marked for
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 38 of 590 PageID: 917
                                   Cusack - Direct                        38

  1                                                  Identification)

  2                Q       And have you seen this document before?

  3        A       Yes, I have.

  4                        MS. HOWLETT: Your Honor, I would like to move

  5        R-37.

  6                        MS. WARSHAW: No objection.

  7                        THE COURT: Thank you.

  8                                                  (R-37 Entered into

  9                                                  Evidence)

 10        BY MS. HOWLETT:

 11                Q       And can you just do the same thing and

 12        indicate or interpret what this report means?

 13        A       Sure.    So, in this report, this is the mathematics

 14        assessment, and she did not achieve the level four --

 15        it’s approaching expectations is what she’s earned and

 16        that is a 735; 750 would have been the -- I don’t want

 17        to say passing mark, because it’s -- it’s basically

 18        saying it’s -- met expectations is level four at 750,

 19        so she was just under that.

 20                Q       Anything concerning about this report?

 21        A       Nothing that -- I mean, she was in the -- right in

 22        the middle of middle range.       She’s approaching

 23        expectations.       This is the first time a lot of students

 24        took this test.       It was a computerized test.     The first

 25        time PARCC was administered to these students and it
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 39 of 590 PageID: 918
                                 Cusack - Direct                         39

  1        was a -- it’s not an alarming result.        If she were down

  2        in the -- you know, if she were down in the lower --

  3        level one or level two, having performed as well as she

  4        did in the other assessments, I would have -- I would

  5        have been concerned.      But a 735 would not --- would not

  6        alarm me.

  7              Q       Does this document indicate what the state

  8        and district averages are also?

  9        A     I’m sorry.    I’m not aware of the actual averages

 10        for the state or district.

 11              Q       If you take a look at this document --

 12        A     Yes.    Oh, I’m sorry, yes.    Yes, in the -- how

 13        student -- how she compared with the other students, in

 14        the lower right corner, how students in New Jersey

 15        performed.     The district average was 741 and the state

 16        average was 741 and J.H. scored a 735, so she was --

 17        again, she was six points under the district and state

 18        average.     I’m sorry -- six points under.

 19              Q       Let’s move onto tenth grade.

 20        A     Okay.

 21              Q       Anything notable between summer of ninth

 22        grade and tenth grade that you’re aware of?

 23        A     No, nothing.

 24              Q       And then what happens at the beginning of the

 25        tenth grade year?     I guess that would be 16/17 (out of
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 40 of 590 PageID: 919
                                Cusack - Direct                          40

  1        microphone range.)

  2        A     Well, I mean, students report and they -- I mean,

  3        they’re the -- they’ve been there before and they

  4        basically just roll into their first day schedule.

  5        First day is -- all classes meet.        We have a rotating

  6        schedule, so the first class -- all eight classes would

  7        have met that first day of school.

  8              Q      Do you remember anything notable about J.H.?

  9        Did she appear for school?

 10        A     On the -- on the first day, yes, the --

 11              Q      To your recollection.

 12        A     To my recollection, she was present in the opening

 13        days of school.

 14              Q      And can you just turn to R-27 for me, please?

 15        It’s marked “113" at the bottom.        And just describe

 16        what this document is, at least that first page, for

 17        the Court.

 18        A     This is a copy of J.H.’s course schedule for her

 19        sophomore year, her tenth grade year.

 20                                                 (R-27 Marked for

 21                                                 Identification)

 22              Q      And that year was, as we’ve previously

 23        discussed?

 24        A     2016/17.

 25              Q      And have you seen this document or generated
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 41 of 590 PageID: 920
                                  Cusack - Direct                        41

  1        it?

  2        A      Yes, I have.

  3                    MS. HOWLETT: Your Honor, we’d like to move R-

  4        27.

  5                    MS. WARSHAW: No objection.

  6                    THE COURT: Okay.

  7                                                 (R-27 Entered into

  8                                                 Evidence)

  9        BY MS. HOWLETT:

 10               Q    And are these courses consistent with what

 11        she did in ninth grade?      Would this be the natural

 12        progression?

 13        A      Yes, exactly.    She’s moving -- she’s moving along

 14        at the progression that we would expect, having

 15        performed as well as she did in her ninth grade year,

 16        yes.

 17               Q    And you previously testified that the “AV”

 18        next to the course name indicates that it’s an advanced

 19        level course.

 20        A      That’s correct.

 21               Q    Is that also true for this?

 22        A      Yes, it is.

 23               Q    And to your recollection, this accurately

 24        reflects the courses that J.H. was enrolled in?

 25        A      Yes, it does.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 42 of 590 PageID: 921
                                 Cusack - Direct                         42

  1              Q       Did you receive any correspondence or any

  2        telephone calls or what happened with J.H. after, you

  3        know, the commencement of the school year?

  4        A     Sure.    In late September, mid to late September --

  5        and again, I cannot remember the exact date -- I did

  6        receive a phone call from Ms. H., from J.H.’s mom,

  7        indicating that she was having a difficult time and

  8        that she was going to be out of school.         Typically, if

  9        a student is going to be out of school for a few days -

 10        - if they were having her, you know, checked out -- I

 11        would gather work from the teachers, communicate that

 12        to the teachers, that the student is going to be out

 13        for -- we’re not sure.       You know, at that point in

 14        time, obviously, we didn’t know how long.         So, you

 15        know, we requested work for her.

 16              Q       So you would have done that?     You would have

 17        reached out to the teachers?

 18        A     Yes, yes.

 19              Q       Were you surprised to hear that she was

 20        having trouble?

 21        A     Yes.    Yeah, I was.    You know, she had -- again,

 22        freshman -- ninth grade year went well, and again, she

 23        -- she’s the type of student that, occasionally, I

 24        would check on and we would have met in her ninth grade

 25        year to schedule, and other than that, I mean, nothing
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 43 of 590 PageID: 922
                                    Cusack - Direct                      43

  1        -- again, no red flags until that -- late that month.

  2              Q       So that was late September, you testified.

  3        A     Yes.

  4              Q       So then what happened after you had that

  5        initial -- to your recollection -- after that initial

  6        communication from the parent or from Mom?

  7        A     So, I -- you know, so J.H. continued to be out and

  8        then I received another communication indicating that

  9        she was going to be starting a program at ICCPC, and if

 10        I recall correctly, it was -- depression and anxiety

 11        was what the -- what she -- J.H.’s Mom had indicated.

 12                      THE COURT: Did you say it was depression and

 13        anxiety?

 14                      THE WITNESS: I believe that’s what -- I

 15        believe that’s what I recall.

 16                      THE COURT: Okay.    Thank you.

 17                      Proceed.

 18                      MS. HOWLETT: We’ll clear it up.

 19        BY MS. HOWLETT:

 20              Q       Mr. Cusack, could you turn to R-39, please?

 21        A     Sure.

 22              Q       Thank you.    And just describe for the Court

 23        what this document is.

 24        A     This is a note from J.H.’s parents, dated October

 25        10th, 2016.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 44 of 590 PageID: 923
                                 Cusack - Direct                         44

  1                                                 (R-39 Marked for

  2                                                 Identification)

  3              Q       Have you seen this document before?

  4        A     Yes, I have.

  5              Q       And did you receive a copy when it was sent

  6        to you?

  7        A     Yes.

  8                      MS. HOWLETT: Your Honor, I’d like to move R-

  9        39, please.

 10                      MS. WARSHAW: No objection.

 11                                                 (R-39 Entered into

 12                                                 Evidence)

 13        BY MS. HOWLETT:

 14              Q       Now I’m just going say you can describe what

 15        this document is indicating or what your impressions

 16        were when you received it.

 17        A     So, it basically verifies what -- you know, the

 18        conversation that I had with J.H.’s Mom and Dad.          They

 19        were both in communication with me.        It’s that she has

 20        -- should I read the first line?

 21              Q       You don’t have to read it verbatim --

 22        A     Okay.

 23              Q       -- but just what your -- your takeaway was.

 24        A     It verified -- sure -- that she was -- that due to

 25        what they describe as “crippling anxiety and
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 45 of 590 PageID: 924
                                 Cusack - Direct                          45

  1        depression,” that she was not able to attend school at

  2        that point in time and that they were requesting home,

  3        you know, tutors until she gets back on her feet, is

  4        what they say.

  5              Q       And will you please just flip one more, to R-

  6        40?

  7        A     Sure.

  8              Q       And describe what this document is for the

  9        Court, please.

 10        A     This is a note from Plaza Family Medical, I

 11        imagine her pediatrician, which verifies from a -- from

 12        a medical professional that -- that J.H. was being seen

 13        in their office for treatment of depression and

 14        anxiety.

 15                                                 (R-40 Marked for

 16                                                 Identification)

 17              Q       And, I’m sorry, did you say the date for the

 18        Court?

 19        A     This was -- I’m sorry -- December 11th, 2016.

 20                      THE COURT: October 11th.

 21                      THE WITNESS: I’m sorry.    October 11th, 2016.

 22        Thank you.

 23        BY MS. HOWLETT:

 24              Q       And have you seen this document before?

 25        A     Yes, I have.     Yes, I have.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 46 of 590 PageID: 925
                                Cusack - Direct                          46

  1              Q     Thank you.

  2                    MS. HOWLETT: Your Honor, I would like to move

  3        R-40, please.

  4                    MS. WARSHAW: No objection.

  5                                                 (R-40 Marked for

  6                                                 Identification)

  7        BY MS. HOWLETT:

  8              Q     And I’m sorry, you started to describe it,

  9        but now, if you could just let us know what your

 10        impressions of the letter were.

 11        A     In order to start home instruction in our

 12        district, it’s policy that we receive a note from the

 13        family requesting it and a medical note from a doctor,

 14        verifying that this condition exists.        And therefore,

 15        once we have those two documents, I am then able to

 16        begin the process of home instruction.         So, it’s a much

 17        -- it’s the next step involved in, like, kind of, you

 18        know, instead of just sending work home, now we would

 19        be providing actual tutors because she has -- you know,

 20        to supplement the classroom time.

 21              Q     And did you start that process in accordance

 22        with the policy?

 23        A     I did.    Well, I started this and, well, to my

 24        recollection, I did start that but then she was, I

 25        believe, almost immediately after this, involved in the
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 47 of 590 PageID: 926
                                   Cusack - Direct                        47

  1        ICCPC and a private tutoring company that works for --

  2        they contract with that organization -- took over the

  3        actual tutoring.

  4                Q       Can you turn to R-13, please?

  5        A       Okay.

  6                Q       Can you describe what this document is?

  7        A       So, this is a document from ICCPC, indicating that

  8        J.H. was now in their care, verifying that she would

  9        not be out.       So, once we received this document -- I’m

 10        sorry.

 11                                                  (R-13 Marked for

 12                                                  Identification)

 13                Q       Have you seen this document before?

 14        A       Yes, I have.    Yes, I have.

 15                Q       And can you just tell us what the date is on

 16        this?

 17        A       October 20th, 2016.

 18                Q       Thank you.

 19                        MS. HOWLETT: Your Honor, I would like to move

 20        R-13.

 21                        MS. WARSHAW: No objection.

 22                                                  (R-13 Entered into

 23                                                  Evidence)

 24        BY MS. HOWLETT:

 25                Q       Now you can tell us what -- what the document
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 48 of 590 PageID: 927
                                 Cusack - Direct                           48

  1        says or what your impressions of the document were.

  2        A     Sure.    So, this document indicates to me --

  3        indicated to me that J.H. was not going to be returning

  4        to West Morris Central anytime in the very near future

  5        and they indicated initially that it was a two week

  6        window that they were looking at.        She would be

  7        attending their partial program from 9 a.m. to 2:30

  8        p.m., which is obviously during the course of our

  9        normal school day, so they were requesting that we

 10        transition over to American Tutor and -- for homebound

 11        instruction.     So, I can’t recall how that works.       I

 12        believe there’s an afternoon component, after the

 13        morning therapy, the therapeutic component, where they

 14        -- the tutors would work on the students on the

 15        educational.

 16              Q       So, do you recall what happened after?      So,

 17        you get this document.      You’ve already testified that

 18        the private tutoring company had taken over.

 19        A     Yes.

 20              Q       Do you recall what happened next?     This is

 21        the end of October?

 22        A     So, she enrolled in the program.       We would -- this

 23        letter would have basically indicated that she was out

 24        of -- going to be out of the district, out of the

 25        building.     There’s a designation in the attendance
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 49 of 590 PageID: 928
                                 Cusack - Direct                          49

  1        record, I believe it’s HH, that they put in as an -- or

  2        MED, which is medical.      I cannot recall which one went

  3        in, but it just indicates that she’s not going to be

  4        attending class in the building and she was receiving

  5        her partial -- the -- she was attending -- to the best

  6        of my knowledge, she was attending that program at

  7        ICCPC.

  8              Q      And to your recollection, did you have any

  9        telephone conversations?      You said earlier that you

 10        were in touch with the parents.

 11        A     Yes.

 12              Q      Can you just describe what some of those

 13        communications were like?

 14        A     Well, just checking in, you know, updates, to see

 15        how she’s doing.     I recall that the -- I believe the

 16        therapist had reached out to me at some point to --

 17        just to, you know, just to kind of update.         Mostly, I

 18        was in communication with the tutor company, just to

 19        make sure that, you know, the educational component was

 20        being taken care of.

 21              Q      And then, was J.H. later cleared to return to

 22        school?

 23        A     Yes, she was.

 24              Q      And discharged from -- was she discharged, to

 25        your recollection, from whatever program she was in?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 50 of 590 PageID: 929
                                Cusack - Direct                             50

  1        A     Yes.    We would not have -- she would not have been

  2        able to attend if we did not have an actual note from

  3        ICCPC clearing her to return to school.

  4              Q      Can you please turn to R-14 and describe what

  5        that document is for the Court?

  6        A     This document is dated December 12th of 2016.         It

  7        is from ICCPC and it’s signed --

  8                     THE COURT: December 2nd.

  9                     THE WITNESS: December 2nd -- I’m sorry --

 10        December 2nd.

 11        BY MS. HOWLETT:

 12              Q      That’s okay.

 13        A     It is signed by the program psychiatrist, as well

 14        as the senior clinician, and that -- in the note, it

 15        states that she is -- J.H. is medically cleared to

 16        return to school on Wednesday, December 7th.         The plan

 17        would be for her to be with us for half days and then

 18        she would continue with the program at ICCPC -- I

 19        believe it would be the therapeutic component -- in the

 20        afternoon.

 21                                                 (R-14 Marked for

 22                                                 Identification)

 23              Q      And have you seen this document before?

 24        A     Yes, I have.

 25                     MS. HOWLETT: Your Honor, I would like to move
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 51 of 590 PageID: 930
                                  Cusack - Direct                        51

  1        R-14.

  2                       MS. WARSHAW: No objection.

  3                       THE COURT: All right.

  4                                                 (R-14 Entered into

  5                                                 Evidence)

  6        BY MS. HOWLETT:

  7                Q      And does this document, did it make any other

  8        recommendations to you --

  9        A       Yes.

 10                Q      -- about what J.H. might need when she

 11        returns to school?

 12        A       Yes.   So, one of the things -- and anytime, with a

 13        student coming back into the building, we always look

 14        at a 504 plan.      Medical documentation -- again, this

 15        sufficed.      And they -- we always ask -- in this

 16        situation, I always defer to the professionals that

 17        have been working with her.       So we basically, almost

 18        verbatim, put in these recommendations into the 504

 19        plan that I developed with Mrs. H. and J.H.

 20                Q      And is it your common practice to review the

 21        medical information and then incorporate that into a

 22        504 plan?

 23        A       Yes, yes.

 24                Q      So what happened after you received that

 25        letter, do you recall?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 52 of 590 PageID: 931
                                  Cusack - Direct                        52

  1        A      So, I would have scheduled a meeting with J.H. and

  2        her Mom and that would -- the purpose of that meeting

  3        was to re-enter the building and also to make sure that

  4        when she re-entered, that this 504 plan would be in

  5        place with the supports that were recommended from --

  6        from the therapist the psychiatrist, and that did take

  7        place.     The 504 plan was in place when she returned.

  8               Q       So did you develop a 504 plan for --

  9        A      Yes, I did.

 10               Q       Can you just turn to R-1, please?

 11        A      Sure, yes.

 12               Q       And can you just describe this document to

 13        us?

 14        A      Sure.    This document is the 504 plan that was

 15        developed.      The date of the meeting was December the

 16        7th, 2016.

 17                                                 (R-1 Marked for

 18                                                 Identification)

 19               Q       And did you prepare this plan?

 20        A      Yes, I did.

 21                       MS. HOWLETT: Your Honor, I would like to move

 22        R-1.

 23                       MS. WARSHAW: No objection.

 24                       THE COURT: Okay.

 25                                                 (R-1 Entered into
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 53 of 590 PageID: 932
                                Cusack - Direct                          53

  1                                                 Evidence)

  2        BY MS. HOWLETT:

  3              Q     And so, what was the purpose of the 504 plan,

  4        if you could just generally talk about it.

  5        A     So, in this case with J.H., it was to ensure that

  6        there was a smooth transition back to the high school.

  7        So, she had been out at this point for over two months

  8        and any time that a student is out of the building for

  9        that long, you know, there’s a concern that they may

 10        have difficulty acclimating back, especially with, you

 11        know the diagnosis that J.H. has.        So we developed

 12        these accommodations to make sure that she was as

 13        comfortable as possible, that she had the support in

 14        the building that she needed from a psychological

 15        standpoint, and also the support from an academic

 16        standpoint as well.

 17              Q     And there’s not that many, I’m not going to

 18        make you read them verbatim, obviously, but if you

 19        could just describe what the accommodations are that

 20        are provided in the 504?

 21        A     Absolutely.    You know, we wanted to reduce as much

 22        anxiety as possible, so anytime there was an

 23        assessment, we offered extended time and we also

 24        offered the opportunity to take those assessments in a

 25        quiet setting, so she would not have had to take them
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 54 of 590 PageID: 933
                                  Cusack - Direct                        54

  1        in a classroom with the other students.         One thing that

  2        we viewed, that we’ve found with students with anxiety,

  3        if they’re allowed breaks, where the teacher is fully

  4        aware that they will not be in the room. They just kind

  5        of get up and they walk and we call it a walking pass.

  6        Some students just need to get a little of that nervous

  7        energy out and they walk around the hall and then they

  8        return to class.       So, we gave J.H. that flexibility.

  9        We have a room called the Zen Zone in our building

 10        where it’s basically about the size of this room.           It’s

 11        dark, dim lit.       It’s got water features.    It’s got

 12        aroma therapy going.       It’s just a quiet place of

 13        relaxation where students who are stressed out can

 14        access if they need to.       And then, she, of course, had

 15        access to counseling in the guidance and the CST as

 16        well.       Even though she did not have a -- she was not

 17        under the umbrella of the CST at that time, we do have

 18        psychologists on hand that were willing to meet with

 19        her.

 20                Q      And were -- it indicates on this document --

 21        it appears to indicate that Mom and J.H. were present.

 22        Is that accurate?

 23        A       Yes, that is correct.

 24                Q      And did they offer -- did they offer insight

 25        at the meeting or any comments on the 504 plan?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 55 of 590 PageID: 934
                                  Cusack - Direct                        55

  1        A       Yeah, I recall discussing what the recommendations

  2        were from the middle school -- I’m sorry -- from ICCPC

  3        and, you know, that’s why, you know, the three of us

  4        worked on this together.

  5                Q      Did they raise any concerns about what was in

  6        here?

  7        A       Not that I recall.

  8                Q      And did the parents sign the 504 plan?

  9        A       Yes, they did.

 10                Q      And that’s indicated where?

 11        A       On the second page, WM002, the participants,

 12        parent and student.

 13                Q      Did they sign anywhere else on this document?

 14        A       The back page of where they -- the notification of

 15        rights, parental, is on the back and Mrs. -- and J.H.’s

 16        Mom and I signed and dated that on December the 7th.

 17                Q      Thank you.   So what happened after the 504

 18        plan meeting, from the entry meeting?

 19        A       So, J.H. returned to school for that day.         I

 20        recall specifically going -- at some point, seeing her,

 21        checking in on her to see how she was doing.          I

 22        specifically recall her smiling and saying things are

 23        okay.       And at that moment -- you know, this was earlier

 24        on in the day, and then I don’t remember -- and after

 25        that, the next communication I remember was, I believe,
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 56 of 590 PageID: 935
                                Cusack - Direct                          56

  1        that Monday, where I received, I believe, an e-mail

  2        from J.H.’s Mom saying that there was a setback on

  3        Friday and that she would not be in school Monday.

  4              Q      Were you aware of any setbacks or issues that

  5        had happened at school?

  6        A     Not -- no, no -- I did not receive any

  7        communications from any teachers or anyone saying that

  8        there was an issue that -- no.

  9                     MS. HOWLETT: One moment, Your Honor.       I’m

 10        sorry.

 11        BY MS. HOWLETT:

 12              Q      So, to your recollection, J.H. did not return

 13        after that?

 14        A     No, she did not come back into the building after

 15        that -- I believe a day and a half that she was there,

 16        perhaps.

 17              Q      Now we’re talking about getting up to the

 18        break, right?

 19        A     Yes, it’s coming up at this point.        We’re in

 20        December, so it’s coming up to the holiday break, yes.

 21              Q      Do you recall receiving any subsequent

 22        correspondence about -- maybe after break, about what

 23        was going to happen with J.H., whether she was going to

 24        return to school or receive additional treatment?

 25        A     Yes.    So, I did receive communication from J.H.’s
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 57 of 590 PageID: 936
                                Cusack - Direct                           57

  1        parents, that they were going to take the break to

  2        decide what course of action they were going to take.

  3        At this point, I think, to them, I believe it was

  4        clearly difficult for her to return to West Morris on a

  5        full-time basis and they had mentioned specifically

  6        that they were going to potentially withdraw her and

  7        enroll in a small, private school.        I believe American

  8        Christian was what they specifically mentioned as an

  9        option they were exploring.       I don’t recall if they

 10        ever -- if they actually went and visited or not.          I

 11        don’t know.

 12              Prior to that, you know -- yes -- or the other

 13        option was to work on a child study team evaluation to

 14        determine if she would remain in the district and to

 15        see if she qualified for CST assistance.         And the

 16        discussion was, would there be possibly an out-of-

 17        district placement that could be appropriate for her

 18        and I explained that we can’t -- that’s not something

 19        we could even entertain until she was evaluated and

 20        determined to be eligible by the child study team.           So

 21        they said they were going to take the holiday break to

 22        discuss that as a family and to see if they were going

 23        to either withdraw her, enroll in a smaller school, or

 24        pursue the CST evaluation.

 25              Q     And do you recall what happened after break?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 58 of 590 PageID: 937
                                   Cusack - Direct                       58

  1        A       Yes, I believe there was -- I received an e-mail

  2        indicating that they would like to pursue the CST

  3        evaluation and then I -- there should be a packet in

  4        here somewhere which is the full report that I

  5        generated, with the supporting documentation.

  6                        THE COURT: Just for the record, CST is child

  7        study team.

  8                        THE WITNESS: Yes, sir.

  9                        MS. HOWLETT: Yes, Your Honor.

 10                        THE COURT: We all know what that means, but

 11        somebody reading a transcript might not.

 12                        THE WITNESS: Sure, sure.

 13        BY MS. HOWLETT:

 14                Q       Mr. Cusack, could you just turn to exhibit R-

 15        2?

 16        A       Sure.

 17                Q       (Out of microphone range) and can you

 18        describe what this document is?

 19        A       This is our standard special education referral

 20        form.

 21                                                   (R-2 Marked for

 22                                                   Identification)

 23                Q       And have you seen this before?

 24        A       Yes, I have.

 25                Q       Did you fill this out or did someone else
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 59 of 590 PageID: 938
                                Cusack - Direct                          59

  1        fill it out?

  2        A      I filled it out.

  3                    MS. HOWLETT: Your Honor, I would like to move

  4        R-2.

  5                    THE COURT: Any objection?

  6        BY MS. HOWLETT:

  7               Q    And now, this document, can --

  8                    THE COURT: (Out of microphone range)

  9                    MS. HOWLETT: I’m sorry.

 10                    MS. WARSHAW: No objection.

 11                    MS. HOWLETT: I’m sorry, Your Honor.

 12                    THE COURT: Thank you.

 13                                                 (R-2 Entered into

 14                                                 Evidence)

 15        BY MS. HOWLETT:

 16               Q    You stared to describe before, what is this

 17        used for?

 18        A      So, this is used for determining -- like,

 19        basically, this is the form that’s submitted to the

 20        child study team, where we support -- where I advocate

 21        on behalf of my student to establish -- to start this

 22        child study team process -- referral process.

 23               Q    Is it in triplicate form or something?

 24        Because it’s tough to read, like, the bottom.          Is it a

 25        -- is it just a poor copy?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 60 of 590 PageID: 939
                                    Cusack - Direct                      60

  1        A       No, it’s just a standard -- it’s actually -- I

  2        think it’s bright orange, so that might be why it’s

  3        dark.

  4                Q       Right.

  5        A       And I don’t know why it was cut off on the bottom,

  6        honestly.       I believe that would have been my last note,

  7        though.     I have the original with me.     I don’t know if

  8        that would help.

  9                Q       That’s okay unless it comes up later.

 10        A       Okay.

 11                Q       You know, you can hold on to your file.    But

 12        do you recall -- so, what was the basis for the

 13        referral?

 14        A       So, it was -- the -- one of the questions that

 15        they had was would it be possible for J.H. to go to a

 16        smaller school setting while remaining within the

 17        district.       And again, the only way that that could

 18        happen is if she was classified by this child study

 19        team and eligible for an alternate setting.         So this --

 20        so the paperwork, I gather, you know, the different

 21        forms from the doctors, from ICCPC, any other

 22        information, together for the CST to review to

 23        determine if, in fact, she would be, you know, eligible

 24        to be reviewed for a CST eval.

 25                Q       So what happens to this form after you fill
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 61 of 590 PageID: 940
                                Cusack - Direct                          61

  1        it out?

  2        A     It was submitted to Camille Greco, who is the

  3        CST’s administrative assistant, and she marked it

  4        “Received” on January 3rd, 2017.

  5              Q      And you said before that the parents

  6        mentioned something about an out-of-district placement.

  7        A     Yes.

  8              Q      Can you talk a little bit more about what

  9        they said about that?

 10        A     So, they had mentioned a few names that they had

 11        been interested in.      One school was a school that’s

 12        called Fusion Academy, which is a -- basically, it’s a

 13        -- from what I understand -- again, I spoke with a

 14        person that represented Fusion Academy -- I believe

 15        it’s a one-on-one educational component where students

 16        are -- and I don’t know what their student population

 17        is.   From what it was described, there’s kind of a

 18        common area where students can -- like a study lounge

 19        and then they go from room to -- kind of station-to-

 20        station almost, where they receive a block of time with

 21        one-on-one instruction from a teacher in that area and

 22        that it’s purely -- again, my impression of this is

 23        that it’s educational, 100 percent focused on

 24        educational.     I’m not aware of any therapeutic

 25        component that goes along with that school -- again,
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 62 of 590 PageID: 941
                                Cusack - Direct                          62

  1        that I’m aware of.     So that was one of the -- one

  2        program that they had thought about, again, in addition

  3        to the mentioning of looking at American Christian as a

  4        possible -- like, a smaller school setting as well.

  5        Those were the ones that we had -- that I recall

  6        speaking to, so -- yeah.

  7              Q     And at this time, had she been evaluated yet?

  8        A     No, she -- this was just -- this was just the

  9        paperwork that’s submitted -- needs to be submitted in

 10        order to schedule the eligibility -- no, I’m sorry --

 11        not eligibility meeting -- the nature and the scope.

 12              Q     And can you just turn to R-3, please, and

 13        describe what this document is?

 14        A     This is a document that indicates the pre-referral

 15        intervention.     So, the District asks us to, prior to

 16        doing -- to submitting a CST evaluation, what steps did

 17        I take as the counselor to -- that didn’t -- you know,

 18        to help the student prior to, and for whatever reason,

 19        did not work.     And then, you know, since these pre-

 20        intervention actions did not work, now we’re moving on

 21        to the next step of a formal evaluation process.

 22                                                 (R-3 Marked for

 23                                                 Identification)

 24              Q     And have you seen this before?

 25        A     Yes, I have.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 63 of 590 PageID: 942
                                 Cusack - Direct                         63

  1              Q       Did you complete anything on this form?

  2        A     I completed the form in entirety, yes.

  3                      MS. HOWLETT: Your Honor, we’d like to move R-

  4        3.

  5                      THE COURT: Any objection?

  6                      MS. WARSHAW: No objection.

  7                      THE COURT: Thank you.

  8                                                  (R-3 Entered into

  9                                                  Evidence)

 10        BY MS. HOWLETT:

 11              Q       Mr. Cusack, this form indicates that there’s

 12        a section that’s entitled “Other Information You Feel

 13        is Important to this Referral.”        Can you just read what

 14        you wrote there?     Did you write the response?

 15        A     I did.

 16              Q       And can you just read what you wrote?

 17        A     “J.H.’s parents explored private school settings

 18        but have opted to keep J.H. at West Morris Central to

 19        pursue the CST evaluation.”

 20              Q       And when is this dated, this form?

 21        A     This would have been submitted with the initial

 22        form, January 3rd, 2017.

 23              Q       And then can you just please turn to R-15?

 24        It’s marked “51" at the bottom.

 25        A     Sure.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 64 of 590 PageID: 943
                                Cusack - Direct                          64

  1              Q     And just indicate for the Court what this is.

  2        A     This is an additional letter from ICCPC, signed by

  3        Dr. Shorzan (phonetic), the program psychiatrist, and

  4        Melissa Douglas, the senior clinician, and it indicates

  5        it is basically the medical support for support for a

  6        child study team evaluation, where they basically

  7        document or summarize, I should say, the treatment that

  8        they had provided up to this point, and then, using the

  9        DSM -- I would imagine IV at this point in time, maybe

 10        V -- they determined the actual diagnoses.

 11                                                 (R-15 Marked for

 12                                                 Identification)

 13              Q     So, have you seen this document before?

 14        A     Yes, I have.

 15              Q     And it’s dated when?

 16        A     January 6th, 2017.

 17                    MS. HOWLETT: Your Honor, we’d like to move R-

 18        15.

 19                    THE COURT: Any objection?

 20                    MS. WARSHAW: No objection.

 21                                                 (R-15 Entered into

 22                                                 Evidence)

 23        BY MS. HOWLETT:

 24              Q     And to your recollection, was this document

 25        provided with any sort of formal assessment report or
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 65 of 590 PageID: 944
                                 Cusack - Direct                         65

  1        evaluation report?

  2        A     I don’t recall receiving anything other than this

  3        document.

  4              Q       And again, without, you know, reading it, but

  5        just --

  6        A     Sure.

  7              Q       What was your impression or what was your

  8        takeaway when you received this document?

  9        A     My takeaway was that I was very hopeful that the

 10        child study team would evaluate her because this is

 11        absolutely a child that was in need of some type of a

 12        therapeutic assistance in addition to what she had

 13        already received through ICCPC and the -- you know,

 14        again, this is -- I won’t read this to you, but, you

 15        know, they discuss her -- that the anxiety that she’s

 16        feeling is preventing her from attending a regular high

 17        school and, you know, that they are working with her on

 18        her depression and anxiety.       It says that she’s

 19        improved and works, you know, in smaller class group

 20        settings.     And the thing that -- the most significant

 21        thing for me was when I -- with the line that says,

 22        “She would greatly benefit from more time in a

 23        therapeutic setting to continue progressing with her

 24        anxiety and depression at school.”        And the Axis I

 25        diagnosis was major depressive disorder, recurrent,
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 66 of 590 PageID: 945
                                  Cusack - Direct                          66

  1        severe, without psychotic features and generalized

  2        anxiety disorder as well.

  3                Q      So what would you have done with this letter

  4        after you received it, if you recall?

  5        A       This was part of the referral packet.

  6                Q      And who do you give the referral packet to?

  7        A       Again, to the CST administrative assistant.       And

  8        then, the director of special services, who was Dr.

  9        David Leigh at the time, would have assigned her to a

 10        case manager to start the process, to build a team that

 11        would assess her in different areas.

 12                Q      And then, what would be your involvement

 13        after a CST referral?

 14        A       After that, I’m more of a participant in the

 15        meetings.       My role is basically -- I’m not going to say

 16        done.       I’m obviously there and attend the meetings and

 17        offer input if asked, but this kind of turns it over to

 18        the child study team.

 19                Q      And did you wind up attending any meetings --

 20        A       Yes, I did.

 21                Q      -- that involved the child study team?

 22        A       Yes.

 23                Q      Do you recall when those were?

 24        A       I cannot remember the exact date.      I would have --

 25        there should be a -- something indicating the nature
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 67 of 590 PageID: 946
                               Cusack - Direct / Cross                   67

  1        and scope meeting, which was what -- to determine what

  2        assessments would be done if, A, we are going to

  3        proceed with it, and if yes was the answer, and then

  4        which -- you know, the social, the psychologicals --

  5        what type of assessments would be done with J.H.

  6                Q      But you’re not a member of the child study

  7        team.

  8        A       I am not.

  9                Q      Did you attend an IEP meeting as well?

 10        A       I did.

 11                       MS. HOWLETT: Your Honor, I have no further

 12        questions for this witness at this time.

 13                       THE COURT: Cross?

 14        CROSS EXAMINATION BY MS. WARSHAW:

 15                Q      Hi, Mr. Cusack.

 16        A       Hello.

 17                Q      I’m going to refer you to --

 18                       MS. WARSHAW: May I approach the witness?

 19        Okay.

 20        BY MS. WARSHAW:

 21                Q      Mr. Cusack, I’m going to show you some

 22        documents here.        Can you turn to exhibit 16, please?

 23        A       Yes.

 24                Q      Okay.   You had previously testified that you

 25        had read this letter and that you were aware of its
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 68 of 590 PageID: 947
                                   Cusack - Cross                         68

  1        context.       Is that correct?

  2                        MS. HOWLETT: Your Honor, I believe this was

  3        previously marked.

  4                        THE COURT: Yeah.

  5                        MS. HOWLETT: I don’t know if we want to go

  6        back and forth.

  7                        THE COURT: We don’t.   We don’t want to do

  8        that.       If it’s already -- well --

  9                        MS. WARSHAW: Okay.   I can refer to her

 10        numbers.       That’s fine.

 11                        THE COURT: I love when lawyers quote my pre-

 12        hearing notes and I’m going to quote it back to you.

 13        You’re directed to do a joint exhibit list and

 14        documents, if it’s possible.         This certainly seems like

 15        one of those times when it would have been possible.           I

 16        don’t want to use the same exhibit marked in a

 17        different matter.       This one’s already in evidence.

 18                        MS. WARSHAW: Okay.   Let me just find it.

 19        BY MS. WARSHAW:

 20                Q       Okay, R-14.   I’m going to refer you back to

 21        R-14.

 22        A       This binder?    The original binder?

 23                Q       The other binder, yes.

 24        A       Okay.

 25                Q       Isn’t it true that some of the accommodations
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 69 of 590 PageID: 948
                                 Cusack - Cross                          69

  1        listed -- that you had listed as something that the

  2        school district came up with as accommodations for

  3        J.H., isn’t it true that they were included a few days

  4        earlier in this letter from ICCPC?

  5        A     Yes, that actually was the primary source that I

  6        used to generate the 504 plan.       I went almost

  7        exclusively on -- I trust them as the professionals

  8        that have worked with her for two months, so I went

  9        with -- with what they recommended.

 10              Q       Isn’t it true that you received a letter from

 11        my clients, dated January 4th, 2017, indicating that

 12        they wanted J.H. evaluated for an IEP and for home

 13        instruction?

 14        A     I believe I did -- I would have received a letter

 15        indicating that they wanted a CST evaluation, yes.           Is

 16        there a reference to that document?

 17              Q       Isn’t it true that you received a letter

 18        dated -- I’m going to refer you to R-15.

 19        A     Sure.

 20              Q       Isn’t it true that this letter also indicates

 21        that J.H. needed a smaller class group setting for

 22        school?

 23        A     Yes.

 24                      MS. WARSHAW: We have the same exhibit but it

 25        hasn’t been admitted yet into evidence, so --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 70 of 590 PageID: 949
                                 Cusack - Cross                           70

  1                    THE COURT: It’s already in evidence.

  2                    MS. WARSHAW: I’m sorry?

  3                    THE COURT: It’s already in evidence.

  4                    MS. WARSHAW: No, no, a different one.        I’m

  5        going to refer to a different one, R-17.         You can do

  6        (out of microphone range).       That’s fine.

  7                    THE COURT: I’m sorry.      Thank you.   I

  8        misunderstood.

  9                    MS. WARSHAW: It’s also -- okay.

 10        BY MS. WARSHAW:

 11              Q     So I’m referring you to R-17.       Have you ever

 12        seen this document before?

 13        A     I have seen it just through the course of

 14        preparing for this.      This is not something that I would

 15        have received as the guidance counselor.

 16              Q     Okay.   But isn’t it true that you testified

 17        earlier that you received the other letters from ICCPC?

 18                    MS. HOWLETT: Your Honor, asked and answered.

 19                    THE COURT: I’ll allow it.      Go ahead.

 20                    THE WITNESS: Yes.     This is the psychiatric

 21        evaluation of March 15th, that you’re -- if I’m on the

 22        correct one -- 17?

 23                    MS. WARSHAW: Yes.

 24                    THE WITNESS: This would have been -- I would

 25        not have -- I would not have submitted this document.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 71 of 590 PageID: 950
                                  Cusack - Cross                           71

  1                     THE COURT: To the child study team?

  2                     THE WITNESS: To the child study team.       This

  3        was, I believe, the psychiatric evaluation that was

  4        done by ICPC (sic).

  5        BY MS. WARSHAW:

  6              Q      Okay.    So just to be clear, are you saying

  7        that you saw the other letters from ICCPC and submitted

  8        them to the child study team, but after your referral,

  9        you didn’t see any of the letters from ICCPC?

 10        A     That’s -- that’s correct.      This, in reference to

 11        this specific document, I did not -- I have not seen

 12        this until I was reviewing this binder.         That’s not

 13        something that I would have been -- you know, in my --

 14        this is something that would have been presented during

 15        the -- I believe the eligibility meeting.         That’s a

 16        psychiatric report.

 17              Q      Okay.    But isn’t it true that you attended

 18        the April 6th, 2017 IEP meeting?

 19        A     Yes.

 20              Q      Okay.    But you’re not a member of the child

 21        study team.    Is that correct?

 22        A     I am not.      That is correct.

 23              Q      So can you explain to the Court why you

 24        actually attended the April 6th, 2017 IEP meeting?

 25        A     Because a guidance counselor is required by Code
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 72 of 590 PageID: 951
                                  Cusack - Cross                         72

  1        to be present during all CST meetings for students.

  2               Q      Okay.

  3        A      To my knowledge, that’s the -- yes.

  4               Q      This report -- this report is dated March

  5        15th, 2017.     Is that correct?

  6        A      Yes.

  7               Q      Okay.   So, at the April 6th, 2017 IEP meeting,

  8        this report was discussed.       Is that correct?

  9        A      Yes, this report was discussed -- was presented,

 10        yes.

 11               Q      Okay.   So are you aware that Dr. Shinivasin

 12        (phonetic) recommended --

 13                      MS. HOWLETT: Your Honor, this document is,

 14        number one, not in evidence, and number two, this

 15        witness has testified he’s not a member of the child

 16        study team and not qualified to view this document.

 17                      THE COURT: I mean, the document, if it’s

 18        going to -- if you’re going to ask him a question about

 19        what does it say that the doctor recommended -- I’m

 20        assuming it’s going to go into evidence at some point

 21        in time, most likely without an objection, and it

 22        speaks for itself or the doctor is going to testify.           I

 23        mean --

 24                      MS. WARSHAW: He attended the meeting in which

 25        it was discussed, so I’m asking him his knowledge.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 73 of 590 PageID: 952
                                 Cusack - Cross                          73

  1                    THE COURT: Again, you asked him what she

  2        recommended.     Ask him what he knows about what happened

  3        at the meeting.

  4                    MS. WARSHAW: I asked -- okay.

  5        BY MS. WARSHAW:

  6              Q     Mr. Cusack, are you aware that this report,

  7        dated March 15, 2017, by Dr. Shinivasin, recommended

  8        that J.H. attend an out-of-district placement?

  9        A     I -- during that meeting, they -- there was -- I

 10        do not recall.     This was a meeting that occurred over a

 11        year ago, so I do not recall.       I did not have access --

 12        I did not review this document for the context of that

 13        meeting and I don’t recall the exact word verbiage of a

 14        meeting that happened over a year ago.

 15              Q     At the April 6th, 2017 IEP meeting, isn’t it

 16        true that you witnessed the interim school’s

 17        psychologist, Sherrie Wilke, tell J.H. at that meeting,

 18        when the behavioral support program was discussed and

 19        J.H. started to become upset, that it is not how adults

 20        act and that J.H. should have an open mind?

 21        A     Those -- I can’t recall if those were her exact

 22        words, but I do recall her saying something to that

 23        effect.

 24              Q     Isn’t it true that you had several

 25        discussions with my clients regarding J.H.?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 74 of 590 PageID: 953
                                 Cusack - Cross                          74

  1        A     Oh, yes.

  2              Q     Isn’t it true that you discussed with my

  3        clients private schools for J.H.?

  4        A     Yes, they discussed -- and again, under the

  5        context of whether they were going to withdraw her from

  6        West Morris and enroll in a private school or through

  7        the context of a CST evaluation, if an out-of-district

  8        placement -- there are many different private schools

  9        that are therapeutic or such -- if that was going to be

 10        what would -- ultimately, an option, and that would

 11        have been, you know, depending on the outcome of the

 12        child study team’s findings.

 13              Q     Isn’t it true that you informed my clients

 14        that despite the recommendation by Dr. Shinivasin for

 15        an out-of-district placement for J.H., the District was

 16        going to offer the behavioral support program as their

 17        first suggestion for J.H.?

 18        A     When a student is brought to -- you know, when

 19        there are different options for a student, we always

 20        look for the least restrictive environment first, and

 21        we wanted to try that as an option because it is -- the

 22        behavioral support -- I’m sorry -- the Being Successful

 23        program is a small school, as was -- you know, it’s

 24        kind of a small school within a school that was -- as

 25        was recommended, as you’re indicating by a small school
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 75 of 590 PageID: 954
                                   Cusack - Cross                        75

  1        type.       There are -- again, I can’t speak to the numbers

  2        in that room, but to my knowledge, that is a small

  3        school -- a small setting that is based out of West

  4        Morris Mendham High School, our sister school.

  5                Q       Isn’t it true that J.H. never had any

  6        disciplinary issues to your knowledge?

  7        A       None.    Not that I’m aware of, no.

  8                Q       And isn’t it true that the BSP program is

  9        actually called the Behavioral Support Program?

 10        A       There are two programs.    The one that’s housed out

 11        of West Morris Central, which is her home building, is

 12        called the Behavioral Support Program.         It is also

 13        referred to -- there is another program at West Morris

 14        Mendham called Being Successful Program, which

 15        unfortunately, use the same letters.

 16                Q       When did the Being Successful Program

 17        actually come into existence?

 18        A       I’m not aware of that.    I do not work in that

 19        building, so I’m not -- again, that’s -- the behavioral

 20        -- the Being Successful Program at Mendham, I can’t

 21        speak to when it became.       I do not know when it became

 22        in existence.

 23                        THE COURT: Can you stop for a second, please,

 24        because I want to make sure I’ve got it right.          The

 25        Being Successful Program -- what was the other -- the
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 76 of 590 PageID: 955
                                 Cusack - Cross                           76

  1        other BSP program?

  2                     THE WITNESS: So, at West Morris Central,

  3        which is J.H.’s home building, it’s called the

  4        “Behavioral Support Program,” and that’s a small group

  5        within our building.      It has maybe seven -- six

  6        students in each class for the core subject areas.

  7                     At Mendham, they have a program called Being

  8        Successful Program, which is also kind of a school

  9        within a school.     That’s -- their acronym is the Being

 10        Successful Program.

 11                     THE COURT: Okay.

 12                     THE WITNESS: I believe that’s -- I got it

 13        right.

 14                     THE COURT: I’m sorry to interrupt.       Go ahead.

 15        BY MS. WARSHAW:

 16              Q      I’m going to refer you to P-31.      That would

 17        be in the blue binder.

 18        A     I’m sorry -- P-31?

 19              Q      P-31.   After the brochure, turn to the --

 20        this page, which is in color, which is a copy of the

 21        school district website.

 22        A     Yes.

 23              Q      Okay?   Can you tell me -- can you verify that

 24        this is the school district official website?

 25        A     This is the official website for West Morris
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 77 of 590 PageID: 956
                                     Cusack - Cross                       77

  1        Mendham High School.

  2                                                   (P-31 Marked for

  3                                                   Identification)

  4                Q       West Morris Mendham.

  5        A       Mendham, yes.

  6                Q       Okay.

  7        A       I am based out of West Morris Central.

  8                Q       Okay.    So, can you read what it says under

  9        “Program of Studies?”          There are four bolded categories

 10        there.       Can you read what the second one is?

 11        A       Sure.    “Behavioral Support Program.”

 12                Q       And that’s West Morris Mendham High School.

 13        A       That is correct.

 14                Q       Right.    That’s the high school that you just

 15        indicated had the Being Successful Program.          Is that

 16        correct?

 17        A       Yes.

 18                Q       Okay.    But it’s actually called the

 19        Behavioral Support Program, isn’t that correct,

 20        according to the website?

 21        A       The -- so, I don’t -- I have never seen this

 22        website before.          I don’t know if this is -- this says,

 23        “alternate student programs,” just reading through

 24        here.       I’m sorry, this is -- I just saw the Mendham

 25        High School logo.          This is the Regional High School
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 78 of 590 PageID: 957
                                 Cusack - Cross                          78

  1        District’s website.      There are three websites -- West

  2        Morris Central, West Morris Mendham, and West Morris

  3        Regional High School District.       This is the West Morris

  4        Regional High School District’s page.        So, I’m sorry.

  5        I did not -- the “Mendham” through me off.

  6              Q      Mr. Cusack, isn’t West Morris Regional High

  7        School District -- doesn’t that include West Morris

  8        Central High School and Mendham High School?

  9        A     Yes, it does.

 10              Q      Yes, it does.   And it does say on this

 11        website “Mendham High.”      Is that correct?

 12        A     That does say on this page “Mendham High,”

 13        correct.

 14              Q      Okay.   So it includes Mendham High School?

 15        A     Yes.

 16              Q      Okay.   So now turn to the next page.

 17                     THE COURT: Just to be clear, what it says on

 18        there, “Mendham High,” it appears to be a photograph of

 19        the front of the school.

 20                     THE WITNESS: Yes.

 21                     MS. WARSHAW: Correct.

 22                     THE COURT: Okay.    Go ahead.

 23        BY MS. WARSHAW:

 24              Q      So I’m going to refer you to the next page,

 25        which says, “Search Results.”
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 79 of 590 PageID: 958
                                 Cusack - Cross                          79

  1        A     Yes, okay.

  2                     MS. HOWLETT: Your Honor, we should

  3        authenticate it.

  4                     THE COURT: Yeah, let’s stop for a second.

  5        I’m confused.     We marked as P-31, the Being Successful

  6        Program Brochure.     In that, is attached a copy of, I

  7        guess, a page -- a shot of, I guess, the front -- the

  8        first page of the District’s website.        It then has a

  9        search result.     And this is all one document, and how

 10        so?

 11                     MS. WARSHAW: This is one document.

 12                     THE COURT: Is this part of -- I’m not sure

 13        how it’s one document.      It seems to be several

 14        documents.

 15                     MS. WARSHAW: Well, Your Honor --

 16                     THE COURT: And I’m not that smart.       This

 17        confuses me.

 18                     MS. WARSHAW: Your Honor, this is -- part of

 19        the issue that we had raised earlier was that we had

 20        requested information regarding the Being Successful

 21        Program versus the Behavioral Support Program.

 22                     THE COURT: I understand that.

 23                     MS. WARSHAW: And we never received that, so

 24        this is -- this is the actual school district website,

 25        copies of this, which talk about the Behavior Support
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 80 of 590 PageID: 959
                                 Cusack - Cross                          80

  1        Program at the Mendham High School.        There is no --

  2        when you do a search, which I show the search, nothing

  3        comes up for the Being Successful Program.         It only

  4        comes up for the Behavioral Support Program, which --

  5                    MS. HOWLETT: Your Honor, I’m not sure, number

  6        one, what this is probative about, and number two, this

  7        appears to be a document that was created by counsel,

  8        so it can’t be authenticated by the witness.

  9                    MS. WARSHAW: I’m asking him if this is true.

 10        That’s all.    And if he -- if he’s aware of this.

 11                    MS. HOWLETT: This is --

 12                    MS. WARSHAW: I’m not asking him if he created

 13        the document.

 14                    THE COURT: One at a time.      One at a time.

 15                    MS. HOWLETT: Sorry, Your Honor.       I apologize.

 16                    THE COURT: I’m not that smart.

 17                    MS. WARSHAW: I’m not asking if he created the

 18        document.    I’m asking him if he’s seen this before and

 19        if he’s aware of this, because he just testified that

 20        at one high school, it’s called the Behavioral Support

 21        Program, and another, it’s called the Being Successful

 22        Program.    But unfortunately, the school district

 23        website has nothing regarding the Being Successful

 24        Program.    It only has information about the Behavioral

 25        Support Program.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 81 of 590 PageID: 960
                                 Cusack - Cross                          81

  1                    THE COURT: Now you’re testifying.

  2                    MS. HOWLETT: Your Honor --

  3                    MS. WARSHAW: No, I’m just telling you what it

  4        says.    I’m just asking --

  5                    MS. HOWLETT: Your Honor, what’s available on

  6        the website is --

  7                    THE COURT: Yeah, I’m --

  8                    MS. HOWLETT: -- it is irrelevant.

  9                    THE COURT: Yeah, I don’t know where we’re

 10        going with this, but --

 11                    MS. WARSHAW: Well, then I’m going to ask the

 12        Court to take judicial notice of the website and what

 13        it says.

 14                    MS. HOWLETT: We’ll object to that, Your

 15        Honor.

 16                    THE COURT: Yeah, and I’m not going to do that

 17        anyway.

 18                    Are you responsible for maintaining the

 19        website?

 20                    THE WITNESS: No, I am not.

 21                    THE COURT: You wouldn’t happen to know who is

 22        responsible for maintaining the website?

 23                    THE WITNESS: From a district standpoint, I do

 24        not, no.

 25                    THE COURT: (Out of microphone range) and
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 82 of 590 PageID: 961
                                 Cusack - Cross                          82

  1        you’re familiar with the two programs, though?

  2                    THE WITNESS: I am only familiar with the

  3        program that’s at West Morris Central High School, the

  4        BSP program that is --

  5                    THE COURT: Don’t use “BSP” because --

  6                    THE WITNESS: Okay, I’m sorry.       The Behavioral

  7        Support Program, yes.

  8                    THE COURT: That’s the only one you’re --

  9                    THE WITNESS: That’s the one that I’m -- I

 10        have a couple of students in it currently right now.           I

 11        do not have any former students that are enrolled in

 12        the program at Mendham.

 13                    THE COURT: I’m going to let you ask him

 14        questions about what he knows and not have him

 15        speculate as to why the website has what it has on it,

 16        because it doesn’t help me.       And quite frankly, I don’t

 17        think it helps you either.

 18        BY MS. WARSHAW:

 19              Q     Mr. Cusack, are you aware that Dr. David

 20        Leigh, the former director of special services, started

 21        the Behavioral Support Program at the Mendham High

 22        School?

 23        A     I was not aware of that, no.       I’m not familiar

 24        with who started that program.

 25              Q     You testified that J.H. was an advanced level
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 83 of 590 PageID: 962
                                 Cusack - Cross                          83

  1        student.     Is that correct?

  2        A     Yes.

  3              Q      Were you aware that the Behavioral Support

  4        Program offered classes in the studies level?

  5        A     I’m aware that they do offer classes at various

  6        levels and they tailor it to meet the needs of the

  7        individual student in the program.

  8              Q      Are you aware that the school district,

  9        Regional High School district website does say that all

 10        special education curricula addressed the New Jersey

 11        Core Curriculum Content Standards, and for purposes of

 12        GPA and rank, are considered studies level for the

 13        Behavioral Support Program?

 14                     MS. HOWLETT: Your Honor, we’re back to what

 15        the website says.

 16                     MS. WARSHAW: Well, I’m just asking if he’s

 17        aware of it.

 18                     THE COURT: Yeah, she can ask that.

 19                     MS. HOWLETT: Okay.    I’m sorry, Your Honor.

 20                     THE WITNESS: Can you repeat the question,

 21        please?

 22        BY MS. WARSHAW:

 23              Q      Are you aware that the West Morris Regional

 24        High School District website indicates that all special

 25        ed curriculum address the New Jersey Core Curriculum
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 84 of 590 PageID: 963
                                 Cusack - Cross                          84

  1        Content Standards, and for purposes of GPA and rank,

  2        are considered studies level in the Behavioral Support

  3        Program?

  4        A     I am not aware that the website indicates that,

  5        no.

  6              Q     Okay.   Are you aware that the Behavioral

  7        Support Program at the Mendham High School offers study

  8        level curriculum?

  9        A     I am not aware of that.

 10                    MS. HOWLETT: Your Honor, the witness has

 11        already testified that the program at Mendham High

 12        School is not referred to as the Behavioral Support

 13        Program; it’s referred to as the Being Successful

 14        Program.    I object to the question.

 15                    THE COURT: Answer the -- I’m going to let him

 16        answer the question.

 17                    Answer the question.

 18                    THE WITNESS: I’m sorry.      Could you please

 19        repeat the question?

 20        BY MS. WARSHAW:

 21              Q     Are you aware that the Behavioral Support

 22        Program at the Mendham High School offers studies level

 23        curriculum?

 24        A     I’ll be honest.     I am not aware of any details of

 25        the Behavioral Support Program at Mendham High School -
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 85 of 590 PageID: 964
                                 Cusack - Cross                          85

  1        - of the Being Successful Program at the -- at Mendham

  2        High School.     I’m -- that’s -- I don’t have any

  3        students that are in the program currently.         I haven’t

  4        had any students that are in the program.         The program

  5        that is based out of our school -- if a student is

  6        transferred to the Being Successful Program at Mendham,

  7        they would be brought in as a new, and most likely,

  8        have a new guidance counselor that, you know,

  9        specializes in that specific program.        I have students

 10        that are in the Behavioral Support Program at Central

 11        and I work with those students in that building -- in

 12        this building.     But I will admit that I do not have any

 13        real knowledge, working knowledge, of the Being

 14        Successful Program at Mendham High School.

 15              Q     You testified earlier, isn’t it true that the

 16        studies level curriculum is different from the advanced

 17        level?

 18        A     Every level is -- yes, there are -- there are

 19        varying levels within our district, yes.

 20              Q     Is it fair to say that the studies level is a

 21        lower level curriculum than the advanced level

 22        curriculum?

 23        A     It is.   It’s mainstreamed, however, it is a --

 24        studies level is lower level -- a lower level course.

 25              Q     And isn’t it true that the Behavioral Support
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 86 of 590 PageID: 965
                                 Cusack - Cross                            86

  1        Program is a self-contained program for students?

  2        A     Which program are you referring to -- the Mendham

  3        program?

  4              Q     The Mendham High School.

  5        A     To my knowledge, that is one thing that I do know,

  6        that, from what I understand -- from what I understand,

  7        again --

  8                    THE COURT: The Being Successful -- we’re back

  9        at Mendham.

 10                    MS. WARSHAW: Your Honor --

 11                    MS. HOWLETT: Your Honor --

 12                    MS. WARSHAW: Your Honor, again, I’m going to

 13        object because I --

 14                    THE COURT: You’re going to object to what I’m

 15        saying?

 16                    MS. WARSHAW: No, I’m going to object to

 17        anything being referred to as the Being Successful

 18        Program because I requested -- numerous times, I

 19        requested documents on that, to show that it existed.

 20                    THE COURT: And I already ruled on that,

 21        didn’t I?    So I’m going to allow him to testify.        You

 22        asked him -- my problem is you asked him a question

 23        about the Behavioral Support Program at Mendham.          I

 24        think, at Mendham, it’s the Being Successful Program.

 25                    THE WITNESS: Yes.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 87 of 590 PageID: 966
                                 Cusack - Cross                           87

  1                    THE COURT: So, I just don’t want to confuse

  2        the record, that we’re asking about this BSP thing.

  3        It’s a little confusing.      But you asked him a question

  4        about Behavior Support Program, which he’s testified

  5        he’s familiar with, but you said “at Mendham,” and from

  6        what I’ve gotten so far from his testimony, that the

  7        BSP program at Mendham is the Being Successful Program,

  8        which he is not familiar with.       So, I don’t know.     You

  9        may have just mixed schools when you asked the

 10        question, but you did ask -- I wrote “Behavioral

 11        Support Program,” and then I stopped because you said,

 12        “at Mendham,” and that’s when I opened my mouth to find

 13        out where you were going.

 14        BY MS. WARSHAW:

 15              Q     I’m going to refer you to P-26.

 16                    THE COURT: I take it you’re withdrawing that

 17        question?

 18                    MS. WARSHAW: I’m sorry, Your Honor?

 19                    THE COURT: You’re withdrawing that question,

 20        that I asked which program you’re referring to?          You

 21        were asking a question about one of the BSP programs,

 22        but you said “Behavioral Support Program,” and then you

 23        said “at Mendham,” and that’s when I stopped you.

 24                    MS. WARSHAW: I’m going to follow up with a

 25        different question.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 88 of 590 PageID: 967
                                  Cusack - Cross                         88

  1                    THE COURT: Thank you.

  2        BY MS. WARSHAW:

  3              Q     Have you ever seen this document before?

  4        A     I assume we’re looking at the copy of J.H.’s IEP -

  5        - draft    -- that says “draft” on the bottom?

  6                                                 (P-26 Marked for

  7                                                 Identification)

  8                    THE COURT: I didn’t get the number.        I’m

  9        sorry.

 10                    MS. WARSHAW: Oh, P-26.

 11                    THE COURT: Thank you.

 12        BY MS. WARSHAW:

 13              Q     I’m going to refer you to what’s listed on

 14        the bottom page as “13/22.”       It’s entitled “Special

 15        Education Determination.”

 16        A     Thirteen slash 22?

 17              Q     Correct.

 18        A     Am I in -- am I in the correct binder?        I just

 19        want to -- because I’m seeing 8/20, 9/20, 10/20, 13/20.

 20              Q     No, you’re too far.     Go to the first IEP.

 21        This is 13/22.

 22                    MS. HOWLETT: I’m not sure where we are

 23        either.    I don’t see a 13/22.

 24                    THE WITNESS: I don’t see a -- again, if I’m

 25        in the wrong -- I might be in -- I’m in their binder.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 89 of 590 PageID: 968
                                 Cusack - Cross                            89

  1                     THE COURT: Yeah, Ms. Warshaw, I just went

  2        through every page.      The lower right hand corner,

  3        correct?

  4                     MS. WARSHAW: Yup.

  5                     THE COURT: No 13/22.

  6                     MS. WARSHAW: Is it 13/20?     Yes.   Okay.   You

  7        know what?    There’s -- the way it printed, some say

  8        “13/22"; the others say “13/20.”        So if you have 13/20,

  9        it’s the same document.

 10                     THE WITNESS: Okay, yes.

 11        BY MS. WARSHAW:

 12              Q      Okay.   On the top left hand side, there’s a

 13        sentence that says, “At this time.”        Do you see that?

 14        A     Yes.

 15              Q      Okay.   Can you read that sentence for me,

 16        please?

 17        A     “At this time, J.H. is receiving home

 18        instruction.”     The entire --

 19              Q      Read that whole paragraph.

 20        A     The whole paragraph?      Okay.   “It is recommended

 21        that J.H. continue with home instruction in the morning

 22        and begin attending West Morris Mendham High School’s

 23        Behavioral Support Program in the afternoon.          J.H. will

 24        have a shortened day, from 11:30 to 2:35.”

 25              Q      So am I correct when it says that West Morris
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 90 of 590 PageID: 969
                                 Cusack - Cross                          90

  1        Mendham High School has a Behavior Support Program?

  2        A     I believe --

  3              Q       Is that what it says?

  4        A     That is what is typed in this page.

  5                      MS. HOWLETT: Your Honor, we --

  6        BY MS. WARSHAW:

  7              Q       We’re going to go to page --

  8                      THE COURT: Wait, wait, wait.     I’m sorry.    Go

  9        ahead.

 10                      MS. HOWLETT: Have we moved this document in?

 11                      THE COURT: We didn’t move it yet.

 12                      MS. WARSHAW: No, we’re going to move it

 13        afterwards.

 14                      THE COURT: She can ask questions without

 15        moving it.

 16                      MS. HOWLETT: That’s fine.

 17                      THE COURT: Okay.

 18                      MS. HOWLETT: I was just catching up (out of

 19        microphone range.)

 20        BY MS. WARSHAW:

 21              Q       We’re going to -- I’m going to refer you to

 22        page 16 of 20.

 23        A     Okay.

 24              Q       On the bottom third of the page, it says,

 25        “Additional Special Education Program Information.”           Is
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 91 of 590 PageID: 970
                                 Cusack - Cross                          91

  1        that correct?

  2        A     Sixteen slash twenty?

  3                     THE COURT: Sixteen twenty in my binder says,

  4        “Notice Requirements for the IEP (out of microphone

  5        range)”

  6                     MS. WARSHAW: Fifteen twenty.

  7        BY MS. WARSHAW:

  8              Q      It says, “Additional Special Education

  9        Program Information” about two-thirds the way down on

 10        the page.    Is that correct?

 11        A     Yes.

 12              Q      Okay.   Can you read that paragraph, please?

 13        A     “It is proposed that J.H. will continue to receive

 14        home instruction with a gradual return to a less

 15        restrictive setting at Mendham High School within the

 16        Behavioral Support Program.       J.H. will be expected to

 17        attend afternoons only for the remainder of the 2016/17

 18        school year.     Transportation will be provided to bring

 19        J.H. to Mendham High School.       It is anticipated that

 20        J.H. will attend a full-day program for the 2017/18

 21        school year.”

 22              Q      So, again, according to the IEP that was

 23        presented to my clients at the April 6th, 2017 IEP

 24        meeting which you testified that you attended, is it

 25        correct that this IEP refers to the Behavioral Support
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 92 of 590 PageID: 971
                                 Cusack - Cross                           92

  1        Program at the Mendham High School?

  2        A     “Behavioral Support Program” is what is typed in

  3        this report.

  4              Q     Thank you.    And I’m going to refer you to the

  5        first page of the -- let’s see -- I’m sorry.          I’m going

  6        to refer you to the second page of the IEP.          Are you

  7        listed as the guidance counselor on that IEP

  8        participants meeting?

  9        A     Yes, I am.

 10                    MS. WARSHAW: Okay.     Your Honor, I’d like to

 11        move this document into evidence.

 12                    MS. HOWLETT: Your Honor, no objection.

 13                    THE COURT: Okay.

 14                                                 (P-26 Entered into

 15                                                 Evidence)

 16        BY MS. WARSHAW:

 17              Q     Isn’t it true, Mr. Cusack, that at the April

 18        6th, 2017 IEP meeting, you pulled April Osteo Banda into

 19        the meeting, as she was a former teacher at the Mendham

 20        High School Behavioral Support Program, and currently,

 21        the district instructional technology specialist, and

 22        you informed -- and she informed you and my clients as

 23        to the behavioral point system and the behavioral

 24        aspects of that program?

 25        A     Again, I know -- I have a very limited knowledge
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 93 of 590 PageID: 972
                                 Cusack - Cross                          93

  1        of the program, and having know that Ms. Banda was

  2        formerly in that program, I saw it as an opportunity to

  3        inform and that’s why I asked -- she was asked to come

  4        in and explain what the program was about to J.H. and

  5        her parents.

  6              Q     And isn’t it true she explained to you and my

  7        clients that there was a point system, so if students

  8        showed up at school, they would receive points?

  9        A     Again, I cannot recall the exact -- exactly what

 10        was discussed, you know, by her.        I can’t.

 11              Q     And do you know who Tracy Costa is?

 12        A     I’m aware of where -- Tracy Costa, I believe, is

 13        the current person who handles the Being Successful

 14        Program at Mendham.      To my knowledge, that’s --

 15              Q     I’m going to refer you to R-2.         Do you have a

 16        copy of the original documents, because it’s cut off on

 17        the bottom.

 18        A     I’m sorry -- R-2.

 19                    THE COURT: That’s the --

 20                    THE WITNESS: Which document -- which binder?

 21        Are we in your binder or back to --

 22                    MS. WARSHAW: No, I’m sorry.      Yeah, the other

 23        binder.

 24                    MS. HOWLETT: The black binder.

 25                    THE WITNESS: Okay.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 94 of 590 PageID: 973
                                 Cusack - Cross                           94

  1                    THE COURT: The black one is the R and the

  2        blue one is the P binder.

  3                    THE WITNESS: Gotcha.       All right.

  4                    THE COURT: He’s already testified he has the

  5        original.

  6                    THE WITNESS: Yes, I do have the original.

  7        BY MS. WARSHAW:

  8                Q   Do you recall what is on the original, what

  9        it says on the last line or so?

 10                    THE COURT: How about we ask him to actually

 11        read it from the original, as opposed to having him

 12        recall.

 13                    MS. HOWLETT: Your Honor, we’d be more than

 14        happy to produce the original.        I apologize for the

 15        copy.

 16                    THE COURT: I’m going to do it when we break.

 17        I’m going to get a copy made for everybody.

 18                    MS. HOWLETT: Thank you.

 19                    MS. WARSHAW: Okay.       Thank you.

 20                    THE COURT: Read it out loud.       What does it

 21        say?

 22                    THE WITNESS: Oh, I’m sorry.       I thought -- I

 23        thought -- read everything that’s listed except what we

 24        can’t, obviously, read.      Okay.

 25                    THE COURT: Yeah, read what we can’t read.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 95 of 590 PageID: 974
                                 Cusack - Cross                          95

  1                    THE WITNESS: Oh, I don’t have the -- I don’t

  2        have the original in front of me.

  3                    MS. WARSHAW: Okay.

  4                    THE COURT: Oh, I thought you --

  5                    THE WITNESS: I’m sorry.      I have --

  6                    MS. HOWLETT: The witness was instructed to

  7        leave his belongings in another room, so --

  8                    THE COURT: Got it.     So it’s available and in

  9        the building today.

 10                    THE WITNESS: Yes.

 11                    MS. HOWLETT: Correct.

 12                    THE COURT: All right.      We’ll take care of

 13        that later.

 14                    MS. WARSHAW: Okay.     Thank you.

 15        BY MS. WARSHAW:

 16              Q     Mr. Cusack, you had testified that you

 17        drafted this document yourself, correct?

 18        A     That’s correct.

 19              Q     Okay.   My clients never signed it or

 20        anything, but you -- you drafted this yourself.

 21        A     No, the acknowledgment, I guess, would be the best

 22        word to use, of -- from the parents would be the note

 23        that you referenced earlier from -- I believe it was

 24        January 6th, that indicated they requested the CST

 25        evaluation to move forward.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 96 of 590 PageID: 975
                                 Cusack - Cross                          96

  1              Q      Okay.

  2        A     I might be wrong on the exact date, however, but

  3        you did reference something earlier to that effect.

  4              Q      Were you aware that J.H. was never

  5        hospitalized?

  6        A     That is -- I believe -- I believed that when I

  7        wrote this, this letter was -- this document -- yes, I

  8        am aware of that.     I’ve been told now that she was not

  9        hospitalized and I -- I guess I mis-documented that.

 10        That was an error on my part.       I just -- having

 11        generated this form in January, having -- she was in

 12        the partial program, you know, for several -- two

 13        months -- and I just used -- it was a poor choice of

 14        words to use.     I should have said “in a therapeutic

 15        setting,” as opposed to “hospitalized.”

 16              Q      Okay.   Are you aware that it was a partial

 17        day program?

 18        A     Yes.   A partial day program, yes, absolutely.

 19              Q      You also indicated that she refused to return

 20        to school the third day.      Isn’t it true that, due to

 21        her anxiety, she was unable to return to school --

 22                     MS. HOWLETT: Your Honor, he can’t --

 23        BY MS. WARSHAW:

 24              Q      -- as opposed to refusal?

 25                     THE COURT: Sustained.     How is -- how is he
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 97 of 590 PageID: 976
                                 Cusack - Cross                          97

  1        going to know that?

  2                     MS. WARSHAW: Well, I’m asking the

  3        characteristic of what --

  4                     THE COURT: You’re asking him to put his head

  5        -- to know what she thought.       That’s what you’re asked

  6        him to do.

  7                     MS. WARSHAW: No.    Okay.   I will rephrase it.

  8        BY MS. WARSHAW:

  9              Q      Mr. Cusack, how did you determine that J.H.

 10        refused to return to school?

 11        A     Well, I received an e-mail from Mrs. -- from

 12        J.H.’s mother, indicating that she was -- that she was

 13        not coming into school.      I believe that was on the 10th.

 14        Somewhere in here is a copy of that e-mail.         I don’t

 15        know which one that is referenced.

 16              Q      So, when you wrote “she refused to return to

 17        school,” that was your word, not --

 18        A     That was my word.

 19              Q      -- my clients’ word?

 20        A     Yes, those were my words, yes.

 21              Q      Okay.   And is it your understanding that,

 22        based on what my client indicated to you, that J.H. was

 23        unable to come to school due to her anxiety?

 24        A     Again, it’s possibly a poor choice of words that I

 25        used in it, but, I mean, she was not present.          She was
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 98 of 590 PageID: 977
                                    Cusack - Cross                       98

  1        not in school after that date due to her medical

  2        issues, yes.

  3                Q       I’m going to refer you in the black binder to

  4        R-24.

  5        A       Okay.

  6                Q       Have you ever seen this document before?

  7        A       Yes.

  8                Q       Okay.   And can you -- I know that you went

  9        through a little bit of this before, but can you verify

 10        what grade level this was?

 11        A       This was grade seven.     The document earlier was

 12        grade eight.

 13                Q       Okay.   And so, this was for which student?

 14        A       J.H.

 15                                                  (R-24 Marked for

 16                                                  Identification)

 17                Q       Okay.   And can you briefly describe what her

 18        grades were in these classes?

 19        A       She received for the -- well, this is not a final

 20        -- I’m sorry -- yes, so a combination of A minus, A’s,

 21        and B’s, an A plus, again, in band.        That’s very strong

 22        grades.

 23                Q       Mostly A’s, is that correct?

 24        A       Yes, mostly A’s, absolutely.

 25                Q       Okay.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 99 of 590 PageID: 978
                                   Cusack - Cross                           99

  1                        MS. WARSHAW: So then, Your Honor, I’d like to

  2        move this into evidence even though -- I’m not sure it

  3        was already put into evidence -- 24.

  4                        THE COURT: This was not in.

  5                        MS. WARSHAW: Okay.

  6                        MS. HOWLETT: It was not.

  7                        MS. WARSHAW: Okay.   So I’d like to move this

  8        into evidence.

  9                        MS. HOWLETT: Yes, Your Honor.

 10                                                    (R-24 Entered into

 11                                                    Evidence)

 12        BY MS. WARSHAW:

 13                Q       Mr. Cusack, can you turn to R-25, the next

 14        page?

 15        A       Sure.

 16                Q       And comparing her grades from R-24 for

 17        language arts versus R-25 for language arts, can you

 18        tell me what those grades are?

 19        A       The grades are -- there’s B grades, there’s a bit

 20        of a dip.       So, she had some B’s and C pluses and C’s.

 21                        THE COURT: Wait a minute.    I’m -- we just did

 22        R-14, yes?

 23                        MS. WARSHAW: And then R-25.

 24                        THE COURT: R-24 I have as an invitation to a

 25        meeting to determine special ed eligibility.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 100 of 590 PageID: 979
                                 Cusack - Cross                          100

   1                     MS. WARSHAW: Oh, I’m sorry.     That’s

   2        respondents.

   3                     THE COURT: That’s what I have.

   4                     MS. HOWLETT: R-24, Your Honor?

   5                     THE COURT: My R-24, I just flipped it and it

   6        says, “Invitation to a Meeting to Determine.”         That’s -

   7        -

   8                     MS. WARSHAW: I think that’s P-24.

   9                     MS. HOWLETT: Are you in blue?

  10                     THE COURT: Black -- oh, I’m embarrassed.

  11                     MS. HOWLETT: I’m about to fire a paralegal

  12        over that.

  13                     THE COURT: No, no.    My apologies.    Okay, go.

  14                     MS. WARSHAW: Okay.

  15        BY MS. WARSHAW:

  16              Q      So, Mr. Cusack, can you look at R-24 and 25

  17        and compare her grades for language arts from seventh

  18        grade to eighth grade?

  19        A     So, in seventh grade, she had, in order from

  20        marking period one through four, A, A minus, A minus,

  21        A.   In marking period one through four on the grade

  22        eight, she had a B, B minus, C, C minus, and a final

  23        grade of C plus.

  24              Q      As her guidance counselor, would this have --

  25        these grades and the dip in the grades -- I’m sorry --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 101 of 590 PageID: 980
                                 Cusack - Cross                          101

   1        as a guidance counselor -- you weren’t her guidance

   2        counselor at the time -- would this have been

   3        significant for somebody to notice that there was a

   4        change in the grades so drastically?

   5        A       I wasn’t something honestly that would really

   6        raise a red flag.     I mean, if she were, you know,

   7        failing and getting D’s and F’s, then I would say

   8        absolutely, there’s something going on here.         But, you

   9        know, to go from -- again, an A minus, I believe was

  10        the -- to a C plus -- I mean, it was -- I don’t know

  11        why, for some reason the final grade is not here, but

  12        just looking at the numbers, she probably would have

  13        had an A minus for the year for the grade eight.          Yes,

  14        there is noticeable decline.

  15                Q    Were you aware when you became her guidance

  16        counselor and reviewed her eighth grade transcript that

  17        she was having issues with the language arts’ teacher?

  18        A       I was not aware of that, no.    I don’t recall.     I

  19        mean, there’s -- I don’t recall an issue with the

  20        language arts teacher being brought to my attention.

  21        Perhaps it was mentioned in the meeting, but that would

  22        have been in spring of 2015, so I can’t really speak to

  23        that.

  24                Q    I’m showing you, also, R-24 and 25 with

  25        regard to Spanish.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 102 of 590 PageID: 981
                                    Cusack - Cross                       102

   1        A       Okay.

   2                Q       She went from an A plus to a B.   Would that

   3        have raised a concern for anybody?

   4        A       Nothing really.    No, not --

   5                Q       Were you aware that she was having some

   6        issues with the teacher harassing her in Spanish in

   7        eighth grade?

   8        A       I was not aware of that.

   9                Q       Is that something that a guidance counselor

  10        would be aware of?

  11        A       If it was brought to my attention, yes.

  12                        MS. HOWLETT: Your Honor, the witness was not

  13        --

  14                        THE WITNESS: I was not the guidance counselor

  15        then.

  16                        MS. HOWLETT: The student wasn’t even enrolled

  17        in our district during this time period.

  18                        MS. WARSHAW: Your Honor, he testified --

  19                        THE COURT: It doesn’t matter.   He said he’s

  20        not aware, so --

  21                        MS. WARSHAW: All right.   But he also

  22        testified that he reviewed these when she came into the

  23        district, so --

  24                        MS. HOWLETT: But whether a teacher harassed

  25        her while she was in eighth grade --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 103 of 590 PageID: 982
                                  Cusack - Cross                         103

   1                     THE COURT: Look, when she’s talking, you’re

   2        not.

   3                     MS. HOWLETT: I’m sorry, Your Honor.

   4                     THE COURT: All right?     And when you’re

   5        talking, she’s not.     And when I’m talking, you’re both

   6        quiet, all right?     I don’t like interruptions.      Let her

   7        finish her statement and if you want to make an

   8        objection or have something to say, I will let you say

   9        it.

  10                     MS. HOWLETT: Thank you, Your Honor.      I

  11        apologize.

  12                     THE COURT: Go ahead, Ms. Warshaw.

  13                     MS. WARSHAW: Thank you.

  14                     THE COURT: But he answered that he was not

  15        aware that there was an issue with the Spanish teacher.

  16                     MS. WARSHAW: Okay.    That’s fine.

  17        BY MS. WARSHAW:

  18               Q     Mr. Cusack, you had indicated that you had

  19        reviewed J.H.’s NJ ASK results from sixth, seventh, and

  20        eighth grade.    Is that accurate?

  21        A      Yes, that’s correct.

  22               Q     Okay.   And I’m going to refer you to R-37,

  23        which I believe already in evidence.        You had indicated

  24        when she took the NJ ASK, her grades were in the upper

  25        levels for math.     Is that fair?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 104 of 590 PageID: 983
                                    Cusack - Cross                       104

   1        A       Yes, that is correct.

   2                Q      Okay.

   3        A       She was in the -- she was in “met expectations”

   4        and “highly” -- there are a lot of forms.         I would have

   5        to go back through each one, but she was either “met”

   6        or “exceeded expectations” in those areas, correct.

   7                Q      Okay.   So, I’m showing you what’s been marked

   8        R-37.       Isn’t it true that, in math, she was only at the

   9        level three, which was “approaching expectations?”

  10        A       That is correct.

  11                Q      Okay.   So, would that have raised any concern

  12        for you or any of her teachers regarding her

  13        performance?

  14        A       No.    First, these results are -- we would not have

  15        received these.        These results get sent to the Long

  16        Valley Middle School from the State after they’re

  17        graded.       But then, they are sent along with, at a later

  18        date, to our school, because we’re not the same

  19        district.       I wouldn’t have received these, most likely,

  20        until -- again, I can’t say, but it’s possible I didn’t

  21        even receive these results until the school year

  22        started.

  23                Q      Ninth grade --

  24        A       Yes.

  25                Q      -- you’re talking about.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 105 of 590 PageID: 984
                                  Cusack - Cross                         105

   1        A     Yes.

   2              Q      This was in ninth grade -- R-37.

   3        A     Oh, I’m sorry.    I’m sorry.     I thought -- I’m

   4        sorry.    I’m thinking -- so, we would have received

   5        these over the summer of going into sophomore year is

   6        when we would have received those, yes.

   7              Q      Okay.   Did you ever compare her grades for

   8        sixth, seventh, and eighth on the NJ ASK to her grades

   9        on the PARCC test in ninth grade?

  10        A     You can see the comparison, but I never did look

  11        at those.    They are entirely different assessments.

  12        One is pencil and paper based; one is computer based.

  13        They’re entirely different assessments.        So, I mean,

  14        again, if she had dropped into a level, you know, level

  15        two, I would have brought that to the attention --

  16              Q      At any time during ninth grade, did you

  17        contact my clients or anyone about J.H.’s absences?

  18        A     Not to my recollection, no.

  19              Q      What about in tenth grade, September through

  20        October, the beginning of October of tenth grade, did

  21        you ever notice or contact anyone regarding J.H.’s

  22        excessive absences?

  23        A     J.H.’s mother notified me in late September, so I

  24        was aware.    She called me and told me.

  25              Q      In ninth grade, were you aware of the reasons
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 106 of 590 PageID: 985
                                 Cusack - Cross                          106

   1        why J.H. was absent from school?

   2        A     The only thing I could see on there, other than

   3        the occasional absence, you know, was a -- towards the

   4        very end of the year, several medical, and again, I

   5        can’t recall why she was absent.       I don’t know the --

   6        if I was -- I can’t recall the details of why she was

   7        absent.   I don’t have the medical notes that were

   8        submitted that would indicate why.

   9              Q    So were you aware in December of 2016 -- in

  10        December of 2016, were you aware that J.H. was

  11        experiencing anxiety just trying to walk through the

  12        door of the high school?

  13        A     Again, so this is her freshman -- sophomore year?

  14              Q    Sophomore year.

  15        A     Sophomore year.    Yes, I mean, that was part of --

  16        so, in her sophomore year, in December, yes, that was

  17        the whole reason why she was at ICCPC, was to deal --

  18        dealing with her anxiety issues, absolutely.         I mean,

  19        the goal -- so, yeah.

  20              Q    I’m going to refer you to R-1 in the black

  21        binder.   Is it correct that this 504 plan was in effect

  22        for 2016/2017 school year?

  23        A     The -- from the December 7th date on, yes.

  24              Q    Okay.    But through the end of June 2017 -- is

  25        that correct?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 107 of 590 PageID: 986
                                 Cusack - Cross                          107

   1        A     Yes, that is correct.

   2              Q     Okay.   And isn’t it true that 504 plans are

   3        meant to be in effect for one year only?        Isn’t that

   4        correct?

   5        A     They’re reviewed -- they’re a one year --

   6        typically, a one year document and they’re reviewed at

   7        the conclusion of that and new documentation is

   8        requested to determine if it will be continued or

   9        discontinued.

  10              Q     Were you aware that when J.H. was put on home

  11        instruction from December of 2016 through June of 2017

  12        that she attended ICCPC at least three days a week from

  13        4 to 7 p.m.?

  14        A     I believe that’s indicated, yes.       I mean, that

  15        would be a typical progression that I would expect to

  16        see, yes.

  17                    MS. WARSHAW: Your Honor, I need one moment,

  18        please.

  19                    THE COURT: Sure.

  20        BY MS. WARSHAW:

  21              Q     Mr. Cusack, at the April 6th, 2017 IEP

  22        meeting, you didn’t differentiate the difference

  23        between the behavioral support program at West Morris

  24        Central versus the behavioral support program at

  25        Mendham High School, just that J.H. had difficulty
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 108 of 590 PageID: 987
                                 Cusack - Cross                          108

   1        walking through the door of the school at West Morris

   2        Central.   Is that correct?

   3                   MS. HOWLETT: Your Honor --

   4                   THE COURT: That’s not a question.

   5                   THE WITNESS: I’m not sure -- I’m not sure

   6        what -- yeah.

   7                   THE COURT: Yeah, I mean, you asked him the

   8        difference between two programs and then you said --

   9        and he had --

  10                   MS. WARSHAW: Okay.      I’ll rephrase it.

  11                   THE COURT: Thank you.

  12        BY MS. WARSHAW:

  13              Q    At the April 6th, 2017 IEP meeting, you were

  14        aware that J.H. had difficulty walking in the door of

  15        the school at West Morris Central.       Is that correct?

  16        A     Yes, that is correct.

  17              Q    Okay.    So, isn’t it true that at the April

  18        6th, 2017 IEP meeting, you did not distinguish whether

  19        the behavioral support program at West Morris Central

  20        was any different from the Mendham High School

  21        behavioral support program -- that they were one and

  22        the same, just different locations?        Is that correct?

  23        A     No, I never implied that they were the same

  24        program.   That’s actually why I asked Ms. Vasser to

  25        come in to clarify the -- and the -- yes, that’s --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 109 of 590 PageID: 988
                           Colloquy / Cusack - Redirect                  109

   1                      MS. WARSHAW: Your Honor, I would just renew

   2        our objection to any information regarding the Being

   3        Successful Program, as it was never provided to us when

   4        we requested it and we requested all the information

   5        for the behavioral support programs, both at each high

   6        school, as well as the Being Successful Program that

   7        they’re claiming existed.        But I have no further

   8        questions at this time.

   9                      THE COURT: Redirect?

  10                      MS. HOWLETT: Yes, Your Honor.    Just a note on

  11        that last objection.     What was previously moved into

  12        evidence as P-31, which was petitioner’s exhibits, is

  13        the brochure for the Mendham High School Being

  14        Successful Program.

  15                      THE COURT: Actually, that wasn’t moved.

  16                      MS. WARSHAW: No, it was not moved in.

  17                      MS. HOWLETT: Oh, I’m sorry.    It was not moved

  18        in.   I’m noting that.

  19                      Yes, Your Honor, just briefly.    I’ll try and

  20        wrap it up.

  21                      THE COURT: Okay.

  22        REDIRECT EXAMINATION BY MS. WARSHAW:

  23              Q       Just real quickly, we’re just going to fly

  24        through this real quick.

  25        A     Sure.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 110 of 590 PageID: 989
                                   Cusack - Redirect                       110

   1                Q       Can you just flip to R-15 real quickly?    I

   2        know that counsel just referred you to that letter.

   3        A       Sure.

   4                Q       It’s the January 6th letter.

   5        A       Yes.

   6                Q       And again, I believe you testified on this

   7        earlier, but just for clarification, did you receive

   8        any formal assessment report or evaluation with this

   9        letter --

  10        A       No, I did not.

  11                Q       -- to your recollection?

  12        A       Not to my recollection.     There was nothing that I

  13        recall seeing with this letter.        This was just a letter

  14        to support the medical basis of proceeding with the --

  15        with a CST evaluation.

  16                Q       And were you at the IEP meeting on May 16th,

  17        2017?

  18        A       Yes, I was.

  19                Q       And to your recollection, what program was

  20        discussed at that meeting?

  21        A       The Mendham High School program.

  22                Q       And did you -- referring to P-26, that’s the

  23        IEP for that meeting that we just discussed --

  24        A       Yes.

  25                Q       -- did you prepare this document?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 111 of 590 PageID: 990
                                 Cusack - Redirect                        111

   1        A     P-26 --

   2              Q       Yeah, you’re in the -- it’s in the blue

   3        binder.

   4        A     Okay.

   5              Q       It’s the IEP.

   6                      THE COURT: What was the number for that?

   7                      MS. HOWLETT: It’s just the IEP.     You don’t

   8        have to flip to it, really.

   9                      THE COURT: Okay.

  10                      MS. HOWLETT: I just wanted to ask --

  11                      THE COURT: I just want the numbers to be --

  12                      MS. HOWLETT: Oh, I’m sorry.    It’s P-26, Your

  13        Honor.

  14                      THE COURT: Thank you.

  15                      MS. HOWLETT: And I just want to ask the

  16        witness whether he prepared this document.

  17                      THE WITNESS: I did not prepare this document.

  18        BY MS. HOWLETT:

  19              Q       And referring to -- counsel referred you to

  20        J.H.’s report cards from seventh and eighth grade.

  21        A     Yes.

  22              Q       And just for clarification, was she enrolled

  23        in your school district in seventh and eighth grade?

  24        A     She was not.

  25              Q       And were you her counselor during that time
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 112 of 590 PageID: 991
                                   Cusack - Redirect                     112

   1        period?

   2        A       No, I was not.

   3                Q     And would you generally have knowledge of

   4        whether a student not enrolled in your district is

   5        having a problem with a teacher?

   6        A       No.

   7                Q     Do you know whether the parents ever observed

   8        the program at Mendham High School?

   9        A       I believe they went one -- they went one day, but

  10        that’s -- to my knowledge, they did go on day with J.H.

  11        Again, I may be wrong, but it’s my understanding that

  12        they -- they did.

  13                Q     Yeah, to your recollection.

  14        A       To my recollection, they went to observe the

  15        program at Mendham.

  16                      MS. HOWLETT: And last question, I believe,

  17        Your Honor.

  18        BY MS. HOWLETT:

  19                Q     R-14 -- back to that letter from ICCPC from

  20        December, if you just want to skim it real quickly.

  21        Does that letter indicate anywhere that J.H. -- oh, I’m

  22        sorry; I’ll give you a second.

  23        A       That’s okay.

  24                Q     I promised fast, so I’m moving right along

  25        here.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 113 of 590 PageID: 992
                            Cusack - Redirect / Recross                  113

   1        A     Good.

   2              Q       Does that letter indicate anywhere that J.H.

   3        is, quote, “having anxiety walking through the door at

   4        West Morris Central?”

   5        A     I’m sorry.    I just want to make sure I’m on the

   6        right one.     Fourteen?

   7              Q       Fourteen, yes.

   8        A     Okay.    This was the note indicating that they

   9        cleared her to return to West Morris Central, so, no,

  10        there is no indication in here that she is not able to

  11        walk through the door.

  12                      MS. HOWLETT: Thank you, Your Honor.     That’s

  13        all I have.

  14                      MS. WARSHAW: Your Honor, may I ask a few

  15        question?

  16                      THE COURT: Yeah, sure.

  17                      MS. WARSHAW: Okay.

  18        RECROSS EXAMINATION BY MS. WARSHAW:

  19              Q       But, Mr. Cusack, you just testified that it

  20        was your recollection that the reason she was unable to

  21        return to school was because she had trouble -- one of

  22        the reasons was she had trouble walking through the

  23        door of the high school, as it created anxiety.          Isn’t

  24        that correct?

  25        A     That’s correct, and that was the -- December 10th,
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 114 of 590 PageID: 993
                                 Cusack - Recross                        114

   1        I believe, was the date that she was -- that I was

   2        notified she was not able to return.        This is the

   3        psychiatrist’s and clinician’s professional opinion

   4        that she is cleared to return to West Morris Central.

   5              Q      Okay.   Mr. Cusack, you testified that you

   6        attended the May 16th, 2017 IEP meeting, correct?

   7        A     Yes, I did.     That’s correct.

   8              Q      Okay.   And you’re aware that Dr. David Leigh,

   9        the former director of special services, also attended

  10        that meeting, correct?

  11        A     Yes.

  12              Q      Okay.   Isn’t it true, at the May 16th, 2017

  13        IEP meeting, Dr. David Leigh indicated to my clients to

  14        go take a look at the Purnell School, that it was one

  15        that had been mentioned, and that he would definitely

  16        look at it?

  17        A     I cannot specifically state that -- what was said.

  18        My recollection was that -- I believe -- I believe this

  19        entire conversation was taped, so I don’t know if we

  20        can go -- I don’t know.      I believe he said that he --

  21        when several schools were mentioned, he -- Purnell -- I

  22        believe, by counsel -- he -- I recall him saying, “I

  23        would consider Purnell.”      I believe that would --

  24        again, I can’t remember word for word, but --

  25              Q      And isn’t it true that at that May 16th, 2017
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 115 of 590 PageID: 994
                           Cusack - Recross / Colloquy                   115

   1        IEP meeting that, when I asked Dr. David Leigh if the

   2        school district would pay for the Purnell School, he

   3        indicated “possibly?”

   4        A     I can’t remember what he -- again, I cannot

   5        remember anything to do with finances.        I was there,

   6        but I can’t remember.     That’s something that I just

   7        wouldn’t have anything to do with.

   8              Q    Isn’t it true, at the May 16th, 2017 IEP

   9        meeting, that Dr. David Leigh said that the Purnell

  10        School had a peer group there and that there were

  11        certain things there that others truly, in his opinion,

  12        did not offer?

  13        A     Again, I can’t -- I cannot recall specifically

  14        things that he mentioned about -- about that -- about

  15        that school.    I know the name came up.      I do -- I can

  16        say -- I can say yes, that name was brought up,

  17        initially by you, and then he, from what my

  18        recollection was, he said that’s something we could

  19        talk about -- again, something to that effect.         It

  20        might not be word for word, but --

  21                   MS. WARSHAW: All right.      Thank you very much.

  22                   THE COURT: Who’s next?

  23                   MS. HOWLETT: Your Honor, could we just take a

  24        short recess?

  25                   THE COURT: Sure.     How short?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 116 of 590 PageID: 995
                                     Colloquy                            116

   1                   MS. HOWLETT: Oh, really short.       Yeah, just to

   2        regroup real quickly and --

   3                   THE COURT: Eleven thirty.

   4                   MS. HOWLETT: That’s more than a --

   5                   MS. WARSHAW: Can I ask who the next witness

   6        is?

   7                   THE COURT: You can ask her.       I don’t know the

   8        witness.

   9                   MS. WARSHAW: Who’s the next witness?

  10                   MS. HOWLETT: Kendra Dickerson.

  11                   THE COURT: The witness just asked me if I

  12        wanted a copy of a document.        Yes, when you come back

  13        into the room, please bring it.       Before we go on the

  14        record, I’ll have copies made so everybody has a copy

  15        of the -- with the missing line on it.        Okay?

  16                   MS. WARSHAW: Your Honor, I’m just going to

  17        reserve my right in case there is something on that

  18        last line that I need to ask him a question on.

  19                   THE COURT: Sure.

  20                   MS. WARSHAW: I’d like to be able to do that.

  21                   THE COURT: Not a problem.       Okay?

  22                   MS. WARSHAW: Thank you.

  23                   MS. HOWLETT: Thank you, Your Honor.

  24                   THE COURT: We’ll go off the record.

  25                                (BRIEF RECESS)
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 117 of 590 PageID: 996
                             Colloquy / Dickerson - Direct               117

   1                        THE COURT: We’re back on the record in the

   2        matter of F.H. and M.H. on behalf of J.H. vs. West

   3        Morris Regional High School.          The docket number is EDS

   4        10706.      We have concluded Mr. Cusack’s examination and

   5        we have a young lady sitting here.

   6                        Hello.    How are you?

   7                        THE WITNESS: Hello.

   8                        THE COURT: Would you raise your right hand?

   9        K E N D R A        D I C K E R S O N, RESPONDENT’S WITNESS,

  10        SWORN.

  11                        THE COURT: State your name.    Spell your last

  12        name.

  13                        THE WITNESS: Kendra Dickerson.    My last name

  14        is D-I-C-K-E-R-S-O-N.

  15                        THE COURT: Thank you.

  16                        Proceed.

  17        DIRECT EXAMINATION BY MS. HOWLETT:

  18                Q       Hi, Ms. Dickerson.    How are you doing today?

  19        A       Good.    How are you?

  20                Q       Good.    Just for purposes of the record, we’re

  21        just going to establish your employment and your

  22        background, so if you could just state for the record

  23        what your position and place of employment is.

  24        A       I’m a certified school psychologist at West Morris

  25        Central High School.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 118 of 590 PageID: 997
                                Dickerson - Direct                       118

   1              Q       And how long have you been a school

   2        psychologist at West Mendham -- I’m sorry -- West

   3        Morris?

   4        A     This is my seventh year.

   5              Q       And then what did you do before that?

   6        A     I was -- I did an intern year as a school

   7        psychologist, as well, and then, prior to that, I was a

   8        graduate student.

   9              Q       And where did you go to school?

  10        A     I did my undergraduate at SUNY Albany in Upstate

  11        New York, and then, my graduate work at Alfred

  12        University in New York as well.

  13              Q       And what degrees did you get from that

  14        academic background?

  15        A     I have a master’s in school psychology and then a

  16        certificate of advanced graduate study in school

  17        psychology as well.     My bachelor’s was in psychology.

  18              Q       And are you also a case manager?

  19        A     Yes.

  20              Q       And you know why we’re here today -- the

  21        student we’re talking about?

  22        A     Yes.

  23              Q       And we’re going to refer to her as J.H. for

  24        purposes of the record, so --

  25        A     Okay.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 119 of 590 PageID: 998
                                Dickerson - Direct                       119

   1              Q       Just so you’re aware of that.    How did you

   2        come to know J.H. or do you know her at all?         Give us

   3        just a little background of how you kind of play into

   4        everything.

   5        A     I’ve met her briefly on a couple occasions, first

   6        of which, I think -- I think I first came to kind of

   7        know her through Joe Cusack, who was her guidance

   8        counselor.     And I had some conversations with the

   9        family when I believe they were kind of starting to go

  10        through the process of the 504 and J.H. was having some

  11        difficulties coming to school.

  12              Q       And do you remember, like, about what time --

  13        you know, what school year that would have been?

  14        A     Last school year.

  15              Q       Which was the -- for purposes of the record,

  16        some of these questions might be a little redundant.

  17        A     Okay.    Yeah, so that was the 16/17 school year.

  18              Q       Did you receive a referral?

  19        A     Yes.

  20              Q       And is that something that you would normally

  21        review, a CST referral?

  22        A     Yes.

  23              Q       And can you just turn -- there’s two binders

  24        in front of you; you’re going to use the black one.

  25        A     Uh huh.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 120 of 590 PageID: 999
                               Dickerson - Direct                        120

   1              Q      And just turn to R-2.    It’s already been

   2        admitted.    It’s the second tab there.

   3        A     Yes.

   4              Q      And is that the referral that you received

   5        from Mr. Cusack?

   6        A     Yes.

   7              Q      For J.H.

   8        A     Yes.

   9              Q      And just switch to the next one, R-3.       It’s

  10        entitled “Pre-Referral Intervention Information.”          Do

  11        you also receive this as part of the referral?

  12        A     Yes.

  13              Q      And you’ve seen this before?

  14        A     Yes.

  15              Q      And did you review it when you received it?

  16        A     Yes.

  17              Q      And then what happens -- just in your general

  18        practice for a second, what happens when you receive a

  19        CST referral?

  20        A     Typically, when the child study team receives a

  21        referral, an administrative assistant will reach out to

  22        the family to set up an initial planning IEP meeting

  23        and it would be assigned to a case manager and the team

  24        to review the initial referral packet, and then the

  25        family would be invited in to discuss the nature of the
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 121 of 590 PageID:
                                   1000
                            Dickerson - Direct                         121

 1        concern.

 2               Q      Did you do that with J.H., if you recall?

 3        A      Yes.

 4               Q      Can you please turn to R-4?    And just before

 5        we talk about the document, I’m just going to have you

 6        describe what this is for the Court.

 7        A      This is our standard form for an invitation to an

 8        initial meeting.

 9                                                (R-4 Marked for

10                                                Identification)

11               Q      And is this something that you would normally

12        send out, that you were just describing?

13        A      Typically, our administrative assistant would send

14        it out, but yes.

15               Q      Have you seen this particular form before?

16        A      Yes.

17               Q      And can you just give us the date for the

18        record?

19        A      The date on the form is January 3rd, 2017.

20                      MS. HOWLETT: Your Honor, I would like to move

21        R-4.

22                      THE COURT: Any objections?    Actually, this

23        one’s dated -- oh (out of microphone range.)         Any

24        objection?

25                      MS. WARSHAW: No.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 122 of 590 PageID:
                                   1001
                            Dickerson - Direct                         122

 1                     MS. HOWLETT: To clarify the dates, Your Honor

 2        --

 3                     THE COURT: No, no.    It says January 3rd.

 4                     MS. HOWLETT: Oh, okay.

 5                     THE COURT: I, for some reason, saw four.       No

 6        objection.    Go ahead.    Proceed.

 7                                                (R-4 Entered into

 8                                                Evidence)

 9        BY MS. HOWLETT:

10              Q      And Ms. Dickerson, this -- this form, does it

11        actually schedule a meeting with the parents?

12        A     Yes.

13              Q      And what was the date of that proposed

14        meeting?

15        A     January 9th at 1:37.

16              Q      To your recollection, did you actually have

17        an evaluation planning meeting?

18        A     Yes.

19              Q      At an evaluation planning meeting of this

20        nature, for an initial referral, what type of

21        information do you take into consideration when making

22        a decision as to what assessments you’re going to

23        propose?

24        A     It’s mainly the information that’s available from

25        the referral packet.      The guidance counselor is
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 123 of 590 PageID:
                                   1002
                            Dickerson - Direct                         123

 1        typically there, as well, with background information

 2        about how the student has been doing, and anything else

 3        that’s brought to the table that’s pertinent at that

 4        time.

 5                Q       Do you remember, from just your own memory,

 6        what you would have reviewed to determine what

 7        assessments you were going to propose for J.H.?

 8        A       The referral packet and I believe at that time

 9        there --

10                        MS. WARSHAW: Could you just speak up a little

11        bit?    It’s hard to hear.

12                        THE WITNESS: Sure.   And I believe, at that

13        time, she did have an outside provider, so any

14        information from them would have been pertinent to

15        discuss as well.

16        BY MS. HOWLETT:

17                Q       And again, without necessarily looking, just

18        from your memory, do you recall what evaluations or

19        assessments that you had proposed or the child study

20        team had proposed?

21        A       Yeah.    I believe the child study team had

22        recommended a psychological evaluation.        (Out of

23        microphone) some emotional (out of microphone range)

24        and then an update from the treating psychiatrist at

25        the time and a social history report.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 124 of 590 PageID:
                                   1003
                            Dickerson - Direct                         124

 1              Q      And were the parents present at that meeting?

 2        A     Yes.

 3              Q      Was J.H. present also?    Do you recall?

 4        A     Yes, I believe so.

 5              Q      Did the parents consent to the proposed

 6        assessments?

 7        A     Yes.

 8              Q      Did they raise any concerns or request any

 9        additional assessments or anything like that?

10        A     I don’t recall.

11              Q      Do you recall whether there was a mention

12        that -- from J.H.’s parents, that J.H. was struggling

13        with any academic difficulties?

14        A     I don’t recall.

15              Q      Do you recall getting any reports from any

16        teachers that indicated that there were academic issues

17        in the classroom with J.H.?

18        A     No, there was nothing at that time that we were

19        concerned academically.      The history was that she was a

20        strong academic student.

21              Q      So, to your recollection, were the proposed

22        assessments actually conducted?

23        A     Yes.

24              Q      If I could just direct you to R-16 and if you

25        could just describe, just generally, what this document
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 125 of 590 PageID:
                                   1004
                                Colloquy                               125

 1        is.

 2        A       This is a psychological evaluation.

 3                                                   (R-16 Marked for

 4                                                   Identification)

 5                Q      Was it for J.H.?

 6        A       Yes.

 7                Q      Was this the evaluation report that was

 8        conducted in response to the initial referral?

 9        A       Yes.

10                Q      And who conducted that evaluation?

11        A       This was conducted by Sherrie Wilke.      She was --

12        at that time, I was out on maternity leave.         Sherrie

13        had attended that initial meeting with me.         It was

14        right before I went out on maternity leave, so she was

15        acting as the case manager and school psychologist at

16        the time, in my position, while I was out.

17                Q      Have you seen this document before?

18        A       Yes.

19                       MS. HOWLETT: Your Honor, I would like to move

20        R-16?

21                       THE COURT: Any objection?

22                       MS. WARSHAW: This witness did not --

23                       THE COURT: She didn’t author it.

24                       MS. WARSHAW: She didn’t author it or

25        anything, so I’m going to object to that -- to that.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 126 of 590 PageID:
                                   1005
                                Colloquy                               126

 1        And also, there are a lot of mistakes in it, but --

 2                     THE COURT: That’s not a reason to object to

 3        it.

 4                     MS. WARSHAW: Right.    So, I would -- I’m going

 5        to object.    She’s not the author to this and --

 6                     THE COURT: (Out of microphone range)

 7                     MS. WARSHAW: -- she doesn’t have personal

 8        knowledge of it.

 9                     THE COURT: Well, I’m sure she has personal

10        knowledge.

11                     Are you going to call Ms. Wilke?

12                     MS. HOWLETT: Not likely.    I mean, the purpose

13        of proffering it to this witness is that -- I’m not

14        going to testify for her, but it’s to ask about whether

15        this document was material in her later actions at

16        proposal.

17                     THE COURT: I’m going to allow it because I’m

18        guessing -- I’m not guessing -- I’m going to allow it

19        at this point.

20                     You know what?   Why don’t you voir dire a

21        little bit on what she knows about it and see if --

22        okay?

23                     MS. WARSHAW: Okay.

24                     THE COURT: You don’t have to.     You want me to

25        do it?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 127 of 590 PageID:
                                   1006
                          Dickerson - Voir Dire                        127

 1                    MS. WARSHAW: Go ahead.     I can do it as well.

 2                    THE COURT: Go ahead.

 3                    MS. WARSHAW: Okay.

 4        VOIR DIRE EXAMINATION BY MS. WARSHAW:

 5              Q     Ms. Dickerson, you didn’t write this report,

 6        correct?

 7        A     No.

 8              Q     And what date did you go on maternity leave?

 9        A     I went on maternity leave -- I believe it was -- I

10        think my last day was -- January 13th, 2017, I think,

11        was my last day and I came back April 17th.

12              Q     And -- okay, so this -- the evaluation report

13        was dated January 19th, 2017, so you were not present in

14        the district at that time.

15        A     No, I was on maternity leave.

16              Q     Did you have any contact with Sherrie Wilke

17        about her evaluation during the time that you were on

18        maternity leave?

19        A     No, I don’t believe so.

20              Q     Okay.   So the first time that you saw this

21        document was when?

22        A     I don’t recall, but I would imagine when I

23        returned from maternity leave.

24              Q     Okay.   And so, you were not present at the

25        April 6th, 2017 IEP meeting.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 128 of 590 PageID:
                                   1007
                          Dickerson - Voir Dire                        128

 1        A       No, I was not.

 2                Q     Okay.   So you wouldn’t be able to testify as

 3        to what happened at that meeting or any results that

 4        were discussed at that meeting?

 5        A       No.

 6                Q     Okay.   You don’t know if this document was

 7        done in the ordinary course, according to District

 8        standards, right?      You don’t have personal knowledge of

 9        that?

10        A       No, it’s an individualized assessment, so no one

11        is typically in the room while it’s administered.

12                      THE COURT: Say that again.    I didn’t hear

13        you.

14                      THE WITNESS: It’s an individually

15        administered assessment, so it would only be the

16        psychologist and the student in the room anyway, in any

17        setting.

18        BY MS. WARSHAW:

19                Q     But you --

20        A       But, no, I was not working for the District at

21        that -- I was on maternity leave during that time.

22                Q     And you cannot personally vouch for the

23        credentials or the manner in which Sherrie Wilke

24        performed this evaluation.      Is that correct?

25        A       Correct.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 129 of 590 PageID:
                                    1008
                      Dickerson - Voir Dire / Colloquy                 129

 1              Q    And --

 2                   THE COURT: You can stop.

 3                   MS. WARSHAW: Okay.

 4                   MS. HOWLETT: Your Honor, the witness isn’t

 5        here to testify of the probative value of the objective

 6        data that’s contained in the report.        It’s her

 7        impressions of what the report represents.         Number one,

 8        she’s a certified school psychologist, so she is

 9        actually qualified to interpret this report, and it

10        also goes to what the District -- the information that

11        had been provided to the District and what their

12        response was.

13                   THE COURT: I understand that, but what help

14        is she going to be to me?      She didn’t do the report.

15        She wasn’t at the IEP meeting.       She doesn’t know what

16        happened at the IEP meeting.       She doesn’t --

17                   MS. HOWLETT: There was a subsequent -- I’m

18        sorry, Your Honor.

19                   THE COURT: Go ahead.      Go ahead.

20                   MS. HOWLETT: There was a subsequent -- I’m

21        trying not to stem into testimony.       There was a

22        subsequent IEP meeting and the witness is going to

23        testify to what her involvement in the drafting of the

24        IEP was, which is certainly relevant.

25                   THE COURT: Did this report and the first IEP
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 130 of 590 PageID:
                                   1009
                                Colloquy                               130

 1        meeting result in a proposed IEP?

 2                      MS. HOWLETT: No, Your Honor.

 3                      THE COURT: It did not.     I’m going to allow

 4        it.     Go.   I’m going to allow it.

 5                      MS. WARSHAW: Your Honor, there is an April

 6        6th, 2017 IEP that they did.      The IEP --

 7                      MS. HOWLETT: (Out of microphone range)

 8                      THE COURT: Go ahead.     Go ahead.

 9                      MS. WARSHAW: She wasn’t around until April

10        19th.

11                      THE COURT: That, I know.

12                      MS. WARSHAW: But the IEP -- let me just

13        locate it.

14                      THE COURT: The IEP meeting was April 6th.       She

15        wasn’t there.      When was the IEP presented?

16                      Do you know, Ms. Howlett?

17                      MS. WARSHAW: April 6th, 2017.     She wasn’t

18        there and she didn’t draft the IEP.

19                      THE COURT: All right.     Okay.

20                      MS. HOWLETT: Can we ask the fact witness

21        whether she drafted the IEP --

22                      THE COURT: We could.

23                      MS. HOWLETT: -- instead of testifying for

24        her?

25                      THE COURT: All right.     Go ahead.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 131 of 590 PageID:
                                   1010
                            Dickerson - Direct                         131

 1        DIRECT EXAMINATION BY MS. HOWLETT (CONT’D):

 2               Q    Ms. Dickerson, did you draft the IEP?

 3        A      I did for the May meeting.

 4                    THE COURT: There was a second IEP meeting.

 5        Yes?

 6                    THE WITNESS: Yes.

 7                    MS. HOWLETT: Yes.

 8                    THE COURT: I’m asking her.

 9                    There was a second IEP meeting --

10                    THE WITNESS: In May.

11                    THE COURT: -- which you were at?

12                    THE WITNESS: Yes.

13                    THE COURT: I’m going to allow this.       Go.   I’m

14        going to allow it.

15                                                (R-16 Entered into

16                                                Evidence)

17                    MS. HOWLETT: Thank you, Your Honor.

18                    THE COURT: Go.

19        BY MS. HOWLETT:

20               Q    Ms. Dickerson, did you review this document

21        that we keep talking about, R-16, as part of your --

22                    THE COURT: Ms. Howlett, what I’d like you to

23        do first is get us from the first IEP meeting to the

24        second IEP meeting --

25                    MS. HOWLETT: Okay.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 132 of 590 PageID:
                                   1011
                            Dickerson - Direct                         132

 1                     THE COURT: -- if you can with this witness.

 2                     MS. HOWLETT: Yes.

 3        BY MS. HOWLETT:

 4              Q      Ms. Dickerson, you testified before, but I

 5        didn’t catch the date.      Do you recall when you went out

 6        on maternity leave?

 7        A     I believe my last day was January 13th.

 8                     THE COURT: And she returned April 17th.      She’s

 9        testified to that.

10                     MS. HOWLETT: Okay, thank you.     I just didn’t

11        have that in front of me.

12        BY MS. HOWLETT:

13              Q      You testified you were not present at the

14        April meeting?

15        A     Right, I was not present at the April 6th meeting.

16              Q      Do you recall -- not being present --

17                     MS. HOWLETT:   -- strike that, Your Honor.

18        BY MS. HOWLETT:

19              Q      Upon your return from maternity leave, did

20        you consult with Ms. Wilke about your existing cases

21        that she had taken over?

22        A     Yes.

23              Q      Was this one of those cases, J.H.?

24        A     Yes.

25              Q      Did Ms. Wilke report to you or provide any
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 133 of 590 PageID:
                                   1012
                            Dickerson - Direct                         133

 1        case note or any information about what had transpired

 2        at the April meeting?

 3        A     She told me about the April meeting.

 4              Q    And what did Ms. Wilke report to you?

 5        A     My understanding of the April meeting was that

 6        eligibility was proposed and agreed to and they had

 7        discussed a possible placement option of the BSP

 8        program over at Mendham, and that was not agreed upon

 9        at the time, but the parents were instructed to look at

10        the program, which -- my understanding.

11                   THE COURT: You need to speak up.

12                   THE WITNESS: Oh, I’m sorry.

13                   THE COURT: Okay.     Go ahead.

14                   THE WITNESS: Yeah, so that was my

15        understanding -- was that eligibility had been

16        determined at the meeting and there had been a

17        discussion of a proposed program at the BSP program

18        over at Mendham that, to my understanding, was not

19        agreed upon at that time, but that the parents were

20        going to go look -- look at the program.

21        BY MS. HOWLETT:

22              Q    Was there an agreement that a subsequent

23        meeting would be held?

24        A     I don’t -- I don’t know when that was decided on,

25        but when I came back to the District, my understanding
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 134 of 590 PageID:
                                   1013
                            Dickerson - Direct                         134

 1        was that there would be another meeting and that

 2        attorneys would be present.

 3              Q      And to your recollection, what was the

 4        purpose of the second meeting?

 5        A     My understanding was it was to discuss placement

 6        because no -- no formal IEP had been agreed on.

 7              Q      And at the May 16th meeting, did you attend?

 8        A     Yes.

 9              Q      And was an IEP proposed at that time?

10        A     Yes.

11              Q      And was the IEP or the proposed placement

12        discussed at that meeting?

13        A     Yes.

14              Q      In preparation for that meeting, did you

15        prepare an IEP?

16        A     Yes.

17              Q      And in preparation of that IEP, did you

18        consider this document, R-16?       It was the

19        aforementioned --

20        A     Yes.

21              Q      -- Ms. Wilke’s psychological report.

22        A     Yes.    It was -- that IEP was developed in

23        conjunction with Sherrie Wilke’s -- my understanding of

24        the -- what program had been proposed, and also

25        speaking with the director.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 135 of 590 PageID:
                                   1014
                            Dickerson - Direct                         135

 1                      MS. WARSHAW: Can you speak up?    I’m sorry.

 2        We can’t hear you at all from the stand.

 3                      THE WITNESS: I’m sorry.

 4                      Yes, so that -- that IEP that was developed

 5        was to have, you know, a more formalized --

 6                      MS. WARSHAW: (Out of microphone range)

 7                      THE COURT: It’s not -- it’s not the --

 8                      MS. WARSHAW: Maybe it’s the air conditioning.

 9                      MS. HOWLETT: The vent or something.

10                      THE COURT: Yeah, sometimes they put those --

11        that, I can’t turn off because it’s the other unit.

12        I’m sorry.     Okay.   I’m sorry.

13                      MS. HOWLETT: No, that’s okay.

14                      THE COURT: I interrupted you because of the

15        fan noise.

16        BY MS. HOWLETT:

17              Q       Yes, just do your best to speak up.     I know

18        you’re soft-spoken.

19        A     I’m sorry.

20              Q       It’s not about you, but --

21        A     Yeah.    Yeah, the IEP was proposed to be able to

22        discuss that at the meeting because it wasn’t

23        formalized, to my knowledge, at the April 6th meeting.

24        So it was information from Sherrie Wilke and, you know,

25        and conversations, you know, with the director to, you
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 136 of 590 PageID:
                                   1015
                            Dickerson - Direct                         136

 1        know, propose the IEP -- the program.

 2              Q      And did that happen at that May meeting?

 3        A     Yes.

 4              Q      So, going back to the psychological report of

 5        Ms. Wilke, without -- I mean, we certainly don’t want

 6        you to read it into the record, but do you recall

 7        reviewing this when you prepared the IEP?

 8        A     Yes.

 9              Q      Does it look familiar to you?

10        A     Uh huh.

11              Q      And can you just flip to the summary

12        conclusion?     That’s what we do as lawyers, pretty much.

13        Can’t really read the rest.      It’s, I think, at the

14        bottom, marked 061 -- 061.

15        A     Yes.

16              Q      And again, without kind of reading it, can

17        you just, in your own words, sort of summarize what

18        your impressions were when you read this summary

19        conclusion?

20        A     I mean, as a school psychologist, we’re typically

21        looking at the scores that were obtained from the

22        assessment.     The full-scale IQ from this particular

23        assessment done by Sherrie, as it’s reported, is a 104.

24        Anything between 90 and 110 is considered average on

25        these types of assessments, so that, to me, would be
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 137 of 590 PageID:
                                   1016
                            Dickerson - Direct                         137

 1        saying that her intellectual functioning was within

 2        average ranges.       And then it breaks it down into the

 3        four main areas, and on this particular assessment, the

 4        verbal comprehension was found to be in the high

 5        average range, the perceptual reasoning was within the

 6        average range at 107, working memory was in the low

 7        average range with 86, and the processing speed index

 8        was 94, which was within the average range.         And that

 9        was the summary of the report.

10                Q       And then moving onto the next page, it looks

11        like Ms. Wilke continues to make additional -- or

12        continues to summarize her report.       That last

13        paragraph, can you talk about, in your experience as a

14        school psychologist and also as a case manager, can you

15        talk a little bit about, as compared to her peers, that

16        paragraph, what Ms. Wilke might be referring to?

17        A       Yeah.    I think for this paragraph -- and forgive

18        me; I only took a few seconds to read it -- but I think

19        that this particular paragraph is more in relation to

20        the behavioral scale.

21                Q       And what --

22        A       The BASC was given as well, yeah.

23                Q       Can you just tell us a little bit about the

24        BASC?

25        A       It’s a -- it’s a behavior assessment scale that,
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 138 of 590 PageID:
                                   1017
                            Dickerson - Direct                         138

 1        typically, it’s based on -- it can be a teacher rating

 2        form, a parent rating form, and a child rating form.

 3        It looks like, in this report, only the child and the

 4        parent were given.     But basically, it assesses -- it’s

 5        a -- it’s kind of like a questionnaire that a student

 6        would fill out themselves in regard to a lot of

 7        different questions about their behavior, as well as a

 8        parent would also answer that.

 9                So it would tap into a lot of different things to

10        find if there’s anything behaviorally or emotionally,

11        kind of, to cue into.     So it looks at things like

12        attention.    It looks at sort of, like, a student’s

13        attitude towards their teachers or attitude towards

14        school and things like that.       It’s just a way to gather

15        more information about the home perspective as well as

16        the student’s own perspective.

17                Q    So, when it’s -- it’s entitled -- is it

18        “behavior” or “behavioral” -- the BASC?        It is -- but

19        it’s the word “behavior.”

20        A       Behavior, yeah.

21                Q    So does it just refer to things like poor

22        behavior or are we talking emotional difficulties as

23        well?

24        A       It does -- it will elicit things like -- like

25        acting out behaviors, as well as internalizing
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 139 of 590 PageID:
                                   1018
                            Dickerson - Direct                         139

 1        behaviors -- things like anxiety, things like

 2        inattention.    So, it can be any of those things.        It’s

 3        a big questionnaire.

 4              Q     And so, what did Ms. Wilke determine as part

 5        of her review of that information?

 6        A     Well, the first part, she talks about the self-

 7        rating scale, so on that area, on the self-rating

 8        scale, it appears that the student did not themselves

 9        rate themselves in a way that would find that these

10        first areas like sensation seeking, atypicality, (out

11        of microphone range) control, attention problems,

12        hyperactivity, relations with parents, self-reliance,

13        test anxiety, anger control, and mania -- those were

14        all, like, self-reported to be typical.        And then,

15        however, the student rated herself -- the way she

16        responded on this particular form found things to be in

17        at-risk ranges in terms of her attitude towards school,

18        social stress, anxiety, depression, sense of

19        inadequacy, somatization, self-esteem, and ego

20        strength.    So those would be things that -- the way she

21        -- the way she responded to the questions on the

22        questionnaire would put the scores to be within, kind

23        of, at risk ranges or those are the types of things we

24        would be concerned with or want to pay more attention

25        to or might need additional -- warrant follow-up for
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 140 of 590 PageID:
                                   1019
                            Dickerson - Direct                         140

 1        more investigation.     And then, the more significant

 2        areas that she noted were attitude towards her teachers

 3        and interpersonal relationships, so that would be the

 4        most concerning areas.

 5               Q    And when you reviewed Ms. Wilke’s report,

 6        what was -- what did you really take away from it?

 7        What does this tell you about J.H. -- what her needs

 8        might be?

 9        A      Well, I mean, in terms of the intellectual

10        ability, it tells me that the student is within the

11        typical range compared to -- compared to other students

12        her age, with a little bit of a strength in the verbal

13        comprehension and verbal skills, which is really nice

14        to see, with a relative weakness in working memory.

15        And then it shows also that she was having some kind of

16        emotional or kind of internalizing concerns, like, what

17        they’re -- like the way that she, herself, viewed, you

18        know, her attitude towards teachers and some of the

19        anxiety.    Yeah, that she was struggling with social

20        stress, anxiety, depression, inadequacy -- a lot of

21        those internalized struggles.

22               Q    And did you review additional reports in

23        addition to Ms. Wilke’s report when you prepared the

24        IEP?

25        A      Yeah, I probably would have also referred back to
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 141 of 590 PageID:
                                   1020
                            Dickerson - Direct                         141

 1        the initial referral packet and, you know, the

 2        conversations with Ms. Wilke about what was planned and

 3        proposed, and any other additional reports, including

 4        the other things that were conducted as part of the

 5        initial -- the social history report and anything from

 6        their outside providers that had been provided as well.

 7              Q      Just turning your attention to R-18, please,

 8        and can you just describe what this document is for the

 9        Court?

10        A     This is a social history report.

11                                                (R-18 Marked for

12                                                Identification)

13              Q      For J.H.?

14        A     Yes.

15              Q      And have you seen this before?

16        A     Yes.

17              Q      And then, did you conduct the social

18        assessment?

19        A     No.

20              Q      Did you review this report when you prepared

21        the IEP?

22        A     Yes.

23                     MS. WARSHAW: Your Honor, I’m going to object

24        with the same objections that I had originally.         She

25        was not there.    She did not conduct this evaluation.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 142 of 590 PageID:
                                   1021
                            Dickerson - Direct                         142

 1        She has no personal knowledge of this, so --

 2                   THE COURT: Who did it?

 3                   MS. HOWLETT: The school social worker, Your

 4        Honor.

 5                   THE COURT: Are you going to call --

 6                   MS. HOWLETT: I didn’t intend to call every

 7        member of the child study team to authenticate each

 8        report.   The IEP was prepared by the case manager with

 9        the information that was provided to her.

10                   THE COURT: I’m going to allow it.        Her

11        objection is noted.

12                   Go ahead.    It’s not in yet, but I’m going to

13        -- go ahead.

14                   MS. HOWLETT: Well, I’m going to -- I’m asking

15        to move it.

16                   THE COURT: I know you are, but -- all right.

17                                                (R-18 Entered into

18                                                Evidence)

19        BY MS. HOWLETT:

20              Q    Ms. Dickerson, was there anything notable

21        from the social assessment that was helpful in

22        preparing the IEP?

23        A     It really just provided a snapshot at that time of

24        what was -- what was being reported as to how the

25        student was functioning.      And it was an interview with
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 143 of 590 PageID:
                                   1022
                            Dickerson - Direct                         143

 1        the parents, so it had information from their

 2        perspective as well.

 3              Q    And again, we’re going to go through the same

 4        process.   If you could just flip to R-19 and if you

 5        could just describe what this document is.

 6        A     This is a psycho-educational testing report, so it

 7        would be more comprehensive than a typical

 8        psychological report; it would also include educational

 9        testing as well.     And my understanding was this was a

10        third party evaluation that was done later.

11                                                (R-19 Marked for

12                                                Identification)

13                   MS. HOWLETT: Your Honor, I’m actually not

14        going to move this document in at the moment, so I’d

15        like to go back.     I apologize, Your Honor.

16                   THE COURT: Okay.     No problem.

17        BY MS. HOWLETT:

18              Q    Ms. Dickerson, can you just switch over to

19        what’s marked as R-17 and can you just describe what

20        this document is?

21        A     This is a psychiatric evaluation.

22                                                (R-17 Marked for

23                                                Identification)

24              Q    And the date?

25        A     The date on it is March 15th, 2017.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 144 of 590 PageID:
                                   1023
                            Dickerson - Direct                         144

 1              Q      And have you seen this document before?

 2        A     Yes.

 3              Q      And was this document a document you used to

 4        propose the IEP?

 5        A     Yes.

 6              Q      And this is for J.H.?

 7        A     Yes.

 8                     MS. HOWLETT: Your Honor, I’d like to move R-

 9        17.

10                     THE COURT: Any objection?

11                     MS. WARSHAW: No objection.

12                                                 (R-17 Entered into

13                                                 Evidence)

14        BY MS. HOWLETT:

15              Q      Ms. Dickerson, who was the -- do you know who

16        this report was conducted by?       You didn’t conduct this

17        evaluation, right?

18        A     No, I didn’t conduct this evaluation.        My

19        understanding was this was her treatment provider at

20        the time.

21              Q      So this, to your knowledge, was not conducted

22        by a district employee --

23        A     No.

24              Q      -- or a child study team member?

25        A     No.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 145 of 590 PageID:
                                   1024
                            Dickerson - Direct                         145

 1                Q       Did you consider the psychiatric evaluation

 2        report when you prepared the IEP?

 3        A       Yes.

 4                Q       Ms. Dickerson, if you could just turn to page

 5        -- well, it’s marked at the bottom “065" in that

 6        report.     It’s the third page, I think.     There is -- and

 7        I know you’re not a psychiatrist, but we just want to

 8        talk about what your impressions were of what’s in the

 9        report.     There’s some diagnoses in there and an

10        assessment and then some recommendations.         That’s at

11        least how I read it.       Is that -- is that accurate?

12        A       Yes.

13                Q       Can you please talk to us a little bit about,

14        when you look at this, you know, what you’re really

15        looking for?

16        A       We’re looking at the summary and at the diagnosis

17        and what the -- what the recommendations are at the

18        time.

19                Q       And what was the recommendation of this

20        provider?

21        A       This provider says, “At this time, an out-of-

22        district placement is advised.”

23                Q       And then there’s another -- is there another

24        recommendation on the second page?

25        A       Yeah.    “J.H. needs regular follow-up with a child
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 146 of 590 PageID:
                                   1025
                            Dickerson - Direct                         146

 1        psychologist for medication management and a

 2        psychotherapist for counseling.”

 3               Q     So the recommendation for an out-of-district

 4        placement, did you consider the recommendation that’s

 5        in this report?      Is that confusing?

 6        A      A little bit.

 7               Q     Okay.   Strike that.   You testified earlier

 8        that you considered the report when you prepared the

 9        IEP.   Is that accurate?

10        A      Uh huh.

11               Q     This report indicates, as you just read, that

12        this provider was recommending an out-of-district

13        placement.

14        A      Uh huh.

15               Q     Did you see that when you reviewed the

16        report?

17        A      Uh huh.

18                     THE COURT: You have to say “Yes” or “No.”

19                     THE WITNESS: Yes.   I’m sorry.

20                     MS. HOWLETT: Sorry.

21                     THE WITNESS: Yes.

22        BY MS. HOWLETT:

23               Q     Did you consider the full spectrum of program

24        and placement options when you prepared the IEP?

25        A      When I was preparing the IEP, my understanding was
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 147 of 590 PageID:
                                   1026
                            Dickerson - Direct                         147

 1        to be working with the team to re-establish what had

 2        been -- what had been proposed at that meeting -- at

 3        that April meeting.

 4              Q       At the April meeting.

 5        A     Uh huh.

 6              Q       And how did you determine that?

 7        A     Based on all the information from Ms. Wilke and

 8        the -- and the reports as well.        I wasn’t changing it.

 9        Like, I wasn’t changing that recommendation at that

10        time myself.

11                      MS. HOWLETT: Just give me one second, Your

12        Honor, please.        I’m sorry.

13                      THE COURT: Uh huh.

14        BY MS. HOWLETT:

15              Q       Now we’re going to flip to the blue binder.

16        A     Okay.

17              Q       It’s going to be P-26, so it will just be the

18        tab that says “26.”        So, is this -- is this the IEP

19        that you prepared, P --

20        A     Oh, 26.

21              Q       Yeah.    Yeah, take your time.   You can look at

22        it.

23        A     Yes, this is the IEP, yes, prepared when I

24        returned, in conjunction with Sherrie Wilkes, to

25        describe -- to describe what had been proposed.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 148 of 590 PageID:
                                   1027
                            Dickerson - Direct                         148

 1                     THE COURT: I don’t know if she asked you that

 2        question.    You answered the question she asked you.

 3        BY MS. HOWLETT:

 4              Q      And can you take us through a little bit of

 5        what -- what the proposed program was?        Or you can even

 6        point to a page, whatever is easier, and then talk

 7        about what the proposal was?

 8        A     Yes.   The student had been on home instruction for

 9        quite some time, so at that time, the proposed program

10        was to continue with some of the home instruction that

11        was being provided and gradually do a return to the BSP

12        program at Mendham High School in the courses that

13        would make sense for an easy transition for her within

14        that setting and to continue to deliver the home

15        instruction in the areas that it did not for a gradual

16        start to the Mendham BSP program.

17              Q      And that would be -- what -- for the

18        remainder of that school year?

19        A     Yeah, for afternoons only, for the remainder of

20        that academic year.

21              Q      And then what was proposed for the following

22        school year?

23        A     The BSP program at Mendham.

24              Q      And could you just tell us what “BSP” means

25        or at least what the acronym means?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 149 of 590 PageID:
                                   1028
                            Dickerson - Direct                         149

 1        A     At Mendham High School, it’s the Being Successful

 2        Program.    At Central High School, it’s still referred

 3        to as the Behavioral Support Program.        The name had

 4        changed.

 5              Q      And now, you don’t work in the BSP, right --

 6        either BSP?

 7        A     No.

 8              Q      Is there a difference in --

 9                     MS. WARSHAW: I’m sorry, Your Honor.      Could

10        you just repeat that because we can’t hear your answer.

11        What was that answer?

12                     THE WITNESS: At Mendham High School, the BSP

13        program is called the Being Successful Program and at

14        Central High School, it’s still referred to as the

15        Behavioral Support Program.

16                     MS. WARSHAW: You said something about the

17        name being changed.     What did you say?

18                     THE WITNESS: I believe, at one point, it

19        might have -- I think that Mendham had called it the

20        similar acronym and I’m not sure if the name had

21        changed at some point.

22                     MS. HOWLETT: She’s asking -- now we’re asking

23        questions.

24                     THE COURT: Yeah, we’re not doing -- we’re not

25        doing cross yet.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 150 of 590 PageID:
                                   1029
                            Dickerson - Direct                         150

 1                   MS. WARSHAW: We just couldn’t hear her.         I

 2        just wanted to clarify what she answered.         That’s all.

 3                   THE COURT: Okay.

 4                   THE WITNESS: Yeah, the same acronym was used.

 5        BY MS. HOWLETT:

 6              Q    And we’re going to get back to that, but in

 7        the meantime, in your -- in the IEP that you proposed,

 8        at the bottom, page -- it looks like five of twenty --

 9        can you tell us what’s on this page -- what “Courses of

10        Study” means?    (Out of microphone range) obvious.

11        A     Under “Courses of Study,” grade nine would be what

12        courses she had already completed in grade nine.          Grade

13        ten, it would be the list of what she was currently

14        taking -- the home instruction at that time. And then

15        the proposal -- and then, it’s a wrap-around IEP, so

16        grade eleven would be what was being proposed then for

17        the following academic school year.

18              Q    And then, so, grade eleven, can you just take

19        us through -- we had some prior testimony from Mr.

20        Cusack about the different levels of courses that you

21        guys have to offer.     Can you just take us through grade

22        eleven, what -- what classes and what level of those

23        classes that it was proposed that J.H. be enrolled in?

24        A     For the following school year?

25              Q    Right.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 151 of 590 PageID:
                                   1030
                            Dickerson - Direct                         151

 1        A     So it wasn’t for the remainder.       So, grade eleven,

 2        she had -- my understanding was she had always been a

 3        strong academic student and been recommended for

 4        advanced level classes.      Within the BSP program, they

 5        can differentiate and modify up to those levels if

 6        that’s what’s appropriate for the students, so it was

 7        being recommended that English III would be at the

 8        advanced level within the BSP room.        World History

 9        would be at the advanced level within the BSP.         French

10        and Algebra II would be regular classrooms.

11        Environmental Science would be academic within the

12        Behavioral Support Program.      Gym and health, band, out

13        of class support -- within the BSP program.

14              Q    So, would J.H. be taking advanced level

15        courses in the BSP, according to this IEP?

16        A     Yes, that was what was proposed.

17              Q    It’s been noted that, in this IEP -- I’m

18        trying to actually get to the page.        I believe on page

19        13 and also at places on 15 -- several places

20        throughout the IEP, it refers to the Mendham High

21        School program, the BSP at Mendham High School, but it

22        identifies it as the Behavioral Support Program, as

23        opposed to what you previously testified to, that the

24        Mendham program was actually known as the Being

25        Successful Program.     Can you explain, maybe, the
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 152 of 590 PageID:
                                   1031
                            Dickerson - Direct                         152

 1        confusion?

 2        A     At Central High School where I work, the BSP

 3        program stands for the Behavioral Support Program.          My

 4        understanding is that acronym was similarly used at

 5        Mendham High School.     It may have been originally

 6        called the Behavioral Support Program there and at some

 7        time, that may have shifted and they started to call --

 8        label the program as the Being Successful Program.

 9        Typically, we refer to both as the BSP program.         I

10        think that’s where the confusion was.

11              Q      So when you prepared the IEP, did you mean

12        the Being Successful Program or did you mean the

13        Behavioral Support Program?

14        A     I meant the Being Successful Program at Mendham

15        High School.    The distinction was really which building

16        and in which program, and it was clearly recommended

17        Mendham High School because we felt a change in school

18        would be beneficial for her.

19              Q      To your knowledge, is there a difference

20        between the two programs?

21        A     Several differences.     The nature of the room.

22        Obviously, your makeup of kids are different; it’s a

23        different high school.      You know, there’s, you know,

24        subtle differences between the two -- the two programs.

25        I think the reward system is a bit stronger at Mendham
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 153 of 590 PageID:
                                   1032
                            Dickerson - Direct                         153

 1        High School and the environment is slightly different.

 2                Q      To your knowledge, did the parents go and

 3        visit the Being Successful Program at Mendham High

 4        School?

 5        A       Yes.

 6                Q      Did you accompany them there?

 7        A       No.

 8                Q      Was there ever any talk at the May meeting

 9        which you attended -- I know you can’t testify as to

10        the earlier meeting -- but the meeting that you

11        attended, about any programs at West Morris Central?

12        A       I’m sorry.   Can you repeat that?

13                Q      Did you ever have any conversations with the

14        parents about any programs at West Morris Central or

15        did you only discuss programs at Mendham?

16        A       I don’t recall discussing ones at Central.      I feel

17        like we were -- the IEP team felt pretty strongly that

18        having her have a new start with a new peer group would

19        be beneficial.

20                       MS. HOWLETT: One moment, Your Honor.    I’m

21        sorry.

22        BY MS. HOWLETT:

23                Q      And I guess backing up to even propose an

24        IEP, was there an eligibility determination that was

25        made?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 154 of 590 PageID:
                                   1033
                            Dickerson - Direct                         154

 1        A     Yes, and my understanding is that had been made at

 2        the April 6th meeting that I was not at.

 3              Q       Would you have reviewed the eligibility

 4        determination report?

 5        A     Yes.

 6              Q       Would that be part of your preparing an IEP?

 7        A     Yeah.

 8              Q       Can you please turn to R-9?    It’s that same

 9        binder.   Oh, I’m sorry; it’s the black binder.        And can

10        you just describe what this document is?

11        A     This is the eligibility determination report.

12                                                  (R-9 Marked for

13                                                  Identification)

14              Q       Is this for J.H.?

15        A     Yes.

16              Q       Did you review this document?    Have you seen

17        this document before?

18        A     I’ve seen it before, yes.

19              Q       Did you review this document when you

20        prepared the IEP?

21        A     Yes.

22                      MS. HOWLETT: Your Honor, I’d like to move R-

23        9.

24                      THE COURT: Any objection?

25                      MS. WARSHAW: Yes, Your Honor, the same
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 155 of 590 PageID:
                                   1034
                            Dickerson - Direct                         155

 1        objection, the same reasons as before.        She wasn’t at

 2        the meeting when this was generated.        She has no

 3        knowledge as to what happened at that meeting.         She

 4        never authored it.      The same objections.

 5                       THE COURT: Overruled.

 6                                                (R-9 Entered into

 7                                                Evidence)

 8        BY MS. HOWLETT:

 9                Q      Ms. Dickerson, can you take us through what

10        this -- is this a typical eligibility determination

11        report?

12        A       Yes.

13                Q      Have you prepared these in the past?

14        A       Yes, they’re typically prepared by our

15        administrative assistant with the summaries of the

16        reports and then we -- the reports that were conducted

17        as part of the evaluation process -- and then, we --

18        yeah.

19                Q      And was there a determination that J.H. was

20        eligible for special education based upon this report?

21        A       Yes.

22                Q      And what was the -- where -- where can that

23        be found?      Can you just take us through?

24        A       Yes, that’s on the second page of the report and

25        that determination is made by the IEP team.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 156 of 590 PageID:
                                   1035
                            Dickerson - Direct                         156

 1              Q       Are you -- I’m sorry.   So what was the

 2        classification that was determined or that J.H. was

 3        determined to be eligible under?

 4        A     Emotionally disturbed.

 5              Q       And can you just, as a case manager and as a

 6        certified school psychologist, can you just talk about

 7        what that means?

 8        A     Yeah.

 9                      MS. WARSHAW: Your Honor, is she testifying as

10        an expert or is she testifying as a fact witness?

11        Because if it’s an expert, she needs an expert report

12        and curriculum vitae, which has not been provided.

13                      THE COURT: Well, actually, no expert needs an

14        expert report.     It happens all the time, but experts

15        don’t need a -- I’ve tried cases, too.        You don’t need

16        an expert’s report to put an expert on the stand.

17                      MS. WARSHAW: But she wasn’t qualified as an

18        expert.

19                      THE COURT: She wasn’t -- she’s not asking her

20        as an expert.     She’s the school psychologist.      I think

21        she would know the answer to this as the school

22        psychologist.

23                      Go ahead.

24                      MS. HOWLETT: And I can rephrase slightly.

25        BY MS. HOWLETT:
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 157 of 590 PageID:
                                   1036
                            Dickerson - Direct                         157

 1              Q       Ms. Dickerson, do you, in your role as a case

 2        manager, do you make eligibility determinations or

 3        assist the child study team in making eligibility

 4        determinations?

 5        A     I assist the child study team, yes.

 6              Q       And to meet the criteria of emotionally

 7        disturbed, no one’s going to ask you to cite the code

 8        unless you want to, but can you talk about what you, as

 9        a case manager, look to when you make an eligibility

10        determination as emotionally disturbed?

11        A     Yeah.    Under that category, there -- a student

12        would have to meet the criteria under one of -- I

13        believe it’s five different areas, and those are things

14        such as that the student has -- and I’m paraphrasing

15        it.

16              Q       That’s fine.

17        A     I can’t recite the code without it in front of me.

18        But basically, that a student has had, over a marked or

19        a long period of time, the state of -- a pervasive

20        state of unhappiness or a period of depression.         So,

21        that’s one area that seems relevant.        Also, has

22        developed a tendency to have inappropriate behavior to

23        normal circumstances or to have developed sort of

24        somatization or health complaints in relation to the

25        environment.     Those are some of the areas.      And an
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 158 of 590 PageID:
                                   1037
                            Dickerson - Direct                         158

 1        inability to maintain satisfactory interpersonal

 2        relationships between peers or teachers.        So, you know,

 3        those are, under the -- under the Code, those are some

 4        of the areas that you would typically -- a student

 5        could be classified as emotionally disturbed for

 6        exhibiting some of those characteristics.

 7              Q      So, beyond those characteristics or a

 8        diagnosis, when you’re looking at eligibility, is there

 9        anything else you look to?

10        A     To determine the eligibility, what would we look

11        to?   Yeah, in order to determine eligibility, we would

12        basically have to just establish, first, does a student

13        have a disabling condition, and that would be through

14        those reports and outside information.        And then, how

15        is that impacting the student?       Is it -- is it

16        negatively affecting?     Like, just -- just having a

17        disability alone doesn’t always necessarily mean having

18        a negative educational impact, so you would look to see

19        is it affecting them.     And the third thing would be,

20        really, do they need special education and related

21        services in order to account for that disabling

22        condition.

23              Q      And when you reviewed this eligibility

24        determination report, does it appear that the parents

25        signed it?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 159 of 590 PageID:
                                   1038
                            Dickerson - Direct                         159

 1        A     Yes.

 2              Q      And why do you usually have parents sign the

 3        eligibility determination report?       What does that mean?

 4        A     It’s stating whether or not they’re in agreement

 5        with the eligibility and allowing the IEP team to move

 6        forward to develop a plan based on that finding.

 7              Q      Is consent required to go forward with the

 8        IEP, with the proposal of an IEP?

 9        A     Yes.

10              Q      In other words, what happens if a parent does

11        not consent to the eligibility determination -- the

12        initial eligibility determination?

13        A     An IEP can’t -- can’t be implemented without

14        initial consent.

15                     MS. HOWLETT: I’m sorry to make everybody

16        switch around, but we’re going to just talk briefly

17        about the IEP again.     You can refer to it if you want.

18        It’s P-26 for anyone that wants to.        It’s the blue

19        binder.   Sorry.

20        BY MS. HOWLETT:

21              Q      I just want to talk a little bit more about -

22        - I know that you don’t work in the BSP at Mendham, but

23        if you could just talk a little bit about what other

24        services you may have proposed or what else this IEP

25        proposes and why.     And if you’re referring to anything,
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 160 of 590 PageID:
                                   1039
                            Dickerson - Direct                         160

 1        you can point us to a specific page, if you like.

 2        A     On the bottom of -- I’m looking at the program

 3        page or the program description, which has “15-20" at

 4        the bottom right corner.      So, basically, just to sort

 5        of summarize the IEP, the program that was being

 6        recommended was the BSP program at Mendham High School.

 7        My understanding is that the student had been out on

 8        home instruction for really an extended period of time

 9        at this point, so, coming back to a program, in my

10        experience, students really have difficulties with that

11        without a gradual return.

12              She had been doing well on home instruction, so we

13        didn’t want to interfere with the processes that were

14        going well, so the recommendation was a gradual return

15        for afternoons only to Mendham High School.

16        Transportation was to be provided.       Individual

17        counseling services, weekly, was to be provided.          If

18        you flip back to 12, I believe it’s 12-20 at the

19        bottom, on “Modifications,” even within those settings,

20        she was to be provided with extended time for tests and

21        quizzes.   She would be allowed to meet with the school

22        counselors upon her request, so to have access to

23        counseling support, essentially, as needed, in addition

24        to those weekly individual counseling sessions that

25        were being provided; to allow her to have frequent
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 161 of 590 PageID:
                                   1040
                            Dickerson - Direct                         161

 1        breaks and instruct teachers to provide her with

 2        structure and interim due dates for long range

 3        assignments -- having them broken down -- and providing

 4        frequent feedback was recommended.       So those were the

 5        modifications, and as I said, the transportation was to

 6        be provided, as well as the counseling support.         This

 7        IEP also has some accommodations listed from her

 8        standardized assessments as well.       That’s on page 13-

 9        20.   You know, moving forward, since it was a wrap-

10        around IEP, it was to also take into account things she

11        might need for standardized testing, which included

12        frequent breaks, small testing groups, asking for

13        clarification, having extended time.        And also, she was

14        also recommended to continue to receive the home

15        instruction in the morning as she begins to attend West

16        Morris Mendham, so she had a modified half-day schedule

17        for afternoons only.     And then on the last -- one of

18        the last pages, 14-20, there is also some room built in

19        for an extension of the attendance policy due to the

20        chronic anxiety, depression, and panic attacks which

21        she’s experiencing.

22              Q      And where did -- where did those

23        modifications and that programming -- how is that

24        developed?    What is that designed to address?

25        A     Things that came out of the testing that had been
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 162 of 590 PageID:
                                   1041
                            Dickerson - Direct                         162

 1        done previously or recommendations from the outside

 2        providers, so, things like the counseling, due to the

 3        school-related anxiety, extended time for some of the

 4        scatter between the working memory.        It all comes from

 5        those reports and the background information that we

 6        had gathered as part of the IEP team.

 7              Q      And at the IEP meeting that you attended, the

 8        one in May --

 9        A     Yes.

10              Q      -- do you recall, was the Being Successful

11        Program at Mendham High School discussed?

12        A     Yes.

13              Q      To your recollection, did the parents raise

14        any concerns about any academics?

15        A     Yes.   My recollection is the parents felt just

16        that it just wasn’t the right fit for the particular

17        student and did have some concerns about how the

18        academics could be modified within that setting to her

19        levels.

20              Q      Modified to a higher level or to a lower

21        level?

22        A     To a higher level.

23              Q      Did the parents raise any concerns about J.H.

24        having any academic challenges?

25        A     I don’t recall at that meeting.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 163 of 590 PageID:
                                    1042
                     Dickerson - Direct / By The Court                 163

 1              Q       So, was their concern that the BSP at Mendham

 2        High School would be too challenging or be not

 3        challenging enough?

 4        A     Possibly not challenging enough.

 5                      MS. HOWLETT: Just one moment, Your Honor.         I

 6        think we’re done.

 7        BY MS. HOWLETT:

 8              Q       And just to clarify, this IEP, the one that

 9        we keep referring to that’s P-26.       It’s marked -- it

10        looks like there’s handwriting on it that says “Draft.”

11        It is dated in April, correct, on that cover page?          I

12        just want to make sure that everyone understands one

13        document.

14        A     Yeah.

15              Q       But your recollection, this is the document

16        that was presented at that May IEP meeting?

17        A     Yes, it was presented at the May --

18              Q       Despite the date.

19        A     I’m not really sure.     I think this was the draft

20        in the system, in the computer system.        It was the open

21        draft, which is why it’s dated that way.

22        BY THE COURT:

23              Q       Let me ask a question.   It wasn’t changed

24        from when you -- from the first IEP meeting to the

25        second.   Is that correct?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 164 of 590 PageID:
                                    1043
                    Dickerson - By The Court / Colloquy                164

 1        A     I don’t think -- I think there was an empty shell,

 2        like a draft in the system from that date, the April

 3        date, and that was what was added to it.        I don’t think

 4        it had been presented.

 5              Q      The IEP that was presented at the -- at the

 6        April meeting, it’s this IEP that was -- that was

 7        presented at the May date, correct?

 8        A     I wasn’t at the meeting, the April --

 9              Q      You were at the May meeting.

10        A     This was -- yes, this was the IEP presented at the

11        May meeting.

12              Q      And is it the same as the one that was

13        presented at the April meeting?

14        A     I don’t think any IEP -- I don’t -- I wasn’t at

15        the April meeting, but I don’t think any IEP was

16        presented.    I think it was a discussion, from my

17        understanding, of that -- of that program.         I don’t

18        know if a document was --

19              Q      So, as far as you know, this is the only one?

20        A     Yes, as far as I know, it’s the only one.

21                     THE COURT: Anything else after I asked a

22        couple of questions?

23                     MS. HOWLETT: No, thank you, Your Honor.

24        We’re done with questions for the moment.         Thank you.

25                     THE COURT: Just one second while I write
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 165 of 590 PageID:
                                   1044
                                Colloquy                               165

 1        myself a note.

 2                   Cross?

 3                   MS. WARSHAW: Your Honor, I have extensive

 4        cross examination.     Do you want me to start now or (out

 5        of microphone range?)

 6                   THE COURT: I don’t care.       If you want to take

 7        a break and go to lunch, that’s fine with me.         I’ll

 8        work through lunch.     I don’t -- it doesn’t matter to

 9        me.   Do you want to take a break for lunch?        I’m not

10        going to stop you, but I’m perfectly willing to work --

11        to work through lunch, if that’s what you’d like to do.

12                   MS. WARSHAW: We can take a break.

13                   THE COURT: How long would you like?        Taking a

14        break?   Yea?   Nay?   You want a break?

15                   UNIDENTIFIED MALE: If we could take five

16        minutes for a bathroom break?

17                   MS. HOWLETT: Yeah, we’re fine just with a

18        bathroom break and then plowing through, but --

19                   THE COURT: That’s fine.       All right, I’m going

20        to be magnanimous.

21                                (BRIEF RECESS)

22                   THE COURT: We’re back on the record on F.H.

23        and M.H. on behalf of J.H. vs. West Morris Regional

24        High School.    The docket number is EDS 10706 and we are

25        ready for cross examination.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 166 of 590 PageID:
                                   1045
                            Dickerson - Cross                          166

 1                      Proceed.

 2        CROSS EXAMINATION BY MS. WARSHAW:

 3              Q       Ms. Dickerson, I’m going to refer you to

 4        what’s been marked R-16 and if you could please keep

 5        your voice up so we could hear you, that would be

 6        great.

 7        A     Okay.

 8              Q       Okay.   You testified earlier that you did not

 9        draft this report, that it was your replacement while

10        you were on maternity leave, Sherrie Wilke, who did it.

11        Is that correct?

12        A     Yes, that’s correct.

13              Q       But you -- is it correct for me to say that

14        you reviewed it when you got back from maternity leave?

15        A     Yes.

16              Q       Okay.   Were you aware that when this was --

17        this report was generated, that my client indicated

18        that there were errors in that report?

19        A     I became aware at some -- I don’t know when I

20        became aware of that, but I believe it was at the May

21        meeting.     I do recall the parents saying that there had

22        been errors in -- they felt there were errors in the

23        report, yes.

24              Q       Okay.   And you’re aware that none of those

25        corrections were made to that report, correct?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 167 of 590 PageID:
                                   1046
                            Dickerson - Cross                          167

 1        A     I was not aware of that, that they were corrected.

 2              Q      Okay.   So, isn’t it true that the heading on

 3        the report says “Clifton Public Schools” and this is,

 4        presumably, West Morris Regional High School District?

 5        Is that correct?

 6        A     Yes, yes.

 7              Q      And that error was never corrected, to your

 8        knowledge?

 9        A     Not to my knowledge, no.

10              Q      So, would it be your opinion that “Clifton

11        Public Schools” was an error, a typo?

12        A     Yes.

13              Q      And were you aware that my clients informed

14        Sherrie Wilke that, under “Background Information,”

15        that J.H. was never hospitalized?

16        A     I’m not sure when I became aware of that, but

17        again, I believe, thinking of the May meeting, I

18        believe that I remember the parents saying that they

19        were concerned about that, yes.

20              Q      Okay.   But to your knowledge, that was never

21        corrected either in this report.

22        A     Yes.

23              Q      Yes, it was not corrected?

24        A     It was -- to my knowledge, yeah, it was not

25        corrected.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 168 of 590 PageID:
                                   1047
                            Dickerson - Cross                          168

 1              Q      Okay.   And further down in that first

 2        paragraph under “Background Information,” the seventh

 3        line down, were you aware that my clients had discussed

 4        with Sherrie Wilke that J.H. was unable to return to

 5        school; not that she refused to return to school?

 6        A     Yes.    Again, I believe these concerns were brought

 7        up at the May meeting, yes.

 8              Q      And to your knowledge, this characterization

 9        was not corrected.     Is that right?

10        A     Yes.

11              Q      Yes, it was not corrected?

12        A     Yes, the report does not appear to have been

13        changed.

14              Q      So, when you were taking this report into

15        consideration, did you take into consideration my

16        clients’ objections to the characterizations set forth

17        in this report or the report itself?

18        A     The questions that you’re bringing up, I believe,

19        were at the May meeting, so I had read the report as

20        written.     The IEP would have been proposed based on the

21        report that I had had.

22              Q      And the IEP was written without my clients’

23        input.    Is that correct?

24        A     It was based on the information from -- that I had

25        been informed about from the April meeting, so I don’t
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 169 of 590 PageID:
                                   1048
                            Dickerson - Cross                          169

 1        --

 2              Q      So, my clients’ were not present and did not

 3        give you personal input when you drafted the IEP for

 4        the -- for the May 2017 IEP meeting.

 5        A     Yes, that’s correct.

 6              Q      I’m going to refer you to page four of this

 7        report, the second paragraph under “Social Emotional

 8        Functioning,” the fourth line down.        Again, were you

 9        aware that my clients’ disputed the words “school

10        avoidance” and it was actually her school anxiety?

11                     THE COURT: Are you sure it’s page four?

12                     MS. WARSHAW: Well, that’s what I -- oh, wait.

13        I’m sorry.    Wait, wait.    Hang on.   Seven -- sorry.     It

14        was hidden under my papers.

15                     THE COURT: Page seven.

16        BY MS. WARSHAW:

17              Q      Under “Social Emotional Functioning,” second

18        paragraph down, fourth line, were you aware that my

19        clients’ had indicated to Ms. Wilke that she did not --

20        that J.H. did not have school avoidance, but she had

21        school anxiety?

22                     MS. HOWLETT: Your Honor, I’m not sure the

23        witness can testify as to conversations between the

24        parents and Ms. Wilke.

25                     MS. WARSHAW: Your Honor, she testified that
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 170 of 590 PageID:
                                   1049
                            Dickerson - Cross                          170

 1        she spoke to Ms. Wilke about what had gone on while she

 2        was on maternity leave.

 3                    THE COURT: Why don’t you ask --

 4                    MS. WARSHAW: I’m asking her if she had

 5        knowledge of that.

 6                    THE COURT: Did you discuss that particular

 7        section with Ms. Wilke?

 8                    THE WITNESS: Not that I recall.

 9                    THE COURT: Okay.

10        BY MS. WARSHAW:

11              Q     Were you aware that my clients objected to

12        that characterization in this report of “school

13        avoidance” versus “school related anxiety?”

14        A     I don’t believe so, no.

15              Q     Also, on the first line of that section,

16        “Social Emotional Functioning,” it says, “According to

17        her hospital therapist.”      Are you -- you testified that

18        you are aware that J.H. was never in a hospital.          Is

19        that correct?

20                    THE COURT: I’m going to object.       Asked and

21        answered.    She said she was aware of it.      She became

22        aware of it at the May meeting.

23                    THE WITNESS: At the May meeting.

24                    THE COURT: Per the parents.

25        BY MS. WARSHAW:
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 171 of 590 PageID:
                                   1050
                            Dickerson - Cross                          171

 1              Q       I’m going to refer you to the second to last

 2        page in that report, under the section, “Critical Items

 3        of Note.”     Did you ever have any --

 4        A     I’m sorry -- where?

 5              Q       The second to last page, the last line before

 6        “Summary and Conclusion,” --

 7        A     Okay.

 8              Q       -- where it says, “Sometimes threatens to

 9        hurt others.”     Were you aware or did you have any

10        conversation with Ms. Wilke or anyone else that my

11        client indicated that that was completely false?

12        A     I’m sorry.      Can you repeat the question?

13              Q       Okay.   So -- all right.   At the time that you

14        drafted the IEP for the May 2017 IEP meeting, were you

15        aware or did you have any prior conversations with

16        anyone to indicate that my clients felt that this never

17        occurred, where it says, “Sometimes threatens to hurt

18        others?”

19                      MS. HOWLETT: Your Honor --

20                      THE COURT: You’ve got to let her -- let her

21        ask the question.

22                      Are you aware that -- I’ll ask it in less

23        words.    Are you aware that the parents dispute that

24        statement?

25                      THE WITNESS: No, I wasn’t aware specifically
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 172 of 590 PageID:
                                   1051
                            Dickerson - Cross                          172

 1        about that item.

 2        BY MS. WARSHAW:

 3              Q    I’m going to refer you to page four of that

 4        same report.    Did you feel it was significant that

 5        J.H.’s working memory score was only in the 18th

 6        percentile, in the low average range?

 7        A     I mean, it’s typical when you do this type of

 8        assessment to have some variability.        It is a low

 9        average range score.     Sometimes students, in my

10        experience, that are suffering from anxiety and

11        depression and on medications, we do sometimes see a

12        little bit of a depressed score in that area.         It’s

13        telling about some of her -- the way she handles

14        various information, but we also had a lot of

15        information about her performance as a student as well.

16              Q    And did you feel it was significant that her

17        processing speed was in the 34 (sic) percentile?

18        A     That’s an average -- an average score.        Compared

19        to other students her age, a score of 94 is within the

20        average range.

21              Q    Were you aware that -- strike that.        Were you

22        concerned at all that J.H.’s score in the block design,

23        a score of nine, was in the low average range?         Oh,

24        that’s on the next page.

25                   THE COURT: (Out of microphone range) on the
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 173 of 590 PageID:
                                   1052
                            Dickerson - Cross                          173

 1        next page.

 2                     THE WITNESS: Well, the -- a score of nine

 3        would typically be an average score.        It’s -- it’s

 4        slightly lower than the way she performed in the other

 5        areas in that -- in that composite, but a score of nine

 6        is an average score.

 7        BY MS. WARSHAW:

 8              Q      Isn’t a score of nine in the low average

 9        range?

10        A     It’s on the lower end of the average range.

11              Q      And isn’t it true that J.H. --

12        A     Ten would be the midpoint, so it’s slightly below

13        the midpoint, but --

14              Q      I’m sorry.   I can’t hear you.

15        A     A score of 10 is the midpoint, so it’s slightly

16        below the midpoint, but there’s a standard deviation of

17        three, so anything typically between seven and 13 is an

18        average -- within an average score. So it’s slightly

19        lower that the midpoint, but it’s within the average

20        range.

21              Q      And were you aware that J.H. scored in the

22        low average range for matrix reasoning and digital

23        puzzles?

24        A     I’m sorry.    Are we looking at the same thing?

25                     THE COURT: Top of the page.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 174 of 590 PageID:
                                   1053
                            Dickerson - Cross                          174

 1                   THE WITNESS: The top of --

 2                   MS. HOWLETT: It’s marked “056" at the bottom.

 3                   THE WITNESS: Yeah.

 4                   THE COURT: At the top of the page, it’s in a

 5        block.

 6                   THE WITNESS: Yeah.

 7                   THE COURT: It says, “Block Design, Matrix.”

 8                   THE WITNESS: I’m looking -- what I’m looking

 9        at right now, the matrix reasoning, it says the scaled

10        score is 11 and the visual puzzles is 14, both of which

11        are -- 11 is within the average range; the visual

12        puzzles is just on the cusp of the high average range.

13        BY MS. WARSHAW:

14              Q    And were you aware that J.H. scored -- were

15        you concerned about J.H. scoring in the low average

16        range for digit span and arithmetic?

17        A     A score -- again, a score of nine, the arithmetic

18        score, again, that’s within the average range on this

19        particular assessment on that day that she was tested,

20        according to the report by Ms. Wilke.        But a nine is --

21        again, a 10 would be the midpoint and there -- it would

22        be just within -- within the average range.         The digit

23        span score is in the lower -- low average range.

24              Q    And would you say that J.H.’s score in the

25        symbol search of five was in the low average range?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 175 of 590 PageID:
                                   1054
                            Dickerson - Cross                          175

 1        A     Yes.

 2              Q      And did any of those concern you?

 3        A     Yes.   I mean, there is variability, again, with

 4        these scores.    I mean, it would be typical to have some

 5        variability.    Those scores are within the low average

 6        range and (out of microphone range.)        I’d have to go

 7        back to the body of her report.

 8              Q      And isn’t it true that J.H. performed in the

 9        high average range for verbal reasoning abilities?

10                     THE COURT: You changed pages?

11                     MS. WARSHAW: No, that’s on the same page --

12        the bottom -- the bottom paragraph.

13                     THE COURT: Oh, I’m sorry.     Thank you.

14                     THE WITNESS: Yes, the verbal comprehension

15        index, she scored a 116, which is within the high

16        average range.

17        BY MS. WARSHAW:

18              Q      Okay.   Turning to the next page, third

19        paragraph down, starting with the fifth line of the

20        third paragraph down, the third full paragraph.         It

21        says, “A weakness in mental control.”        Can you read

22        that, please?

23        A     “The student’s abilities to sustain attention,

24        concentrate, and exert mental control are a weakness

25        relative to her non-verbal and reasoning abilities.”
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 176 of 590 PageID:
                                   1055
                            Dickerson - Cross                          176

 1              Q      And the next line?    The next line -- “A

 2        weakness.”

 3        A     “A weakness in -- a weakness in mental control may

 4        make the processing of complex information more time

 5        consuming for J.H., draining her mental energies more

 6        quickly, as compared to others at her level of ability

 7        and perhaps result in more frequent errors on a variety

 8        of learning or complex work tasks.”

 9              Q      Did those statements concern you with regard

10        to J.H.?

11        A     Yes.   And again, sometimes it’s not uncommon for a

12        student who is experiencing anxiety to have some

13        difficulties concentrating.       It’s not uncommon for us

14        to see that area slightly depressed sometimes.

15              Q      Was any further testing done by the school

16        district with regard to these scores?

17        A     No, not to my knowledge.      And part of that, I

18        believe it’s also --

19                     THE COURT: There’s no question.

20                     MS. WARSHAW: There’s no question.

21                     THE WITNESS: Oh, I’m sorry.

22        BY MS. WARSHAW:

23              Q      I’m going to refer you to P-26 in the blue

24        binder.    In P-26, there are actually two IEPs here.        Is

25        that correct?    One has one through 22 and the other one
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 177 of 590 PageID:
                                   1056
                            Dickerson - Cross                          177

 1        has one through 20 -- the pages -- or do you just have

 2        the one through 20?     I have both.

 3        A      I have two pages -- like, a cover page and a sign-

 4        in -- sign-in page, and then I have a whole -- the IEP.

 5               Q    Okay.   All right.    So, I’m going to ask you

 6        about these two cover pages.

 7                    THE COURT: Wait a minute.      I don’t think I

 8        have two cover pages on P-26.

 9                    MS. WARSHAW: Do you have the first --

10                    THE COURT: I do, yes.

11                    MS. WARSHAW: Okay.

12                    THE COURT: It’s like the third page?

13                    MS. WARSHAW: Correct.      The first two pages

14        say --

15                    THE COURT: Okay.

16                    MS. WARSHAW: -- one through 22 and it says

17        “Draft” on it.

18                    THE COURT: Right, and you got one --

19                    MS. WARSHAW: And then it says --

20                    THE COURT: Okay.     Thank you.

21                    MS. WARSHAW: The next one says “one through

22        20.”   Okay, that’s what the confusion was, because I

23        have both in my --

24                    THE COURT: It’s in there.      It’s in the

25        binder.    Okay.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 178 of 590 PageID:
                                   1057
                            Dickerson - Cross                          178

 1                       MS. WARSHAW: Okay, great.

 2                       THE COURT: Thank you.

 3        BY MS. WARSHAW:

 4                Q      Okay.   So, going to the first page of the P-

 5        26, can you tell us what the first two pages are?          And

 6        they’re labeled -- the first page says “1 out of 22"

 7        and the second page says “2 out of 22.”

 8        A       This is a typical cover page for an IEP, the first

 9        page.

10                Q      And who’s listed as the case manager?

11        A       Myself, Kendra Dickerson.

12                Q      On both pages?

13        A       Yes.

14                Q      And the date of the IEP meeting on those two

15        pages is what?

16        A       4/6/2017.

17                Q      And is the word “Handwritten Draft” on the

18        first page?

19        A       Yes.

20                Q      Okay.   I’m going to refer you to the third

21        page in the exhibit, which is -- it says, “1/20.”          Who

22        is listed as the case manager on that?

23        A       Sherrie Wilke.

24                Q      Okay.   And what is the date of the IEP

25        meeting?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 179 of 590 PageID:
                                   1058
                            Dickerson - Cross                          179

 1        A     4/6.

 2              Q      Okay.   And the next page, who is listed as

 3        the case manager?

 4        A     Sherrie Wilke.

 5              Q      And does this IEP have anything that says

 6        “Draft” on it, on that front page?

 7        A     No.

 8              Q      Okay.   So is it fair to say that the IEP that

 9        does not have the word “Draft” on it was the IEP

10        presented at the April 6th, 2017 meeting where Sherrie

11        Wilke was the replacement school psychologist?

12                     MS. HOWLETT: Your Honor, the witness

13        testified she wasn’t present at the April meeting.

14                     THE COURT: I think --

15                     MS. HOWLETT: And she also testified that she

16        wasn’t sure that an IEP was presented at that meeting.

17                     THE COURT: I’m going to let her go with this

18        because I want to know.

19                     Go ahead.   Answer the question, if you know.

20        If you don’t know, you don’t know.

21                     THE WITNESS: I don’t know.

22        BY MS. WARSHAW:

23              Q      Okay.   But this -- the IEP that you had

24        drafted for the May 2017 IEP meeting, the only

25        difference was these two pages.       Is that correct?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 180 of 590 PageID:
                                   1059
                            Dickerson - Cross                          180

 1        A     No.    To my knowledge, an IEP was not presented at

 2        the -- at the April 6th meeting, so the IEP that’s here

 3        would be the one that was at the May meeting, to my

 4        knowledge.

 5              Q      What I’m asking you is, when you drafted the

 6        IEP, the only change that you made was changing the

 7        case manager and writing “Draft” on it.        Is that

 8        correct?

 9        A     No.    All of the information had to be inputted

10        into the system and the IEP had to be written out.

11              Q      Okay.   So it’s your testimony that at the

12        April 2017 IEP meeting, no IEP was provided to my

13        clients?

14        A     Not to my knowledge, no.

15                     THE COURT: I’m going to ask a question, if

16        you don’t mind.

17                     The IEP we’re looking at -- setting aside the

18        two different cover pages and (out of microphone range)

19        pages -- the actual IEP draft itself, you inputted all

20        this information?

21                     THE WITNESS: Yes.

22                     THE COURT: Thank you.

23                     Go ahead.

24                     MS. WARSHAW: Okay.

25        BY MS. WARSHAW:
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 181 of 590 PageID:
                                   1060
                            Dickerson - Cross                          181

 1              Q      I’m going to refer you to page --

 2                     MS. WARSHAW: Sorry, Your Honor.      I need to

 3        find it.

 4        BY MS. WARSHAW:

 5              Q      I’m going to refer you to page five of 20.

 6        On the bottom, where it says “Grade Eleven,” some of

 7        those courses have “BSP” listed next to them.         Is that

 8        correct?

 9        A     Yes.

10              Q      Okay.   And others do not.

11        A     Yes.

12              Q      Is it your understanding that the courses

13        that do not have “BSP” listed, that J.H. would take

14        those classes in general education classes?

15        A     Yes, yes.

16              Q      So she would have to navigate through the

17        Mendham High School to get to a general ed class for

18        French III, Algebra II, Phys Ed, Health, Band?         Is that

19        correct?

20        A     My knowledge is that I believe those courses --

21        French III -- were not offered within the BSP, so they

22        could either take it with the mainstream setting or an

23        Educere.     Sometimes, Educere is delivered to the

24        classroom.

25                     THE COURT: That wasn’t -- that wasn’t the
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 182 of 590 PageID:
                                   1061
                            Dickerson - Cross                          182

 1        question.

 2                     THE WITNESS: Oh, I’m --

 3                     THE COURT: The question was, did she have to

 4        navigate through the school to get to these classrooms?

 5                     THE WITNESS: Yes.

 6                     THE COURT: Okay.

 7        BY MS. WARSHAW:

 8               Q     And I’m going to refer you to page eight out

 9        of 20.     The first paragraph, it says -- well, I’m going

10        to use “J.H.” -- “J.H. will continue to take courses at

11        college-prep level in order to work towards completion

12        of graduation.”      That’s not advanced level classes,

13        correct?     That’s college-prep classes.

14        A      It could be academic or above, yeah.       It could be

15        advanced as well.

16               Q     It could be what?   I’m sorry.    I didn’t hear

17        you.

18        A      Advanced, as well.

19               Q     But college-prep level, it says, so is that a

20        different level than advanced classes?

21        A      College-prep level is considered anything academic

22        level or above, so advanced, honors -- it could all be

23        considered college-prep.

24               Q     Okay.   And were you aware when you inputted

25        all this information for this IEP that J.H. was going
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 183 of 590 PageID:
                                   1062
                            Dickerson - Cross                          183

 1        to be placed in the Behavioral Support Program at

 2        Mendham High School, as stated in this IEP?

 3        A     The BSP program, yes.     Yes, at Mendham.

 4              Q      The Behavioral Support Program at Mendham

 5        High School.

 6        A     At Mendham, yes.

 7              Q      And you were aware at the time that it was

 8        called the Behavioral Support Program?

 9        A     To my -- to my knowledge, they were both called

10        BSP, both at Central and at Mendham.        At the time, it

11        was my understanding that it was called the Behavioral

12        Support Program, but it -- yes, the IEP was for the

13        Mendham High School program.

14              Q      To your knowledge, did there come a time when

15        there were independent evaluations done for J.H.?

16        A     Yes.

17              Q      Okay.   And do you recall what those were?

18        A     I believe that resulted from the May meeting and I

19        think it was a psychoeducational report and a

20        psychiatric report.

21              Q      And do you recall when you received the

22        actual psychoeducational report?

23                     MS. HOWLETT: Your Honor, we’re going to

24        object to anything that happened after the -- this is

25        the subject of our motion to exclude, so I just want to
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 184 of 590 PageID:
                                   1063
                            Dickerson - Cross                          184

 1        -- I understand Your Honor’s position earlier, but I

 2        want to, for the purpose of the record --

 3                     THE COURT: Objection, is noted.

 4                     MS. HOWLETT: Thank you.

 5                     THE COURT: I’m going to allow it and I have

 6        to decide a motion --

 7                     MS. HOWLETT: Thank you, Your Honor.

 8                     THE COURT: -- and unfortunately, my daughter

 9        got married.     Well, fortunately, my daughter got

10        married.     I shouldn’t say “unfortunately.”

11                     MS. HOWLETT: Just for the purposes of the

12        record, I understand you’re going to allow it.

13                     THE COURT: I was out most of the last week,

14        so -- okay.     Proceed.

15                     MS. WARSHAW: I’m sorry.    I don’t remember my

16        question.

17        BY MS. WARSHAW:

18              Q      When did you receive the independent

19        psychoeducational report?

20        A     I don’t recall exactly when it was received, but I

21        believe it’s on the document.       It was faxed over.

22              Q      Okay.   I’m going to refer you to what’s been

23        marked P-32 in the blue binder, starting with the

24        second page.     Do you recognize this document?

25        A     Yes.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 185 of 590 PageID:
                                   1064
                            Dickerson - Cross                          185

 1                Q    Okay.   And isn’t it true that the date of

 2        this report is August 17th, 2017 -- I’m sorry -- August

 3        21st, 2017?

 4                     MS. HOWLETT: Your Honor, the date speaks for

 5        itself.

 6                     THE COURT: That’s all right.

 7                     THE WITNESS: The report is dated August 21st,

 8        2017.

 9                                                 (P-32 Marked for

10                                                 Identification)

11        BY MS. WARSHAW:

12                Q    So is it fair to say that you received a copy

13        of this report in August of 2017?

14        A       August or when I returned in September.

15                Q    Okay.

16        A       This was the end of the month.

17                Q    Is it fair to say that this report was

18        available to the school district and to my clients

19        prior to the start of school for the 2017/2018 school

20        year?

21        A       I don’t know when it -- I don’t know when it was

22        received.

23                Q    Are you aware that -- that Dr. Schubert

24        (phonetic) diagnosed J.H. with a specific learning

25        disability in this report?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 186 of 590 PageID:
                                   1065
                            Dickerson - Cross                          186

 1        A      Yes, I’ve read it in this report.

 2               Q      And is it fair to say that, following receipt

 3        of this report, the school district did not schedule

 4        any type of IEP meeting?

 5        A      To my knowledge, no, they did not.

 6               Q      Is it fair to say that, following receipt of

 7        this report and the diagnosis of specific learning

 8        disability, that the school district did not amend the

 9        IEP?

10        A      That’s correct.

11               Q      Is it fair to say that the school district,

12        after receipt of this report of specific learning

13        disability, did not consider changing J.H.’s proposed

14        IEP or classification?

15        A      That’s correct.

16               Q      I’m going to refer you to what’s been marked

17        P-33 for identification.       Have you seen this report

18        before?

19        A      Yes.

20               Q      Okay.   Isn’t it true this is the independent

21        psychiatric report by Dr. Ellen Platt?

22        A      Yes.

23                                                (P-33 Marked for

24                                                Identification)

25               Q      Okay.   And it’s dated September 6th, 2017.    Is
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 187 of 590 PageID:
                                   1066
                            Dickerson - Cross                          187

 1        that correct?

 2        A     Yes.

 3                     THE COURT: Your objection is noted, Ms.

 4        Howlett.

 5                     MS. HOWLETT: Thank you, Your Honor.

 6        BY MS. WARSHAW:

 7              Q      And isn’t it true that you had correspondence

 8        with my clients, via e-mail, regarding obtaining a copy

 9        of this report in August of 2017?

10        A     I don’t recall specifically.

11              Q      Okay.   And if you look at the bottom of the

12        page -- it’s upside down -- but isn’t it true that

13        there is a fax date of September 14th, 2017?

14        A     Yes.

15              Q      And were you -- did you read this report?

16        A     Yes.

17              Q      Okay.   And isn’t it true that on page 11 of

18        this report, the top paragraph, it indicates that,

19        “J.H. remains exceedingly emotionally fragile and the

20        probability of her attending her school is extremely

21        low at this time?”

22        A     Yes.

23              Q      And isn’t it true that, following receipt of

24        this report, the school district did not schedule an

25        IEP meeting to amend the IEP?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 188 of 590 PageID:
                                   1067
                            Dickerson - Cross                          188

 1        A     Not to my knowledge, no.

 2              Q      And isn’t it true that the school district

 3        did not take this report into consideration in

 4        determining an appropriate classification or placement

 5        of J.H.?

 6        A     Yes.

 7              Q      Yes?    Can you clarify what that means?

 8                     THE COURT: She answered “Yes” to your

 9        question.

10        BY MS. WARSHAW:

11              Q      Is it -- is it true that --

12                     THE COURT: They did not take it into

13        consideration.

14        BY MS. WARSHAW:

15              Q      Okay.    They did not take into consideration.

16        A     Yes.

17              Q      Okay.    So is it fair to say that the District

18        paid for two independent evaluations and they did not

19        take either one into consideration when deciding what

20        would be appropriate for J.H. for her placement for the

21        2017/2018 school year?

22        A     Yes.

23              Q      I’m going to refer you to what’s been marked

24        P-29 in the blue binder.      Can you tell the Court what

25        this is, the first page?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 189 of 590 PageID:
                                   1068
                            Dickerson - Cross                          189

 1        A     It’s an e-mail from -- from the parent regarding

 2        those reports.

 3                                                (P-29 Marked for

 4                                                Identification)

 5              Q      And what’s the date of this e-mail?

 6        A     Friday, August 25th, 2017.

 7              Q      And isn’t it true that this e-mail is from my

 8        client to you --

 9        A     Yes.

10              Q      -- requesting -- requesting the results of

11        Dr. Schubert’s independent psychoeducational evaluation

12        report?

13        A     Yes.

14              Q      And isn’t it true that my client is

15        requesting, on August 25th, 2017, prior to the 2017/18

16        school year starting, to call her “as school is almost

17        here and we need to discuss what is best for J.H.?”

18        A     Yes.

19              Q      And then, the last -- isn’t it true that this

20        e-mail also states, from my client to you, that she

21        would call you again to try to contact you that morning

22        because they would like to make a decision as soon as

23        possible?

24        A     Yes.

25              Q      And did you understand that that decision was
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 190 of 590 PageID:
                                   1069
                            Dickerson - Cross                          190

 1        whether or not J.H. was going to attend school in the

 2        district?

 3        A       I’m sorry.   Can you repeat that?

 4                Q    Did you understand that that e-mail was

 5        regarding whether or not my clients were going to send

 6        J.H. to the school district for the 2017/2018 school

 7        year?

 8                     MS. HOWLETT: Your Honor, that’s completely

 9        speculative.

10                     MS. WARSHAW: Well, I’m asking her

11        understanding of what this e-mail was.

12                     MS. HOWLETT: She’s asking the witness to

13        speculate as to what the intention of the parent was

14        when she sent the e-mail.

15                     MS. WARSHAW: No, I’m asking her what her

16        understanding of -- as to what my client said to her.

17                     MS. HOWLETT: The e-mail speaks for itself.

18                     THE COURT: Yeah, the e-mail does speak for --

19        it’s clear to me, the parent wants to have a

20        conversation about the report, so --

21                     MS. WARSHAW: Okay.    Thank you.

22                     THE COURT: -- that’s what it says.      We don’t

23        need to go further than that.       I got it.

24                     MS. WARSHAW: Okay.

25        BY MS. WARSHAW:
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 191 of 590 PageID:
                                   1070
                            Dickerson - Cross                          191

 1                Q    I’m going to refer you to the next page.        Can

 2        you tell us what the first e-mail is and who -- who got

 3        a copy of that?

 4        A       The first e-mail is directed to Mr. Cusack, the

 5        guidance counselor.      It’s from the student’s parents.

 6        I was cc’d on that, so I would have seen the e-mail as

 7        well.

 8                Q    Can you speak up?    I’m sorry; it’s hard to

 9        hear you.

10        A       I’m sorry.    So, the first e-mail is an e-mail to

11        the student’s guidance counselor from her parents and I

12        was cc’d on that, so I would have seen it as well.

13                Q    Okay.    And what’s the date of that e-mail?

14        A       Friday, September 8th, 2017.

15                Q    Okay.    And that’s prior to the school

16        district starting school or is that the day the school

17        district started for 2017/2018 school year?

18        A       I believe it was about a week in.     I believe we

19        started on August 28th.

20                Q    Okay.    And can you read what that says?

21        A       The e-mail?

22                Q    Yes.

23        A       “Hi, Joe.    In the phone conversation I had with

24        you and Kendra back on August 25th, you indicated that

25        J.H. would be coming back to West Morris as a general
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 192 of 590 PageID:
                                   1071
                            Dickerson - Cross                          192

 1        education student with a 504.         We were confused at the

 2        time, since she was already determined to be eligible

 3        for special services with the previously proposed IEP.

 4        Since then, I have spoken to Kendra and she indicated

 5        that the team is waiting for the results from Dr.

 6        Platt’s office to schedule a new IEP.         Can you please

 7        supply us with the proposed plan for J.H. in writing?

 8        Thank you.       Regards.”

 9                Q      So is it your understanding that my clients

10        were still trying to schedule a new IEP based on the

11        independent evaluation results?

12                       THE COURT: Let me answer.     Of course they

13        were.       That’s what it said.

14                       MS. WARSHAW: I want her understanding of

15        that.       It’s important because, obviously, there’s a

16        miscommunication.

17                       THE COURT: There seems to be.

18                       MS. WARSHAW: So I’d like --

19                       THE COURT: Answer the question.

20                       MS. WARSHAW: -- to make sure her (out of

21        microphone range.)

22                       THE COURT: You know what?     You convinced me

23        to be quiet.

24                       Go ahead.     Answer the question.

25                       THE WITNESS: My understanding at the time was
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 193 of 590 PageID:
                                   1072
                            Dickerson - Cross                          193

 1        they hadn’t agreed to the initial IEP, so she still

 2        would have been considered a general education student

 3        with the previously proposed 504 plan at that time --

 4        yeah.

 5        BY MS. WARSHAW:

 6                Q      And was it your understanding that my client

 7        was requesting a new IEP?

 8        A       Yes.

 9                       MS. HOWLETT: Your Honor, that’s not -- that’s

10        not what the e-mail says.

11                       THE COURT: Well, it’s --

12                       THE WITNESS: I think they were asking for the

13        504.

14                       THE COURT: When there’s an objection and the

15        lawyers are talking, you really shouldn’t be answering

16        anything because I have to decide whether I’m going to

17        let you.

18                       MS. HOWLETT: Your Honor, the e-mail speaks

19        for itself and the parent is not requesting --

20                       THE COURT: Yeah.   The e-mail says --

21                       MS. HOWLETT: We’re speculating.

22                       THE COURT: Okay.   Well, we’re not

23        speculating.      They asked for a new IEP -- to schedule a

24        new IEP.

25                       MS. HOWLETT: They --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 194 of 590 PageID:
                                   1073
                            Dickerson - Cross                          194

 1                   THE COURT: That’s what it says.

 2                   MS. HOWLETT: No, that’s not.       It says, “She

 3        indicated,” which means Kendra, “indicated that the

 4        team is waiting for results from Dr. Platt’s office to

 5        schedule a new IEP.”     But there’s a pretty important

 6        distinction there --

 7                   THE COURT: There is.

 8                   MS. HOWLETT: -- between requesting an IEP

 9        meeting and summarizing a previous conversation with

10        Ms. Dickerson.

11                   THE COURT: Okay.     And the question asked was?

12                   MS. WARSHAW: Was her understanding that my

13        clients were requesting a new IEP, based on the fact

14        that there were independent evaluations?

15                   THE COURT: You can answer that.        I’ll allow

16        that.   Yes or no?

17                   THE WITNESS: I don’t -- I don’t really --

18                   THE COURT: You don’t know?

19                   THE WITNESS: I’m sorry.      I just -- I’m having

20        a hard time understanding the --

21                   THE COURT: Yeah, I agree.

22                   THE WITNESS: Because there’s a couple

23        different things involved here.

24                   THE COURT: I’m going to boil it down.        If I

25        misstate it, stop me.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 195 of 590 PageID:
                                   1074
                            Dickerson - Cross                          195

 1                    MS. WARSHAW: Okay.

 2                    THE COURT: The question is, was it your

 3        understanding that the parents were requesting a new

 4        IEP?

 5                    THE WITNESS: From this e-mail?

 6                    THE COURT: From this e-mail.

 7                    THE WITNESS: It was my understand they were

 8        looking for copies of either the 504 plan or the

 9        proposed IEP.

10                    THE COURT: Okay.

11                    THE WITNESS: And my understanding at the time

12        was that we were under -- we were working with legal

13        counsel, so the next IEP meeting would be scheduled

14        through the attorneys.

15                    THE COURT: Okay.

16                    THE WITNESS: That was my understanding.

17                    THE COURT: That’s your answer.

18        BY MS. WARSHAW:

19               Q    And just to be clear, there was no other IEP

20        meeting that was ever scheduled for J.H.        Is that

21        correct?

22        A      Not to my knowledge, no.

23               Q    I’m going to refer you back to R-16, what’s

24        been marked “WM058" -- that page.

25                    THE COURT: I’m sorry, Ms. Warshaw -- WM0 --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 196 of 590 PageID:
                                   1075
                            Dickerson - Cross                          196

 1                       MS. WARSHAW: Five eight.

 2                       THE COURT: Thank you.

 3                       THE WITNESS: Where?

 4                       MS. WARSHAW: The black binder.

 5                       THE WITNESS: The other binder?    Sorry.

 6                       MS. WARSHAW: Sorry.    It’s a little confusing.

 7                       THE WITNESS: I’m sorry.    What --

 8                       MS. HOWLETT: Tab 16.

 9                       THE COURT: Ms. Wilke’s report.

10                       THE WITNESS: Okay.

11                       THE COURT: Turn to the page that’s marked

12        “WM058" and (out of microphone range.)

13                       THE WITNESS: Okay.

14        BY MS. WARSHAW:

15                Q      This report refers to the B-A-S-C-2, the

16        BASC.       Isn’t it true that this is a subjective test and

17        it’s subject to interpretation?

18        A       It is a standardized questionnaire, so there are

19        scores that correlate with -- with specific categories.

20                Q      But these questionnaires are answered by

21        individuals and not based on what the choices are

22        provided -- is that correct -- in the test?

23        A       It’s a questionnaire that’s filled out by -- in

24        this case, it was the parents and the student.

25                Q      Okay.   So their responses are subjective,
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 197 of 590 PageID:
                                   1076
                            Dickerson - Cross                          197

 1        based on their own positions, correct?

 2        A       Yes, their perspective, yes.

 3                Q      And were you aware that J.H. was in the

 4        school at the time that she was taking this test?

 5                       THE COURT: In the school physically or

 6        attending the school?

 7        BY MS. WARSHAW:

 8                Q      Physically -- physically in the school.

 9        A       Physically came in for the assessment.

10                Q      And were you aware that, that day, that she

11        was experiencing anxiety as a result of being in that

12        school that day?

13        A       I wasn’t present.

14                Q      Can anxiety affect the answers on the BASC-2?

15        A       Yes.

16                Q      Do you know when the name changed at the

17        Mendham High School from Behavioral Support Program to

18        Being Successful Program?

19        A       I don’t know when exactly it changed.      I don’t

20        know.

21                Q      You had indicated that the reward system was

22        stronger at the Mendham High School Behavioral Support

23        Program.       Is that correct?

24        A       Yes.

25                Q      So, is it true that students would get points
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 198 of 590 PageID:
                                    1077
                        Dickerson - Cross / Colloquy                   198

 1        for showing up and staying awake in class?

 2        A     I would need to refer to the document, but there

 3        is, yes, set criteria.      I know attendance is part of

 4        that, yes.

 5              Q      And to your knowledge, did J.H. have any

 6        disciplinary issues?

 7        A     Not to my knowledge.

 8              Q      And you were at the meeting, the May 16th,

 9        2017 IEP meeting where Dr. David Leigh attended.          Is

10        that correct?

11        A     Yes.

12              Q      Okay.   Were you aware that he indicated that

13        the Purnell School was a good option for J.H. to look

14        at?

15        A     As I -- as I recall, I think he said that out of

16        some of the ones that you had -- you had mentioned --

17        you were present and mentioned several placements.          I

18        believe he said it was something to consider.

19                     MS. WARSHAW: Can I have a moment, please,

20        Your Honor?

21                     THE COURT: Sure.

22                     MS. WARSHAW: I think we’re done.      Thank you.

23                     THE COURT: Okay.

24                     Do you have any redirect?

25                     MS. HOWLETT: I do, Your Honor.     I’ll try --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 199 of 590 PageID:
                                    1078
                      Colloquy / Dickerson - Redirect                  199

 1                     THE COURT: We’re going to take -- I need five

 2        minutes.

 3                     MS. HOWLETT: Sure, Your Honor.

 4                     THE COURT: Okay?

 5                     MS. HOWLETT: Yes.

 6                     THE COURT: I need -- just so you know -- I

 7        need to go check my blood sugar.       I don’t want to pass

 8        out on the bench.

 9                                (BRIEF RECESS)

10                     THE COURT: Okay, we’re back on the record

11        after a brief break.     We’re about to start redirect,

12        correct?

13                     MS. HOWLETT: Yes, Your Honor.     I will, again,

14        try and be brief.

15        REDIRECT EXAMINATION BY MS. HOWLETT:

16              Q      Ms. Dickerson, counsel asked you,

17        extensively, questions about Ms. Wilke’s report.          Did

18        you, in addition to Ms. Wilke’s report, did you also

19        review the correspondence that came directly from

20        ICCPC?

21        A     Yes.

22              Q      And that documentation, did it talk about the

23        or at least refer to the partial care program that she

24        was -- that she had attended -- that J.H. had attended?

25        A     Yes.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 200 of 590 PageID:
                                   1079
                           Dickerson - Redirect                        200

 1              Q     To your knowledge, had the parents submitted

 2        any written objection to Ms. Wilke’s report?

 3        A     Not to my knowledge.

 4              Q     Did you receive anything from the parents in

 5        writing, requesting that an amendment be made to the

 6        report?

 7        A     That was discussed at the May meeting.        I remember

 8        a discussion.    I didn’t see any formalized document for

 9        that, no.

10              Q     So did you receive anything in writing?

11        A     No.

12              Q     And to your knowledge, has anyone at the

13        district received any such writing from the parents?

14        A     No.   Not to my knowledge, no.

15              Q     Counsel asked you about subtests on the -- in

16        Ms. Wilke’s report.     Can you just tell us, generally,

17        how do you consider subtests when you’re reviewing, you

18        know, a psychological assessment or when you conduct a

19        psychological assessment?

20        A     Subtests are individual, brief -- brief tasks that

21        a student -- that a student does.       They measure very

22        specific things, and in most cases, two or three

23        subtests are required to get a composite score, to look

24        at a particular area.

25              Q     So, when you reviewed Ms. Wilke’s report,
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 201 of 590 PageID:
                                   1080
                           Dickerson - Redirect                        201

 1        were the results -- were J.H.’s results on the subtests

 2        a red flag to you?

 3        A      There was one with a score of five that was a bit

 4        of a red flag.    I’d have to -- could I refer to that

 5        one?   I mean, that would be --

 6               Q    You can.   I mean, I’m really asking you

 7        generally about -- about the subtests and what your

 8        impression was on the report.

 9        A      Uh huh.

10               Q    You know, more than revisiting it.

11        A      Yeah, typically, there is some variability amongst

12        a report.    It’s not uncommon to see some variations.

13        (Out of microphone range) is slightly different.          Most

14        of those scores were within the average to above

15        average range, with a few that were a little bit on the

16        lower end, and then that one particular low score.

17               Q    So, generally, would a single low subtest be

18        cause for concern?

19        A      Not usually, no.

20               Q    Going to the IEP and the proposed program and

21        the modifications and accommodations -- everything

22        that’s incorporated within that -- the related

23        services, were there -- was there anything in the IEP

24        that was an attempt to address concerns related to

25        J.H.’s potential difficulty concentrating or attention
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 202 of 590 PageID:
                                   1081
                           Dickerson - Redirect                        202

 1        issues that might have been related to her anxiety?

 2        A     Yeah.    I mean, the program in general is a smaller

 3        class setting.     Things like frequent breaks, things

 4        like extended time, options to see, you know,

 5        counselors -- access -- all of that is to help address

 6        the issues of anxiety.

 7              Q       Counsel asked you questions about the

 8        proposed course offerings and I believe you testified

 9        that the -- I don’t have the courses in front of me,

10        but that some of the -- I think it was French, maybe

11        Algebra, were offered in a general education setting.

12        Is that -- was that your testimony?

13        A     Yes, yes.

14              Q       You also mentioned -- you also testified that

15        in addition to the general education setting, a student

16        could be provided with Educere.       Is that --

17        A     Yes.

18              Q       And what is Educere, just for the record?

19        A     Educere is an online delivery system for courses

20        that can be brought to the BSP room if a student is

21        feeling anxiety in a larger class setting.         They can do

22        it online with assistance in the BSP classroom.

23              Q       So if a student is receiving certain

24        coursework via Educere, they wouldn’t necessarily have

25        to navigate through the high school.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 203 of 590 PageID:
                                   1082
                           Dickerson - Redirect                        203

 1        A     Yes.

 2                     THE COURT: Can you spell Educere?

 3                     MS. WARSHAW: E-D-I-C-E-R-E.

 4                     THE COURT: A little louder.

 5                     MS. WARSHAW: E-D-I-C-E-R-E.

 6                     MS. HOWLETT: E-D-U --

 7                     UNIDENTIFIED MALE: E-D-U-C-E-R-E.

 8                     THE WITNESS: Yeah.

 9                     THE COURT: E-D-U --

10                     UNIDENTIFIED MALE: C-E-R-E.

11                     MS. WARSHAW: C-E-R-E.

12                     MS. HOWLETT: C-E-R-E.

13                     THE COURT: Thank you.    Go ahead.

14        BY MS. HOWLETT:

15              Q      I am going to turn your attention -- it’s the

16        blue binder.    It’s P-32.    It’s Dr. Schubert’s report

17        and correspondence.     Can you just turn to the first

18        page of --

19        A     I’m sorry.     What number?

20              Q      P-32.   And you’re in blue, right?

21        A     Yes.

22              Q      Yeah.   Did you review this letter from Dr.

23        Schubert that’s dated December 13th?       It’s the first

24        page of the exhibit.

25        A     Yes.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 204 of 590 PageID:
                                   1083
                           Dickerson - Redirect                        204

 1              Q      And she says, “The evaluation concluded.”

 2        Can you just -- well, you don’t have to read all, like,

 3        the -- but can you summarize what she was concluding?

 4        A     She was concluding that J.H. meets the diagnostic

 5        criteria within the DSM-IV for a specific learning

 6        disorder with impairment in mathematics, specifically,

 7        with fluent calculation, moderate.

 8              Q      Does a DSM diagnosis always result in a

 9        classification for special education?

10        A     No.

11              Q      Can you have a diagnosis without meeting the

12        criteria for special education under the Code?

13        A     Yes.

14              Q      Did you have Dr. Schubert’s report when you

15        proposed the -- when you proposed the IEP at the May

16        IEP meeting?

17        A     No.

18              Q      To your knowledge, is the District permitted

19        to implement an initial IEP without parental consent?

20        A     No.

21              Q      I’m just going to turn you to P-29.      That was

22        the e-mail correspondence that counsel referred you to

23        earlier.

24        A     Twenty-nine?

25              Q      Yeah, it’s exhibit 29, but I think it’s the
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 205 of 590 PageID:
                                   1084
                           Dickerson - Redirect                        205

 1        second page.

 2                       THE COURT: The blue binder?

 3                       MS. HOWLETT: Yes, Your Honor, same binder.

 4        BY MS. HOWLETT:

 5                Q      This is the e-mail you guys talked about

 6        before that we kind of disputed.       Do you recall looking

 7        at this?

 8        A       Yes.

 9                Q      Okay.   Just bringing you back.   Counsel asked

10        you and had read portions of the parents’ e-mail at the

11        top.    Can you please read the first line of Mr.

12        Cusack’s response?       I believe it’s right below.

13        A       Yes.    Mr. Cusack wrote, “Hello, Mr. and Mrs. H.       I

14        am not sure if you were referring to the proposed IEP

15        or the 504 plan.       If you need a copy of any IEP

16        proposal, Kendra would have that documentation.         I have

17        attached a copy of the 504 plan that we developed last

18        December when J.H. was returning to school.         This plan

19        would still be in effect for the 2017/18 school year

20        here at West Morris Central.”

21                Q      That’s good.   Thank you.   And did the parent

22        respond?       Does it appear that the parent responded to

23        that?

24        A       Yes, the chain just continues.     “Hi, Joe.   Thank

25        you for the information.       Regards.”
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 206 of 590 PageID:
                                   1085
                      Dickerson - Redirect / Recross                   206

 1              Q      And in that e-mail from the parent, did --

 2        did she request an IEP meeting?

 3        A     Not in this e-mail, to my knowledge.

 4              Q      Counsel asked you questions about what

 5        transpired at the May IEP meeting.

 6        A     Uh huh.

 7              Q      Specifically, some things that Dr. Leigh had

 8        referred to.

 9        A     Uh huh.

10              Q      To your recollection, at the meeting, did Dr.

11        Leigh discuss the BSP program at Mendham?

12        A     Yes.

13              Q      Was it spoken about at length?

14        A     Yes.

15              Q      Is the director of special services a member

16        of the child study team?

17        A     Not -- no, not usually.

18                     MS. HOWLETT: Your Honor, that’s all the

19        questions I have.

20                     MS. WARSHAW: Of course.

21                     THE COURT: The record doesn’t reflect I just

22        stared at Ms. Warshaw and she’s smiling.

23                     Go ahead.   Recross.

24        RECROSS EXAMINATION BY MS. WARSHAW:

25              Q      I’m going to refer you back to P-29, on the
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 207 of 590 PageID:
                                   1086
                           Dickerson - Recross                         207

 1        e-mail from Mr. Cusack to my clients, dated September

 2        11th, 2017.    It’s the second page of that exhibit.       Were

 3        you aware that the -- that Mr. Cusack indicated that a

 4        504 plan is typically in effect for only one year at a

 5        time?

 6        A       I’m sorry, can --

 7                     MS. HOWLETT: Your Honor --

 8                     THE COURT: She wasn’t here.

 9                     MS. WARSHAW: Okay.    I’ll rephrase it.

10        BY MS. WARSHAW:

11                Q    Are you aware that 504 plans are typically

12        only in effect for one year at a time?

13                     MS. HOWLETT: Your Honor, is this related to

14        redirect?

15                     THE COURT: I don’t think so.     It’s regarding

16        the --

17                     MS. WARSHAW: You just asked --

18                     THE COURT: At least, ostensibly, it’s related

19        to the e-mail that Cusack sent.

20                     MS. WARSHAW: Well, she just read it into --

21        and --

22                     THE COURT: Yeah, I get that, but the -- I get

23        it.

24                     The question is, are you -- okay -- are you

25        aware that a 504 plan is usually just for one year?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 208 of 590 PageID:
                                   1087
                           Dickerson - Recross                         208

 1                     THE WITNESS: It’s usually updated yearly, but

 2        it’s not -- it can be up to three years.

 3                     THE COURT: Okay.   There’s your answer.

 4        BY MS. WARSHAW:

 5               Q     And were you aware that the 504 plan that was

 6        issued in December of 2016 was going to be the same 504

 7        plan in effect for the 2017/2018 school year without

 8        any modifications or updates?

 9                     MS. HOWLETT: Your Honor, now we’re definitely

10        off of the scope.

11                     THE COURT: Yeah, we’re off the scope.

12                     MS. WARSHAW: Well, she was reading this in

13        and I think this is important to distinguish the

14        difference.

15                     THE COURT: Well, you asked her if that was

16        the plan that was going to be in effect for the

17        following school year.

18                     MS. WARSHAW: I didn’t get an answer from that

19        one.

20                     THE COURT: Well, that’s because you got an

21        objection.    I’m not going to have her answer.

22        BY MS. WARSHAW:

23               Q     What is the typical procedure for reviewing -

24        - I’m sorry.    What is the typical procedure for the

25        child study team once they receive new information
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 209 of 590 PageID:
                                   1088
                           Dickerson - Recross                         209

 1        about a student?

 2        A     I’m sorry.    I don’t really understand your

 3        question.

 4              Q     Okay.   Once an IEP is proposed and new

 5        information such as independent evaluations are done

 6        and they say something different, what is the procedure

 7        for the school district, typically, to address those

 8        changes?

 9        A     It -- there wasn’t a typical procedure.        My

10        understanding was that there was already legal counsel,

11        so it wouldn’t -- that would be -- I’m not -- I’m

12        honestly not sure.

13                    THE COURT: You’re not sure because counsel

14        was involved or you’re not sure as a general -- as a

15        general statement?

16                    THE WITNESS: I mean, it depends on the

17        results of the assessments and if they -- I guess I

18        just -- I’m not really sure what would have been the

19        next -- I don’t know.

20        BY MS. WARSHAW:

21              Q     At the May 2017 IEP meeting which you

22        attended, you just testified that you talked about

23        Educere.    Isn’t it true that Dr. David Leigh had

24        indicated that J.H. could take gym class, like

25        volleyball rules and stuff, online?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 210 of 590 PageID:
                                   1089
                           Dickerson - Recross                         210

 1        A       Yes.

 2                Q      Isn’t it true that in the Behavioral Support

 3        Program at the Mendham High School, J.H. would not be

 4        able to have science labs or anything like that?          She

 5        would have to go to the general education classes to do

 6        that.

 7        A       I believe she was involved with physics.      I would

 8        have to -- I would have to look.       I think that was one

 9        of the courses she was doing on Educere, and if she

10        wanted to join that, at that time of the year, it would

11        have been within a mainstream setting or to continue on

12        Educere.       Environmental Science was offered within the

13        BSP program.

14                Q      She wasn’t taking environmental science.      Is

15        that correct?

16                       THE COURT: That wasn’t the question.    The

17        question was, if she had to take a lab --

18                       THE WITNESS: A lab, yes.

19                       THE COURT: -- would she have to do that in

20        the classroom?

21                       THE WITNESS: I believe a lab would have to be

22        on Educere or in a classroom.

23        BY MS. WARSHAW:

24                Q      A general education classroom.   Is that

25        correct?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 211 of 590 PageID:
                                   1090
                      Dickerson - Recross / Colloquy                   211

 1        A     Yes.

 2                     MS. WARSHAW: Your Honor, at this time, I’d

 3        just like to enter the evidence that we have been

 4        discussing.

 5                     THE COURT: Sure.

 6                     MS. WARSHAW: Okay.

 7                     THE COURT: Let’s go through them.

 8                     MS. WARSHAW: P-29.

 9                     THE COURT: Which is?

10                     THE WITNESS: The e-mail correspondence that

11        we’ve been going through.

12                     THE COURT: Any objection?

13                     MS. HOWLETT: The only problem with the e-mail

14        -- just the first two pages of P-29.

15                     THE COURT: What about them?     P-29, is it just

16        the first two pages?     Actually, the 504 plan is

17        referenced as an attachment to Mr. Cusack’s e-mail, so

18        that does kind of make it complete.

19                     MS. HOWLETT: (Out of microphone range), Your

20        Honor, but I do see what you’re saying about the

21        attachment.    No objection, Your Honor.      Thank you.

22                     THE COURT: Okay.

23                                                 (P-29 Entered into

24                                                 Evidence)

25                     MS. WARSHAW: We talked about P-32, which was
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 212 of 590 PageID:
                                   1091
                                Colloquy                               212

 1        both of Dr. Schubert’s reports.

 2                   MS. HOWLETT: No objection, Your Honor.

 3        Except for the previously objected --

 4                   THE COURT: Right.

 5                   MS. HOWLETT: -- due to the scope and date.

 6                   THE COURT: Right.

 7                                                (P-32 Entered into

 8                                                Evidence)

 9                   MS. WARSHAW: P-33, Dr. Platt’s report.

10                   THE COURT: Same objection.

11                   MS. HOWLETT: Same.      Thank you, Your Honor.

12                   THE COURT: I’m going to allow it in and when

13        I decide, I’ll reference it in the decision.         If I

14        decide not to allow it, then I’ll strike it.         But right

15        now, it’s in with that objection noted.

16                   MS. HOWLETT: Understood, Your Honor.

17                   THE COURT: Okay?

18                                                (P-33 Entered into

19                                                Evidence)

20                   MS. WARSHAW: R-37, I’m not sure was put in or

21        not.

22                   THE COURT: I’ll tell you in a second.        R-37

23        is in.

24                   MS. WARSHAW: It’s in already.       Let’s see.    R-

25        27, I believe is already in.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 213 of 590 PageID:
                                   1092
                                Colloquy                               213

 1                   THE COURT: Yes.

 2                   MS. WARSHAW: P-26, the IEPs.

 3                   MS. HOWLETT: That’s already in.

 4                   THE COURT: Already in.

 5                   MS. WARSHAW: Okay.      R-16 is in, right?

 6                   THE COURT: Uh huh.

 7                   MS. WARSHAW: Okay.      I think we’re done.

 8                   THE COURT: I’m just going through my notes to

 9        double check here.     Yeah, I think you’re right.      I

10        think we’ve covered them all.

11                   Okay, you can step down.      Thank you.

12                   THE WITNESS: Thank you.

13                   THE COURT: Next witness.

14                   MS. HOWLETT: Yes, Your Honor.       We just have

15        one more witness scheduled for today and I think (out

16        of microphone range.)

17                  (Whereupon witness exits the courtroom)

18                   THE COURT: And you two need to call Diana and

19        schedule dates.

20                   MS. HOWLETT: I think we responded via e-mail.

21                   THE COURT: Okay.     I have one date left, I

22        think.

23                   MS. WARSHAW: Which date was that because

24        there was -- we have experts that need to be scheduled

25        and --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 214 of 590 PageID:
                                   1093
                                Colloquy                               214

 1                     THE COURT: I have a limited number of dates

 2        as you both know.     If your experts can’t make it when

 3        I’m available, I don’t know what else to do.         I’m not

 4        trying to tell anybody that you can’t have your

 5        experts, but you know, I’m not coming in on Saturday.

 6        I’m making a joke.     You know I have committed dates.

 7        Plus, you get a hold of two during the week and you

 8        can’t schedule anything on Thursday, that gives me two

 9        days in a week I can schedule EDS cases and I have a

10        pretty substantial calendar without EDS.        So, that’s

11        the beast.    I read the report.     Did you read the report

12        about how bad we are at doing EDS?

13                     MS. WARSHAW: I wrote part of that report,

14        yes.

15                     THE COURT: You left out the part about how

16        counsel keep asking for adjournments.

17                     MS. WARSHAW: No, that --

18                     THE COURT: I’m not pointing fingers at

19        anybody in this room, but --

20                     MS. WARSHAW: I think that’s very true.

21                     THE COURT: That’s a substantial problem.

22                     MS. WARSHAW: That is in the report, too.

23                     THE COURT: (Out of microphone range) discuss

24        that on the record --

25                     MS. WARSHAW: We definitely addressed that.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 215 of 590 PageID:
                                   1094
                                Colloquy                               215

 1                   THE COURT: -- but it might as well be on the

 2        record.

 3                   MS. WARSHAW: (Out of microphone range), yeah,

 4        absolutely.

 5                   THE COURT: Ms. Howlett, before we just

 6        convolute the record completely with our thoughts about

 7        how poorly we do EDS here, go get your other witness.

 8                   MS. HOWLETT: Okay.      Thank you.

 9                   MS. WARSHAW: Who is it?

10                   MS. HOWLETT: Tracy Costa.

11                (Whereupon Ms. Howlett exits the courtroom)

12                   MS. WARSHAW: Tracy who?

13                   THE COURT: Costo, I believe she said.

14                   UNIDENTIFIED MALE: Costa, C-O-S-T-A.

15                   THE COURT: Costa.

16        (Whereupon Ms. Howlett and witness enter the courtroom)

17                   THE WITNESS: Good afternoon.

18                   THE COURT: Good afternoon, Ms. Costa.        How

19        are you?

20                   THE WITNESS: I’m well.      How are you?

21                   THE COURT: Thank you.      I’m fine.    Have a

22        seat.

23                   THE WITNESS: Okay.      I didn’t want to sit

24        unless I was supposed to.

25                   THE COURT: Raise your right hand.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 216 of 590 PageID:
                                   1095
                              Costa - Direct                           216

 1        T R A C Y        C O S T A, RESPONDENT’S WITNESS, SWORN.

 2                        THE COURT: State your name.    Spell your last

 3        name.

 4                        THE WITNESS: Tracy Costa, C-O-S-T-A.

 5                        THE COURT: Go ahead.

 6        DIRECT EXAMINATION BY MS. HOWLETT:

 7                Q       Hi, Ms. Costa.    How are you doing?

 8        A       I’m well.       How are you?

 9                Q       Good.    We just need to establish for the

10        record a little bit about your background.

11        A       Okay.

12                Q       So I just have some really general questions.

13        Your position and place of employment?

14        A       I work at West Morris Mendham High School as a

15        school social worker.

16                Q       And how long have you held that position?

17        A       Thirteen years.

18                Q       And what are some of your general duties as a

19        school social worker?

20        A       I am a case manager, where I manage students that

21        are classified for special education and related

22        services.       I provide school-based counseling for

23        students, I provide crisis counseling for students,

24        collaboration with teachers.

25                Q       And so, you said you -- you testified you’ve
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 217 of 590 PageID:
                                   1096
                              Costa - Direct                           217

 1        been doing that for 13 years.       What did you do before

 2        that?

 3        A       Before that, I worked at Family Intervention

 4        Services as a crisis counselor and supervisor.         I used

 5        to go into people’s homes and provide therapy once they

 6        were screened but not found in need of hospitalization

 7        for psychiatric reasons.

 8                Q    And how long did you do that for?

 9        A       I did that for five and a half years.

10                Q    And do you remember what you did before that?

11        A       Before that, I was in undergraduate school and I

12        worked in a group home for developmentally disabled

13        adults.

14                Q    And where did you go to school?

15        A       I graduated Kean University for my undergrad and

16        Fordham University for my grad.

17                Q    And what certs or degrees do you hold from

18        those schools?

19        A       I have a bachelor’s of social work and a master’s

20        of social work and I’m a certified school social

21        worker.

22                Q    So, as far as licenses, any --

23        A       A licensed social worker.

24                Q    And anything else?

25        A       I think that’s about it.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 218 of 590 PageID:
                                   1097
                              Costa - Direct                           218

 1                     THE COURT: That’s enough.

 2                     THE WITNESS: Yeah, I think so.

 3        BY MS. HOWLETT:

 4              Q      In your role at Mendham High School, do you

 5        work in the BSP program?

 6        A     Yes.

 7              Q      And how long have you been part of the BSP

 8        program?

 9        A     Since it was created.

10              Q      Do you remember when that was?

11        A     My best guess would probably be about six, seven

12        years ago.

13              Q      There’s been a lot of discussion about the

14        name of the program --

15        A     Yes.

16              Q      -- at Mendham High School.

17        A     Yes.

18              Q      What’s the current name of the program?

19        A     The Being Successful Program.

20              Q      Did it have a -- was it previously referred

21        to as something else?

22        A     Yes.

23              Q      And what was that?

24        A     Behavioral Support Program.

25              Q      And when -- do you recall when the name
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 219 of 590 PageID:
                                   1098
                              Costa - Direct                           219

 1        changed?

 2        A       No, I do not recall.   The best of my -- maybe

 3        three years ago.

 4                Q      Was it changed prior to the 16/17 school

 5        year?

 6        A       Yes.

 7                Q      Not to reiterate, but -- so, during the 16/17

 8        school year, was it referred to as the Being Successful

 9        Program?

10        A       Yes.

11                Q      Is it important, what it’s called?

12        A       The name changed; the services did not change.

13                Q      Can you talk a little bit about what the

14        services are, just generally, and then we can get more

15        specific in a minute.

16        A       It is to provide an environment for students that

17        might be having a difficult time in the mainstream

18        classes for social emotional reasons.        They might have

19        difficulties with the size of classes, the delivery of

20        academic material, as well as individualizing the

21        academics to provide them services where, if we have to

22        stop an English class to address a social emotional

23        issue without it hindering their progress academically

24        or socially and emotionally.

25                Q      Do all the students in the BSP program --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 220 of 590 PageID:
                                   1099
                              Costa - Direct                           220

 1        (out of microphone range) BSP program at Mendham have

 2        disciplinary issues?

 3        A     As a whole, no.

 4              Q      Are there students that attend the BSP that

 5        do not have disciplinary issues?

 6        A     Yes.

 7              Q      There’s a black binder in front of you.

 8        A     Yes.

 9              Q      Can you please open it to number 12, exhibit

10        number 12?

11        A     Yes.

12              Q      Have you seen this document before?

13        A     I have.

14              Q      Do you know who drafted this document?

15        A     I do not.

16              Q      But you have reviewed it?

17        A     Absolutely.

18              Q      To your knowledge as being part of the BSP

19        for the past seven years, is this document reflective

20        of the program that’s offered in the BSP?

21        A     Yes.

22                                                 (R-12 Marked for

23                                                 Identification)

24              Q      If you turn to the second page of the

25        document, which is marked “WM043" at the bottom --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 221 of 590 PageID:
                                   1100
                              Costa - Direct                           221

 1        A     Yes.

 2              Q      -- it describes the target population.

 3        A     Yes.

 4              Q      You don’t have to read it verbatim

 5        necessarily -- you can use some of your own words --

 6        but can you describe what the target population of the

 7        BSP is?

 8        A     It’s really for the students that have social

 9        emotional anxiety, depression, social anxiety, have a

10        difficult time maybe sustaining a whole class, coming

11        to school on a regular basis or on time, so they may

12        have a lot of tardies or absences.

13              Q      Does the target population include students

14        that suffer from major depressive disorder?

15        A     Yes.

16              Q      What about school-related anxiety?

17        A     Yes.

18              Q      And I’m sorry.   Before, you mentioned

19        attendance issues.

20        A     Yes.

21              Q      Is that one of the target populations BSP is

22        designed to --

23        A     Yes.

24              Q      So the word “behavioral” is referred to in

25        here --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 222 of 590 PageID:
                                   1101
                              Costa - Direct                           222

 1        A     Uh huh.

 2              Q     -- in the document, generally.      Is

 3        “behavioral” designed to refer specifically to

 4        disciplinary issues or can it refer to other emotional

 5        issues?

 6        A     It really covers a large gamut of diagnoses and,

 7        for the lack of better words, behaviors we may see.

 8        So, behaviors might be resistance to coming to school,

 9        it could be not completing homework, to shutting down a

10        class.    “Behaviors” has a wide range of descriptors.

11              Q     And if you just flip to, I think, the next

12        page -- yeah -- “044" at the bottom.        It talks about

13        staffing.    Can you describe what sort of staff are in

14        the BSP?

15        A     So, we have three full-time teachers, so the

16        teacher that is highly qualified in a certain academic

17        area teaches.    We also have a paraprofessional, an

18        aide, in each class that we have, as well as myself,

19        that provides school-based counseling, as well as some

20        of the other case managers that do school-based

21        counseling as well.

22              Q     And how many students are in BSP?

23        A     Currently, we have 25.

24              Q     Do you know what the ratio is in the room?

25        A     I do not know.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 223 of 590 PageID:
                                   1102
                              Costa - Direct                           223

 1              Q      Is it always around 25 students or does it

 2        fluctuate?

 3        A     We fluctuate.

 4              Q      And is the BSP contained in a single

 5        classroom or is their multiple?       Can you just paint the

 6        picture for us of what it looks like?

 7        A     We have two classrooms that are adjoined by a

 8        shared door, so we’ll have two sections possibly going

 9        on at the same time.     We also utilize adaptive PE, so,

10        obviously, that’s in another room as well.

11              Q      Can students receive advanced placement

12        classes in BSP?

13        A     Not in BSP; outside of BSP.

14              Q      Outside of BSP meaning --

15        A     In the mainstream -- in the mainstream classes.

16              Q      And what if a student is struggling with

17        being in the mainstream?

18        A     What happens is, they are assigned a responsible

19        teacher within the special education department.          That

20        teacher then tracks that student and is in constant

21        communication with all teachers involved with that

22        student.   So, whether that student’s teacher is in the

23        BSP program, as well as outside -- so we can provide

24        supports in and outside of the program.

25              Q      Can the BSP adapt to any academic level to
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 224 of 590 PageID:
                                   1103
                              Costa - Direct                           224

 1        meet an individual student’s needs?

 2        A     To provide extra assistance and things of that

 3        nature?    I’m just trying to get a clarification.

 4              Q      Well, I guess both ways.    I guess the

 5        question is, once the student’s academic needs are

 6        identified in an IEP, do you review that as part of a

 7        student coming into BSP?

 8        A     Yes.

 9              Q      Is the BSP adapted -- can the BSP adapt

10        academically to make academics either less or more

11        challenging --

12        A     Yes.

13              Q      -- depending on the student’s needs?

14        A     So, we have really mainly two levels of classes

15        within the BSP, so we have studies and we have

16        academic, which is a college-prep level.        So, the

17        students are taught the material, but their assessments

18        and what they produce is different.        So, the teachers

19        that are -- the teachers are asking those students for

20        one set of work for studies and one set of academic,

21        just like the mainstream.

22              Q      And we had some earlier -- strike that, Your

23        Honor.    If a student is, like you indicated, if a

24        student is struggling going into their mainstream

25        classes, as part of the BSP, are they offered some sort
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 225 of 590 PageID:
                                   1104
                              Costa - Direct                           225

 1        of accommodation to meet that --

 2        A     Sometimes they are unable to attend a mainstream

 3        class for a lot of different reasons.        It could be

 4        something from home; it could be something that

 5        happened in school.     So, myself, along with the

 6        teachers, will address that.       Maybe that day, they

 7        didn’t end up going to class because we had to address

 8        an issue and we have to address that issue for them to

 9        be successful in the academic area, so there are times

10        they might miss class.      But then, the communication is

11        with those teachers that -- that they missed class.

12              Q      Let’s talk about students that are

13        struggling, that have school-based anxiety, so they’re

14        having trouble maybe getting into the -- into the high

15        school building to begin with.

16        A     Yup.

17              Q      Have you seen situations like that as part of

18        your BSP?

19        A     Yes.

20              Q      And what are some of the services that you

21        provide to students like that?

22        A     So, we have a wide range of services.        We have

23        students that will not come into the school building,

24        so we’ve gone out to the home to work with them there,

25        to then bring them back into the school building.          When
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 226 of 590 PageID:
                                   1105
                              Costa - Direct                           226

 1        they come back into the school building, sometimes they

 2        get to the door and that’s good for that day.         And

 3        then, maybe the next time, they come into the lobby or

 4        into my office.     You know, the goal is for them to get

 5        into the building first, for them to feel comfortable

 6        and confident, to establish relationships with

 7        teachers, to then gradually get them into the

 8        classroom.     It all depends on how severe their anxiety

 9        is.

10              Q      So, do you gear those sort of services,

11        accommodations, to the specific student’s needs?

12        A     Yes.

13              Q      The document that’s in front of you, P-12 --

14        R-12, excuse me -- it includes, on page 045, and I

15        believe, on 046, it kind of goes on, and incentive

16        program or a points program.       Can you describe what

17        that’s all about?

18        A     So, they have a general point system which is in

19        this document, and then it is individualized for the

20        student.     So, if the student is, you know, showing

21        proficiency with completing assignments, but their big

22        issue is attending school on a regular basis, we’ll

23        create an individualized incentive for them about, you

24        know, how we can get them into the school building,

25        what they will earn to be able to get into the school
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 227 of 590 PageID:
                                   1106
                              Costa - Direct                           227

 1        building, and things of that nature.

 2              Q      So, is the incentive program really geared

 3        towards disciplinary issues or is it more geared

 4        towards --

 5        A     Positive, to get them into the school and have

 6        them feel comfortable within the building; to feel

 7        success.

 8              Q      Are there also accomplishments or incentives

 9        for completion of work?

10        A     Yes.

11              Q      And a consistent attendance?

12        A     Yes.   It all depends on what the individual’s

13        needs are.

14                     MS. HOWLETT: Your Honor, I don’t think we

15        moved in R-12.    We’d like to.

16                     THE COURT: We didn’t.

17                     Any objection?

18                     MS. WARSHAW: The only objection is to the --

19        to what it’s called, the Being Successful Program,

20        because nobody seemed to be able to establish the date

21        of when that happened and the IEP doesn’t say that, so

22        -- but other than that, we’ll accept the document.

23                     THE COURT: It’s in.

24                                                (R-12 Entered into

25                                                Evidence)
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 228 of 590 PageID:
                                   1107
                              Costa - Cross                            228

 1                     MS. HOWLETT: Thank you, Your Honor.

 2                     THE COURT: Noted.

 3                     MS. HOWLETT: We do not have any more

 4        questions for this witness at this time.

 5                     THE COURT: You’re up.

 6        CROSS EXAMINATION BY MS. WARSHAW:

 7              Q      Ms. Costa, isn’t it true that you had one

 8        conversation with my clients?

 9        A     I don’t recall.

10              Q      Do you recall her daughter, J.H.?

11        A     I don’t.

12              Q      You don’t recall them coming to visit the BSP

13        program at the Mendham High School?

14        A     I don’t.

15              Q      Okay.   Isn’t it true that the Behavioral

16        Support Program at the Mendham High School, you do

17        whatever you can to get the kids to come to school?

18        A     Yes.

19              Q      And isn’t it true that students who are

20        advanced levels in academics would have to take their

21        classes in the general education setting, not in the

22        Behavioral Support Program?

23        A     Can you clarify that?      I’m not -- you said

24        “advanced in academics.”      I’m not sure what you’re

25        asking.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 229 of 590 PageID:
                                   1108
                              Costa - Cross                            229

 1                Q    If you have a student who’s at an advanced or

 2        honors level academics, they would have to take their

 3        high level classes in the general ed setting --

 4        A       Correct.

 5                Q    -- if they were in the Behavioral Support

 6        Program at Mendham High School.

 7        A       Correct.

 8                Q    Is that correct?

 9        A       Uh huh.

10                Q    Yes, that’s correct?

11                     THE COURT: Yes.

12        BY MS. WARSHAW:

13                Q    And the Behavioral Support Program is a self-

14        contained program.     Is that correct?

15        A       It is not a self-contained.    They’re not in there

16        all day.

17                Q    Okay.   Isn’t it true that the Behavior

18        Support Program at Mendham High School used to be only

19        one classroom, rather than two?

20        A       No, we had multiple classrooms; they just weren’t

21        side-by-side.

22                Q    And I’m going to refer you to what was marked

23        P-12.

24                     MS. HOWLETT: P-12 or R-12?

25                     MS. WARSHAW: R-12.    I’m sorry.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 230 of 590 PageID:
                                   1109
                              Costa - Cross                            230

 1                     MS. HOWLETT: No, I just wanted to --

 2        BY MS. WARSHAW:

 3              Q      On the first page, under “Target Population,”

 4        isn’t it true that this refers to students that have a

 5        pattern of school failure that’s either emerging or

 6        pervasive?

 7        A     I’m not clear what you’re asking.

 8              Q      Isn’t it true that students that are in the

 9        Behavioral Support Program at Mendham High School have

10        a pattern or school failure or -- that it’s either

11        emerging or pervasive?

12        A     School failure in what way?

13              Q      It says “school failure” in your own

14        brochure, so --

15        A     Well, I’m not too sure what you’re asking -- if

16        you’re asking academics or if you’re asking social

17        emotional.    I’m not sure what you’re asking.

18              Q      Okay.   In the Behavioral Support Program at

19        Mendham, isn’t it true that students have academic

20        failures?

21        A     No, not all the time.

22              Q      But some do.   Isn’t that correct?

23        A     Some may struggle academically, yes.

24              Q      And isn’t it true that some of the students

25        at the Behavioral Support Program at Mendham High
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 231 of 590 PageID:
                                   1110
                         Costa - Cross / Redirect                      231

 1        School have behavioral issues?

 2        A       Such as?

 3                Q      Such as they’ve been suspended or issues with

 4        behavior in class.

 5        A       I don’t have anybody in the program like that.

 6                Q      Have you ever had anybody in the program like

 7        that?

 8        A       Yes.

 9                Q      And referring to page four of the R-12, under

10        “Incentive Program,” isn’t it true that it states that

11        students can earn up to 13 points per class by showing

12        up on time, remaining alert, participating, respect

13        oneself and others, and accomplishments?

14        A       Yes.

15                Q      And isn’t it true that in order to go on a

16        field trip, a monthly field trip, they have to earn a

17        certain number of points?

18        A       Yes.

19                       MS. WARSHAW: All right.    No further

20        questions.

21                       MS. HOWLETT: I just have one, Your Honor, if

22        you don’t mind.

23                       THE COURT: I don’t mind.

24                       MS. HOWLETT: We’re all here anyway.

25        REDIRECT EXAMINATION BY MS. HOWLETT:
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 232 of 590 PageID:
                                    1111
                        Costa - Redirect / Colloquy                    232

 1              Q      Ms. Costa, with the incentive program, what’s

 2        the benefit that you’ve seen, as part of the BSP, of a

 3        program like that?     Or have you seen a benefit?

 4        A     It provides them a purpose.      A lot of times, you

 5        have students that have issues that might get in the

 6        way of them seeing positive things, and when they start

 7        earning things and seeing good, it gives them

 8        incentives.     It gives them reasons to keep succeeding.

 9              Q      In your experience in your seven years of

10        working at BSP, have you seen improvement in students

11        with their inability to come to school?

12        A     Yes.

13              Q      Have you seen students make progress as far

14        as their school-related anxiety goes?

15        A     Yes.

16                     MS. HOWLETT: No further questions, Your

17        Honor.

18                     THE COURT: You can step down.     Thank you.

19                     THE WITNESS: All right.

20                     THE COURT: Okay.   Do we have a date in play?

21                     MS. WARSHAW: It was June 4th, but we got a

22        note from Diana that it was no longer available and I

23        think there was one other date that she was

24        contemplating.

25                     THE COURT: The question is, do I have a date
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 233 of 590 PageID:
                                   1112
                                Colloquy                               233

 1        in play, because I’m not leaving here today without a

 2        date in play.

 3                   MS. WARSHAW: Good.

 4                   MS. HOWLETT: I thought May 30th, was on the

 5        table, so I’m not sure what happened to May 30th.

 6                   THE COURT: I’m going go off the record.         I’m

 7        going to go find out, so --

 8                   MS. HOWLETT: Thank you, Your Honor.

 9                   MS. WARSHAW: How many more dates do you need?

10               {Whereupon, the proceedings were adjourned.}

11                                   * * * * *

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 234 of 590 PageID:
                                   1113
                                                                       234

 1        STATE OF NEW JERSEY }

 2        COUNTY OF     }

 3

 4                    I, Peggy Wasco, assigned transcriber, do

 5        hereby affirm that the foregoing is a true and accurate

 6        transcript of the proceedings in the matter of F.H. and

 7        M.H. on behalf of J.H. vs. West Morris Regional High

 8        Board of Education, bearing Docket No. EDS 10706-17,

 9        heard on April 9, 2018 before the Office of

10        Administrative Law Court.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 235 of 590 PageID:
                                   1114
                                        STATE OF NEW JERSEY
                                        OFFICE OF ADMINISTRATIVE LAW
                                        OAL DOCKET NO. EDS 10706-17



          __________________________
                                    :
          F.H. AND M.H.             :
          ON BEHALF OF J.H.,        :
                                    :
                     Petitioner,    :
                                    :             TRANSCRIPT
          -vs-                      :                 OF
                                    :        RECORDED PROCEEDINGS
          WEST MORRIS REGIONAL HIGH :
          SCHOOL BOARD OF           :
          EDUCATION,                :
                                    :
                     Respondent.    :
          __________________________:


                                          April 23, 2018


          BEFORE:

                THE HONORABLE THOMAS BETANCOURT, A.L.J.


          APPEARANCES:

                WARSHAW LAW FIRM, LLC
                By: Julie Warshaw, Esq.
                Attorney(s) for Petitioner

                CLEARY, GIACOBBE, ALFIERI & JACOBS
                By: Jodi S. Howlett, Esq.
                Attorney(s) for Respondent




                                       Transcriber: Deborah Plyler
                                       CRT SUPPORT CORPORATION
                                       2082 Highway 35, P.O. Box 785
                                       South Amboy, N.J. 08879
                                       Phone: (732) 721-4330
                                       Fax:   (732) 721-7650
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 236 of 590 PageID:
                                   1115
                                I N D E X                                2

          WITNESS              DIRECT     CROSS      REDIRECT    RECROSS

          DAVID LEIGH

           By Ms. Howlett        5                      48
           By Ms. Warshaw                    18                     55


          F.H.

           By Ms. Warshaw        59                     133
           By Ms. Howlett                    122


          M.H.

           By Ms. Warshaw        135
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 237 of 590 PageID:
                                   1116
                             E X H I B I T S                             3

          NO.         DESCRIPTION                            I.D.   EVID.

          P-14        Parent Letter to Cusack - 10/15/16             4

          P-16        Not Identified                                 4

          P-19        Parent Letter to Cusack                        4

          P-26        Draft IEP - May 16, 2017                       4

          P-50        CD Recording of May 16, 2017 IEP
                      Meeting                                 27     27


          R-10        Draft IEP - May 16, 2017                       52
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 238 of 590 PageID:
                                   1117
                                Colloquy                                 4

 1                    THE COURT: All right.     There we go.     Okay.

 2        We’re on the record for a continued hearing on F.H. and

 3        M.H. On Behalf Of J.H. vs. West Morris Regional High

 4        School Board of Education, the Docket Number is EDS

 5        10706-2017, today is April 23rd, I am Judge Betancourt.

 6                    Appearances for the Petitioner?

 7                    MS. WARSHAW: Julie Warshaw, the Warshaw Law

 8        Firm, representing the Petitioners.

 9                    THE COURT: Good morning.

10                    MS. HOWLETT: Good morning, Your Honor.        Jodi

11        Howlett, Clearly, Giacobbe, Alfieri & Jacobs, on behalf

12        of the Respondent School District.

13                    THE COURT: Good morning.      All right.    Before

14        we went on the record we did some housekeeping off the

15        record and the following exhibits are in P-14, P-16,

16        P-19 and P-26 without objection.

17                    So, your next witness, Ms. Howlett.

18                                                (P-14, P-16, P-19

19                                                and P-26 Entered

20                                                into Evidence)

21                    MS. HOWLETT: Yes, Your Honor.      Just one

22        moment, please -- (out of microphone range)

23                    THE COURT: Good morning.

24                    Mr. LEIGH: Good morning.

25                    THE COURT: Have a seat and raise your right
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 239 of 590 PageID:
                                    1118
                         Colloquy / Leigh - Direct                       5

 1        hand, please.

 2        D A V I D      L E I G H, RESPONDENT’s WITNESS SWORN.

 3                      THE WITNESS: I do.

 4                      THE COURT: Thank you.   State your name please

 5        and spell your last name.

 6                      THE WITNESS: David Leigh, L-E-I-G-H.

 7                      THE COURT: Proceed.

 8                      MS. HOWLETT: Thank you, Your Honor.

 9        DIRECT EXAMINATION BY MS. HOWLETT:

10              Q       Good morning, Dr. Leigh.

11        A     Good morning.

12              Q       How are you?

13        A     Good.    How are you?

14              Q       Good.   So I have to establish for the Court

15        who you are so I’m going to ask you some general

16        questions about your employment and background, so if

17        you want just to for the record just state your current

18        position and place of employment.

19        A     So there are two, one I am currently the Principal

20        of the New Alliance Academy which is a therapeutic high

21        school in Paramus, New Jersey, and I also do part-time

22        private practice work in Florham Park and Morristown as

23        a licensed Psychologist.

24              Q       And how long have you held both of those

25        positions?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 240 of 590 PageID:
                                   1119
                              Leigh - Direct                             6

 1        A     So I’ve been the Principal of New Alliance Academy

 2        since August 1, 2017 and I’ve been in private practice

 3        since 2004.

 4              Q     And what did you do before that?

 5        A     I was Director of Special Services and in public

 6        schools for 26 years, first as a School Psychologist

 7        for 9 years and the last 17 as the Director of Special

 8        Services, the last 8 of which were at the West Morris

 9        Regional School District as Director.

10              Q     And what district did you work in before West

11        Morris?

12        A     Randolph.

13              Q     Was there another district before that also?

14        A     Morris Hills Regional.

15              Q     Any more?

16        A     A School Psychologist at High Point Regional.

17              Q     Okay.   And where did you go to school?

18        A     So a Bachelor’s at SUNY Stony Brook, Montclair

19        State for the Certification as a School Psychologist

20        and a Master’s in Educational Counseling, and Rutgers

21        Graduate School of Applied and Professional Psychology

22        for my Doctorate in School Psychology.

23              Q     Are there any other licenses or degrees that

24        you haven’t already described that you hold?

25        A     The Principal Certificate which I, you know,
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 241 of 590 PageID:
                                   1120
                              Leigh - Direct                             7

 1        achieved through NJ EXCEL.

 2              Q       Okay.   And you know why we’re today and what

 3        student that we’re referring to.

 4        A     Yes.

 5              Q       We’re going to refer to her as “J.H.”, I

 6        think that’s what we agreed on in our last proceeding,

 7        so just a little bit of background about how or what

 8        your role as the -- or your role was -- you’re no

 9        longer the Director, what your role is in relation to

10        the Child Study Team as the Director of Special

11        Services and if you just want to just describe that

12        generally?

13        A     Sure.    So as the Director I would oversee all of

14        the Special education programs and services provided

15        throughout the District, which were two high schools.

16              I worked closely with each of the Child Study Team

17        members who were the Case Managers of all the students

18        who were eligible for special education and related

19        services and we worked closely in terms of ensuring

20        that we were complying with the law, that we offering

21        programs and services that were aligned to the

22        continuum of options and we worked hard to develop in

23        District programs that we felt were appropriate, so

24        that was basically it.

25              Q       And would the Child Study Team Case Managers
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 242 of 590 PageID:
                                   1121
                              Leigh - Direct                             8

 1        consult with you if they had questions about

 2        eligibility or programming and things like that?

 3        A       Yes.

 4                Q       Was that regularly part of your duties?

 5        A       Yes.

 6                Q       Dr. Leigh, can you just tell us a little bit

 7        about how you kind of came into the case regarding

 8        J.H.?

 9        A       Sure.

10                Q       If you recall.

11        A       Sure.    So I remember that Joe Cusack was the

12        Guidance Counselor and Kendra Dickerson was the Case

13        Manager, there was a period of time there where Kendra

14        was out on maternity leave and there was a maternity

15        leave replacement.

16                What I recall was that J.H. was struggling

17        significantly with anxiety and depression and had --

18        and this was now at the beginning of sophomore year,

19        was out and was at a program called, “ICCPC,” and was

20        there for anxiety and depression and tried to come back

21        for a short period in December of 2016 but after a

22        couple of days that didn’t work.

23                A 504 Plan was put into effect and subsequently a

24        referral to the Child Study Team where an evaluation

25        took place during that winter and we then met to offer
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 243 of 590 PageID:
                                   1122
                              Leigh - Direct                             9

 1        a program.

 2              Q       Were you part of the eligibility

 3        determination or at those meetings?        Do you recall?

 4        A     I do not recall being at the eligibility

 5        determination meeting.

 6              Q       We had previous testimony that the Case

 7        Manager involved -- I know that you just mentioned too

 8        that there was a maternity replacement, the Case

 9        Manager is listed as Ms. Dickerson.

10        A     Okay.

11              Q       Did you -- did Ms. Dickerson provide you with

12        any documentation to review as far as, you know, making

13        any determinations about J.H.?

14        A     She did, I mean, she -- we reviewed the reports

15        together, that was part of what I tended to do quite

16        often with the Case Managers.       So, yes, we reviewed

17        those reports and the evaluations, so the Psychiatric

18        Evaluation and the Psychological Evaluation.

19              Q       There’s a binder in front of you, a black

20        binder.

21        A     Okay.

22              Q       Could you just turn to the tab marked R-16?

23        A     So I’m seeing a lot of numbers --

24              Q       Or it’s probably just 16.

25        A     “16”?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 244 of 590 PageID:
                                   1123
                              Leigh - Direct                            10

 1              Q       Yeah.

 2        A     Okay.    Yeah.

 3              Q       I’m sorry.

 4        A     That’s okay.     Yes.

 5              Q       Have you seen that before?    Does that look

 6        familiar?

 7        A     Yes.

 8              Q       And can you just describe what that is?      It’s

 9        already been moved into evidence, but --

10        A     It’s a Report of the Psychological Evaluation

11        conducted by Sherry Wilk.

12              Q       And did you review that report when you were

13        consulting with Ms. Dickerson?

14        A     Yes.

15              Q       And can you just flip over to the next one,

16        17?

17        A     Sure.

18              Q       And just kind of do the same thing and if you

19        could just tell me what that is?

20        A     It’s a Psychiatric Evaluation conducted by ICCPC.

21              Q       And did you see that before?

22        A     Yes.

23              Q       And is that something that you went over with

24        Ms. Dickerson?

25        A     Yes.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 245 of 590 PageID:
                                   1124
                              Leigh - Direct                            11

 1              Q       Just a couple more and if you could just look

 2        at 13, 14 and 15?

 3        A     Sure.

 4              Q       And go through each of those individually and

 5        just let me know if you’ve seen those and if those were

 6        also documents that you considered when you consulted

 7        with Ms. Dickerson?

 8        A     Sure.    This is a memo dated, “10/20/2016,” from

 9        ICCPC from the program Psychiatrist and the Senior

10        Clinician, Ms. Dolgos (phonetic), number 14 is also

11        ICCPC from the same two professionals dated,

12        “12/2/2016,” and the next document is from the same two

13        professionals from ICCPC dated, “January 6, 2017.”

14              Q       And have you seen those before?

15        A     Yes.

16              Q       So after reviewing that documentation did you

17        consult with Ms. Dickerson about what the appropriate

18        program might be for J.H.?

19        A     Yes.

20              Q       And what was your recommendation or your --

21        what did you offer as far as consulting with Ms.

22        Dickerson as for as the programming for J.H.?

23        A     The BSP Program at Mendham High School.

24              Q       And can you tell us a little bit -- we’ve had

25        some previous discussions about the BSP, but it would
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 246 of 590 PageID:
                                   1125
                              Leigh - Direct                            12

 1        be helpful if you could describe --

 2        A     Sure.

 3              Q       -- your involvement in the BSP and what the

 4        program is all about?

 5        A     So I joined the District in West Morris as the

 6        Director in August of 2009 and one of the first charges

 7        to me as the new Director was to create a program for

 8        students with emotional/psychiatric disorders or

 9        conditions that would be based at Mendham High School.

10              There was a history in the District of having a

11        BSP Program at West Morris Central but there was a

12        feeling that there could be a different version of this

13        program that could target the needs of a different type

14        of student and so we embarked on researching the

15        different kinds of programs that were public school

16        based.

17              Again, the goal is to create as many opportunities

18        in District in the least restrictive setting so in

19        doing that we came up with a program where we offer all

20        of the core academic content areas as a replacement

21        class which offers a better teacher to student ratio so

22        that the students get more individualized support in a

23        less overwhelming setting because there’s fewer

24        students in the classroom.

25              The teachers are selected very carefully, of
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 247 of 590 PageID:
                                   1126
                              Leigh - Direct                            13

 1        course they’re Certified Special Education Teachers,

 2        they’re highly qualified in their content area, but

 3        you’re looking for teachers who really have a skill,

 4        and this is a special skill, in working with students

 5        that are fragile emotionally.

 6              As that program developed -- in year one it

 7        started with 3 students, it evolved into a program that

 8        over the next 6, 7 years on average was meeting the

 9        needs of students, you know, anywhere from 18 up to 28

10        students a year who were accessing the program on a

11        part-time or even full-time basis.

12              The reality was a student can go into that program

13        and be there for the entire school day if that was

14        necessary.    It offered the core academic classes, it

15        included Adaptive Physical Education that was very low

16        stress, there was a Yoga instructor brought in every

17        Friday where the students were learning relaxation

18        techniques.

19              And we also incorporated a Transition Program

20        where the structured learning experienced Coordinator

21        who was working closely with the teaching staff because

22        we offered a post secondary planning course and so this

23        was for students who would then be taking an internship

24        and assessed for what type of internship might work for

25        them as they prepared for life after high school.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 248 of 590 PageID:
                                   1127
                              Leigh - Direct                            14

 1              So, again, there were multiple components to the

 2        program.    There was a point system that was

 3        incorporated that was daily and weekly and it was

 4        really just to have feedback to the students that

 5        they’re on track and that they’re meeting their goals.

 6              We tried to create a family atmosphere up there

 7        because the students that ended up being placed in the

 8        program -- it was attracting a student who was

 9        struggling academically and/or socially and that impact

10        emotionally was causing them to shut down and shut down

11        to the extent that they were having a very difficult

12        time, many of them, getting to school regularly.

13              And so we needed to create a therapeutic setting

14        with a primary Child Study Team member who would

15        provide therapeutic support, Teachers that were very

16        sensitive and skilled in working with the students, and

17        a system that would support the students for knowing

18        that they were making progress.

19              We were trying to get kids that were really stuck

20        emotionally and trying to get them unstuck, more

21        confident, and back to performing to their potential,

22        For some students they could access the general ed

23        setting, others could not, the goal was for them to

24        eventually do that, that’s the goal under the least

25        restrictive environment, so that’s the gist of the
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 249 of 590 PageID:
                                   1128
                              Leigh - Direct                            15

 1        program.

 2              Q       And can the -- as far as the academics go,

 3        can the BSP be tailored to meet an individual student’s

 4        academic needs or challenges or perhaps even providing

 5        a more aggressive academic environment?

 6        A     Absolutely, absolutely.      There’s no doubt that the

 7        Teachers in that -- in those classes were skilled at

 8        differentiating the instruction.       It’s a key and that’s

 9        why it’s a smaller class size, that’s why there’s a

10        Teacher Assistant in each of those sections so that

11        there’s two adults in each of the rooms in each course.

12              And the fact was that we had students there that

13        were quite capable academically, had no learning

14        challenges, were bright, we absolutely college -- you

15        know, on a college path and, you know, our Teachers

16        were able to meet their needs.

17              The reality was this is -- you know, it was a

18        program that we were primarily concerned with the

19        emotional challenge but we were equally concerned with

20        ensuring that the students were challenged

21        academically.

22              Q       Could you just turn to tab 12?

23        A     Sure.

24              Q       Have you seen this before?

25        A     Yes.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 250 of 590 PageID:
                                   1129
                              Leigh - Direct                            16

 1              Q      Is this an accurate description of what the

 2        BSP Program is in your opinion?

 3        A     Yes.

 4              Q      So let’s talk about J.H. specifically and I

 5        know, you know, we’re going into the recesses here

 6        because it’s been a while but as much as you can

 7        remember, can you talk about why you thought the BSP

 8        might be appropriate specifically for J.H.?

 9        A     Yes, J.H. presented with both an academic skill

10        set and a psychiatric profile that was consistent with

11        the type of student that was being targeted through the

12        BSP and that is students who are really primarily

13        struggling with anxiety and depression.

14              And, again, it was the combination of the two and

15        from what I recall J.H. was having trouble having

16        insight as to what the issues were that were really

17        impacting the ability to get into school and to perform

18        and to be productive consistently and that program was

19        all about in real time trying to help the student

20        understand what their anxiety was, what the sources

21        were, and to target how to manage that -- and how to

22        manage those.

23              There was a good ratio of male to female, it was

24        about a 50/50 split and so we definitely felt like that

25        family atmosphere, the close knit, the skill set of the
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 251 of 590 PageID:
                                   1130
                              Leigh - Direct                            17

 1        Teachers and the therapeutic support would be -- would

 2        be an appropriate fit.

 3                      MS. HOWLETT: Just one moment, Your Honor.

 4                      THE COURT: Hm-hm.

 5        BY MS. HOWLETT:

 6              Q       We had attended an IEP meeting back in April

 7        of 2017 which we had previous testimony on and we had

 8        stipulated to the IEP that was proposed on that day.

 9        Can you talk about some of the other things that were

10        discussed at the meeting, there has been some

11        discussion about considering some other out of District

12        placement schools?

13        A     Sure.    So I believe that there was a question

14        asked as to, “Well, if the BSP Program didn’t work,

15        then what?”     And I believe my response, you know,

16        regarded the notion that well, we look under the least

17        restrictive environment, we look at the different

18        program options, and then we offer a program with the

19        supports that we feel is appropriate in District which

20        is a good place to start if we feel that it’s

21        appropriate and we did.

22              But if that did not work we would then look at New

23        Jersey approved private day placements that were

24        therapeutic in nature to provide the support that was

25        needed. I think there was a question about which ones
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 252 of 590 PageID:
                                   1131
                          Leigh - Direct / Cross                        18

 1        and I believe I mentioned a few that came to mind that

 2        I thought could be a potential fit and I believe then

 3        there was a discussion about which of the programs that

 4        the family was interested in or was thinking about in

 5        addition, you know, in conjunction with their Attorney.

 6              Q      To your recollection did the Child Study Team

 7        actually propose any out of District placements?

 8        A     No.

 9              Q      Did you have discussions with J.H.’s parents

10        about potential program options aside from the IEP

11        meeting, maybe telephone conferences or other meetings

12        about the BSP, to your recollection?

13        A     Not to my recollection.

14              Q      Okay.

15                     MS. HOWLETT: I have no further questions,

16        Your Honor, at this time.

17                     THE COURT: Cross?

18                     MS. WARSHAW: Okay.

19        CROSS EXAMINATION BY MS. WARSHAW:

20              Q      Dr. Leigh, I’m going to refer you to R-12 and

21        the program that you started was the Behavioral Support

22        Program.     Is that correct?

23        A     Yes.

24              Q      But this program is listed as the, “Being

25        Successful Program.”     Correct?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 253 of 590 PageID:
                                   1132
                              Leigh - Cross                             19

 1        A     Correct.

 2              Q     Were you aware that the April 6, 2017 IEP

 3        referred only to the Behavioral Support Program at the

 4        Mendham High School?

 5        A     Not to my recollection.

 6              Q     And to your knowledge J.H. never had any

 7        behavior issues.     Correct?

 8        A     Correct.

 9              Q     And the --

10        A     Well, let me -- let me clarify, “Behavioral

11        issues,” there can be a wide interpretation of that so

12        not coming to school is a behavioral issues, not being

13        in school is a behavioral issue.

14              Certainly we did not have any evidence that while

15        in school there were problems with authority, but not

16        coming to school is an issue behaviorally.

17              Q     So from your perspective it was the school

18        refusal.    Is that what you’re saying?

19        A     There is many different interchangeable

20        descriptions, there’s school phobia, there’s school

21        avoidance, there’s school refusal, often they’re used

22        and people understand that the notion is that the

23        student is not coming to school.

24                    MS. WARSHAW: I’m sorry, Your Honor.

25                    THE COURT: Take your time.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 254 of 590 PageID:
                                   1133
                              Leigh - Cross                             20

 1                     MS. WARSHAW: I have to find my version of it.

 2        BY MS. WARSHAW:

 3              Q      So I’m going to refer you to the page what’s

 4        marked as WM-043 of that brochure, it’s the second

 5        page, and in the fifth line down for the, “Target

 6        Population,” isn’t it true that it talks about,

 7        “Students who have a pattern of school failure that

 8        either is emerging or pervasive?”

 9        A     Yes.

10              Q      Okay.   And isn’t it true that when we were at

11        the IEP meeting in May of 2017 you described the

12        Behavior Support Program as one where a student can

13        take gym class online?

14        A     If necessary.

15              Q      And we had had a discussion about how the

16        adaptive gym class for special education students was

17        not appropriate for J.H. and she would have to take say

18        volley ball online in the Behavior Support Program.

19        Isn’t that correct?

20        A     I do not recall that specifically but that could

21        have been.

22              Q      So she wouldn’t be put in a general education

23        gym class.

24        A     Correct.

25              Q      Correct?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 255 of 590 PageID:
                                   1134
                              Leigh - Cross                             21

 1        A     Correct.

 2              Q     Okay.   And you had indicated that the BSP

 3        Program, the Behavior Support Program, had core classes

 4        but for a student who was college bound and they wanted

 5        to take advanced classes they would have to go to the

 6        general ed classes.     Is that correct?

 7        A     That is not correct.

 8              Q     You didn’t say that at the May 16, 2017 IEP

 9        meeting?

10        A     I did not and would not say that.

11              Q     So in your view is there any time that a

12        student in the Behavior Support Program would need to

13        go to the general ed classes?

14        A     If they needed to take an IB or an AP course, yes,

15        those -- that level of course is not offered through

16        the BSP.

17              Q     Okay.   And in order to get to one of those

18        general ed classes they would have to go through the

19        crowded hallways and be in the regular Mendham High

20        School.    Is that correct?

21        A     Not necessarily, there are accommodations that you

22        can provide that allow you to avoid crowded hallways,

23        that was something we did all the time.

24              Q     But the general ed classes that you had that

25        were offered would be AP level and higher level classes
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 256 of 590 PageID:
                                   1135
                              Leigh - Cross                             22

 1        they would be actual general ed classes.

 2        A     Correct.

 3              Q      Correct?

 4        A     Correct.

 5              Q      And it’s your testimony that you did not

 6        attend any of the IEP meetings prior to May 16, 2017.

 7        Correct?

 8        A     I do not recall.     I remember -- I remember one

 9        meeting and then a mediation session, that’s what I

10        recall.

11              Q      And if I told you that one meeting was the

12        May 16, 2017 IEP meeting would that be correct?

13        A     That would be correct.

14              Q      And isn’t it true that any other information

15        that you had regarding what did or did not occur at the

16        prior IEP meetings came from the members of the Child

17        Study Team because you did not attend any of the

18        meetings prior to May 16, 2017?

19        A     I believe so.

20              Q      And were you aware that the April 6, 2017 IEP

21        was the same IEP that was proposed at the April 6, 2017

22        meeting as well as the May 16, 2017 meeting?

23        A     Yes.

24              Q      Isn’t it true that you asked my client at the

25        May 16, 2017 IEP meeting that -- if she had visited the
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 257 of 590 PageID:
                                   1136
                              Leigh - Cross                             23

 1        Purnell School?

 2        A     I do not recall.

 3              Q      Isn’t it true that at the May 16, 2017 IEP

 4        meeting you indicated to my clients to, “Go take a look

 5        at the Purnell School, you know, that’s one that’s been

 6        mentioned that, you know, I would definitely have to

 7        look at?”

 8        A     So let me provide the context --

 9              Q      I’m just asking you to answer, did you say

10        that or not?

11        A     No.

12              Q      Isn’t it true that at the May 16, 2017 IEP

13        meeting you indicated that you thought, “The Purnell

14        School had a peer group?”

15        A     Yes.

16              Q      Isn’t it true that at the May 16, 2017 IEP

17        meeting when I asked you if the School District would

18        pay for the Purnell School you indicated, “Possibly, of

19        everything you mentioned that might be something we’ll

20        talk about?”

21        A     I do not recall.

22              Q      Isn’t it true that at the May 16, 2017 IEP

23        meeting you said that the Purnell School had a peer

24        group there and there are certain things there that the

25        others truly in your opinion did not offer?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 258 of 590 PageID:
                                   1137
                              Leigh - Cross                             24

 1        A     I do not recall.

 2                    MS. WARSHAW: Your Honor --

 3                    THE COURT: I’m listening.

 4                    MS. WARSHAW: -- I would like to -- I would

 5        like to submit the recording of the May 16, 2017 IEP

 6        meeting and if I need to play it for the witness I can

 7        at some point as evidence that what he’s testifying --

 8                    THE COURT: I’ve already listened to it.

 9                    MS. WARSHAW: Correct, you have.

10                    THE COURT: I have.     I really don’t want to

11        play it here.

12                    MS. WARSHAW: Okay.

13                    THE COURT: I think it’s going to take up time

14        and I --

15                    MS. WARSHAW: I would like to offer it into

16        evidence then as P-50.

17                    THE COURT: Do you have an objection?

18                    MS. HOWLETT: So long as it’s admitted in its

19        entirety.

20                    THE COURT: In its entirety.

21                    MS. HOWLETT: Yes, Your Honor.

22                    THE COURT: Yeah.

23                    MS. HOWLETT: No objection.

24                    THE COURT: Okay.    It’s in.

25                    MS. WARSHAW: Okay.     Thank you.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 259 of 590 PageID:
                                   1138
                              Leigh - Cross                             25

 1                     THE COURT: Do we have -- is it marked?

 2                     MS. WARSHAW: My client sent you a copy --

 3                     THE COURT: I have it.

 4                     MS. WARSHAW: -- and it’s P-50.

 5                     THE COURT: I have --

 6                     MS. WARSHAW: The CD.

 7                     THE COURT: The CD, so do you want to mark

 8        that P-50?

 9                     MS. WARSHAW: Correct, Your Honor.

10                     THE COURT: All right.    P-50 is the IEP

11        meeting and it appears -- did you get the same copy,

12        because I listened to it and it does appear to be the

13        entire meeting?

14                     MS. WARSHAW: Yes, it is.

15                     MS. HOWLETT: Yes, Your Honor.     And I note for

16        the record that that recording was not provided within

17        the “Five Day Rule”.     I was provided with the

18        evidentiary documents that were provided by the

19        Petitioners and it was provided subsequently in an

20        email, I did not receive a CD or any other like hard

21        copy version or a transcript or anything like that.

22                     THE COURT: Noted.

23                     MS. HOWLETT: Thank you.

24                     MS. WARSHAW: Your Honor, just so the record

25        is clear that the District also tape recorded that
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 260 of 590 PageID:
                                   1139
                              Leigh - Cross                             26

 1        meeting.

 2                     THE COURT: I know.

 3                     MS. WARSHAW: She did receive a copy by a CD

 4        and she --

 5                     THE COURT: That’s why I had Diana ask you the

 6        question --

 7                     MS. WARSHAW: I personally mailed it.

 8                     THE COURT: That’s why I had Diana ask you the

 9        question before I opened it.

10                     MS. WARSHAW: Yes.

11                     THE COURT: And by the way we’re not allowed

12        to use media in our State provided computers so I have

13        and IT has a pending question, how am I supposed to

14        listen to it?    I’m going to listen to it anyway but how

15        am I supposed to listen to it without getting into

16        trouble with Homeland Security?

17                     MS. WARSHAW: Okay.    Thank you.

18                     THE COURT: All right.

19                     MS. WARSHAW: So I’ll let the record --

20                     THE COURT: For the record, I’m going to let

21        it in.   I understand your objection, you know, but our

22        Rules of Evidence are so lax that --

23                     MS. HOWLETT: Understood, Your Honor, I have

24        to note it for the record.

25                     THE COURT: -- anything goes and it is
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 261 of 590 PageID:
                                   1140
                              Leigh - Cross                             27

 1        relevant and since you were both there.

 2                                                (P-50 Marked for

 3                                                Identification and

 4                                                Entered into

 5                                                Evidence)

 6                    MS. WARSHAW: Okay.     Thank you, Your Honor.

 7        BY MS. WARSHAW:

 8              Q     Were you ever aware that at the April 6,

 9        2017 IEP meeting my clients indicated that they did not

10        agree with the characterizations of some of the fact

11        set forth in the Psychological Evaluation conducted by

12        Ms. Wilk?

13                    MS. HOWLETT: Your Honor, objection, Dr. Leigh

14        stated that he wasn’t at the April meeting so he can’t

15        possible testify as to what was said.

16                    MS. WARSHAW: I’m not asking what he said, I’m

17        asking if he was aware of the fact that my clients

18        objected to it at that meeting.       He indicated that he

19        spoke to --

20                    THE COURT: He can answer --

21                    MS. WARSHAW: -- the other Child Study Team

22        members.

23                    THE COURT: He can answer that.

24                    THE WITNESS: No.

25        BY MS. WARSHAW:
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 262 of 590 PageID:
                                   1141
                              Leigh - Cross                             28

 1               Q    Isn’t it true that at the May 16, 2017 IEP

 2        meeting the parties, including Counsel, discussed the

 3        issue that my clients did not agree with the

 4        characterizations of some of the facts set forth in the

 5        Psychological Evaluation Report conducted by Ms. Wilk?

 6        A      I do not recall.

 7               Q    Okay.

 8                    MS. WARSHAW: Again, Your Honor, I’m going to

 9        refer to the recording, it speaks for itself.

10                    THE COURT: It does.

11        BY MS. WARSHAW:

12               Q    You were present at the May 16, 2017 IEP

13        meeting where my clients described their experience at

14        their visit to the Behavioral Support Program at the

15        Mendham High School.      Correct?

16        A      Correct.

17               Q    You were present at the May 16, 2017 IEP

18        meeting where my clients described the reasons why they

19        felt that the Behavioral Support Program at the Mendham

20        High School would not be an appropriate placement for

21        J.H.   Is that correct?

22        A      Correct.

23               Q    You were also present at that May 16, 2017

24        meeting but despite my clients expressing their

25        concerns with the Behavioral Support Program at the
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 263 of 590 PageID:
                                   1142
                              Leigh - Cross                             29

 1        Mendham High School these concerns were not added to

 2        the proposed IEP.     Is that correct?

 3        A     I do not recall.

 4              Q     Are you aware that Ms. Dickerson testified in

 5        this case that she put the IEP together for the May 16,

 6        2017 IEP meeting from the information provided to her

 7        by the Child Study Team?

 8                    MS. HOWLETT: Your Honor, he wasn’t here for

 9        that testimony.

10                    MS. WARSHAW: I’m asking if he was aware of

11        it.

12                    THE COURT: I’m going to allow it.

13                    THE WITNESS: I do not recall.

14        BY MS. WARSHAW:

15              Q     Isn’t it true that while you were the

16        Director of Special Services Ms. Dickerson had been on

17        maternity leave for a few months and therefore did not

18        have any contact with my clients to obtain their input

19        for formulating the IEP prior to the May 16, 2017 IEP

20        meeting?

21        A     She was out for a few months, whether or not she

22        had input or not I do not know.

23              Q     And the Child Study Team presented the

24        proposed IEP to my clients that was dated April 6, 2017

25        at the May 16, 2017 IEP meeting.       Correct?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 264 of 590 PageID:
                                   1143
                              Leigh - Cross                             30

 1        A       Correct.

 2                Q     And isn’t it true that no changes were made

 3        to the proposed IEP at that meeting, the May 16, 2017

 4        meeting, despite the concerns raised by my clients and

 5        me?

 6        A       The proposed program continued to be the BSP at

 7        Mendham.

 8                Q     But no changes were made to the

 9        characterizations or the errors in the Psychological

10        Evaluation by Ms. Wilk either.       Correct?

11        A       No changes were made to the Psychological.

12                Q     And my clients concerns were not added to the

13        IEP.    Is that correct?

14        A       I do not know.

15                Q     And the IEP that was formulated on April 6,

16        2017 was presented to my clients both at that meeting

17        as well as the May 16, 2017 meeting without their

18        input.      Is that correct?

19        A       I do not know.

20                Q     I’m going to show you what’s been marked

21        P-26.

22                      THE COURT: That’s the other books.

23        BY MS. WARSHAW:

24                Q     And I think it’s also --

25                      MS. HOWLETT: I believe it’s R-10 -- (out of
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 265 of 590 PageID:
                                   1144
                              Leigh - Cross                             31

 1        microphone range)

 2                    MS. WARSHAW: It’s R-10?

 3                    MS. HOWLETT: Yeah.

 4                    MS. WARSHAW: Okay.     Let’s see if we can keep

 5        it in -- (out of microphone range)

 6                    THE COURT: Weren’t you guys supposed to

 7        confer?    I actually put the word “Shall” into the

 8        Order.    R-10.   Well, you know, I say that because I’m

 9        often -- I’m often admonished by Counsel because I

10        don’t comply with my own order and yet neither to

11        Counsel.

12                    MS. WARSHAW: We’ll get to that, Your Honor.

13                    THE COURT: It’s a quandary.

14                    MS. WARSHAW: We’ll get to that.

15                    THE COURT: So we’re on R-10.

16                    MS. WARSHAW: Your Honor, R-10 there --

17                    THE COURT: Is the Draft IEP.

18                    MS. WARSHAW: Correct, except then that is --

19        that is numbered 1 through 22.

20                    THE COURT: Right.

21                    MS. WARSHAW: Okay.     We’re going to refer to I

22        think P-26 because that’s not necessarily the same.

23                    THE COURT: No, it’s different.

24                    MS. WARSHAW: Correct.

25                    THE COURT: How did that happen, did you
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 266 of 590 PageID:
                                   1145
                              Leigh - Cross                             32

 1        figure it out yet?

 2                    MS. WARSHAW: Yes.

 3                    THE COURT: You did?

 4                    MS. WARSHAW: Yes, I did.      The one that is 1

 5        through 20 is the IEP that was presented to my clients

 6        April 6, 2017.

 7                    THE COURT: Okay.

 8                    MS. WARSHAW: The one that’s marked, “Draft,”

 9        which now has Kendra Dickerson as the Case Manager as

10        opposed to Sherry Wilk.

11                    THE COURT: Well, the ones I have -- you said

12        R-10 and R-26 (sic) both say, “Draft.”

13                    MS. WARSHAW: Okay.     If you take R-20 -- if

14        you take P-26 --

15                    THE COURT: Oh, is it that --

16                    MS. WARSHAW: It’s behind it, there’s both of

17        them there.    They should be, at least the first two

18        pages will be there and P-26.

19                    THE COURT: I got it.

20                    MS. WARSHAW: You got it.      So the P-26 the

21        difference is --

22                    THE COURT: That they changed -- the numbers

23        changed.

24                    MS. WARSHAW: The numbers changed and 1

25        through 20 had Sherry Wilk listed as the Case Manager
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 267 of 590 PageID:
                                   1146
                              Leigh - Cross                             33

 1        during the time that Kendra was --

 2                    THE COURT: She was on vacation.

 3                    MS. WARSHAW: -- on maternity leave.

 4                    THE COURT: On maternity leave, that’s not a

 5        vacation.

 6                    MS. WARSHAW: 1 through 22 now says, “Draft,”

 7        on it, I don’t know who wrote that but it says,

 8        “Draft,” on it.

 9                    THE COURT: But didn’t -- I think we

10        established that.

11                    MS. WARSHAW: That that was Kendra Dickerson?

12                    THE COURT: I think we established that who --

13        that she wrote “Draft” on it.

14                    MS. WARSHAW: No, I don’t think we did.

15                    THE COURT: Okay.

16                    MS. WARSHAW: Okay.     So, okay, I’ll try to use

17        -- okay, I’m going to refer you to R-10 on page 3/20.

18        BY MS. WARSHAW:

19                Q   Okay. I’m showing you what’s been marked R-10

20        on page 3/20 with the heading, “Present Levels of

21        Academic Achievement and Functional Performance.”

22                    MS. HOWLETT: I believe that’s marked 3 of 22

23        in R-10.

24                    MS. WARSHAW: Oh, okay.     Mine is 3 of 20.

25        Okay.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 268 of 590 PageID:
                                   1147
                              Leigh - Cross                             34

 1                      THE WITNESS: Okay.

 2        BY MS. WARSHAW:

 3              Q       Under the section it says, “Describe the

 4        concerns of the parents.”        Do you see that section?

 5        A     I do.

 6              Q       Okay.   There is no mention in that section of

 7        my clients concerns with the Behavior Support Program

 8        at the Mendham High School.        Is that correct?

 9        A     That’s correct.

10              Q       In that same section there is no mention of

11        the out of District placements that my clients were

12        consider -- were discussing.        Is that correct?

13        A     Correct.

14              Q       And in that same section there is no mention

15        of my clients going to see other schools such as the

16        Purnell School.       Is that correct?

17        A     Correct.

18              Q       Okay.

19                      THE COURT: I’m going to ask you a question,

20        why would that be in an IEP?

21                      THE WITNESS: It wouldn’t be in that section.

22                      THE COURT: Okay.     Go.

23        BY MS. WARSHAW:

24              Q       Well, it talks about the concerns of the

25        parents.    If the parents are included as members of the
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 269 of 590 PageID:
                                   1148
                              Leigh - Cross                             35

 1        Child Study Team their concerns and their issues with

 2        regard to the IEP are typically put into this section

 3        or another section of the IEP.       Isn’t that correct?

 4        A     But not the options considered and rejected.         So

 5        the options that we look at, whatever they are, if

 6        they’re considered and rejected they don’t go in that

 7        section.    What we would talk about in that section are

 8        the concerns and this was the synopsis provided by Ms.

 9        Dickerson, this is how she captured the wording of how

10        she interpreted the concerns.

11              Q     But she wasn’t at the April 6, 2017 IEP

12        meeting.    Correct?

13        A     I don’t recall.

14              Q     And so if my clients had expressed concerns

15        at the April 6, 2017 IEP meeting their concerns should

16        have been reflected in this section called, “Describe

17        the concerns of the parent.”       Isn’t that correct?

18        A     This is the section to capture the concerns.

19              Q     So, again, if my clients had expressed

20        concerns both at the April 6, 2017 IEP meeting as well

21        as the May 16th IEP meeting their concerns should have

22        been expressed in this section.       Isn’t that correct?

23        A     This is where the concerns are expressed.

24              Q     Isn’t it true that J.H. did not have any

25        issues with completing her work on home instruction,
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 270 of 590 PageID:
                                   1149
                              Leigh - Cross                             36

 1        her homework or her studies?

 2        A     I don’t have a specific detail on that.        I do

 3        recall that the documentation from ICCPC was describing

 4        that she was struggling to be productive, so whether

 5        that carried over into the one on one with the home

 6        instruction, it may or may not have occurred.

 7              Sometimes we do see that when students are working

 8        one to one and in tutoring they are able to produce

 9        more effectively than when they’re in that classroom

10        setting.

11              Q     And when J.H. was on home instruction she got

12        good grades.    Isn’t that correct?

13        A     I do not know.

14              Q     I’m going to refer you to page 19 of 22 --

15        A     Is that the same document?

16              Q     You have 1 through 22.     Correct?    It should

17        be 19/22.

18        A     I’m not seeing anything that says 19/22.

19                    THE COURT: It would be in the --

20                    MS. WARSHAW: The bottom corner.

21                    THE COURT: -- in the black binder, R-10.

22                    MS. HOWLETT: What page was that?

23                    MS. WARSHAW: 19/22.

24                    THE WITNESS: What’s the heading at the top of

25        the page?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 271 of 590 PageID:
                                   1150
                              Leigh - Cross                             37

 1        BY MS. WARSHAW:

 2              Q       “Rational for removal from General

 3        Education.”

 4        A     Okay.

 5              Q       Okay.   You testified that the Teachers at the

 6        Behavioral Support Program at Mendham High School were

 7        Special Education Teachers.       Is that correct?

 8        A     Yes.

 9              Q       They are not General Education Teachers.

10        Correct?

11        A     Yes, correct.

12              Q       And referring to R-10 page 19/22 in the

13        middle of the page it says, “A reward system focusing

14        on positive behavior support is also used to help

15        foster social connections and encourage academic

16        motivation.”     Is that correct?    Would you say that’s an

17        accurate account of what the Behavior Support Program

18        is about?

19        A     It’s a part of what it does, yes.

20              Q       And in the Behavior Support Program there

21        are rewards for, “Showing up to school.”         Is that

22        correct?

23        A     You earn points by being there.

24              Q       And you earn points by, “Being alert in

25        school.    Is that correct?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 272 of 590 PageID:
                                   1151
                              Leigh - Cross                             38

 1        A     Yes.

 2              Q      And is it fair to say that there is a

 3        difference between school refusal and school related

 4        anxiety?

 5        A     Well, school related anxiety is a broader category

 6        and it can lead to school refusal.

 7              Q      I’m going to show you what’s been marked

 8        R-14, have you ever seen this letter before?

 9        A     Yes.

10              Q      Where you aware that this letter indicated

11        that J.H.’s Counselor and Psychiatrist recommended a

12        504 Plan for J.H. due to her extreme anxiety regarding

13        school?

14        A     I certainly recall seeing -- I recall seeing his

15        letter so, yes.

16              Q      I’m going to show you R-15 and, again, you

17        were aware that Melissa Dolgos and Dr. Srinivasan

18        (phonetic) were treating J-H.       Is that correct?

19        A     Yes.

20              Q      And isn’t it true that this letter on the

21        sixth line down indicates that, “J.H.’s anxiety has

22        prevented her from being able to attend a regular high

23        school as she feels judged, pressured and scared?”

24        A     That is what it says.

25              Q      And Mendham High School is a regular high
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 273 of 590 PageID:
                                   1152
                              Leigh - Cross                             39

 1        school.    Isn’t that correct?

 2        A     Yes, it is.

 3              Q      And both of these letters were available to

 4        the Child Study Team prior to formulating the April 6,

 5        2017 IEP.     Is that correct?

 6        A     Yes.

 7              Q      I’m going to refer you to R-17 and you’ve

 8        seen this report from Dr. Srinivasan before.         Is that

 9        correct?

10        A     That is correct.

11              Q      And what is the date on this letter?

12        A     “March 15, 2017.”

13              Q      And this letter indicates that on the -- on

14        the third page that Dr. Srinivasan recommended an, “Out

15        of District placement.”      Is that correct?

16        A     On the third page?

17              Q      Under, “Recommendations.”

18        A     That is correct.

19              Q      And this report was also available to the

20        Child Study Team prior to the April 6, 2017 IEP

21        meeting.     Correct?

22        A     That is correct.

23              Q      And these were also available prior to the

24        May 16, 2017 IEP meeting.      Is that correct?

25        A     Correct.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 274 of 590 PageID:
                                   1153
                              Leigh - Cross                             40

 1                Q      Okay.   I’m going to refer you back to R-10,

 2        the same page we were on where it said, “Parent

 3        concerns,” it should be 3 of 22.       Do you have that

 4        page?

 5        A       Yes.

 6                Q      Okay.

 7                       THE COURT: I’m sorry, which page are we on?

 8                       MS. WARSHAW: 3 of 22, 3/22.

 9                       THE COURT: Thanks.

10                       MS. WARSHAW: It’s the same page we were on

11        before the, “Present Levels of Academic Achievement and

12        Functional Performance.”

13        BY MS. WARSHAW:

14                Q      In the first section it says, “Consider

15        relevant data and list the sources used to develop this

16        IEP.”       Do you see that section?

17        A       Yes.

18                Q      Does it say anywhere in that section anything

19        about the three letters that we just talked about from

20        Dr. Srinivasan and Melissa Dolgos?

21        A       It does not.

22                Q      So is it fair to say that if it’s not listed

23        in that section these letters were not considered in

24        the development of this IEP?

25        A       Actually not.    It refers to, “Recent evaluation,”
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 275 of 590 PageID:
                                   1154
                              Leigh - Cross                             41

 1        and while that’s global that can certainly include all

 2        sources including letters that are coming in from

 3        outside sources that are evaluative in nature.

 4              Q      Do you know for a fact that these three

 5        letters were considered in determining this April 6,

 6        2017 IEP?

 7        A     Yes.

 8              Q      Did you personally consider these three

 9        letters from J.H. treating Physician and her Counselor

10        when determining this April 6, 2017 IEP?

11        A     Yes.

12              Q      And in the Parent Concerns section isn’t it

13        correct that we had a discussion about classifying J.H.

14        as Other Health Impaired at the May 16, 2017 IEP

15        meeting?

16        A     I do not recall.

17              Q      Okay.

18                     MS. WARSHAW: Again, Your Honor, I refer to

19        P-50 --

20                     THE COURT: Hm-hm.

21                     MS. WARSHAW: -- for clarification.

22        BY MS. WARSHAW:

23              Q      Is it fair to say that the proposed IEP

24        presented to my clients at the May 16, 2017 IEP meeting

25        was a final IEP and no changes were made to that IEP?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 276 of 590 PageID:
                                   1155
                              Leigh - Cross                             42

 1        A     I don’t -- I do not believe that changes were made

 2        to that IEP.

 3              Q      Were you ever aware that my clients did not

 4        sign the April 6, 2017 IEP?

 5        A     Yes.

 6              Q      Okay.    I’m going to show you R-16 and you

 7        testified before that you’ve seen this before.

 8        Correct?

 9        A     Correct.

10              Q      And you see the heading on this report, it

11        says, “Clifton Public Schools.”         Is that correct?

12        A     That is correct.

13              Q      And that is actually a mistake because Ms.

14        Wilk was working for the West Morris Regional High

15        School District.      Isn’t that correct?

16        A     That is correct.

17              Q      So that’s a typo would you say on that

18        report?

19        A     It is.

20              Q      And at the time that the May -- the April 6,

21        2017 IEP was presented to my clients at the May 16,

22        2017 IEP meeting you were aware that my clients

23        disputed the wording and characterizations within Ms.

24        Wilk’s Report.       Is that correct?

25        A     I do not recall.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 277 of 590 PageID:
                                   1156
                              Leigh - Cross                             43

 1              Q      And you don’t recall at the May 16, 2017 IEP

 2        meeting we had a discussion about the characterizations

 3        and the errors in this report.

 4        A     I do not recall.

 5              Q      So to your knowledge no corrections were made

 6        to Ms. Wilk’s Report.

 7        A     To my knowledge.

 8              Q      And were you aware that Ms. Wilk found in her

 9        report that J.H. scored in the “Low Average” range for,

10        “Working Memory?”

11        A     Yes.

12              Q      And were you also aware that J.H. scored in

13        the “Low Average” range for, “Block Design?”

14        A     Yes.

15              Q      Were you aware that J.H. scored in the “Low

16        Average” range for, “Matrix Reasoning?”

17        A     Yes.

18              Q      And were you aware that J.H. scored in the

19        “Low Average” range in, “Digital Span?”

20        A     If it’s in this report then I’m aware.

21              Q      So you’re also aware that J.H. scored in the

22        “Low Average” range for, “Arithmetic?”

23        A     It’s in the report, yes.

24              Q      And the same with, “Symbol Search,” she

25        scored in the “Low Average” range.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 278 of 590 PageID:
                                   1157
                              Leigh - Cross                             44

 1        A     “Symbol Search,” yes.

 2              Q     And were you also aware in that report it

 3        indicates that J.H. scored in the “Low Average” range

 4        for her ability to, “Sustain attention, concentration

 5        and exert mental control?”

 6        A     Yes, that would be referring back to the Digit

 7        Span score.

 8              Q     And her -- and J.H. was found to have a,

 9        “Processing Speed,” of only in the, “34th,” percentile.

10        Is that correct?

11        A     Correct.

12              Q     Isn’t it true that J.H. had school related

13        anxiety and not school avoidance or school refusal?

14        A     Again, she had school related anxiety and she also

15        had school refusal, she did not come to school.

16              Q     And is it your opinion that J.H. did not come

17        to school because it was intentional and she was

18        purposely not going to school?

19        A     She was not coming to school, I mean, that’s the

20        bottom line.     She was not coming to school and

21        obviously the evaluations indicate that she had

22        anxiety, she had depression and she was really

23        struggling.

24              Q     And to your knowledge isn’t it true that Ms.

25        Wilk had no supporting documentation to make a
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 279 of 590 PageID:
                                   1158
                              Leigh - Cross                             45

 1        statement in her report that J.H., “Sometimes threatens

 2        to hurt others?”

 3                    MS. HOWLETT: Your Honor -- (out of microphone

 4        range)

 5                    THE WITNESS: I cannot speak to that.

 6                    THE COURT: Yeah, he can’t.      Sustained.

 7                    MS. WARSHAW: If it’s within his knowledge,

 8        that’s all I’m asking for.

 9                    THE WITNESS: It’s not within my knowledge.

10                    MS. WARSHAW: Okay.

11        BY MS. WARSHAW:

12              Q     Were you aware that Ms. Wilk refused to

13        change this statement in her report even though it was

14        not true?

15        A     I have no knowledge of that.

16              Q     Were you aware that in the April 6, 2007

17        (sic) IEP if J.H. -- if the Behavior Support Program

18        did not offer advance classes for her she could have

19        home instruction on those classes?

20        A     I was not at that meeting.

21                    MS. WARSHAW: Can I have one moment with my

22        clients?

23                    THE COURT: Sure.

24                    MS. WARSHAW: Okay.

25        BY MS. WARSHAW:
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 280 of 590 PageID:
                                   1159
                              Leigh - Cross                             46

 1              Q     Dr. Leigh, are you aware that Ms. Costa

 2        testified earlier that in the event a student needed a

 3        higher level class that they would have to go to the

 4        general ed setting when they were in the Behavior

 5        Support Program at the Mendham High School?

 6        A     So I’m not aware of her testimony or specifically

 7        what she said or how she characterized that.

 8              Q     It was your testimony that if a student who

 9        was academically capable and they wanted to take higher

10        level classes that those classes would be offered in

11        the general education setting.       Isn’t that correct?

12        A     That is not correct.

13              Q     Isn’t that what you said at the May 16, 2017

14        IEP meeting?

15        A     I did not say that.     What I could have said was

16        for students that are at the academic advanced level we

17        will challenge them, we will differentiate, that’s what

18        we do.    For somebody who is at AP or IB level that

19        would be something that we would need to find a

20        different way of offering, that could be done online or

21        they would go to the gen ed setting.

22              We were always very creative in what we did, we

23        would tailor our programs individually based on need

24        and what I recall saying was if there is a class that

25        isn’t going to be a good fit through the BSP we would
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 281 of 590 PageID:
                                   1160
                              Leigh - Cross                             47

 1        provide it through a one on one experience.

 2              Q     In the Behavior Support Program at the

 3        Mendham High School is a self-contained behavioral

 4        program.    Correct?

 5        A     It’s a self-contained program for students with

 6        emotional and psychiatric conditions.

 7                    MS. WARSHAW: I’m sorry, Your Honor, I just

 8        have to find something.

 9                    THE COURT: Hm-hm.

10        BY MS. WARSHAW:

11              Q     Dr. Leigh, isn’t it true that the Behavior

12        Support Program is described as, “To address the needs

13        of disaffected and at risk students?”

14        A     That may be part of the description.

15              Q     I’m going to refer you back to -- what’s the

16        number, R-12.    Under, “Target Population,” can you read

17        the first sentence, please?

18        A     “The BSP is for students in grades 9 to 12 who are

19        manifesting anxiety, depression, OCD, school avoidance,

20        social challenges, disruptive behaviors and academic

21        underachievement due to lack of productivity and follow

22        through.”

23              Q     And to your knowledge J.H. never had

24        disruptive behaviors in school.       Correct?

25        A     Correct.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 282 of 590 PageID:
                                   1161
                            Leigh - Redirect                            48

 1              Q       And she was not an academic underachiever.

 2        Is that correct?

 3        A     I think it would depend on when you were taking a

 4        look at her academic performance.       During the time when

 5        she was out of school her productivity I’m sure went

 6        down for a period of time.      She, I do believe, was

 7        working well with the home instructors, but I don’t

 8        believe that part of her profile was that she was an

 9        academic underachiever.

10              Q       Can you describe for me what is meant by a,

11        “Disaffected learner?”

12        A     A disaffected learner is somebody who is not

13        engaged with the content to the extent that we would

14        like them to be, they are less interested and they are

15        in a sense not performing to potential academically.

16                      MS. WARSHAW: Okay.   No further questions.

17        Thank you.

18                      THE COURT: Redirect?

19                      MS. HOWLETT: Just -- just a few.

20        REDIRECT EXAMINATION BY MS. HOWLETT:

21              Q       While you’re on R-12, Dr. Leigh --

22        A     Yeah.

23              Q       -- in that description of the, “Target

24        Population,” to your recollection did J.H. manifest

25        anxiety?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 283 of 590 PageID:
                                   1162
                            Leigh - Redirect                            49

 1        A     Yes.

 2              Q      Depression?

 3        A     Yes.

 4              Q      School avoidance in some form?

 5        A     Yes.

 6              Q      And can you clear up the Mendham High School

 7        Program -- the name of the Mendham High School Program,

 8        what is the name of the Mendham High School Program?

 9        A     It’s the Being Successful Program.       So a year into

10        the program we got together, myself and the staff and

11        we actually opened up to the students and got their

12        input as well, because we wanted a different kind of

13        feel to the program, a different connotation.

14              The BSP, everybody always referred to it and still

15        do as “BSP”, but the notion really was that this was a

16        distinct program from the one at Central and we wanted

17        an acronym that would more appropriately capture what

18        was happening there so we came up with Being

19        Successful.

20              Q      And regardless of the name, can you talk

21        about the distinction between the program at Central

22        and the program at Mendham?

23        A     Yeah, I would say that the distinction is that the

24        program at Mendham is a more comprehensive program, the

25        one at Central I view as more part-time and I think
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 284 of 590 PageID:
                                   1163
                            Leigh - Redirect                            50

 1        through the years probably it was taking on a more a

 2        student where there were more behavioral issues in

 3        nature and maybe more of that disaffected learner.

 4              Over at Mendham it really was evolving into the

 5        program that was taking students more with the anxiety

 6        and depression and the combination of the two.

 7        Students who had been in and out of hospital settings,

 8        intensive outpatient programs, students with more clear

 9        cut psychiatric conditions impacting school attendance

10        and learning.

11              Q       Okay.   Going to the May meeting when the

12        Purnell School was brought up, when Counsel had asked

13        you a question about that and you said that there was

14        some context involving your mention of Purnell School,

15        can you describe what you mean by that?

16        A     Sure.    So when they had asked for, you know, what

17        are some programs and if not BSP or if BSP didn’t work

18        I floated a few programs such as Homestead and

19        Hunterdon Prep and then asked what programs are you on

20        your side looking at and there were three that came up.

21              One was Fusion, Fusion is a one to one program,

22        it’s not approved as a therapeutic school, you’re with

23        a Teacher for each of the content areas.         The other was

24        the FlexSchool, I really didn’t know much about that,

25        it’s fairly new, I believe it’s been around since 2013.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 285 of 590 PageID:
                                   1164
                            Leigh - Redirect                            51

 1        It’s a twice exceptional school for both gifted

 2        learners, a 120 IQ and above, and some other exception

 3        that you have.

 4                And then the third one was Purnell and what I said

 5        at that point was of the three -- because I certainly

 6        don’t endorse one to one learning, I don’t think that

 7        prepares you for the real world and twice exceptional,

 8        that’s not what the record was showing, and of the

 9        three at least Purnell offered a peer group.

10                It is a school, it’s not a therapeutic school,

11        it’s not what I was recommending, it was not what was

12        being proposed, but it’s a school and if the family was

13        going to be choosing to not work under our least

14        restrictive environment and our process and was going

15        to go an invest funds at least it was a school, and

16        that was the context under which that statement was

17        made.

18                Q    Thank you, Dr. Leigh, I just have a couple of

19        quick questions.     You testified earlier that you

20        weren’t at that April meeting, did the Child Study Team

21        report to you why that meeting had been terminated?          Do

22        you recall?

23        A       I do not recall.

24                Q    Okay.   Was the May IEP meeting a continuation

25        of the April meeting or was it --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 286 of 590 PageID:
                                   1165
                            Leigh - Redirect                            52

 1        A     Yes.

 2              Q       If you could just turn to something real

 3        quick for me, R-10, that’s the IEP that we’ve been

 4        using today.

 5        A     Yeah.

 6                      MS. HOWLETT: Should we remove R-10, I know

 7        it’s duplicative, Your Honor, or would you just rather

 8        stick with P-26 or 29?

 9                      THE COURT: Actually R-10 doesn’t have the

10        second -- the first two pages so --

11                      MS. HOWLETT: Okay.    P-26?

12                      THE COURT: It’s a little confusing in terms

13        of the numbering but I think we’ll -- P-26 is in and

14        we’ll move R-10 in as well.        I don’t -- it doesn’t --

15                                                    (R-10 Entered into

16                                                    Evidence)

17                      MS. HOWLETT: Thank you, Your Honor.

18        BY MS. HOWLETT:

19              Q       So, Dr. Leigh, if you could just turn to tab

20        10 and then on the bottom marked WM-034 and on this

21        page there’s a section that says, “Describe any options

22        considered and the reason those options were rejected.”

23        Is this the section of the IEP where you would list

24        other considerations?

25        A     Yes.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 287 of 590 PageID:
                                   1166
                            Leigh - Redirect                            53

 1              Q       And can you just read that -- because it’s

 2        short I’ll have you read it, just that short paragraph

 3        that’s in there -- in that box, please?

 4        A     Sure.    “Mr. and Mrs. H. requested that J. be

 5        allowed to attend the Fusion Academy, a private

 6        alternative high school for students that is not a New

 7        Jersey approved special education program.         This option

 8        was rejected by the District as it offers students a

 9        one to one learning experience which is highly

10        restrictive, additionally this program does not offer

11        therapeutic support on campus.”

12              Q       And then in that same if you could flip

13        backwards to the page that’s marked WM-026 and this

14        page is entitled, “Behavioral Interventions.”         What do

15        you use this page for in an IEP?

16        A     So if there is a specific behavior that is in any

17        way impacting or impeding learning we would create some

18        type of intervention.

19              Q       And for J.H. there’s a, “Target behavior,”

20        listed on this page, can you tell us what that target

21        behavior is?

22        A     “School attendance.”

23              Q       And then you spoke earlier about -- kind of

24        at length actually about the positive behavioral

25        supports and the BSP, so how do behavioral supports
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 288 of 590 PageID:
                                   1167
                            Leigh - Redirect                            54

 1        assist a student that’s having school attendance

 2        issues?

 3        A     Right.   So a student who is having trouble getting

 4        to school is their emotions are overwhelming them in a

 5        way where the most important piece of school -- you

 6        can’t access an education if you’re not there, so it’s

 7        literally the most important behavior so we have to

 8        create an environment that supports their wanting to be

 9        there.

10              So being there is number one and them being there

11        has to result in them being recognized for that because

12        that’s a big step for them when they’ve had a pattern

13        of having struggled with that so that’s why it is part

14        of the point system, the recognition of it, and why it

15        leads to participation in certain field trips that are

16        offered to the students.

17              Again, those field trips were rewards and it’s

18        also for bonding because they are struggling in that

19        much larger context and many times that’s them feeling

20        socially isolated or alienated.       So this is more of a

21        family experience and a bonding experience and those

22        reinforcers are used to support -- those positive

23        behavioral supports are used to support important

24        behaviors and really an incredibly important one which

25        is school attendance.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 289 of 590 PageID:
                                    1168
                         Leigh - Redirect / Recross                     55

 1              Q      And then can you -- thank you, Dr. Leigh.

 2        Can you just flip to the tab marked 15 that Counsel

 3        asked you about before, it was a letter from ICCPC.

 4        A     Yes.

 5              Q      And could you just read it’s like the third

 6        to the last sentence that says, “She would greatly?”

 7        A     Yes, “She would greatly benefit from more time in

 8        a therapeutic setting to continue progressing with her

 9        anxiety, depression and function in school.”

10              Q      And would you describe the BSP as a

11        therapeutic setting?

12        A     Yes.

13              Q      And then R-17 or tab 17, I’m sorry, this is

14        Dr. -- I’m not going to be able to say her name

15        correctly, Srinivasan, she made a recommendation that

16        Counsel asked you about before, “At this time an out of

17        District placement is advised.”       Did Dr. Srinivasan

18        ever come and visit the BSP?

19        A     No.

20              Q      And I just -- (out of microphone range)

21                     MS. HOWLETT: No further questions, Your

22        Honor.

23                     THE COURT: Recross?

24                     MS. WARSHAW: Yeah.

25        RECROSS EXAMINATION BY MS. WARSHAW:
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 290 of 590 PageID:
                                   1169
                             Leigh - Recross                            56

 1              Q      Dr. Leigh, were you ever made aware that J.H.

 2        was diagnosed with a, “Specific Learning Disability?”

 3        A     No.

 4                     THE COURT: Aren’t we a little bit outside the

 5        scope of direct, that wasn’t even brought up?

 6                     MS. WARSHAW: Okay.

 7        BY MS. WARSHAW:

 8              Q      You had testified that there is a point

 9        system in the BSP Program, isn’t it true that if the

10        students do not earn a certain number of points they

11        are not permitted to attend the field trips?

12        A     Yes.

13              Q      And when you mentioned the Purnell School at

14        the May 16, 2017 IEP meeting you were aware that they

15        have a full-time Counselor in that program.         Is that

16        correct?

17        A     No.

18              Q      So you’re not aware that they also have a

19        Psychologist -- (out of microphone range)

20        A     I was not aware -- I was not aware at that

21        meeting.

22              Q      But you’ve sent other students to the Purnell

23        School prior to this, isn’t that correct, so you’re

24        aware of what they have at the Purnell School?

25        A     I am not very -- I know what the Purnell School is
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 291 of 590 PageID:
                                    1170
                         Leigh - Recross / Colloquy                     57

 1        about, I know the gist of it, it’s for students with

 2        learning differences, that’s really who they target,

 3        it’s not a therapeutic school.

 4                    MS. WARSHAW: No further questions.

 5                    THE COURT: You can step down.      Thank you very

 6        much, Doctor.

 7                    THE WITNESS: Thank you.

 8                    MS. HOWLETT: Your Honor, upon reflection our

 9        next witness will probably be redundant testimony so

10        we’re actually preferring not to call her --

11                    THE COURT: Okay.

12                    MS. HOWLETT: -- and rest at this time.

13                    THE COURT: Okay.

14                    MS. HOWLETT: Thank you, Your Honor.       Can we

15        just let her know?

16                    THE COURT: That would be a good idea.

17                    MS. HOWLETT: Yeah, she -- (out of microphone

18        range)

19                    THE COURT: All right.     We’ll take a five

20        minute break as well.

21                    MS. HOWLETT: All right.      Thank you, Your

22        Honor.

23                                (BRIEF RECESS)

24                    THE COURT: All right.     Let’s go back on the

25        record.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 292 of 590 PageID:
                                   1171
                                Colloquy                                58

 1                    MS. WARSHAW: Your Honor, first we’re going to

 2        make a motion for a directed verdict because --

 3                    THE COURT: Denied -- (laughter)

 4                    MS. WARSHAW: I thought you would, but I have

 5        to put it on the record.

 6                    THE COURT: I don’t think -- I don’t think our

 7        rules allow for that.

 8                    MS. WARSHAW: Yes, they do.

 9                    THE COURT: They do?

10                    MS. WARSHAW: Yes.

11                    THE COURT: Could you point it out to me

12        because I read them like -- I read them all the time --

13                    MS. WARSHAW: Yeah.

14                    THE COURT: -- and I never saw that?       Anyway,

15        denied -- (laughter)

16                    MS. WARSHAW: Okay.     You don’t even want to

17        hear my arguments?

18                    THE COURT: No, and no disrespect meant but at

19        this point the School District has certainly met its

20        burden.

21                    MS. WARSHAW: Okay.     We’re going to call Mr.

22        H.

23                    MR. H.: Should I bring this up -- (out of

24        microphone range)

25                    MS. WARSHAW: Yes.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 293 of 590 PageID:
                                   1172
                         Colloquy / F.H. - Direct                       59

 1                    THE COURT: Good morning.

 2                    MR. H.: Good morning.

 3                    THE COURT: You know the drill -- (laughter)

 4                    MR. H.: Yes, sir.

 5                    THE COURT: Raise your right hand, please.

 6        F.    H., PETITIONER SWORN.

 7                    THE WITNESS: I do.

 8                    THE COURT: Thank you.     State your name and

 9        spell your last name, please.

10                    THE WITNESS: F.C.H. -- (the Petitioner states

11        and spells his last name for the record)

12                    THE COURT: Proceed.

13                    MS. WARSHAW: How do you want to proceed with

14        the names, do you want initials as well?

15                    THE COURT: Well, he just put his name on the

16        record.

17                    MS. WARSHAW: I know.

18                    THE COURT: And the transcriber -- they always

19        refer to them by initials anyway.

20                    MS. WARSHAW: Okay.     As long as it’s

21        transcribed that way.

22                    THE COURT: And for the transcriber, use F.H.

23        -- (laughter)

24                    MS. WARSHAW: Okay.

25        DIRECT EXAMINATION BY MS. WARSHAW:
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 294 of 590 PageID:
                                   1173
                              F.H. - Direct                             60

 1                Q      Can you tell us where you’re employed?

 2        A       I work for the NASDAQ Stock Exchange in New York

 3        City.

 4                Q      Okay.    And your daughter for purposes of the

 5        record is J.H.         Is that correct?

 6        A       Correct.

 7                Q      Okay.    What school did J.H. attend for middle

 8        school?

 9        A       The Long Valley Middle School.

10                Q      Okay.    Can you describe for the Court what

11        your daughter’s experience was in middle school in the

12        public school district?

13        A       Well, in middle school she had kind of a rough

14        time, she was starting to feel a little depressed, she

15        was struggling a bit, and she had a couple of Teachers

16        that didn’t help her along.         She had a Spanish Teacher

17        and an English Teacher that kind of she felt were

18        bullying her and making it difficult for her.

19                Q      Was she a good student academically?

20        A       Yes.

21                Q      And when you say that, “She was struggling,”

22        what do you mean by that?

23        A       I mean emotionally, you know, I think this is

24        where the anxiety and depression was starting to creep

25        in although it wasn’t always obvious to us, the
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 295 of 590 PageID:
                                   1174
                              F.H. - Direct                             61

 1        parents.

 2              Q     Did you at any point during middle school

 3        request that your daughter be evaluated by the Child

 4        Study Team?

 5        A     No.

 6              Q     Okay.   Any reason why?

 7        A     Well, she was doing well academically and

 8        emotionally, although she -- you know, we could tell

 9        that she was having problems, she seemed to be holding

10        it together and we felt that when she left the middle

11        school and got in the high school a new environment

12        would -- would help her out.

13              Q     Can you describe for us what you observed

14        with J.H. regarding school when she entered ninth

15        grade?

16        A     Ninth grade, in ninth grade again she was doing

17        well academically.     She was, you know, active in school

18        and seemed to be having some again difficulties but

19        again nothing that we thought was anything serious.

20              Q     Was she having difficulties in any areas

21        other than school?

22        A     With friends she was -- she was having some issues

23        keeping and holding friends.

24              Q     Starting in tenth grade do you -- can you

25        describe for the Court what happened at the beginning
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 296 of 590 PageID:
                                   1175
                              F.H. - Direct                             62

 1        of tenth grade?

 2        A     In the beginning of tenth grade she started out

 3        and she started being very anxious and depressed and I

 4        think having panic attacks, I believe my wife brought

 5        her home from school a couple of times, and finally in

 6        the beginning of October she felt she could no longer

 7        go to school because of her anxiety.

 8              Q     And what about her anxiety prevented her from

 9        getting into the school?

10        A     It was just this overwhelming feeling of walking

11        in the door of that big school that triggered something

12        inside her that made it -- it just kind of crushed her

13        and that she couldn’t be in there.

14              Q     Outside of school in tenth grade did she have

15        this overwhelming feeling that she couldn’t walk into

16        places or was it just related to this school?

17        A     Just the school.

18              Q     And you mentioned it was a, “Big school,” was

19        there any other qualities about the school that caused

20        her to get anxious?

21        A     Yes, I believe, you know, the hallways were

22        crowded, for lunch there often wasn’t enough seating

23        for the students so they would sit along the lockers

24        and eat lunch in the hallway and so it was just very --

25        it was just very busy and very noisy.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 297 of 590 PageID:
                                   1176
                              F.H. - Direct                             63

 1                Q      Did there come a time when J.H. attended a

 2        therapeutic day program?

 3        A       Yes.

 4                Q      Can you tell me what happened with regard to

 5        that program?

 6        A       After we realized that J. was having trouble going

 7        back to school we looked around for several options as

 8        to what we could possibly do for her and we were told

 9        about this therapeutic day program called the, “ICCPC,”

10        and we took J. there to talk to a Psychiatrist and

11        Counselor and they recommended that she come there as

12        part of a therapeutic program that would be helpful to

13        her to get her back to high school after a certain

14        time.

15                Q      And how long did she attend that program?

16        A       I believe that was from the end of October through

17        the beginning of December.

18                Q      And do you recall if at any time in October

19        you notified the School District that there were issues

20        with J.H.?

21        A       Yes, definitely right away after she told us she

22        couldn’t, you know, go to the school we were on the

23        phone to the Guidance Counselor and, you know, getting

24        in touch with the Teachers to let them know what the

25        situation was.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 298 of 590 PageID:
                                   1177
                              F.H. - Direct                             64

 1                Q      I’m going to show you what’s been marked

 2        P-12.       Do you recognize this?

 3        A       Yes.

 4                Q      And who wrote this letter?

 5        A       My wife and I sent this to Mr. Cusack who was

 6        J.’s Guidance Counselor.

 7                Q      Okay.   And at this point in this letter are

 8        you requesting a, “Home tutor?”

 9        A       Yes.    This was in the very beginning before we had

10        talked to the ICCPC and we -- in talking with Mr.

11        Cusack on the phone we felt that a home tutor would

12        help us out until we got things straightened out.

13                       MS. WARSHAW: Your Honor, I would like to move

14        that into evidence.

15                       MS. HOWLETT: It’s already moved as R -- (out

16        of microphone range) R-39.

17                       MS. WARSHAW: Okay.

18        BY MS. WARSHAW:

19                Q      I’m going to refer you to P-13, which is also

20        P -- or also R-40 and I believe that’s already in

21        evidence.      Do you recognize this letter?

22        A       Yes.

23                Q      And who is this letter from?

24        A       This is from J.’s Pediatrician, at Family -- Plaza

25        Family Care, it is written to explain that she is --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 299 of 590 PageID:
                                   1178
                              F.H. - Direct                             65

 1        she has looked at J. and she -- and it would be best if

 2        she did not attend school but had home bound

 3        instruction because of her depression and anxiety.

 4              Q      I’m going to refer you to P-14, have you ever

 5        seen this before?

 6        A     Yes.

 7              Q      And can you describe what this is?

 8        A     This is a letter to J.’s Guidance Counselor and to

 9        the Assistant Principal of the school, it is talking

10        about J. entering the ICCPC and that she would have

11        tutoring in the second of the day and in the first half

12        of the day she would get therapeutic instruction -- or

13        help and it’s saying that we would not need the home

14        tutors that we had requested because tutoring was going

15        to be provided by the ICCPC in conjunction with the

16        school.

17        A     And who was this email sent to Mr. Broad

18        (phonetic) and Mr. Cusack.

19              Q      Both from the School District.

20        A     Yes.

21              Q      And what is the date of this email?

22        A     Is, “October 15, 2016.”

23                     MS. WARSHAW: Your Honor, I would like to move

24        this into evidence.

25                     MS. HOWLETT: I think that was already moved
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 300 of 590 PageID:
                                   1179
                              F.H. - Direct                             66

 1        this morning.

 2                     THE COURT: Me too, that was one of the things

 3        you brought up when we were off the record.

 4                     MS. WARSHAW: Oh, okay.    Good.   Okay.

 5        BY MS. WARSHAW:

 6              Q      I’m going to refer you to P-15 and we had

 7        discussed this letter before.       Are you aware of this

 8        letter?

 9        A     Yes.

10              Q      Okay.   And this was also sent to the West

11        Morris High School.

12        A     Correct.

13              Q      Okay.   I’m going to show you what’s been

14        marked P-17, which I believe is also R-1.         Do you

15        recognize this document?

16        A     Yes.

17              Q      And this document was put into place when and

18        for what reason?

19        A     This was put into place in the beginning of

20        December when J. was going back to school after being

21        at the ICCPC for a while.      It was felt that she could

22        try and attend school again and we had asked for a 504

23        Plan for her to help in that transition back to school.

24              Q      And when J.H. tried to return back to school

25        when was that time frame?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 301 of 590 PageID:
                                   1180
                              F.H. - Direct                             67

 1        A     That would have been right around December 6th I

 2        believe that she went back to school.

 3              Q     And what happened?

 4        A     Well, she was just supposed to go for two half

 5        days -- or for half days for that week and she was able

 6        to make it through two days and then the anxiety and

 7        depression again got the best of her and she couldn’t

 8        -- she couldn’t return.

 9              Q     And do you know what about going back to

10        school sparked that, her anxiety?

11        A     I think it was just -- well, I don’t know just, I

12        don’t even think she really knows exactly what it was,

13        but certainly it was -- it was the impact of walking

14        into that school and into that big environment that

15        certainly triggered her problems.

16                    MS. HOWLETT: Your Honor, is the witness

17        testifying from his own personal knowledge?

18                    THE COURT: Yeah, I was just going to say if

19        you don’t know, you don’t know.

20                    THE WITNESS: Okay.

21                    THE COURT: And you kind of hinted you didn’t

22        really know and I don’t think --

23                    THE WITNESS: I’m sorry.

24                    THE COURT: -- I don’t think J. knows.

25                    THE WITNESS: Yeah, I don’t.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 302 of 590 PageID:
                                   1181
                              F.H. - Direct                             68

 1                        THE COURT: You know, at least at this point I

 2        don’t think she knows.

 3        BY MS. WARSHAW:

 4                Q       I’m going to show you what’s been marked

 5        P-19.

 6        A       P-19.

 7                Q       Following J.H. -- her return for two days to

 8        school, what happened after that?

 9        A       We were in touch with Mr. Cusack to inform him of

10        what had happened and we then decided to request a

11        Child Study Team and an eval -- an IEP evaluation for

12        her and this is our formal request for that as well as

13        for her to receive home instruction while that was all

14        being taken care of.

15                        MS. WARSHAW: I’m not sure if this is in or

16        not but I would like to move this into evidence.

17                        MS. HOWLETT: It came in this morning.

18                        MS. WARSHAW: It came in?   Okay.

19        BY MS. WARSHAW:

20                Q       Okay.   I’m showing you what’s been marked

21        P-20, which I believe is also R-15, have you seen this

22        before?

23        A       Yes.

24                Q       And can you look at the fifth line from the

25        bottom which says, “J.H. greatly improved,” can you
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 303 of 590 PageID:
                                   1182
                              F.H. - Direct                             69

 1        read that sentence, please?

 2        A     “J.H. greatly improved while in program” -- I’m

 3        sorry.    “J.H. greatly improved while in program due to

 4        the fact that she was able to be in a smaller class

 5        group setting, process her feelings and emotions, and

 6        received more individualized attention for school

 7        work.”    Continue?

 8              Q     No.   Okay.

 9                    MS. WARSHAW: Your Honor, I believe this is

10        already in evidence but to make sure it’s in evidence.

11                    MS. HOWLETT: It is, Your Honor.

12                    THE COURT: R-15?

13                    MS. HOWLETT: R-15.

14                    MS. WARSHAW: It’s also R-15.

15                    MS. HOWLETT: Yes.

16                    THE COURT: Hm-hm.

17        BY MS. WARSHAW:

18              Q     When you asked for the Child Study Team to

19        evaluate J.H., what evaluations to your knowledge did

20        they do?

21        A     Two were done, there was a Psychological

22        Evaluation and a Social Evaluation.

23              Q     Can you turn to P-21 which I believe is also

24        R-18, have you seen this report before?

25        A     Yes, this is the report from the Social Worker.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 304 of 590 PageID:
                                   1183
                              F.H. - Direct                             70

 1              Q      Okay.   Did you discuss this report at any of

 2        the IEP meetings with the school?

 3        A     Yes, I believe the Social Worker went over it at

 4        the IEP meeting.

 5              Q      Okay.

 6        A     Oh, no, no, that’s not true, she wasn’t there.

 7        No, so we never -- no, we didn’t.

 8              Q      Okay.   Did you have any issues with this

 9        report?

10        A     No.

11              Q      I’m going to show you what is P-22 which is

12        also R-16.     Can you tell me what this report is?

13        A     This is the Psychological Evaluation that was done

14        by the School -- the stand-in School Psychologist,

15        Sherry Wilk.

16              Q      Okay.   Did you discuss this report at any of

17        the IEP meetings?

18        A     This we discussed at the IEP meeting, yes, on

19        April 6th.

20              Q      April 6th, and can you tell me if at that time

21        you raised any issues with regard to the accuracies or

22        the characterizations in this report?

23        A     Yes, we had several issues with the information in

24        this report.

25              Q      Can you tell me what those issues were?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 305 of 590 PageID:
                                   1184
                              F.H. - Direct                             71

 1        A     Yes, some of them were -- first of all, you know,

 2        we’ve talked about this before it says, “Clifton Public

 3        Schools,” and that’s -- that’s incorrect.

 4              In the paragraph under, “Background Information,”

 5        it says, “J. was hospitalized on 9/22/16,” she was

 6        never hospitalized, that was a clinic that she went to.

 7        It says that -- later in that paragraph that, “She

 8        refused to go back to school,” and we had an issue with

 9        that, we said that she couldn’t go back to school

10        because of her anxiety.

11              What else -- and then going to the back of the

12        report there’s a section here under, “Parent Rating

13        Scales,” and some information based on the parents

14        rating of J.’s behavior and some of these things were

15        just not true.

16              On the back page of that it says that, “She lacks

17        creativity,” which is not true.       That, “She has trouble

18        getting others to work together effectively,” not true.

19        That, “She has difficulty at seeking out and finding

20        information of (sic) her own,” not true.         And the thing

21        that really upset us is that it says that, “She

22        sometimes threatens to hurt others,” now this is being

23        what the parents reports and we said that is absolutely

24        not true and they are not factual statements.

25              Q     And what if anything was done as a result of
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 306 of 590 PageID:
                                   1185
                              F.H. - Direct                             72

 1        you and your wife indicating to Ms. Wilk that these

 2        were inaccurate?

 3        A       We were kind of put off a bit and to my knowledge

 4        none of our changes were ever made.

 5                Q      And there were two IEP meetings, one on April

 6        6, 2017 and one on May 16, 2017, were any of your

 7        changes to this report incorporated in the IEP

 8        presented to you on the May 16, 2017 IEP meeting?

 9        A       No.

10                Q      Did we discuss at the May 16, 2017 IEP

11        meeting that these changes had not been made to this

12        report?

13        A       Yes.   Yes, you brought that up towards the end of

14        the meeting that we had issues with this Psychological

15        Report and we wanted changes made and they had not been

16        made.

17                Q      And since the May 16, 2017 IEP meeting to

18        your knowledge no other IEP has been presented to you

19        and no changes have been made to this Psychological

20        Report.

21        A       That is correct.

22                Q      I’m going to refer you to the front page of

23        this report under, “Background Information,” the second

24        line from the bottom of the first paragraph it says,

25        “She refused to go back to school.”        Is that an
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 307 of 590 PageID:
                                   1186
                              F.H. - Direct                             73

 1        accurate statement?

 2        A     No, my wife and I felt that was not an accurate

 3        statement.    It kind of cast J. as having, you know,

 4        behavioral -- or being a problem, but it was because of

 5        anxiety and she was unable to go back to school.

 6              Q      And at any point at one of these IEP meetings

 7        did you question the scores in the “Low Average” range

 8        and what they meant?

 9        A     Could you repeat that, please?

10              Q      At any of the IEP meetings, either in April

11        or May of 2017, did you ever question the findings that

12        said “Low Average”?

13        A     Yeah, we were curious about that and what the

14        implications meant.

15              Q      And were you ever told any answer to your

16        concerns?

17        A     Well, we were told that she’s in the “Low” range

18        but it was okay.

19              Q      Okay.   I’m going to have you turn to P-23

20        which is -- are you familiar with this report?

21        A     Yes.

22              Q      Okay.   And are you aware that Dr. Srinivasan

23        has requested an out of District placement?

24        A     Yes.

25              Q      Was it your understanding that this was an
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 308 of 590 PageID:
                                   1187
                              F.H. - Direct                             74

 1        out of District placement or a therapeutic out of

 2        District placement?

 3        A     Out of District placement.

 4              Q     I’m going to show you what’s been marked

 5        P-24, have you ever seen this document?

 6        A     Yes, yes.

 7              Q     What was your understanding -- strike that.

 8        Did you attend an eligibility meeting?

 9        A     Yes, this is the invitation to that eligibility

10        meeting.

11              Q     What was your understanding at the time that

12        you attended the eligibility meeting as to what the

13        District was going to do?

14        A     We were going to go over the reports that -- the

15        evaluations that had been done, the Psychological and

16        the Social Evaluation, and we were going to discuss an

17        IEP for J., J.H.

18                    MS. WARSHAW: Your Honor, I would like to move

19        P-24 into evidence.

20                    THE COURT: I think it’s already in under “R”.

21                    MS. WARSHAW: It may be.

22                    THE COURT: Yeah, well --

23                    MS. WARSHAW: The back and forth, we can do it

24        -- (out of microphone range)

25                    THE COURT: Yeah, but it’s a little
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 309 of 590 PageID:
                                   1188
                              F.H. - Direct                             75

 1        disconcerting to me that this was addressed to both of

 2        you, why do I have to go back and forth between

 3        documents when my pre-hearing order said to consult and

 4        do a Joint exhibit list and almost all of it would have

 5        been in one book on a Joint exhibit list as opposed to

 6        me having to go back and forth between two binders that

 7        have virtually the same information?

 8                     And before -- when we’re done here, I’m

 9        directing both of you to confer and present me with one

10        book that has everything in it as opposed to me going

11        back and forth, both of you.       Go ahead.

12        BY MS. WARSHAW:

13              Q      I’m going to refer you to what’s been marked

14        P-25 which I believe part of it is R-7.        On the first

15        page of this document is that your signature?

16        A     Yes.

17              Q      I’m going to refer you to the third page of

18        that document, it says -- partway down it says,

19        “Psychiatric Evaluation Summary,” under the,

20        “Recommendations,” what does that say?

21        A     I’m sorry, where?

22              Q      On the third page it says, “Eligibility

23        Determination Report,” and then just the second read

24        heading it says, “Psychiatric Evaluation Summary.”

25        A     Hm-hm.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 310 of 590 PageID:
                                   1189
                              F.H. - Direct                             76

 1              Q      Okay.   Right under that it says,

 2        “Recommendations,” what is that recommendation?

 3        A     “At this time an out of District placement is

 4        advised, J.” -- oh, J.H.

 5              Q      Okay.   I’m going to refer you to the next

 6        page of this document.

 7        A     Yes.

 8              Q      Is that your signature?

 9        A     Yes.

10              Q      Okay.   Can you tell me what the heading is

11        just above your signature?

12        A     “Waiver of Notice (sic).”

13              Q      And can you read what it says?

14        A     “I hereby way the 15 day notice requirement to

15        permit the IEP Team to proceed to present the IEP

16        program and placement.”

17              Q      So at the time that you signed this Notice of

18        Waiver (sic) what was your understanding as to what you

19        were signing?

20        A     That we were going to be looking into the IEP, it

21        was going to be presented, and we were going to look at

22        the -- what was advised which was the BSP Program at

23        Mendham High School, gather some information and make

24        changes and modifications as appropriate as more

25        information came in and as we assessed the program.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 311 of 590 PageID:
                                   1190
                              F.H. - Direct                             77

 1              Q     At this time that you signed this did you

 2        have any awareness or knowledge that you were

 3        consenting to anything other than waiving the 15 day

 4        notice?

 5        A     No, no.

 6              Q     And in that sentence it says that the IEP

 7        Team will proceed to present the IEP, is that what

 8        you’re referring to where they would show you what the

 9        IEP says and you would go from there?

10        A     Correct.

11              Q     On that same page there is another heading

12        above the Notice of Waiver, can you read that?

13        A     “Statement of Eligibility.”

14              Q     Yes.

15        A     “Review of the records and consideration of the

16        cognitive functioning, academic achievement, learning

17        styles, and adaptive behavior indicates that J. is

18        eligible for Special Education and Related Services as

19        (sic) meets the criteria of Emotionally Disturbed.”

20              Q     Does it say anywhere that J.H. would be

21        classified as, “Emotionally Disturbed?”

22        A     No, it just says she, “Meets the criteria.”

23              Q     So when you signed this form were you in any

24        way under the impression that you were consenting to

25        the classification of Emotionally Disturbed?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 312 of 590 PageID:
                                   1191
                              F.H. - Direct                             78

 1        A     No, my wife and I made it very clear at the

 2        meeting that we did not feel that was the correct

 3        classification and we wanted that changed and we were

 4        led to believe that as part of this process of the IEP

 5        that it could be changed and it would be changed at a

 6        later date.

 7              Q     And when you’re referring to a, “Meeting,”

 8        that was -- what was the date of that meeting?

 9        A     April 6th.

10              Q     So is it fair to say that the language of --

11        it was your understanding that the language of the

12        Notice of Waiver indicated that you were signing so

13        that the IEP Team could proceed to present the IEP

14        sooner to you?

15                    MS. HOWLETT: Your Honor, this is leading.

16                    THE COURT: It is but I’m going to allow it.

17        Go ahead.

18                    THE WITNESS: Yes, you know, time was of the

19        essence, we wanted to have an opportunity to look at

20        the BSP Program.     The way we left this April 6th meeting

21        was that we would look at the BSP Program and see if it

22        was a fit for J., J.H.

23                    THE COURT: I have a question.      The BSP

24        Program was mentioned at the eligibility meeting.

25                    THE WITNESS: Yes.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 313 of 590 PageID:
                                   1192
                              F.H. - Direct                             79

 1                    THE COURT: Hm-hm.     And it was discussed.

 2                    THE WITNESS: Yes.

 3                    THE COURT: All right.     When you signed this

 4        you read the part that said that it was a

 5        recommendation for an out of District placement.

 6                    THE WITNESS: Yes.

 7                    THE COURT: You read that.

 8                    THE WITNESS: Yes.

 9                    THE COURT: Did you discuss that as well?

10                    THE WITNESS: Yes, we did discuss that because

11        we had looked at, you know, a couple of schools --

12                    THE COURT: No, see I’m talking -- that’s why

13        I asked the question about you said you talked about

14        the BSP at -- the program.

15                    THE WITNESS: Correct, yeah.

16                    THE COURT: So I’m a little confused as to

17        where this meeting went and maybe you could help me

18        out.

19                    THE WITNESS: Sure.     So the IEP recommendation

20        -- we were presented the IEP rec --

21                    THE COURT: Right.

22                    THE WITNESS: -- at the meeting and that said

23        -- that recommended to the BSP Program.

24                    THE COURT: That’s not what I just read.

25                    MS. WARSHAW: Your Honor, just to clarify,
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 314 of 590 PageID:
                                   1193
                              F.H. - Direct                             80

 1        this Eligibility Report was also -- this happened

 2        before and then right after that they had the IEP

 3        meeting.

 4                    THE COURT: This was all in one day.

 5                    MS. WARSHAW: Yes.

 6                    THE COURT: Okay.

 7                    MS. WARSHAW: Yes.     Does that clarify it?

 8                    THE COURT: Now I’m clarified.      Counsel

 9        clarified it for me.

10                    MS. WARSHAW: Sorry.

11                    THE COURT: Okay.

12                    THE WITNESS: It’s all one blur to me.

13                    MS. WARSHAW: You took my question.

14                    THE COURT: I’m sorry.

15                    MS. WARSHAW: That’s okay.

16                    THE COURT: You know, if I don’t ask it right

17        away I forget.

18                    MS. WARSHAW: No problem.

19                    THE COURT: All right.     Thank you.    Go ahead.

20        BY MS. WARSHAW:

21              Q     At the time that you signed the Notice of

22        Waiver if you had known it was meant -- if you had

23        known that you were agreeing to classify your daughter

24        as Emotionally Disturbed would you have signed it?

25        A     No, no, we said we disagreed with that.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 315 of 590 PageID:
                                   1194
                              F.H. - Direct                             81

 1              Q      Did anyone at any time indicate what it meant

 2        for J.H. to meet the criteria of being Emotionally

 3        Disturbed?

 4        A     Meet the criteria, no, I don’t believe so.         No, we

 5        were told that that was the only term that could be

 6        used for her, that was the only explanation we got.

 7              Q      And at the April 6, 2017 IEP meeting when you

 8        discussed the classification was that -- who told you

 9        about that that was the only classification that could

10        be given to you?

11        A     That was Sherry Wilk, the Psychologist.

12              Q      And can you describe for the Court any more

13        about your discussions with Sherry Wilk about what --

14        or anything that happened at the April 6, 2017 IEP

15        meeting?

16        A     Yes, so the IEP was presented -- well, we all went

17        there, my wife, my daughter and I all went there, and

18        Sherry Wilk asked my daughter to sit outside while we

19        discussed the various reports.

20              So we went through the Psychological Evaluation

21        and the IEP and that took about an hour and then -- so

22        J. was outside by herself all that time and then we

23        brought her in and sort of rehashed the same thing with

24        her and then at the end it was said that the school was

25        recommending the BSP Program, the Behavior Support
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 316 of 590 PageID:
                                   1195
                              F.H. - Direct                             82

 1        Program, and Mr. Cusack started to explain a little bit

 2        about it and then J. asked what her other options might

 3        be.

 4               And the Psychologist said, “Well, at this time

 5        there aren’t any other options, this is what we’re

 6        going with,” and J. started to get upset and the

 7        Psychologist started telling her, you know, repeatedly

 8        over that, you know, “This is not the way adults

 9        behave, you have to have an open mind, you know, stop

10        being upset,” you know, those kinds of things which my

11        wife and I did not appreciate at all.

12               And so finally J. got upset enough that it was

13        suggested that she take a break and leave the room with

14        my wife which she did and then when they left the

15        Psychologist told those of us that were left in the

16        room that she couldn’t tell if J. was faking it or not

17        and it was basically at that point that I said to

18        myself I need to get a lawyer.

19               Q    Okay.   I’m going to refer you --

20                    MS. WARSHAW: Your Honor, I would like to move

21        P-25 into evidence, It is a little bit different than

22        R-9.   It’s missing one of the pages so I would like to

23        -- mine is complete.

24                    THE COURT:   Well, here’s what we’re going to

25        do, you two are going to confer and present me what you
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 317 of 590 PageID:
                                   1196
                              F.H. - Direct                             83

 1        want as Joint exhibits.

 2                     MS. WARSHAW: Okay.

 3                     THE COURT: And then we’ll exclude the

 4        redundancy in the two books.       All right.    Anything

 5        that’s not redundant that you want to move in we’ll

 6        entertain when the case is over.       I’m not going to do

 7        this piecemeal because I’m getting confused and you do

 8        not want me confused when I’m writing the decision.

 9                     MS. HOWLETT: Okay.

10                     MS. WARSHAW: So can we enter P-25 into

11        evidence?

12                     THE COURT: We’re not entering anything --

13                     MS. WARSHAW: No.

14                     THE COURT: -- until you do what I just told

15        you to do.

16                     MS. WARSHAW: Okay.

17                     THE COURT: So some time after today you two

18        can confer and come up with a Joint exhibit book and

19        present that and then anything that’s not redundant

20        that’s in your respective books we can move.         But I’m

21        not doing any more -- there’s no more -- nothing else

22        is going into evidence today until you do what you were

23        supposed to do initially and confer.

24        BY MS. WARSHAW:

25              Q      I’m going to show you --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 318 of 590 PageID:
                                   1197
                              F.H. - Direct                             84

 1                       THE COURT: And then when -- I’m sorry, when

 2        we reconvene on whatever date that is in the future, I

 3        know we have more days, but whenever our next date is

 4        the first thing we’re going to do is the evidence, all

 5        right, so we can just get that all straightened out.

 6                       Thank you.   Go ahead.

 7        BY MS. WARSHAW:

 8                Q      I’m going to show you what’s been marked

 9        P-26.

10        A       26.

11                Q      When you arrived at the April 6, 2017 IEP

12        meeting were you handed an IEP?

13        A       Yes.

14                Q      Okay.   I’m going to refer you to the third

15        page of P-25 -- I’m sorry --

16                       THE COURT: 6.

17                       MS. WARSHAW: P-26.

18        BY MS. WARSHAW:

19                Q      Okay.

20        A       What page?

21                Q      From this point back is this the IEP that you

22        were handed?

23        A       Yes.

24                Q      And who is listed as the Case Manager?

25        A       The Case Manager on this, “Sherry Wilk.”
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 319 of 590 PageID:
                                   1198
                              F.H. - Direct                             85

 1              Q     Did you have any input in putting this IEP

 2        together?

 3        A     No.

 4              Q     And after your discussions with the Child

 5        Study Team at the April 6, 2017 IEP meeting did you

 6        have any other input into the IEP that was presented to

 7        you at the May 16, 2017 IEP meeting?

 8        A     No, other than the points we brought up at the

 9        April 6th meeting.

10              Q     Were any of your points incorporated into the

11        IEP that was provided to you in May at that IEP

12        meeting?

13        A     No.

14              Q     When -- I’m going to refer you tot he first

15        two pages of P-26, actually the first page, when was

16        the first time that you saw the word “Draft” written on

17        the IEP?

18        A     When I was presented with this book.

19              Q     Okay.   When you were at the IEP meeting in

20        May of 2017 did the IEP that you were presented have

21        the word “Draft” on it?

22        A     Not that I’m aware of, no.

23                    THE COURT: The draft -- the one that says,

24        “Draft,” would have been presented at the April

25        meeting.    Correct?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 320 of 590 PageID:
                                   1199
                              F.H. - Direct                             86

 1                    MS. WARSHAW: No.    It was at the -- that’s the

 2        one that says Kendra Wilk (sic) --

 3                    THE WITNESS: Oh, yes.

 4                    MS. WARSHAW: -- Dickerson, she was on

 5        maternity leave at the April 6th meeting, she was at the

 6        May meeting.

 7                    THE COURT: Okay.

 8                    MS. HOWLETT: The only difference is the cover

 9        page, that’s -- (out of microphone range)

10                    THE COURT: I understand that.      Okay.   Go

11        ahead.

12        BY MS. WARSHAW:

13              Q     Did the school offer J.H. an out of District

14        placement at any time?

15        A     No.

16              Q     Did the school offer J.H. a therapeutic out

17        of District placement at any time?

18        A     No.

19              Q     Did you agree to have your daughter attend

20        the Behavioral Support Program at Mendham High School?

21        A     No.

22              Q     When was the first time that you’ve ever

23        heard about the Behavioral Support Program?

24        A     I believe our -- J.H.’s Guidance Counselor

25        mentioned it to us as one of the options that would be
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 321 of 590 PageID:
                                   1200
                              F.H. - Direct                             87

 1        considered.

 2                     THE COURT: Could you give me a time frame on

 3        that?

 4                     THE WITNESS: That would have probably been

 5        when she returned to school in December and was unable

 6        to attend and we started looking at other options.

 7                     THE COURT: Thank you.

 8        BY MS. WARSHAW:

 9                Q    Did you hear about the Behavioral Support

10        Program in December or was it at the IEP meeting in

11        April of 2017?

12        A       Well --

13                     MS. HOWLETT: He just testified --

14                     THE COURT: He just testified --

15                     MS. WARSHAW: I’m just trying to clarify --

16                     THE COURT: I just asked him the question and

17        he said, “December.”

18                     MS. WARSHAW: Okay.

19                     THE COURT: When J. went back to school from

20        Mr. Cusack, correct, he was the Guidance Counselor?

21                     THE WITNESS: Correct.

22                     THE COURT: Okay.

23                     THE WITNESS: It was officially presented at

24        the IEP.

25                     MS. WARSHAW: Okay.    That’s right.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 322 of 590 PageID:
                                   1201
                              F.H. - Direct                             88

 1                    THE WITNESS: Yeah.

 2        BY MS. WARSHAW:

 3              Q     When was the first time that you ever heard

 4        the term, “Being Successful Program?”

 5        A     Not until we received, again, this book with --

 6        with the brochure in it.      We never heard those words

 7        spoken, we never saw them in print, and anybody who

 8        ever referred to it to us called it the, “Behavioral

 9        Support Program.”

10              Q     And so the IEP that was presented to you both

11        at the April 6, 2017 IEP meeting and the May 16, 2017

12        IEP meeting referred to the program as the Behavioral

13        Support Program at Mendham High School.        Was that your

14        understanding?

15        A     The documents did, yes.

16              Q     And at some point your wife and your daughter

17        went to see the Behavioral Support Program, do you

18        recall when that was?

19        A     That would have been after the April meeting, some

20        time in April I believe.

21              Q     When was the first time that you heard about

22        the Purnell School as a possible school for J.H.?

23        A     We actually had a list of 20 schools in the area,

24        the Purnell School was on that list, but J. had

25        rejected it initially because she didn’t want to go to
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 323 of 590 PageID:
                                   1202
                              F.H. - Direct                             89

 1        an all girls school so it was not one of the ones that

 2        we considered or looked at.

 3              Q       Was the Purnell School ever mentioned at one

 4        of the IEP meetings?

 5        A     No -- well, at the -- I’m sorry, at the May 16th

 6        meeting it was mentioned.

 7              Q       Can you tell the Court what was said about

 8        it?

 9        A     Okay.    So we were having the IEP meeting and you

10        brought up some of the schools we had looked at, Flex,

11        Fusion, and you mentioned another -- you know, Purnell

12        as a possible school.

13              And then after the meeting was over David Leigh

14        came up to us and said, “Did you -- did you look at the

15        Purnell School?”     And we said, “No, we hadn’t looked at

16        it,” and he said, “Why don’t you take a look at it, it

17        would probably be worth looking at?”        And then you

18        asked him, “Is that something the District would

19        consider for J.?”     And he said, “Possibly, it’s got the

20        peer group that you’re looking -- that she needs,” and

21        that kind of thing.     So it was at that point -- only at

22        that point that we actually went to look at it.

23              Q       And had you previously requested an out of

24        District placement to a different school to the Child

25        Study Team?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 324 of 590 PageID:
                                   1203
                              F.H. - Direct                             90

 1        A     J. initially -- J.H. initially was -- thought that

 2        Fusion might be a good fit for her and we had visited

 3        there and they had said that other school districts

 4        send children there so we thought that would be

 5        something that we could explore.

 6              Q     And at the May 16, 2017 IEP meeting is it

 7        fair to say that you expressed concerns about the

 8        Behavioral Support Program at the Mendham High School

 9        for J.H.?

10        A     Yes, yes.

11              Q     And what did -- do you recall what you

12        expressed were some of your concerns?

13        A     Well, again it was walking into a big school, you

14        know, the very fact that she had to walk into the door

15        and that she had to walk through a crowded hallway to

16        get to the BSP Program room and then once there, you

17        know, you couldn’t -- you really couldn’t leave because

18        she would be in this -- you know, in this environment

19        that was -- you know, that caused the anxiety.

20              So it would be, you know, sort of in this

21        self-contained room that she would be -- that she would

22        be in the whole time.      Other issues were that, you

23        know, they couldn’t offer, you know, Gym or something

24        like that where she could get out because, you know,

25        she couldn’t go into the mainstream classes,
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 325 of 590 PageID:
                                   1204
                              F.H. - Direct                             91

 1              And we didn’t -- and of course she couldn’t go to

 2        the mainstream classes for any advanced work that she

 3        needed to do.    I think we brought up issues with, you

 4        know, Lab classes like Chemistry and Physics where you

 5        would need to be in a Lab, how would that be done and

 6        it didn’t seem like that had a solution for that.

 7              Music, you know, they really didn’t have a

 8        solution for that.     I think David Leigh mentioned they

 9        could bring in a piano but she played the clarinet so,

10        you know, and she -- you know, that you typically play

11        in an band or something and how would that be done.

12              So we had a lot of issues with it and also with

13        the peer group that would be there, it seemed like it

14        was a mixed bag of students from being rebellious

15        students to students having, you know, other issues and

16        that, you know, all of them might not be college bound

17        and we wanted J. in a peer group that, you know, that

18        was academically challenged and where her peers were

19        looking to go to college.

20              Q     Do you recall at the May 16, 2017 IEP meeting

21        if there was any discussion about her taking Gym online

22        such as volleyball?

23        A     Yes, I believe that that was the explanation as to

24        how Gym would be done, she would go online at the -- in

25        the BSP room and do a program there for Gym.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 326 of 590 PageID:
                                   1205
                              F.H. - Direct                             92

 1              Q     So was it your understanding that the BSP,

 2        the Behavioral Support Program, did or did not have

 3        higher level academic classes?

 4        A     It was our understanding that -- well, we were

 5        kind of confused, from the visit to the BSP, you know,

 6        we were told that to take higher level academic classes

 7        you would have to take them in the mainstream and then

 8        Dr. Leigh told us in the -- in the May 16th meeting that

 9        they would bring in a private tutor for the advanced

10        classes.

11              Q     Were you aware of any differences between the

12        Behavioral Support Program at the Mendham High School

13        and the Behavioral Support Program at West -- Central

14        High School?

15        A     Yes, we were sort of told by Joe Cusack that the

16        one in Mendham might be better for J.H. because the one

17        in West Morris that the kids there might have had more

18        behavioral issues, rebellious issues and, you know,

19        lack of attending school issues and that kind of thing,

20        that was it.

21              Q     Were you ever informed that the Behavioral

22        Support Program in Mendham High School was for

23        psychiatric reasons or was it described to you has a

24        behavior class?

25        A     Yes, we were never told that it was for
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 327 of 590 PageID:
                                   1206
                              F.H. - Direct                             93

 1        therapeutic or anything like that.        It was -- it was,

 2        you know, an academic level class and, you know, it was

 3        just to get the kids to get in the door and attend high

 4        school more or less.

 5              Q     To your knowledge were any of the concerns

 6        that you raised at the May 16, 2017 IEP meeting

 7        incorporated into another IEP?

 8        A     No.

 9              Q     After the May 16, 2017 IEP meeting did you

10        have any discussions with the District about changes to

11        the IEP or the placement?

12        A     After the May meeting with the District, no, no.

13              Q     Was there any explanation provided to you by

14        Kendra Dickerson as to why there were no further

15        discussions between you and the Child Study Team?

16        A     When are you asking this because she testified

17        that after that meeting there was --

18                    MS. HOWLETT: Your Honor -- (out of microphone

19        range)

20                    THE WITNESS: Oh, I’m sorry.

21                    THE COURT: Yeah.

22        BY MS. WARSHAW:

23              Q     Were you aware --

24        A     I don’t know what the question --

25              Q     Okay.   Let’s rephrase it.     Were you ever
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 328 of 590 PageID:
                                   1207
                              F.H. - Direct                             94

 1        provided with an explanation as to why there were no

 2        further discussions between you and the Child Study

 3        Team after the May 16, 2017 IEP meeting?

 4        A       No.

 5                Q     Were you aware of any contacts between

 6        Counsel regarding issues with the IEP and placement and

 7        classification?

 8        A       Yes, that the -- that the Counselors were talking

 9        about it.     Is that what you mean?    Yes.

10                Q     Were you aware of that?

11        A       Yes, yes.

12                Q     I’m going to show you what’s been marked

13        P-27, have you seen this email before?

14        A       Yes, we received a copy of it, we were CC’d on it.

15                Q     What’s the date of this email?

16        A       “May 22, 2017.”

17                Q     And who is this email between?

18        A       This is an email between you and Jodi -- and Jodi

19        Howlett.

20                Q     Okay.   Is there any mention in this email

21        about any changes that needed to be made?

22        A       Yes, this is about you requesting changes to be

23        made.

24                Q     Okay.   And what were the changes to be made

25        for?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 329 of 590 PageID:
                                   1208
                              F.H. - Direct                             95

 1        A     “Several changes that need to be made including”

 2        -- (reading out of microphone range)

 3                     MS. HOWLETT: Your Honor, the witness didn’t

 4        draft this email.

 5                     THE COURT: Yeah, that’s what I’m thinking.

 6                     MS. HOWLETT: He said he’s never seen it

 7        before and now we’re --

 8                     MS. WARSHAW: He did -- (out of microphone

 9        range)

10                     THE COURT: No, he said he saw it.

11                     MS. HOWLETT: I’m sorry, he did see it?

12                     THE COURT: He did say he saw it.

13        BY MS. WARSHAW:

14              Q      Were you aware that there were requests made

15        by Counsel to the Attorney for the District that -- to

16        correct the errors in the Psychological Report as well

17        as changes to the IEP?

18        A     Yes.

19              Q      Were you aware that Counsel was discussing in

20        this email the classification issue?

21        A     Yes.

22              Q      And is there a mention that you were

23        disagreeing with the Behavioral Support Program?

24        A     Yes.

25              Q      And is there a mention that you were going to
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 330 of 590 PageID:
                                   1209
                              F.H. - Direct                             96

 1        locate other -- other appropriate out of District

 2        schools?

 3        A     Yes, that is mentioned here.

 4              Q      And is there a request to toll the time, a

 5        15 day time frame, to have the IEP come into effect?

 6        A     Yes.

 7              Q      Okay.   I’m going to refer you to the second

 8        page of P-27.    Were you also aware that there was

 9        another email between Counsel?

10        A     Yes.

11              Q      And you were copied on this.

12        A     I was, yeah.

13              Q      What is the date of this email?

14        A     This is, “May 26, 2017.”

15              Q      Okay.   Can you read this email?

16                     THE COURT: It speaks for itself, I don’t --

17                     MS. WARSHAW: It speaks for itself?

18                     THE COURT: Yes, if it’s going to come into

19        evidence I don’t need -- I don’t need Mr. H. to read it

20        to me.

21                     MS. WARSHAW: Okay.

22        BY MS. WARSHAW:

23              Q      Turning to the next page, were you aware that

24        there was another email from Counsel to the District in

25        August of 2017?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 331 of 590 PageID:
                                   1210
                              F.H. - Direct                             97

 1        A       Yes, “August 18, 2017.”

 2                Q      And attached to this email was there another

 3        letter from the ICCPC?

 4        A       Yes.

 5                Q      And what is the date of that letter?

 6        A       This is, “8/17/2017.”

 7                Q      Turning two more pages, were you aware of

 8        another email that was sent to Counsel in August of

 9        2017?

10        A       Yes, this is dated, “August 24, 2017.”

11                Q      Turning a few more pages there is a letter,

12        were you aware that there was a letter sent, “August

13        26, 2017?”

14        A       August 26th, yes.

15                       MS. WARSHAW: Your Honor, I’m going to allow

16        these to speak for themselves as to the correspondence.

17                       THE COURT: If they’re going to come in, yes,

18        I don’t need them read to me.

19        BY MS. WARSHAW:

20                Q      Turning two more pages, were you also aware

21        of another email dated, “August 29, 2017,” to Counsel?

22        A       Yes.

23                Q      Turning another page, were you aware that

24        there was another letter to Counsel dated, “September

25        16, 2017?”
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 332 of 590 PageID:
                                   1211
                              F.H. - Direct                             98

 1        A     Yes.

 2              Q      And were you aware that during the time of

 3        August through mid September there was no communication

 4        or response to any of these correspondence from Counsel

 5        for the District?

 6        A     That is my understanding.

 7              Q      And in August and September of 2017 were you

 8        still attempting to find an appropriate placement for

 9        your daughter for that school year?

10        A     Yes.

11                     MS. WARSHAW: Your Honor, I would like to move

12        P-27 into evidence when -- well, I’m just preserving my

13        right.

14        BY MS. WARSHAW:

15              Q      I’m going to refer you to P-28.      Can you tell

16        the Court what this is?

17        A     This is a letter from J.H.’s Therapist at ICCPC,

18        Melissa Dolgos, and it is a letter that was written in

19        August of 2017 explaining that she is working with J.

20        and recommending a placement that would be appropriate

21        for J. based on her current state of progress.

22              Q      I’m going to have you read from the third

23        line down, can you read the few sentences please where

24        it says, “She has struggled?”

25        A     “She has struggled in large -- with engaging in
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 333 of 590 PageID:
                                   1212
                              F.H. - Direct                             99

 1        large group settings due to feeling overwhelmed and

 2        having thoughts that others were going to judge her for

 3        what she says.

 4              “I was able to encourage J. to try and attend

 5        school again for approximately two days last year and

 6        she continued to report anxiety due to the large

 7        population of students and the size of her classes.

 8        She was unable to complete her academic assignments due

 9        to the anxiety causing her confusion and delaying her

10        ability to function in school.

11              “While in smaller group settings I have noticed

12        that J. was able to progress in managing her anxiety.

13        She became more open and engaged and identified that

14        her anxiety lessened throughout time.        I have worked

15        with J. for almost one full year and throughout that

16        time have seen her progress when she is in smaller

17        settings where she can get more attention and feel less

18        anxious.

19              “J. is a very mature and bright person, she excels

20        better when people around her are mature and college

21        bound rather than peers who have behavioral issues.

22        Throughout my time with her J. has never demonstrated

23        any negative behaviors or came to the program due to

24        behavioral issues.     She also does not respond well with

25        others around her have behavioral issues as it
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 334 of 590 PageID:
                                   1213
                              F.H. - Direct                            100

 1        distracts her and causes her to become anxious again.

 2              “She will be continuing treatment here at ICCPC

 3        throughout the school year and will not need to be --

 4        and will not be in need of therapy while in school.

 5        She will need a structured but non-strict educational

 6        environment as she functions better with more flexible

 7        schedules.    It is highly recommended that she be placed

 8        in a school that can meet these needs in order for J.

 9        to function academically and succeed.”

10              Q      And the date of this letter is that -- was

11        this sent to -- I’m sorry, strike that.        Was this

12        letter sent to the School District in August of 2017?

13        A     Yes, I believe it was.

14                     MS. WARSHAW: I would like to move this into

15        evidence as well.

16                     THE COURT: Again, I’m not accepting anything

17        until you guys work it out.

18                     MS. WARSHAW: I know, I’m just preserving it.

19                     THE COURT: Whatever you don’t work out we’ll

20        discuss before we start taking testimony at the next

21        session.

22        BY MS. WARSHAW:

23              Q      I’m going to show you what’s been marked

24        P-29, have you seen these emails before, the first two

25        pages?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 335 of 590 PageID:
                                   1214
                              F.H. - Direct                            101

 1        A     Yes, yes.

 2              Q      And the date of this email on the first page?

 3        A     The first page is, “Friday, August 25, 2017.”

 4              Q      And can you give a quick synopsis as to what

 5        this email says?

 6        A     This has to do with J.’s testing results with Dr.

 7        Shuberth.    We’re asking -- my wife is asking that

 8        Kendra Dickerson give her a call so that we can discuss

 9        the results because school is almost here and we need

10        to decide what we’re going to do about J.’s school for

11        the year.

12              Q      Okay.   I’m going to refer you to the next

13        page, have you seen this email before?

14        A     Yes.

15              Q      And, again, can you give us a quick synopsis

16        as to what this says?

17        A     Yeah, this is from, “Friday, September 8th,” it’s

18        to Joe Cusack, our Guidance Counselor, and she’s

19        talking about a phone conversation that was had on,

20        “August 25th,” wherein we were informed that J. would be

21        coming back to West Morris as a general education

22        student with a 504 and this would be the old 504 that

23        she had way back in December.

24              And it says that we were confused because she was

25        already determined to be eligible for Special Services
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 336 of 590 PageID:
                                   1215
                              F.H. - Direct                            102

 1        with a previously proposed IEP and we’re trying to get

 2        information and if we can get a plan proposed in

 3        writing for J.

 4              Q     Were you aware that the School District paid

 5        for any independent evaluations?

 6        A     Yes, the school paid for two independent

 7        evaluations.

 8              Q     And what were they?

 9        A     One was a Psychological Evaluation and one was an

10        Academic Evaluation.

11              Q     Okay.   Do you recall who did those

12        evaluations?

13        A     Yes, it was Dr. Shuberth and Dr. Platt.

14              Q     I’m going to refer you to P-32 and we’re

15        going to start with the second page.        Do you recognize

16        this report?

17        A     Yes, this is Dr. Shuberth’s Psychological Report.

18              Q     And are you aware of the date of this report?

19        A     The date is --

20              Q     On page 15.

21        A     Page 15?

22              Q     Yeah, of the report.

23        A     “8/21/17.”

24              Q     So in your own words do you recall what Dr.

25        Shuberth found with regard to your daughter?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 337 of 590 PageID:
                                   1216
                              F.H. - Direct                            103

 1                       THE COURT: Are you going to call Dr.

 2        Shuberth?

 3                       MS. WARSHAW: She’s on the list, yeah.

 4                       THE COURT: I didn’t ask you if she’s on the

 5        list.       Are you going to call her?

 6                       MS. WARSHAW: Yes.    Yeah, we have --

 7                       THE COURT: Then let her explain her report.

 8                       MS. WARSHAW: Well, I would like to know his,

 9        you know, his understanding of it.

10                       THE COURT: Well, you have him looking --

11        leafing through the report to read me what the Doctor

12        says.

13                       MS. WARSHAW: Okay.

14                       THE COURT: If he under -- if he understands

15        what it says he doesn’t need to read through the report

16        he can just tell me what he understood the report to

17        say.

18                       MS. WARSHAW: Okay.

19        BY MS. WARSHAW:

20                Q      Were you aware that --

21                       THE COURT: And ask a direct question.

22                       MS. WARSHAW: I’m sorry?

23                       THE COURT: Ask a direct question.

24                       MS. WARSHAW: Okay.

25        BY MS. WARSHAW:
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 338 of 590 PageID:
                                   1217
                              F.H. - Direct                            104

 1              Q      To your knowledge did Dr. Shuberth diagnose

 2        you daughter with a --

 3                     THE COURT: A direct question would be, do you

 4        under -- do you know what the diagnosis was of your

 5        daughter?

 6                     THE WITNESS: The exact diagnosis I cannot

 7        recall honestly.

 8                     THE COURT: Okay.

 9        BY MS. WARSHAW:

10              Q      At any time were you made aware that your

11        daughter was diagnosed with a Specific Learning

12        Disability?

13        A     Yes, yes.

14              Q      Do you recall who diagnosed that?

15        A     I don’t remember which -- which report came up

16        with that.    I know that that was, you know, the outcome

17        of one of these two reports that she had a learning

18        disability but I don’t remember which Doctor came up

19        with that.

20              Q      That’s fine.   Was this report provided to the

21        District?

22        A     Yes, the District ordered the report so they got

23        it before we did.

24                     MS. WARSHAW: Again, I’m going to preserve my

25        right to --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 339 of 590 PageID:
                                   1218
                              F.H. - Direct                            105

 1                       THE COURT: Hm-hm.

 2                       MS. WARSHAW: -- to put this into evidence.

 3        BY MS. WARSHAW:

 4                Q      To your knowledge did the School District

 5        contact you in any way after receiving Melissa Dolgos’

 6        Report of August 17, 2017 to change or modify the IEP?

 7        A       No.

 8                Q      To your knowledge did the School District

 9        contact you in any way to change or modify the IEP once

10        they received Dr. Shuberth’s Report?

11        A       No.

12                Q      I’m going to refer you to P-33.    Do you

13        recognize this report?

14        A       Yes, this is Dr. Platt’s Report.

15                Q      And to your knowledge the School -- did the

16        School District have a copy of this report as well?

17        A       Yes.

18                Q      And to your knowledge did Dr. Platt mention

19        that J.H. had a Specific Learning Disability?

20        A       Yes.

21                Q      To your knowledge after receiving this report

22        from Dr. Platt did the School District at any time

23        contact you or offer to change or amend the IEP for

24        J.H.?

25        A       No.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 340 of 590 PageID:
                                   1219
                              F.H. - Direct                            106

 1              Q      Prior to the first day of public school did

 2        you have an IEP in place for J.H.?

 3        A     No.

 4              Q      Prior to the first day of school or on the

 5        first day of school as well at the public school did

 6        you have an updated 504 Plan for J.H.?

 7        A     Updated, no.

 8              Q      And is it fair to say that Melissa Dolgos’

 9        August 17, 2017 Report and Dr. Shuberth’s August 21,

10        2017 Report were received by the District prior to the

11        start of the public school -- school year?

12        A     Yes.

13              Q      Once the School District received Dr.

14        Shuberth’s and Dr. Platt’s independent reports did the

15        School District ever call another IEP meeting prior to

16        or after the start of school for J.H.?

17        A     No.    We never heard from the school pretty much

18        all summer and into the -- into September.

19                     MS. WARSHAW: Again, I’m going to request to

20        move this into evidence.

21                     THE COURT: Okay.

22        BY MS. WARSHAW:

23              Q      I’m going to have you go back to P-29 to the

24        third page.    Is this the outdated 504 Plan that the

25        District --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 341 of 590 PageID:
                                   1220
                              F.H. - Direct                            107

 1                    MS. HOWLETT: Your Honor -- (out of microphone

 2        range)

 3                    THE COURT: Hm-hm.

 4                    MS. WARSHAW: Okay.

 5        BY MS. WARSHAW:

 6              Q     What’s the date of this -- of this 504 Plan?

 7        A     It’s 29?

 8                    THE COURT: Are you on P-29 because P-29 is

 9        not the 504 Plan?

10                    THE WITNESS: Yeah, I think it’s --

11                    MS. WARSHAW: P-29, it’s the third page, it’s

12        not the -- it’s the 504 Plan.

13                    THE COURT: Oh, it’s the attachment to the

14        email.

15                    MS. WARSHAW: Yes, the attachment to the

16        email.

17                    THE WITNESS: Oh, oh?

18                    MS. WARSHAW: It should be the third page.

19                    THE COURT: Well, he stated -- he already said

20        it was never revised.

21                    MS. WARSHAW: Okay.

22                    THE WITNESS: Oh, okay, this one.       Yes, this

23        is the one she got initially in December.

24        BY MS. WARSHAW:

25              Q     Was there any meeting that you attended or
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 342 of 590 PageID:
                                   1221
                              F.H. - Direct                            108

 1        received notice of prior to this 504 Plan being

 2        implemented for the 2017/18 school year?

 3        A       No.

 4                Q      At the May 16, 2017 IEP meeting did you or

 5        wife specifically inform the Child Study Team and Dr.

 6        David Leigh that you were going to unilaterally place

 7        your daughter in an out of District placement if you

 8        could not work out an IEP?

 9        A       Yes.

10                Q      When was the first time that you went to

11        visit the Purnell School?       Do you recall?

12        A       It was after the May 16th meeting, I don’t recall

13        how long after that.       My wife and daughter went shortly

14        after that and then I went on another occasion with

15        them.

16                Q      I’m going to show you what’s been marked

17        P-35, have you ever seen this letter?

18        A       35, yes.

19                Q      And can you describe for the Court briefly

20        what this letter is?

21        A       This is a letter from my wife and I to the

22        Principal at West Morris Central basically informing

23        him that J. would not be returning to the high school

24        and that she was enrolled at the Purnell School.

25                Q      Okay.   Do you believe that you and your wife
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 343 of 590 PageID:
                                   1222
                              F.H. - Direct                            109

 1        did everything to -- you could to reach an amicable

 2        resolution with the District prior to placing your

 3        daughter at the Purnell School?

 4        A     Yes.

 5              Q       And is your daughter attending the Purnell

 6        School?

 7        A     She is.

 8              Q       Have you noticed any change in her since she

 9        started attending the Purnell School?

10        A     Yes, night and day, she’s made tremendous progress

11        since she was there.

12              Q       And can you describe for the Court a little

13        bit about that progress?

14        A     Sure.    She has -- she’s able to make friends now,

15        she has many -- a couple of close friends, her anxiety

16        levels are low.     She was able to participate and had a

17        lead in the school musical The Adams Family, she played

18        Gomez.

19              So she is really coming out and academically she

20        is, you know, getting “A’s” and “B’s” and doing really

21        well and just a wonderful experience and that school

22        helps so many girls that I really think the District

23        should consider placing people there.

24              Q       Were you at any time aware that your daughter

25        was diagnosed with an issue with acute sounds bothering
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 344 of 590 PageID:
                                   1223
                              F.H. - Direct                            110

 1        her?

 2        A      Yes, she would complain about the noisiness of the

 3        halls and she would complain about if we had the TV on

 4        -- even though we’re old, we’re not that old where we

 5        have it blasting but she would complained about that,

 6        so she had a sensitivity to noise.

 7               Q      Now did there come a time that J.H. saw an

 8        Audiologist?

 9        A      Yes.

10               Q      Okay.   I’m going to refer you to P-34, have

11        you ever seen this document before?

12        A      34, yes.

13               Q      And can you just briefly describe what this

14        is?

15        A      The is the result of J. visiting an Audiologist to

16        -- Dr. Hanna, to see what her hearing situation was and

17        basically he came up that she did have a sensitivity to

18        sound -- to noise.

19               Q      And did you see Dr. Hanna as a result of

20        someone else referring -- indicating that she had a

21        problem with noise?

22        A      Yes, one of the -- Dr. Shuberth or Dr. Platt, I

23        can’t remember which one had said that there might be

24        an auditory issue that was increasing her anxiety and

25        inability to be in a large school setting.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 345 of 590 PageID:
                                   1224
                              F.H. - Direct                            111

 1                     THE COURT: This report is dated, “February

 2        28, 2018?”

 3                     MS. WARSHAW: Okay.    “March” --

 4                     THE COURT: Since the cover letter has no date

 5        on it.

 6                     MS. WARSHAW: The first -- it’s, “March 26,

 7        2018.”

 8                     THE COURT: March 26th.   I get it.    Okay.

 9                     MS. WARSHAW: At the top of the page.

10                     THE COURT: The top of the page?

11                     MS. WARSHAW: Yes, the top.     P-35 -- or P-34

12        we’re on, it says, “Hunterdon Audio” -- (out of

13        microphone range)

14                     THE COURT: Yeah, but I don’t see a date at

15        the top of the page.

16                     UNIDENTIFIED FEMALE: They put it in the wrong

17        spot, it’s on the top right.

18                     THE COURT: But the date on the top of the

19        page is the --

20                     THE WITNESS: The “Date of Birth”

21                     THE COURT: It’s the “Date of Birth” of the --

22        (out of microphone range)

23                     UNIDENTIFIED FEMALE: It’s to the left -- (out

24        of microphone range)

25                     MS. WARSHAW: Oh, okay.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 346 of 590 PageID:
                                   1225
                              F.H. - Direct                            112

 1                    THE WITNESS: Oh, I’m sorry, to the left above

 2        the name, J.H.

 3                    MS. WARSHAW: It’s to the left.

 4                    THE WITNESS: It says, “3/26/18,” where it has

 5        our address.

 6                    THE COURT: Oh, I see it.      Okay.   Thank you.

 7        I need stronger glasses.

 8                    THE WITNESS: Me too.

 9                    THE COURT: But the date I read was from page

10        2.

11                    MS. WARSHAW: Correct.     That was --

12                    THE COURT: Okay.    That was the “Date of

13        Exam”.

14                    MS. WARSHAW: -- “February 28, 2018.”

15                    THE COURT: Okay.    Very good.    Thank you.

16        BY MS. WARSHAW:

17              Q     I’m going to refer you to P-30, have you ever

18        seen this document before?

19        A     Yes, yes.

20              Q     Okay.   And can you briefly describe for the

21        Court what this says and who it’s from?

22        A     This is from the ICCPC, it’s from her Psychiatric

23        Nurse Practitioner who monitors J.’s or J.H.’s medicine

24        and it states that, “The medication that she’s on has

25        had a positive outcome and that she’s doing very well
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 347 of 590 PageID:
                                   1226
                              F.H. - Direct                            113

 1        in school.”

 2                     MS. WARSHAW: I would like to move this into

 3        evidence as well.

 4        BY MS. WARSHAW:

 5              Q      I’m going to show you what’s been marked

 6        P-38 and going to the last page, have you ever seen

 7        this before, “Authorization to Release Records?”

 8        A     Oh, yes.

 9              Q      And what was the date of this that it was

10        signed?

11        A     “November 3, 2017.”

12              Q      And to your knowledge did the School District

13        ever produce these documents that was requested?

14        A     No.

15              Q      You indicated that your daughter goes to the

16        Purnell School now and are you paying the tuition bills

17        for that?

18        A     Yes.

19              Q      I’m going to refer you to P-37, have you ever

20        seen this -- these documents before?

21        A     37?    Oh, yes, these are the tuition bills.

22              Q      Can you review these pages and let the Court

23        know if these are true and accurate copies of the

24        statements from the Purnell School?

25        A     Yes.    Yes, they are, as well as copies of our
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 348 of 590 PageID:
                                   1227
                              F.H. - Direct                            114

 1        checks for some of the expenses.

 2                       MS. WARSHAW: I would like to move as

 3        evidence.

 4        BY MS. WARSHAW:

 5                Q      Can you tell the Court whether or not the

 6        Purnell School has any supports for J.H.?

 7        A       Yes, she has a Counselor available, I believe the

 8        Counselor only has three students -- or six students

 9        that she is counseling so they break it up that way.

10        In addition I believe there’s a Psychiatrist that comes

11        to the school three times a week.

12                Q      And were you aware with the Behavioral

13        Support Program how many students would be -- strike

14        that.       Were you aware at the Behavioral Support Program

15        that the Guidance Counselor had a number of students

16        that they were responsible for counseling?

17        A       The Guidance Counselor?

18                Q      Yes.

19        A       I’m trying to understand the question.

20                       THE COURT: How many students does the

21        Guidance Counselor in the BSE (sic) Program have if you

22        know?

23                       THE WITNESS: I don’t know that.

24                       THE COURT: I didn’t think you did.

25                       THE WITNESS: I don’t know that.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 349 of 590 PageID:
                                   1228
                              F.H. - Direct                            115

 1        BY MS. WARSHAW:

 2              Q      Do you know if the Guidance Counselor is

 3        responsible for counseling at the Behavioral Support

 4        Program also counseled the students throughout the

 5        Mendham High School?

 6        A     Are we -- I never met the Guidance Counselor at

 7        the BSP.

 8              Q      Okay.   I’m going to refer you to P-40, have

 9        you ever seen this before?

10        A     Yes.

11              Q      Do you know who Megan DuVall is?

12        A     Megan DuVall is J.H.’s Counselor at Purnell.

13              Q      And what is the date of this letter on the

14        first page?

15        A     “10/12/17.”

16              Q      I’m going to request that you read the second

17        paragraph, please.

18        A     “I have been meeting with J. weekly and she

19        explains how she is enjoying coming to Purnell and is

20        starting to feel as though she is good at school.          She

21        has been opening up and is willing to work on some of

22        her social anxiety surrounding school.        She appears to

23        be really trying to find herself here and is enjoying

24        doing so.    I think Purnell has been a great fit for J.

25        thus far.”
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 350 of 590 PageID:
                                   1229
                              F.H. - Direct                            116

 1              Q      Turning to the next two pages, have you ever

 2        seen this report before?

 3        A     Oh, yes.    Ah-ha, yes.

 4              Q      Without going through all the details does --

 5        do you -- can you summarize for the Court what this

 6        says from Megan DuVall?

 7        A     She just feels that J. is doing very well and has

 8        changed dramatically since she first came and is just

 9        having -- having a great experience.

10              Q      I’m going to refer you to P-41.

11                     MS. WARSHAW: I would like to move P-40 into

12        evidence.

13                     THE COURT: Again, I’m not taking anything

14        into evidence until you guys figure it out.         If there’s

15        objections you’ll make objections when we start at the

16        next session.

17        BY MS. WARSHAW:

18              Q      I’m going to refer you to P-41.

19        A     Yes.

20              Q      Have you seen that before?

21        A     Yes, hm-hm.

22              Q      And can you briefly describe for the Court

23        what this is?

24        A     This is from the Head of Purnell School, Ann

25        Glass, and it is a list of J.’s classes and her grade
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 351 of 590 PageID:
                                   1230
                              F.H. - Direct                            117

 1        point average or grade percentage.

 2              Q      And what is the date of this?

 3        A     “October 15, 2017.”

 4              Q      So that would have been just the first

 5        marking period.      Correct?

 6        A     Yes.

 7              Q      I’m going to have you turn to P-42, have you

 8        seen this before?

 9        A     Yes.

10              Q      And can you briefly describe for the Court

11        what this is?

12        A     This is J.’s -- she called it a, “Report Card,”

13        for Purnell for the academic year 2017/2018.

14              Q      And what is your understanding of how J.H.

15        was doing in school during those marking periods?

16        A     All “A’s” from what I see.

17              Q      I’m going to have you turn to P-43.

18        A     Yes.

19              Q      Have you seen this before?

20        A     Yes, this is for the eleventh grade report card.

21              Q      Okay.   And, again, to your knowledge how is

22        J.H. doing at the Purnell School in these marking

23        periods?

24        A     Again, all “A’s”.

25              Q      I’m going to refer you to P-44, have you seen
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 352 of 590 PageID:
                                   1231
                              F.H. - Direct                            118

 1        this before?

 2        A     Yes, yes.

 3              Q      And can you briefly describe for the Court

 4        what this is?

 5        A     This is a letter from the College Board who

 6        administers the SAT to J.H. that she has been approved

 7        for the following accommodations on the College Board

 8        SAT tests and it lists the accommodations that she is

 9        entitled to based on her disabilities or whatever you

10        call them.

11              Q      And these accommodations from the College

12        Board are based on her Specific Learning Disability.

13                     MS. HOWLETT: Your Honor --

14                     THE COURT: Sustained.

15        BY MS. WARSHAW:

16              Q      Is that your understanding?

17                     MS. WARSHAW: Well, I need to know his

18        understanding of that.

19                     MS. HOWLETT: It’s -- (out of microphone

20        range)

21                     THE COURT: Well, you need -- yeah, I’m going

22        to sustain it, you know.

23                     MS. WARSHAW: Okay.

24        BY MS. WARSHAW:

25              Q      Can you -- on the first page of the College
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 353 of 590 PageID:
                                   1232
                              F.H. - Direct                            119

 1        Board letter could you read the, “Accommodations,” that

 2        she was receive -- that she was approved for?

 3        A       “A four function calculator, the use of the

 4        calculator for the Math sections that do not permit the

 5        use of a calculator.       Reading, 50 percent, time and a

 6        half.       Writing, 50 percent, time and a half.

 7        Mathematics Calculations an additional 50 percent, time

 8        and a half.”

 9                Q      Do you recall ever drafting an affidavit?

10        A       Yes.

11                Q      Do you recall when that was?

12        A       Oh, the affidavit?    I don’t recall when that was,

13        some time after the May 16th meeting.

14                Q      And do you recall what was in that affidavit?

15        A       Several things but -- but in that affidavit was a

16        detailed list of the -- all the problems that we had

17        with the Psychologist’s Report and the IEP.

18                Q      And to your knowledge did the School District

19        receive a copy of that?

20        A       Yes.

21                Q      I’m going to refer you to P-5 on the second

22        page.

23        A       P-5, the second page, yes.

24                Q      Is that the affidavit that you’re describing?

25        A       This is, yes.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 354 of 590 PageID:
                                   1233
                                Colloquy                               120

 1                     THE COURT: P-5 is -- oh, it’s the second

 2        page.

 3                     THE WITNESS: The second page, right, it’s an

 4        affidavit?

 5                     THE COURT: Why are we revisiting an affidavit

 6        filed in support of a motion for summary decision that

 7        was denied?

 8                     MS. WARSHAW: Because he was -- he put down

 9        all the information that was a concern and even then

10        there was still no discussion whatsoever about trying

11        to even get her back to school or anything like that

12        and that there was -- there was no issues.         It was just

13        another proof that he has told the District over and

14        over again that there was issues.

15                     THE COURT: He’s testified that he’s done

16        that.

17                     MS. WARSHAW: Okay.    I think we’re done.

18        Thank you.

19                     THE COURT: One second.    Do you want to take a

20        lunch break before you start cross or do you want to

21        just work right through?      It’s up --

22                     MS. HOWLETT: I’m going to be brief, I don’t

23        think that it’s going to take that long.

24                     THE COURT: Okay.

25                     MS. HOWLETT: But it’s up to -- I know Your
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 355 of 590 PageID:
                                   1234
                                Colloquy                               121

 1        Honor may want to take a break, so.

 2                    THE COURT: Nobody cares what I want.

 3                    THE WITNESS: How’s your sugar?

 4                    THE COURT: My sugar is good today.       Thank

 5        you.

 6                    MS. HOWLETT: Your opinion is the only one

 7        that really matters here, so.

 8                    THE COURT: I wish that were true -- no, I’m

 9        only kidding.

10                    MS. HOWLETT: I really -- I really will be

11        brief though.

12                    THE COURT: Brief -- go ahead.

13                    THE WITNESS: Well, excuse me, could I have a

14        drink of water?

15                    THE COURT: You can -- you know what, yeah,

16        let’s take a quick --

17                    MS. HOWLETT: Okay.     Yeah, that’s fine.

18                    THE COURT: -- a quick break.

19                    MS. HOWLETT: Sure.

20                    THE COURT: And then we’ll start cross.

21                    MS. HOWLETT: Yeah, that’s actually -- (out of

22        microphone range)

23                    THE WITNESS: Thank you.

24                    THE COURT: I’ll go check my blood sugar.

25                                (BRIEF RECESS)
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 356 of 590 PageID:
                                   1235
                              F.H. - Cross                             122

 1                    THE COURT: Ready?

 2                    MS. HOWLETT: Yes, Your Honor.

 3                    THE COURT: All right.     After a brief break

 4        we’re back on the record and we’re going to start

 5        cross.

 6        CROSS EXAMINATION BY MS. HOWLETT:

 7              Q     Hi, Mr. H.   How are you?

 8        A     Hi.

 9              Q     I’m going to try and keep it as brief as

10        possible so we can keep it moving.        So you testified

11        earlier that you said that you had a list of like 20

12        school that you were thinking about for J.H., why did

13        you compile that list of schools?

14        A     Well, it was part of, you know, putting together

15        all the information we possible could to try and figure

16        out a solution for her situation.

17              Q     So when was that that you put that together?

18        A     That was -- when did we put that together?         That

19        was I think after we realized that she couldn’t go back

20        to the high school after the December 7th week.

21              Q     So after December that’s when you guys

22        explored sending her other places.

23        A     Yeah, I believe so.

24              Q     And is that when you mentioned Fusion to the

25        District as well?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 357 of 590 PageID:
                                   1236
                              F.H. - Cross                             123

 1        A       Well, we looked at it during that time and I

 2        believe we started mentioning it, you know, at the --

 3        at the IEP on April 6th.

 4                Q    Turning to the black binder --

 5        A       Hm-hm.

 6                Q    -- in front of you, it’s going to be the tab

 7        marked 3.

 8                     MS. HOWLETT: This was previously introduced,

 9        Your Honor -- (out of microphone range) This is a

10        Referral -- a Pre-Referral Intervention Information

11        Form.

12        BY MS. HOWLETT:

13                Q    In this -- on this form under, “Other

14        information you feel is pertinent to this referral,” we

15        had previous testimony that I believe Joe Cusack had

16        prepared this form, it says, “Mr. and Mrs. H. explained

17        a private school setting, they have opted to keep J. at

18        WMC and pursue the CST evaluation.”        Is that accurate?

19        A       “Explained a private school” -- yes, yes.

20                Q    So this is dated, “January 3rd.”

21        A       “January 3rd.”

22                Q    So is it fair to say you had conversations

23        with Mr. Cusack before January 3rd about placing J. in a

24        private school, J.H.?

25        A       Yes, yes, during that time we talked to the
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 358 of 590 PageID:
                                   1237
                              F.H. - Cross                             124

 1        Guidance Counselor about, you know, what various

 2        options we had all along.

 3              Q      So that was before she was even classified.

 4        Right?

 5        A     January 3rd -- yes.

 6              Q      And it was also before you received Dr.

 7        Srinivasan’s Report suggesting an out of District

 8        placement.    Is that correct?

 9        A     Yes.

10              Q      So at the time that you discussed out of

11        District schools and private school placements with the

12        District at that time there was no clinical

13        recommendations that J.H. couldn’t return to school.

14        A     I’m sorry, repeat that again.

15              Q      When you had this discussion with the staff

16        and with Mr. Cusack and compiled this list of private

17        schools at that time did you have any clinical

18        recommendations that J. --

19        A     Oh, no.   We were just analyzing the options.

20              Q      And to the contrary ICCPC had actually

21        cleared J.H. to return to school on a part-time basis.

22        A     Yes.

23              Q      Which you later testified that it didn’t work

24        out but that was the recommendations at that time.

25        A     But for December -- yeah.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 359 of 590 PageID:
                                   1238
                              F.H. - Cross                             125

 1              Q     Okay.   Earlier when your Attorney asked you

 2        some questions about the eligibility determination

 3        meeting you had testified that you made it clear at the

 4        meeting that you wanted the classification changed.          Is

 5        that accurate?

 6        A     Correct, yes.

 7              Q     And then -- so what did you want the

 8        classification changed to?

 9        A     Well, I didn’t know what all the possible

10        classifications were but I knew that there were other

11        ones besides Emotionally Disturbed and I knew that that

12        one -- we didn’t feel that that one was appropriate for

13        J.

14              So it was sort of at that point that I realized we

15        were kind of out of our depth with all the legal terms

16        and that we had to get help.

17              Q     Understood.    So what was your opposition to

18        the term, “Emotionally Disturbed?”

19        A     Emotionally Disturbed I think to us connotated

20        that she, you know, had a mental illness, that she was

21        rebellious, that she was not -- you know, had

22        longstanding problems, which just didn’t describe her.

23                    THE COURT: I’m going to ask you a question,

24        did you have any idea what the -- what Emotionally

25        Disturbed meant in the context of Special Education at
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 360 of 590 PageID:
                                   1239
                              F.H. - Cross                             126

 1        that time?

 2                     THE WITNESS: At that time, no, I hadn’t --

 3                     THE COURT: Thank you.     That’s all I needed to

 4        know.

 5                     THE WITNESS: -- seen the list.

 6        BY MS. HOWLETT:

 7                Q    You testified that at the May IEP meeting

 8        that -- I have this language that you said but you can

 9        correct me, you said, “No points were incorporated into

10        the IEP,” I believe you were referring to the points

11        that you had brought up in the April meeting.

12        A       Yes, yes.

13                Q    And that your concerns weren’t addressed.

14        A       Right.

15                Q    The IEP, however, does state that you and

16        your wife requested the Fusion Academy, so how do you

17        think the District got that information into the IEP?

18        A       That -- was that in -- that was probably in the

19        first one, the April 6th.     Right?

20                Q    So that information must have been provided

21        -- was that information provided by you and Ms. H. to

22        the District that you were considering Fusion?

23        A       Yes, somehow they -- that must have been provided.

24        I’m not sure when we would have mentioned that, I’m not

25        sure when we -- when we actually looked at Fusion.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 361 of 590 PageID:
                                   1240
                              F.H. - Cross                             127

 1              Q     So it’s not accurate that none of your

 2        concerns were or points were put into the IEP.         Is that

 3        correct?

 4        A     Well, okay, that’s true, yeah.       We were thinking

 5        more of the corrections that we had from the April 6th

 6        meeting.

 7              Q     Understood.    You testified earlier that no

 8        one had informed you that the BSP was a therapeutic

 9        type of program.

10        A     That’s -- that’s correct.

11              Q     So at the May meeting Dr. Leigh didn’t

12        discuss any of the therapeutic supports that the BSP

13        had to offer?

14        A     Oh, in May, yes.     Not at -- not in April, we

15        didn’t know.

16              Q     Okay.

17        A     So we didn’t know that until May, yeah.

18              Q     I got it.     Are you aware that the School

19        District is not permitted by law to implement an IEP --

20        an initial IEP without parental consent?

21        A     Not allowed to without parental -- yeah.        I guess

22        so, yeah.

23              Q     So that unless you -- just bringing it back

24        to what’s going on here, that if you and Ms. H. or one

25        of you did not sign the IEP that the District couldn’t
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 362 of 590 PageID:
                                   1241
                              F.H. - Cross                             128

 1        provide J.H. with Special Education and Related

 2        Services.     Did you understand that?

 3        A     Well, they couldn’t provide us with the IEP they

 4        proposed, yes.

 5              Q       And are you aware that the “15 Day”, quote

 6        “Rule” that your Counsel brought up earlier, that that

 7        doesn’t apply in an initial IEP situation?

 8        A     No.    Again, I didn’t know all the legalese.

 9              Q       I got you.   Earlier Ms. Warshaw also asked

10        you to look over some tuition documents, I think it was

11        marked as P-37 which we haven’t moved yet, can we just

12        refer to that?

13        A     Sure.

14              Q       It’s the blue binder, Mr. H.    Thank you.

15                      THE COURT: I’m going to pause for just -- I

16        got to run and get another pad.

17                      MS. HOWLETT: Sure.

18                      THE COURT: No, I didn’t pause it,     Hold on.

19                                   (BRIEF PAUSE)

20                      THE COURT: Okay.   Go ahead.

21        BY MS. HOWLETT:

22              Q       If you could just turn to the second document

23        in P-37 --

24                      THE COURT: 37 or 47?

25                      MS. HOWLETT: 37.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 363 of 590 PageID:
                                   1242
                              F.H. - Cross                             129

 1                     THE COURT: Thank you.

 2        BY MS. HOWLETT:

 3              Q      It looks like a cancelled check, is that

 4        accurate?    Is that one of your cancelled checks or a

 5        check that was --

 6        A     That was cashed by the school, yes.

 7              Q      That was cashed and it was cashed by what

 8        school, the Purnell School?

 9        A     The Purnell School, yeah.

10              Q      And what’s the date of that check?

11        A     “August 31, 2017.”

12              Q      Okay.   And if you could just turn to P-35,

13        and you testified earlier that that’s the letter that

14        you sent to the District to advise the District that

15        you were enrolling J.H. into the Purnell School.          Is

16        that correct?

17        A     Yes.

18              Q      I’m sorry, you needed a second to get there,

19        sorry.

20        A     Yes.

21              Q      And do you see when it’s marked “Received” by

22        the District at the bottom?

23        A     “Received 9 -- September 25th.”

24              Q      And your letter otherwise doesn’t appear to

25        be dated, do you know when this was actually sent to
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 364 of 590 PageID:
                                   1243
                              F.H. - Cross                             130

 1        the District?       If you recall, it doesn’t have a date on

 2        it, so.

 3        A       I think it was whenever the requirement was that

 4        we had to inform the school that we weren’t coming

 5        back.       I don’t recall when in September that was but

 6        there was some requirement that we had to tell them or

 7        less, you know, the Truant Officers would come.

 8                Q       Right, I get you.

 9        A       Yeah.

10                Q       Do you know why there’s a discrepancy that

11        you paid the Purnell School on August 31st but the

12        District didn’t receive notice that J.H. was going to

13        the Purnell School until the end of September?

14        A       Well, we had to, you know, put a down payment on

15        Purnell just to make sure she had some place to go and,

16        you know, we were hoping to -- that we could resolve

17        something, but we had to keep our options open at that

18        point because we didn’t know what was going to happen.

19                Q       After sending this letter to the District did

20        you ever send any subsequent letter requesting --

21        specifically requesting a new IEP?

22        A       Which letter?

23                Q       Oh, I’m sorry.   After you sent -- you and Ms.

24        H. sent P-35 to the District, that’s the one you’re

25        looking at.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 365 of 590 PageID:
                                   1244
                              F.H. - Cross                             131

 1        A     Oh, yeah, yeah.    Okay.

 2              Q     After that did you ever write a second letter

 3        requesting an IEP from the District?

 4        A     After September --

 5              Q     If you recall.

 6        A     -- 25th, I don’t recall the dates.      No, I don’t

 7        recall.

 8              Q     Did you ever write a subsequent letter to

 9        the District indicating your intent to re-enroll J.H.

10        in the District?

11        A     Attempt to re-enroll, I don’t -- I don’t believe

12        so.

13              Q     Are you aware that the District is not

14        required to provide a student that’s not enrolled in

15        the School District with an IEP?

16        A     Not enrolled -- yes, correct.

17              Q     You testified earlier that J.H. was diagnosed

18        with a Learning Disability or at least that was your

19        understanding.     Is that accurate?

20        A     Yes, yes.

21              Q     Do you know is the Purnell School approved

22        for Special Education?

23        A     Special Education, no.

24              Q     Are -- the teaching staff members, are they

25        Special Education Teachers?       Do you know?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 366 of 590 PageID:
                                   1245
                              F.H. - Cross                             132

 1        A     I don’t know.

 2              Q      Is J.H. receiving services at the Purnell

 3        School related to her noise sensitivity?

 4        A     No, just the -- just the nature of the school

 5        helps her there.

 6              Q      Do you recall when you filed for due process

 7        or when through Counsel you filed a petition for due

 8        process?    Do you remember when that was?

 9        A     I believe it was some time after the May 16th

10        meeting.

11              Q      It’s actually marked as P-1, your Due Process

12        Petition.     I believe it is, at least that’s what I have

13        -- (out of microphone range)

14                     THE COURT: Nope.

15                     MS. HOWLETT: Do you see it, Your Honor, P-1?

16                     THE COURT: Well, that’s the -- I’m looking

17        for the --

18                     MS. HOWLETT: I mean, it’s a matter of record,

19        so it’s --

20                     THE COURT: Yeah.   “5/30.”

21                     MS. HOWLETT: Right.

22        BY MS. HOWLETT:

23              Q      May 30th, does that sound like that would be

24        about right?

25        A     That sounds about right, yeah.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 367 of 590 PageID:
                                    1246
                          F.H. - Cross / Redirect                      133

 1               Q     Okay.   So all the reports that Ms. Warshaw

 2        had asked you about before, they were all prepared

 3        after this matter was already in litigation.         Isn’t

 4        that correct?

 5        A      Correct.

 6                     MS. HOWLETT: I believe that’s all the

 7        questions I have, Your Honor.

 8        REDIRECT EXAMINATION BY MS. WARSHAW:

 9               Q     Okay.   Mr. H., I’m going to refer you back to

10        P -- I’m sorry, R-3.

11        A      R-3, yes. The, “Pre-Referral Intervention

12        Information.”

13               Q     Did you write or sign this document?

14        A      No.

15                     THE COURT: R-3.   Right?   I’m sorry.

16                     MS. WARSHAW: R-3.

17                     THE COURT: I was making a note for myself.

18        R-3.   Okay.

19        BY MS. WARSHAW:

20               Q     Do you recall the first time that you ever

21        saw this document?

22        A      No, actually I don’t remember this one.

23               Q     When you daughter went to see Dr. Hanna was

24        it in preparation for litigation or was it a follow-up

25        from what Dr. Shuberth had diagnosed her with?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 368 of 590 PageID:
                                    1247
                         F.H. - Redirect / Colloquy                    134

 1        A       It was a follow-up from Dr. Shuberth because she

 2        had recommended that we have Audiologist check her out.

 3                Q    Do you recall the date that the Purnell

 4        School started for the 2017/18 school year?

 5        A       The date they -- no, I don’t recall the date.

 6                     MS. WARSHAW: I have no further questions.

 7        Thank you.

 8                     THE COURT: You can step down.     Thank you.

 9                     THE WITNESS: Thank you.

10                     THE COURT: Okay.   Again, since you guys don’t

11        listen to me, are you taking lunch or are we going to

12        work through?

13                     MS. WARSHAW: We’ll work through.

14                     THE COURT: Okay.   You didn’t even ask your

15        adversary if she agreed with that.

16                     MS. HOWLETT: I would like to work through.

17                     THE COURT: Okay.   Thank you.

18                     MS. HOWLETT: Thank you.

19                     MS. WARSHAW: Okay.    I’m going to call Mrs. H.

20                     THE COURT: Have a seat.    Raise your right

21        hand.

22        M.    H., PETITIONER SWORN.

23                     THE WITNESS: I do.

24                     THE COURT: State your name.

25                     THE WITNESS: M.H. -- (The Petitioner states
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 369 of 590 PageID:
                                   1248
                              M.H. - Direct                            135

 1        her name)

 2                    THE COURT: You don’t have to spell your last

 3        name, your husband already did it.        Proceed.

 4                    MS. WARSHAW: Okay.

 5        DIRECT EXAMINATION BY MS. WARSHAW:

 6              Q     Mrs. H., we’re going to try very hard not to

 7        repeat what your husband has said so it won’t be

 8        duplicative, so we’ll do the best we can.         Okay.   Can

 9        you please describe for the Court your knowledge about

10        what if anything occurred in middle school with your

11        daughter?

12        A     Yes, in middle school in eighth grade that’s when

13        she first started having panic attacks and ended up at

14        the Nurse’s office due to her fear of two of the

15        Teachers in middle school.

16              Q     And was she having any issues academically in

17        middle school?

18        A     Well, eighth grade her grades slipped a bit but

19        generally they were good.

20              Q     Do you know why her grades slipped a bit in

21        eighth grade?

22        A     Yeah, because she was anxious about situations in

23        school.

24              Q     And can you describe for the Court what if

25        anything happened in ninth grade for your daughter?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 370 of 590 PageID:
                                   1249
                              M.H. - Direct                            136

 1        A     In ninth grade she pretty much -- she tried very

 2        hard to keep it together and she kept a lot to herself.

 3              Q     How did she do academically in ninth grade?

 4        A     I think she did pretty well in ninth grade.

 5              Q     The beginning of tenth grade --

 6        A     Hm-hm.

 7              Q     -- did -- can you describe for the Court what

 8        you believe happened?

 9        A     So she started the year off and then I think it

10        was only a couple weeks in I think I had to pick her up

11        from school and she was -- you know, confided to me

12        that she was suffering from depression and at that

13        point I immediately started researching for therapists.

14              Q     And do you know what the basis for her

15        depression was?

16        A     Well, it’s hard to say exactly but certainly the

17        school anxiety was a factor.

18              Q     Do you know why she was suffering from school

19        related anxiety and what was the basis for that?

20        A     Difficulty in relationships with other people and

21        overwhelmed by the -- just the general experience of

22        the big high school.

23              Q     Can you describe for the Court what happened

24        after she initially told you that she was depressed?

25        A     Then actually I think I sent her back to school
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 371 of 590 PageID:
                                   1250
                              M.H. - Direct                            137

 1        the next day and then I think I realized the enormity

 2        of it and then took her to -- through a recommendation

 3        of a friend I took her to ICCPC in Parsippany and then

 4        she was let in I believe the Monday.        I think I took

 5        her on a Friday and they talked to her and then she

 6        started on Monday.

 7              Q      Okay.   And that was a part-time day program.

 8        Is that what it is?

 9        A     Yeah, I believe it was 9 to 2 or 2:30, hm-hm, and

10        then the rest was tutoring.

11              Q      Did there come a time where you notified the

12        school that she was having issues?

13        A     Yeah, pretty much almost from the beginning and

14        first I reached out to all her Teachers by email and

15        Mr. Cusack because at that point I didn’t really know

16        -- I didn’t really know what was going on and I just

17        said she was having some difficulties right now.

18              Q      And at some point was your daughter placed on

19        home instruction?

20        A     Yes.

21              Q      Can you describe for us what events

22        transpired that that came about?

23        A     She completed her program at ICCPC in the middle

24        of December -- well, I’m sorry, prior to that the

25        intent was to complete her program and then to return
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 372 of 590 PageID:
                                   1251
                              M.H. - Direct                            138

 1        to West Morris.     She tried to return to West Morris for

 2        a couple days and found it overwhelming, so then at

 3        that point after the Christmas break she started home

 4        instruction from I think it was like January 4th to the

 5        end of June and completed her sophomore year.

 6                    THE COURT: She stayed on home instruction

 7        through the end of the sophomore year.

 8                    THE WITNESS: Yes.

 9                    THE COURT: Thank you.

10        BY MS. WARSHAW:

11              Q     When did J.H. start seeing Melissa Dolgos?

12        A     That was from the beginning when she was in

13        Parsippany so that would be October 2016 -- yeah, 2016.

14              Q     And to your knowledge did -- at any time did

15        Melissa Dolgos indicate that J.H. had behavior issues?

16        A     No.

17              Q     At any time did J.H. receive a 504 Plan?

18        A     She did on the first day of December I think -- I

19        guess it was December 6th or 7th, I don’t remember.        We

20        sat down in Joe Cusack’s office and he showed us that

21        504 Plan which I believe we signed.

22              Q     Once your daughter was placed on home

23        instruction had did she do academically?

24        A     She did fine, she did very well.

25              Q     And when she was on home instruction how was
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 373 of 590 PageID:
                                   1252
                              M.H. - Direct                            139

 1        her anxiety levels?

 2        A     It was much lower.

 3              Q      And did there come -- there came a time that

 4        J.H. was evaluated by the Child Study Team, did you

 5        request that or did the School District request it?

 6        A     We requested that.

 7              Q      Just going back I’m going to show you what’s

 8        been marked P-19, did you sign this letter?

 9        A     Yes.

10              Q      And that was sent to Mr. Cusack.      Is that

11        correct?

12        A     Yes.

13              Q      I’m going to refer you to P-25, is that your

14        signature on the first page?

15        A     Yes.

16              Q      And I’m going to refer you to the last page,

17        is that your signature on the last page?

18        A     Yes.

19              Q      And when you signed this agreement or this

20        page --

21        A     Hm-hm.

22              Q      -- what did you think that you were signing?

23        A     We thought we were moving ahead with trying to

24        find a solution for J. because once we signed this I

25        believe it was maybe a day or two afterwards we went to
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 374 of 590 PageID:
                                   1253
                              M.H. - Direct                            140

 1        see the BSP Program.     We thought we were moving ahead

 2        to try and find a solution for her and we thought that

 3        was just fast tracking the -- the 15 day notice.

 4              Q      Does it say anywhere that your daughter would

 5        be classified as Emotionally Disturbed?

 6        A     No.

 7              Q      Were you ever told by anybody what

 8        Emotionally Disturbed meant?

 9        A     No.

10              Q      Did you ever object to your daughter being

11        classified as Emotionally Disturbed?

12        A     Yes.

13              Q      And do you recall when that was?

14        A     Yes, that was the April 6th meeting.       We came in

15        with our highlighted copy of the report and went

16        through all the things that were inaccurate.

17              Q      And do you -- you mentioned a, “Report,”

18        which report did you bring in that was highlighted?

19        A     It was Sherry Wilk’s Psychological Evaluation, I

20        don’t know the exact title of it.

21              Q      I’m going to show you what’s been marked

22        P-22, is that the report that you’re referring to?

23        A     Yes, that’s it.

24              Q      Okay.   In your words can you please tell us

25        what your issues were with regard to this report?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 375 of 590 PageID:
                                   1254
                              M.H. - Direct                            141

 1        A     Well, it just characterized her inaccurately I

 2        thought.    I mean, you know, it looked like she was

 3        belligerent, it looked -- that she refused to go to

 4        school, I interpret that as being belligerent.         It said

 5        she was hospitalized and she wasn’t, she was in a day

 6        program, you know, and it had -- it had a bunch of

 7        errors in it.

 8              I thought her personality was not char -- you

 9        know, we filled out these multiple choice forms and

10        they claim that they took the information from them and

11        put it in here but it didn’t -- it did not at all

12        accurately describe her.

13              Q     Do you believe that those inaccuracies

14        affected the outcome of that report?

15                    MS. HOWLETT: Objection, Your Honor --

16                    THE COURT: Sustained.

17                    MS. HOWLETT: -- it’s speculative.

18                    THE COURT: She’s not in Ms. Wilk’s head.

19                    THE WITNESS: I’m sorry, could you say that --

20                    THE COURT: Don’t answer the question I

21        sustained the objection.

22                    THE WITNESS: Oh.

23        BY MS. WARSHAW:

24              Q     Do you believe that that report inaccurately

25        described your daughter?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 376 of 590 PageID:
                                   1255
                              M.H. - Direct                            142

 1        A       Yes.

 2                Q      Do you request at any time that changes be

 3        made to that report?

 4        A       Yes.

 5                Q      When did you request the changes?

 6        A       April 6th.

 7                Q      Did there come another time when you also

 8        requested that these -- the changes be made?

 9        A       Yeah, I believe we brought it up at the May 16th

10        meeting as well.

11                Q      And to your knowledge were any of these

12        changes ever made?

13        A       Not to my knowledge.

14                Q      Can you describe for us what happened at the

15        April 6, 2017 IEP meeting?

16        A       Yes.    So, as my husband mentioned, we were brought

17        to the meeting and J. was to sit in the hallway and we

18        thought it was going to be for a brief period of time

19        but she was stuck out there for quite a long period of

20        time.       Then she was called in with us and we, once

21        again, went over the information from the reports and

22        her IEP proposed -- the proposed IEP for her.

23                Q      And what if anything happened?

24        A       Well, it was a very uncomfortable situation

25        because we had already made the corrections and then
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 377 of 590 PageID:
                                   1256
                              M.H. - Direct                            143

 1        once J. was in there she -- Mrs. Wilk was telling her

 2        these were -- “This is what we are going to do,” and J.

 3        said, “What are my other options?”        And she said,

 4        “Well, this is it, this is what we’re proposing,” and

 5        that’s when J. was upset.

 6              Q      Did you have any other concerns that you

 7        raised at the April 6, 2017 IEP meeting?

 8        A     Related to the -- creating a new IEP, relating to

 9        the report?

10              Q      Okay.   Let me clarify.   Did you receive a

11        copy of an IEP at the April 6, 2017 IEP meeting?

12        A     Yes.

13              Q      And what programs specifically did it refer

14        to as the proposed placement for J.H.?

15        A     For the Behavioral Support Program in Mendham.

16              Q      And did you have any objections to that

17        program at that time?

18        A     No, because I hadn’t seen it then.

19              Q      Did you describe any -- did anybody describe

20        for you what that program was at that IEP meeting?

21        A     Yes, Mr. Cusack explained a little bit of it and

22        then the woman that used to work at that program was

23        walking by the office and they pulled her in to explain

24        a little bit more information about the meeting (sic).

25              Q      And do you recall what they explained to you
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 378 of 590 PageID:
                                   1257
                              M.H. - Direct                            144

 1        about what the Behavioral Support Program at Mendham

 2        was?

 3        A      Yeah, you know, she said it was -- I don’t

 4        remember her exact words but that it was in a

 5        self-contained room and that it’s a smaller group of

 6        kids and it was to encourage kids to try to get to

 7        school and she talked a little bit -- she may have

 8        talked about the point system and she talked about the

 9        flexibility to get the kids to complete their work, I

10        don’t remember a lot of details, no.

11               Q    Okay.    Did there come a time when you did go

12        see the Behavioral Support Program?

13        A      Yes, I did.

14               Q    Did you speak to anybody there?

15        A      Yes, I did.

16               Q    Did anybody go with you to see the program?

17        A      J. and I went to see the program.

18               Q    And who did you speak to when you got there?

19        A      First we were downstairs and we spoke to Tracy

20        Costa.

21               Q    And what did Ms. Costa tell you?

22        A      Well, she sort of was giving us an idea about the

23        program and she said,      “Basically we’re trying to get

24        the kids to just get in the door and get to school and

25        make it through as much of the say as possible.”          She
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 379 of 590 PageID:
                                   1258
                              M.H. - Direct                            145

 1        told us about the point system, the reward systems, the

 2        special trips.     She told us how -- about getting work

 3        from the mainstream Teachers, I don’t remember too much

 4        else.

 5                Q    Did she mention anything about the course

 6        offerings in the Behavioral Support Program?

 7        A       I don’t remember if we talked specifically about

 8        course offerings then.       I think she -- I think we knew

 9        that -- I think what she told us was that if we did

10        need to take a higher level course that we would have

11        to go into the mainstream classes -- she would have to

12        go into the mainstream classes.

13                So I knew we were talking about something like

14        Physics and she said, “No, that wasn’t offered, you

15        would have to go into the mainstream class.”

16                Q    Do you recall if there were any other courses

17        that were not offered at the Behavioral Support

18        Program?

19        A       Well, obviously they can’t do Gym or any of the

20        other electives.       I think if it was a language you had

21        to have it on the EduShare, which is that computer

22        program, so it was -- and when we went -- I’m sorry, go

23        ahead.

24                Q    No, no.    Go ahead.

25        A       No, when we -- then we -- then J. and I went up to
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 380 of 590 PageID:
                                   1259
                              M.H. - Direct                            146

 1        the room and we saw the kids in the BSP Program and

 2        they were -- several of them were on their own doing

 3        their own thing and working on their computers.

 4              Q      Can you describe where this Behavioral

 5        Support Program is located in the high school?

 6        A     Yeah, I remember it being on the second floor so

 7        you had to work through the hallways to get there, up

 8        the stairs and down the hall to the room.

 9              Q      And what did you -- was it one room or two

10        rooms?

11        A     I believe it was one room, a room smaller than

12        this room.

13              Q      And do you recall how many students were in

14        that room?

15        A     At that particular time maybe -- maybe ten, I

16        don’t remember exactly.

17              Q      Did you speak to anybody else while you were

18        at the Behavioral Support Program?

19        A     I did but I don’t remember talking about -- I

20        think she told me a little bit, like there was a

21        Teacher’s Aide in the room, maybe one or two, I don’t

22        remember.    I don’t remember going into any detail about

23        the room with her but I seem to remember having

24        conversations about the kids going in and out a lot.

25        Some kids would go in, some kids go out, back and forth
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 381 of 590 PageID:
                                   1260
                              M.H. - Direct                            147

 1        to the mainstream and back in again.

 2              Q     Do you recall if they mentioned it was a

 3        behavior class or was it more of a psychological or

 4        psychiatric class?

 5        A     I never heard anything about psychiatric or -- I

 6        just knew it was called the, “Behavioral Support

 7        Program,” that was the title that I was told it was

 8        called.

 9              Q     Did anyone ever explain to you the types of

10        issues the children had who are in the Behavioral

11        Support Program?

12        A     I believe Tracy Costa said that most of the kids

13        have trouble getting to school or staying in school,

14        getting to school and staying in school.         So the

15        emphasis -- what I took away from that meaning it was a

16        point system for staying in school.

17              Q     After seeing the Behavioral Support Program

18        at Mendham High School did you believe that it was a

19        good fit for J.H.?

20        A     No.   And I actually let, you know, J.H. decide,

21        “What do you think,” you know, “How do you think this

22        will work?”    And we both talked about it and she didn’t

23        think so and, no, I didn’t think it would work for her

24        because well, physically, first of all it’s in a big

25        building and she has to navigate to the room and out of
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 382 of 590 PageID:
                                   1261
                              M.H. - Direct                            148

 1        the room, if she wants to go to more advanced classes

 2        my understanding was that she had to go to mainstream

 3        classes.

 4              People were working individually on their

 5        computers, it wasn’t like a Teacher in a class

 6        teaching.    It was everybody doing their own work and it

 7        didn’t seem like -- it reminded me of when I used to

 8        work in the Resources -- the Resource Rooms in school,

 9        so everybody doing their own thing and it just didn’t

10        seem appropriate for her.

11              I can’t speak to what the intentions were of the

12        kids in there but it didn’t seem like a highly academic

13        college bound program.

14              Q      Did you ever express your concerns about the

15        Behavioral Support Program to the Child Study Team?

16        A     Yes.

17              Q      When was that?

18        A     Let’s see, so we went -- I don’t remember

19        specifically.    I know we went after the April meeting,

20        I don’t know the date that we went to go see it.          I

21        don’t remember if it was before the May 16th meeting or

22        at the May 16th meeting.

23              Q      And what if anything was the response to you

24        sharing your concerns about the Behavioral Support

25        Program to the Child Study Team?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 383 of 590 PageID:
                                   1262
                              M.H. - Direct                            149

 1        A     I don’t think there were any other options at that

 2        point or they didn’t give us any other alternatives.

 3              Q      The IEP that was presented to you at the May

 4        16, 2017 IEP meeting, was that the same IEP that was

 5        drafted in April of -- 6th of 2017?

 6        A     Yes, I believe so.

 7              Q      When the May 16, 2017 IEP meeting occurred

 8        you were handed an IEP -- an IEP, did you have any

 9        input into the formulation of that IEP?

10        A     No.

11              Q      Had you ever been consulted about what your

12        concerns were or anything to put in that IEP?

13        A     No.

14              Q      After you expressed concerns about the

15        Behavioral Support Program at the May 16, 2017 IEP

16        meeting, were any changes made to the IEP?

17        A     No.

18              Q      Have you ever heard of the Being Successful

19        Program?

20        A     Not until I saw it in the book that was presented,

21        the binder.

22              Q      To your knowledge the program that was

23        presented for your daughter was the Behavioral Support

24        Program --

25        A     Yes.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 384 of 590 PageID:
                                   1263
                              M.H. - Direct                            150

 1              Q     -- at the Mendham High School.

 2        A     Yes, it was in the IEP.      That’s what it said the

 3        Behavioral Support Program.

 4              Q     Is there any difference to your knowledge

 5        between the Behavioral Support Program at the Mendham

 6        High School versus the one at West Morris or West --

 7        sorry, Morris Central?

 8        A     No, the only -- what I remember from the April 6th

 9        meeting was that Joe Cusack saying that maybe it would

10        be better for her to go to the Mendham BSP Program but

11        I don’t remember any details as to why, other than it

12        not being in West Morris Central.

13              Q     Was it your understanding that the Behavioral

14        Support Program at Mendham had the same grade level or

15        multi-grade levels?

16        A     Multi-grade levels.

17              Q     When was the first time that you heard about

18        the Purnell School?

19        A     Well, as my husband mentioned there was a list

20        that we -- initially we were in sort of “What do we do”

21        kind of panic and we started looking at schools, but I

22        didn’t -- but we did not seriously consider it at all,

23        in fact I think it was crossed off the list, until May

24        -- at the May meeting when Dr. David Leigh suggested we

25        go look at it.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 385 of 590 PageID:
                                   1264
                              M.H. - Direct                            151

 1              Q      Do you recall the date that you first went to

 2        see the Purnell School?

 3        A     I actually do, I think it was May 25th.

 4              Q      After the May 16, 2017 IEP meeting did you

 5        have any correspondence with anyone from the District

 6        regarding an IEP or a 504 Plan?

 7        A     I don’t believe so, no.

 8              Q      Did you ever reach out to Kendra Dickerson

 9        regarding an updated IEP?

10        A     I believe I did in an email.

11              Q      I’m going to show you P-29, can you tell me

12        if you recognize those emails?

13        A     Hm-hm, yes.

14              Q      Did you write them?

15        A     Yes.

16              Q      And at the time that you wrote this, “August

17        25, 2017,” email to Kendra Dickerson --

18        A     Yes.

19              Q      -- had you seen Dr. Shuberth’s Report?

20        A     Let’s see, I’m trying to remember exactly when I

21        saw it.   I think I was waiting from the school -- I was

22        waiting for the school to send me the report because I

23        was told that the Psychologist wanted to go over the

24        report with me but it took a while to get that.

25              Q      Did the Psychologist ever go through the
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 386 of 590 PageID:
                                   1265
                              M.H. - Direct                            152

 1        report with you?

 2        A     I don’t believe so.

 3              Q      What was your understanding as to Dr.

 4        Shuberth’s Report?

 5        A     Well, I was really glad she had the evaluation

 6        done because I would see that she had -- we suspected

 7        it but it was then confirmed that she did have a Math

 8        learning disability.

 9              Q      And you say that you, “Suspected,” that she

10        had a Math learning disability, can you elaborate on

11        that a little bit?

12        A     Well, she had some struggles with memory and

13        calculation and that she just -- that I sort of noticed

14        over the years and it sort of -- it confirmed what I

15        suspected.

16              Q      Did Dr. SHuberth make any recommendations

17        about a follow-up for J.H.?

18        A     Yes, she recommended to have -- to have her tested

19        by an Audiologist.

20              Q      I’m going to refer you to P-34, is this the

21        report that you talked about --

22        A     Yes.

23              Q      -- from the Audiologist?

24        A     Yes.

25              Q      Okay.   I’m going to also refer you back to
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 387 of 590 PageID:
                                   1266
                              M.H. - Direct                            153

 1        P-32, the first page, can you just tell me what that is

 2        as well?

 3        A     This is a letter from Dr. Shuberth confirming

 4        that, “J. meets the criteria for, “F81.2, Specific

 5        Learning Disorder with impairment in Mathematics,

 6        specifically with fluent calculation, moderate

 7        dyscalculia -- dyscalculia.”

 8              Q     Prior to the first day of school, of public

 9        school, did you have any IEP in place?

10        A     For the 2017 school year, no, none that was

11        appropriate.

12              Q     Prior to the first day of school, of public

13        school, did you have an updated 504 Plan in place?

14        A     No.

15              Q     What was the date that J.H. started at the

16        Purnell School?

17        A     I think it was September 11th or about that, if

18        that was a Monday, it was the Monday.

19              Q     As of September 11th had you heard back from

20        the District regarding any changes or modifications to

21        the proposed IEP?

22        A     No.   The only -- I had a conversation with Kendra

23        and Joe and they mentioned that she would be entering

24        the school as a general ed student with a 504 Plan,

25        that was a phone conversation in I think the end of
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 388 of 590 PageID:
                                   1267
                              M.H. - Direct                            154

 1        August.

 2              Q     Did you have any meeting for updating the 504

 3        Plan for the start of the 2017/2018 school year?

 4        A     No.

 5              Q     Did you have any input into the 504 Plan

 6        proposed for the 2017/18 school year?

 7        A     No.

 8              Q     Did there come a point in time where J.H.

 9        started improving and -- emotionally and needed a

10        different environment from home school -- home

11        instruction?

12        A     Yes, in fact when we were talking to Dr. Shuberth

13        at the initial interview -- and I believe that was the

14        beginning of August, she had an interview and she asked

15        J. if she was ready to try and go back to school and

16        she said, “Yes,” she was, she was ready to try a new

17        school.

18                    THE COURT: To try a new school, is that what

19        you said?

20                    THE WITNESS: She said she was ready to try --

21        I don’t remember if she said a new school or whether

22        she said a school, I can’t -- I don’t know for sure,

23        school.

24        BY MS. WARSHAW:

25              Q     I’m going to show you what’s been marked
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 389 of 590 PageID:
                                   1268
                              M.H. - Direct                            155

 1        P-28, have you seen this document before?

 2        A     Yes.

 3              Q      And can you briefly describe what this

 4        document is and when it’s dated?

 5        A     Its dated, “August 17, 2017,” and it’s a letter

 6        from Melissa Dolgos talking about what would be the

 7        best environment for J. and school.

 8              Q      And to your knowledge was this sent to the

 9        School District prior to Dr. Shuberth’s Report?

10        A     I believe so because I think Dr. Shuberth’s Report

11        was like the 21st of August.

12              Q      To your knowledge did Melissa Dolgos ever

13        speak to or have any interactions with Dr. Shuberth

14        regarding your daughter?

15        A     Not that I know of.

16              Q      I’m going to show you what’s been marked

17        P-33, have you seen this document before?

18        A     Yes.

19              Q      And can you just briefly tell the Court what

20        this is?

21        A     This is the evaluation by Dr. Platt that was done

22        at the end -- the very end of the summer I believe.

23              Q      To your knowledge did Dr. Platt indicate J.H.

24        Had a Specific Learning Disability?

25        A     Yes.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 390 of 590 PageID:
                                   1269
                              M.H. - Direct                            156

 1              Q     Following receipt of this Psychiatric Report,

 2        the independent evaluation by Dr. Platt, did the School

 3        District indicate that it would change or modify or

 4        alter in any way the IEP that was proposed at the May

 5        16, 2017 IEP meeting?

 6        A     No.

 7              Q     What prompted you to unilaterally place your

 8        daughter at the Purnell School?

 9        A     It was her junior year of high school and we had

10        to make an important decision, we couldn’t have her

11        languishing, you know, and maybe getting into the room

12        and maybe not getting into the room at the BSP in

13        Mendham.

14              I couldn’t -- we couldn’t gamble on that to see if

15        she would -- you know, if she would even walk in the

16        door and to waste weeks and months struggling with her

17        anxiety and trying to even get into a place and then

18        not even have a rigorous curriculum to go -- on top of

19        that, it was just not an appropriate placement for her.

20              Q     Do you believe that you did everything you

21        could to work with the District to come up with an

22        appropriate placement for your daughter?

23        A     Yes, absolutely.     And my I comment about the Platt

24        --

25                    THE COURT: No.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 391 of 590 PageID:
                                   1270
                              M.H. - Direct                            157

 1                     THE WITNESS: Okay.

 2                     THE COURT: You can only ask -- answer the

 3        questions --

 4                     THE WITNESS: Okay.

 5                     THE COURT: -- that are asked.

 6                     THE WITNESS: Okay.

 7                     THE COURT: Which I’m sure you’re going to be

 8        asked in about ten seconds.       Go ahead.

 9                     THE WITNESS: Okay.

10        BY MS. WARSHAW:

11              Q      What if anything were you impressions with

12        regard to Dr. Platt’s Report?

13        A     Well, related to Dr. Platt’s Report the -- we

14        repeatedly tried to get this appointment to have it

15        before September and it was held up at the Board

16        Office.   We called multiple times to try and get her in

17        there so we could get a proper consultation and before

18        West Morris started so we would know what to do.

19              Q      I’m going to show you what’s bee marked P-35,

20        do you recognize this document?

21        A     Yes.

22              Q      There is no date on this document for when it

23        was written.    Is that correct?

24        A     That is correct.

25              Q      Okay.   Since your daughter started at the
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 392 of 590 PageID:
                                   1271
                              M.H. - Direct                            158

 1        Purnell School have you noticed any changes in her?

 2        A     Yeah, huge changes.     As my husband commented,

 3        she’s just a different person now.        It’s a very calming

 4        experience there because it’s set up like a -- almost

 5        like a family farm and it’s -- she receives a lot of

 6        support there.

 7              At the Purnell School, even thought it’s not

 8        technically a therapeutic school, it has a tremendous

 9        amount of support and therapy, as she has a Counselor,

10        she has an Advisor, and there is a Learning

11        Psychologist there as well.

12              Q       And with regard to the noise level there has

13        she commented about that?

14        A     Yeah, it’s pretty non-existent.       Also, they have

15        -- she has a quiet place where she can rest in between

16        classes.    It’s sort of set up like a -- almost like a

17        college schedule that you can go back and rest between

18        classes, it’s very quiet there.

19              Q       And academically does she have supports in

20        her classes as well?

21        A     Yeah.    And she also -- her Math Teacher is also a

22        Special Ed Teacher.     I just wanted to let you know, she

23        has a Special Ed Math Teacher and they do what they

24        call, “Reverse learning,” where they watch a video and

25        then they do all their work in the class in very small
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 393 of 590 PageID:
                                   1272
                              M.H. - Direct                            159

 1        groups, there’s maybe six or eight girls in each class.

 2        You cannot fall under the crack -- in the crack --

 3        under the cracks in that school, it’s just not

 4        possible, there’s -- it’s a very small group of people.

 5              Q      Do they have any social supports for her?

 6        A     They have lots of social supports.       Social

 7        therapeutic or social -- in what aspect of social?

 8              Q      Do they promote friendships in any way?

 9        A     Yeah, absolutely.     She’s made two very dear

10        friends and because it’s such a small group of girls

11        it’s -- it’s a family atmosphere.

12              Q      Do they have any group meetings or anything

13        like that that would promote socialization?

14        A     All the time.    I mean, they have morning meetings

15        three times a week, you know, they eat lunch together,

16        it’s a very close knit group.

17                     MS. HOWLETT: Your Honor, are we testifying

18        based upon a factual basis or personal knowledge?          I’m

19        sorry for -- (out of microphone range)

20                     THE COURT: I have no idea, I was waiting for

21        you to object.

22                     MS. HOWLETT: Okay.    I’ve been wanting to, I’m

23        objecting.

24                     THE COURT: Okay.   Is this on personal

25        observations or discussions with J.?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 394 of 590 PageID:
                                   1273
                              M.H. - Direct                            160

 1                     THE WITNESS: I’m sorry?

 2                     THE COURT: Is your testimony based on

 3        personal observations or discussions with J.?

 4                     THE WITNESS: Personal observations.

 5                     THE COURT: Okay.   I’ll allow it.

 6        BY MS. WARSHAW:

 7              Q      Is your daughter attending the Purnell School

 8        every day or is she having any absentee issues?

 9        A     Every day.

10              Q      I showed your husband some reports from Megan

11        DuVall and Ms. Glass regarding your daughter at the

12        Purnell School, have -- were you aware of those reports

13        as well?

14        A     Yes.

15              Q      And I also showed your husband report cards

16        from the first few marking periods as well as the third

17        marking period for your daughter at the Purnell School,

18        were you aware of those as well?

19        A     Yes.

20              Q      To your knowledge has J.H. ever been a

21        behavior issue?

22        A     No.

23              Q      Would you consider her a disaffected learner?

24        A     No.

25              Q      Has -- to your knowledge has she ever had a
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 395 of 590 PageID:
                                   1274
                              M.H. - Direct                            161

 1        pattern of school failure?

 2        A     No.

 3              Q     To your knowledge has she ever been defiant

 4        of school rules?

 5        A     No.

 6              Q     Has -- to your knowledge has J.H. ever

 7        refused to attend school?

 8        A     No.   She didn’t refuse to attend school, she was

 9        unable to attend school.

10              Q     To your knowledge is the Purnell School one

11        that gets the students into college?

12        A     They have a hundred percent rate of college attend

13        -- attendance.

14              Q     Does the Behavioral Support Program have a

15        hundred percent rate of getting kids into college to

16        your knowledge?

17        A     Not to my knowledge.

18                    MS. HOWLETT: Your Honor, I object, I don’t --

19        (out of microphone range)

20                    THE COURT: Yeah, sustained.

21                    MS. WARSHAW: So it’s --

22                    THE COURT: Well, how does she know that?

23                    MS. WARSHAW: I’m just asking, maybe she asked

24        the question, maybe she read about it.

25                    THE COURT: And she said, “Not to my
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 396 of 590 PageID:
                                   1275
                                Colloquy                               162

 1        knowledge.”

 2                     MS. WARSHAW: Okay.    Then not to her

 3        knowledge.

 4                     THE COURT: Sustained, the question wasn’t

 5        asked.

 6                     MS. WARSHAW: No further questions.

 7                     THE COURT: Cross?

 8                     MS. HOWLETT: No, I have no questions, Your

 9        Honor.

10                     THE COURT: You may step down.     Thank you.

11                     THE WITNESS: Okay.

12                     THE COURT: Somebody is not efficient because

13        we need more witnesses.

14                     MS. WARSHAW: I didn’t know who her witnesses

15        were going to be, so I kind of -- (out of microphone

16        range)

17                     THE COURT: You got a witness list, that’s all

18        you get.    That’s all you get, you keep asking -- you

19        keep raising the same issue.

20                     MS. WARSHAW: I do -- (out of microphone

21        range)

22                     THE COURT: I mean, I tried cases for 35

23        years, you get a witness list, you get -- they don’t

24        tell you when they’re going to show up, they don’t tell

25        you if they’re going to call them or not going to call
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 397 of 590 PageID:
                                   1276
                                Colloquy                               163

 1        them.    You get a witness list, that’s all you get,

 2        that’s all you ever get.

 3                    MS. WARSHAW: I just needed another day --

 4        (out of microphone range) So I didn’t know, I planned

 5        for two witnesses.

 6                    THE COURT: That’s fine, I mean, that wasn’t

 7        unreasonable.    It was more of a joke on my part that we

 8        weren’t efficient because we did move quickly.

 9                    MS. WARSHAW: I wasn’t repetitive.       Right?

10                    THE COURT: No, no.

11                    MS. WARSHAW: Okay.

12                    THE COURT: Well, yeah, a little bit but

13        that’s okay.    All right.    So when is our next date?

14                    MS. WARSHAW: July -- (out of microphone

15        range)

16                    THE COURT: It’s July?

17                    MS. HOWLETT: Yeah, the end of July I think.

18                    THE COURT: All right.     That gives you guys

19        plenty of time to go through your respective books and

20        come up with one that has everything.        I understand

21        there’s going to be some -- some that’s not redundant,

22        but not a lot, and those things that are not redundant

23        that have been -- that have been marked and discussed

24        you could move them when we start.

25                    We’ll do that on the record and if there’s
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 398 of 590 PageID:
                                   1277
                                Colloquy                               164

 1        any objection to anything we’ll discuss it then and

 2        I’ll rule on it then.

 3                    MS. WARSHAW: Okay.

 4                    THE COURT: I anticipate most of it is going

 5        to come in.    All right.    Thank you.

 6                    MS. HOWLETT: Thank you.

 7                    MR. H.: Thank you, Your Honor.

 8                    MS. H.: Thank you.

 9                    MS. WARSHAW: Thank you.

10               {Whereupon, the proceedings were adjourned.}

11                                    * * * * *

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 399 of 590 PageID:
                                   1278
                                                                       165

 1        STATE OF NEW JERSEY }

 2        COUNTY OF ESSEX        }

 3

 4                    I, Deborah Plyler, assigned transcriber, do

 5        hereby affirm that the foregoing is a true and accurate

 6        transcript of the proceedings in the matter of F.H. and

 7        M.H. On Behalf Of J.H. vs. West Morris Regional High

 8        School Board of Education, bearing Docket No. EDS

 9        10706-17, heard on April 23, 2018 before the Office of

10        Administrative Law Court.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 400 of 590 PageID:
                                   1279
                                        STATE OF NEW JERSEY
                                        OFFICE OF ADMINISTRATIVE LAW
                                        OAL DOCKET NO. EDS 10706-17



          __________________________
                                    :
          F.H. and M.H. on behalf   :
          of J.H.,                  :
                                    :
                    Petitioner,     :
                                    :             TRANSCRIPT
          -vs-                      :                 OF
                                    :        RECORDED PROCEEDINGS
          WEST MORRIS REGIONAL      :
          HIGH BOARD OF EDUCATION, :
                                    :
                    Respondent.     :
          __________________________:


                                       July 25, 2018


          BEFORE:

                THE HONORABLE THOMAS BETANCOURT, A.L.J.


          APPEARANCES:

                WARSHAW LAW FIRM, LLC
                By: Julie Warshaw, Esq.
                Attorney(s) for the Petitioner

                CLEARY GIACOBBE ALFIERI JACOBS LLC
                By: Jodi S. Howlett, Esq.
                Attorney(s) for Respondent




                                       Transcriber: Lee A. Romano
                                       CRT SUPPORT CORPORATION
                                       2082 Highway 35, P.O. Box 785
                                       South Amboy, N.J. 08879
                                       Phone: (732) 721-4330
                                       Fax:   (732) 721-7650
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 401 of 590 PageID:
                                   1280
                                I N D E X                                2

          WITNESS              DIRECT     CROSS      REDIRECT    RECROSS

          MELISSA DOLGOS

            By Ms. Warshaw       5                      61
            By Ms. Howlett                   45

          ELLEN M. PLATT

            By Ms. Warshaw       64                     97
            By Ms. Howlett                   88
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 402 of 590 PageID:
                                   1281
                             E X H I B I T S                             3

          NO.         DESCRIPTION                           I.D.    EVID.

          P-46        Curriculum vitae of Dolgos                    12
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 403 of 590 PageID:
                                   1282
                                Colloquy                                 4

 1                    THE COURT:   This is the continued hearing of

 2        F.H. and M.H. on behalf of J.H. v. West Morris Regional

 3        High School Board of Education, docket number EDS

 4        10706-2017.

 5                    Today is July 25th and I am Judge Betancourt.

 6                    Appearances for Petitioner?

 7                    MS. WARSHAW:    Julie Warshaw, Warshaw Law Firm

 8        representing the Petitioners.

 9                    THE COURT:   Good morning.

10                    MS. WARSHAW:     Good morning.

11                    MS. HOWLETT:     Good morning, Your Honor.     Jodi

12        Howlett, Cleary Giacobbe Alfieri Jacobs on behalf of

13        Respondent School District.

14                    THE COURT:     Good morning.    We finished with

15        your last witness, correct?

16                    MS. WARSHAW:     Correct.

17                    THE COURT:     So your next witness please?

18                    MS. WARSHAW:     Yes.    We call Melissa Dolgos

19        please.

20                    THE COURT:     Have a seat.    How are you?

21                    THE WITNESS:     Good.    How are you?

22                    THE COURT:     Would you raise your right hand?

23        M E L I S S A      D O L G O S, PETITIONER’S WITNESS,

24        SWORN:

25                    THE COURT:     State your full name, spell your
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 404 of 590 PageID:
                                   1283
                             Dolgos - Direct                             5

 1        last name.

 2                        THE WITNESS:    Melissa Ellen Dolgos, D-O-L-G-

 3        O-S.

 4                        THE COURT:   Proceed.

 5        DIRECT EXAMINATION BY MS. WARSHAW:

 6                Q       Okay.   Hi Ms. Dolgos.   How are you?

 7        A       Good.    How are you?

 8                Q       Good.   Thank you for coming today.

 9                        So I’m going to be asking you some questions

10        and then I just ask if you keep your voice up because

11        it -- everything is being recorded today.         Okay?

12        A       Okay.

13                Q       If you have any questions just let us know.

14        Okay?

15        A       Okay.

16                Q       Can you tell us where you are employed?

17        A       Immediate Care Children’s Psychiatric Center.

18                Q       And is that also ICCPC?

19        A       Yes.

20                Q       Okay.   How long have you been employed there?

21        A       Three years.

22                Q       And could you please tell the Court what’s

23        the highest degree that you hold?

24        A       I have a Masters of Arts and I have my license --

25        my license associated counselor degree.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 405 of 590 PageID:
                                   1284
                             Dolgos - Direct                             6

 1               Q      And what is your current job title?

 2        A      Senior clinician.

 3               Q      And what are your job responsibilities?

 4        A      My job responsibilities are to conduct family and

 5        individual therapy sessions along with group family --

 6        group therapy sessions.      Also, you know, I am in charge

 7        of trying to help the interns and provide

 8        administrative or clinical advice.

 9               Q      And how long have you held the title that you

10        have right now?

11        A      I’ve held that I think for about almost two years

12        now.

13               Q      And what title did you hold before that?

14        A      Just a regular clinician.

15               Q      Are you supervised by a licensed

16        psychiatrist?

17        A      Yes.

18               Q      And who is that?

19        A      Dr. Srinivasan.

20                      THE COURT:   Spell that.

21                      THE WITNESS:   S-R-I-N-I-V-A-S-A-N.

22                      THE COURT:   Thank you.

23        BY MS. WARSHAW:

24               Q      And do you consult with Dr. Srinivasan on a

25        regular basis?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 406 of 590 PageID:
                                   1285
                             Dolgos - Direct                             7

 1        A     Yes, every day.

 2              Q       And do you consult with Dr. Srinivasan on

 3        your clients?

 4        A     Yes.

 5              Q       And when you were the counselor for J.H. did

 6        you consult with Dr. Srinivasan on a regular basis

 7        about J.H.?

 8        A     Yes.

 9              Q       Could you please tell the Court about where

10        you went to school?

11        A     I went to Fairleigh Dickinson University for

12        graduate school and East Stroudsburg University for

13        undergraduate.

14              Q       And I’m going to show you --

15                      MS. WARSHAW:   May I approach the witness?

16                      THE COURT:   Please.

17        BY MS. WARSHAW:

18              Q       Okay.   I’m going to give you a binder.     Okay?

19        A     Okay.

20              Q       I want you to turn to exhibit 46.

21                      THE COURT:   Which binder are we --

22                      MS. WARSHAW:   The Plaintiff’s, P-46.

23        BY MS. WARSHAW:

24              Q       Do you recognize this document?

25        A     Yes.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 407 of 590 PageID:
                                   1286
                             Dolgos - Direct                             8

 1              Q      And can you tell the Court what this is?

 2        A     This is my curriculum vitae.

 3              Q      And could you briefly tell the Court your

 4        employment history?

 5        A     So prior to Immediate Care I worked at Gen Psych

 6        which is another partial hospitalization and IOP

 7        program for about two years and before that I worked at

 8        a residential facility for a few months when I was

 9        licensed.    Prior to my license I had experience as case

10        management with mentally ill clients at Easter Seals.

11              Q      And ICCPC, is that a full hospitalization

12        program or a partial hospitalization program?

13        A     Partial.

14              Q      Your curriculum vitae says that you have

15        experience in group individual counseling for

16        adolescents.     Can you just briefly describe a little

17        bit more about what you do with that?

18        A     Yes.   So -- the program is a day program from nine

19        a.m. to 2:30 p.m. and there’s five groups a day.

20        Groups are varied on different topics such as anxiety,

21        school issues, family issues, pretty much a variety of

22        topics every day.     They -- they change.     They also get

23        some kind of cognitive behavior therapy and --

24        dialectal behavior therapy and art therapy.         So --

25              Q      And can you describe the program that J.H.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 408 of 590 PageID:
                                   1287
                             Dolgos - Direct                             9

 1        was involved in?

 2        A     Yes.   She was there -- she was in after school for

 3        a little bit which is a four to seven program for three

 4        hours a day and then she was in the day program and

 5        it’s the same kind of group criteria.        They don’t

 6        change.   It just varies from three hours to five hours

 7        a day.    She also got individual therapy with me and

 8        family therapy.

 9              Q      And your curriculum vitae indicates that you

10        have extensive experience working with -- in

11        therapeutic settings.      Can you briefly describe a

12        little bit more about the therapeutic settings that

13        you’ve had experience with?

14        A     Yes.   The therapeutic settings are, you know, this

15        is an intensive level of care.       So it’s the next level

16        from inpatient hospitalization.       So I’ve had a lot of

17        experience with that with immediate care and then Gen

18        Psych.    Prior to that was a higher level of care called

19        residential.    So that was really intensive therapy and

20        then prior to that was more of an outpatient therapy

21        basis.    I’ve had experience in all of that.

22              Q      Okay and your curriculum vitae indicates that

23        you were trained in dialectic behavior therapy?          Can

24        you explain to the Court what that is?

25        A     So yeah when I was at Gen Psych they had us do a
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 409 of 590 PageID:
                                   1288
                             Dolgos - Direct                            10

 1        40 hour intensive training of dialectical behavior

 2        therapy which are, you know, pretty intense modules for

 3        people that have a lot of emotional disregulation,

 4        impulsivity, -- they need help with mindfulness and

 5        they need help with a lot of family and teenage

 6        dilemmas.

 7              Q      Are you familiar with individual education

 8        programs or IEPs?

 9        A     Yes.

10              Q      Could you briefly describe your experience

11        with IEPs?

12        A     Most of the kids that come to this higher level of

13        care have an IEP through the school district.

14              Q      And what is your experience working with

15        children with anxiety?

16        A     I have a lot of experience with that.

17              Q      Can you -- is -- is anxiety one of the

18        primary issues that you deal with at ICCPC?

19        A     Yes, among -- among others yes.       Anxiety is pretty

20        primary.

21              Q      And what if any experience do you have

22        working with children with specific learning

23        disabilities?

24        A     I have experience with that as well.        We have a

25        lot of ADHD or Asperger clients that need a lot of
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 410 of 590 PageID:
                                   1289
                             Dolgos - Direct                            11

 1        adjustment in how they’re learning and adjustment in

 2        the groups.    So --

 3                    MS. WARSHAW:    Your Honor, at this time I’d

 4        like to enter P-46 into evidence and offer Melissa

 5        Dolgos as an expert.

 6                    MS. HOWLETT:    Your Honor, we have no -- the

 7        Respondent has no objection to P-46, but I’m not sure

 8        what this --

 9                    THE COURT:   Yeah.    There’s no proffer --

10        she’s an expert in what?

11                    MS. WARSHAW:     She’s an expert in counseling

12        adolescents and anxiety.

13                    MS. HOWLETT:     Your Honor, there’s been no

14        expert report presented and based upon the testimony

15        and the voir dire by the Counsel I -- I don’t think

16        that they’ve met the burden to show that she’s an

17        expert in counseling adolescents and anxiety.

18                    THE COURT:     I agree.

19                    MS. WARSHAW:     Your Honor, we have several

20        letters that said she was a treating psychologist or

21        therapist for J.H. throughout this process.         We have

22        multiple letters from her that the District has

23        accepted and has used in their determinations for their

24        IEP regarding this student.       I’m happy to ask her more

25        questions if you’d like regarding that, but she was a
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 411 of 590 PageID:
                                   1290
                             Dolgos - Direct                            12

 1        treating counselor for this -- this individual.

 2                     THE COURT:   In anxiety, specific to anxiety.

 3        You didn’t give me anything about anxiety her training

 4        or background in it at all.

 5                     MS. WARSHAW:    Okay.   I’m --

 6                     THE COURT:   Other than that she --

 7                     MS. WARSHAW:    -- happy to ask more questions

 8        --

 9                     THE COURT:   -- other than that she sees lots

10        of kids with anxiety.

11                     MS. WARSHAW:     I’m happy to ask --

12                     THE COURT:     Go ahead.

13                     MS. WARSHAW:     -- her more questions.

14                                                 (P-46 was received

15                                                 in evidence.)

16        BY MS. WARSHAW:

17              Q      Okay.   Ms. Dolgos, can you specifically state

18        your experience dealing with adolescents and anxiety

19        with regard to any of your employments that you had?

20        A     Yes.   So in -- within the facilities that I’ve

21        worked there have been kids that come in with

22        generalized anxiety or, you know, phobia disorders,

23        agoraphobia.    So through experience I’ve learned how to

24        manage kids with anxiety, you know, work with schools

25        and making adjustments and families making adjustments
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 412 of 590 PageID:
                                   1291
                             Dolgos - Direct                            13

 1        to help understand the concept of anxiety and how

 2        overwhelming it is.

 3                Q      And through your training have you had any

 4        specific certifications that you’ve received or

 5        anything regarding anxiety or depression?

 6        A       Just that dialectical behavior therapy which is a

 7        -- component of various disorders.

 8                       THE COURT:   What was that?

 9                       THE WITNESS:    The dialectic behavior therapy

10        certification, the 40 hour training that I had done.

11        It didn’t cover any specific disorder.         It covered a

12        variety of disorders.         It’s primarily made for

13        borderline personality, but it incorporates with a lot

14        of other diagnoses.

15        BY MS. WARSHAW:

16                Q      And how long have you been -- let’s go back

17        to your experience with ICCPC.         Can you describe for me

18        the number of patients that you have that you counsel

19        regarding anxiety, depression and school related

20        issues?

21        A       All the kids that come to the program have school

22        related issues.       They are not able to function or go to

23        school.       So that’s why they come to the higher level of

24        care.       So, I mean, typically we have a case load of

25        about 40 to 60 kids and I would say almost all of them
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 413 of 590 PageID:
                                   1292
                             Dolgos - Direct                            14

 1        have anxiety or depression.

 2              Q      And you meet with them individually for

 3        counseling?

 4        A     Yes.    Not all 40 or 60, but yes.

 5              Q      How many sessions do you run per week of

 6        individual counseling?

 7        A     Two to three sessions a week.

 8              Q      And are they with the same students or with -

 9        - do they vary?

10        A     They vary.

11              Q      So in a program such as yours how often does

12        a student see you for counseling?

13        A     With -- on my case load which I can hold up from

14        ten to 14 clients, that -- I at least see them two to

15        three times a week.     So it is the same clients.       It’s

16        just not just the one client.       I guess I was confused

17        by your question with varying.       Yeah.

18              Q      Okay and when you worked for Gen Psych you

19        had the title of therapist.       Is that accurate?

20        A     Yes.

21              Q      Okay.   So in that setting your curriculum

22        vitae indicates that you provided individual therapy to

23        adolescents and adults and those with special needs.

24        Can you describe for me the therapies that you

25        conducted in -- at Gen Psych?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 414 of 590 PageID:
                                   1293
                             Dolgos - Direct                            15

 1        A     Yes.    So it was the same concept of group and

 2        individual and family therapy.       I had to adjust, you

 3        know, the methods that I used for the clinical

 4        background depending upon what the kids’ needs were or

 5        the adults.

 6              Q       And have you ever completed any in service

 7        trainings?

 8        A     Yes.

 9              Q       And can you describe for me whether or not

10        they relate to training in dealing with children with

11        anxiety, depression, school related issues?

12        A     Yes.    I’ve also been to conferences related to

13        anxiety, social anxiety, school anxiety and in service

14        wise, you know, ADHD and learning disorders and anxiety

15        as well.     So --

16              Q       And what type of -- can you describe for me

17        approximately how many conferences you’ve been to and -

18        - and if you recall who ran those conferences?

19        A     It was an NJCA conference.      It was a New Jersey

20        conference.     I can’t -- it was various people running

21        it, but they -- I’ve been to about three of the all

22        weekend conferences.

23              Q       And you also dealt with students in crisis on

24        the hotline at Gen Psych.      Is that accurate?

25        A     Yeah.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 415 of 590 PageID:
                                   1294
                             Dolgos - Direct                            16

 1              Q       Can you describe for me what issues you face

 2        with the hotline as well?

 3        A     That was more for danger to self, suicide risk,

 4        self harm.

 5              Q       And do -- did many of those people that you

 6        spoke to have issues with anxiety and depression?

 7        A     Yes.    A lot of times it was more over thinking,

 8        worrying, a lot of the underlying issues of anxiety.

 9              Q       And you also have experience as a New Jersey

10        mentor.   Can you describe for me the therapy that you

11        provided to those adolescents and whether or not it

12        related to anxiety, depression, school related issues?

13        A     Yes.    That was more intensive level.      That was

14        residential.     So it was more -- it -- it wasn’t

15        necessarily anxiety at that point, but it was more

16        behavioral issues.

17              Q       And have you -- have you yourself run any in

18        service trainings for other employees or staff

19        regarding anxiety, depression or school related issues?

20        A     Yeah.    We had in service at ICCPC not too long ago

21        about deconstructing anxiety and -- and how to get to

22        the core root of it.

23                      THE COURT:   Did you run that?

24                      THE WITNESS:   I did not run it.    I learned it

25        at the conference and then we had to reteach it to the
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 416 of 590 PageID:
                                   1295
                             Dolgos - Direct                            17

 1        staff.

 2        BY MS. WARSHAW:

 3               Q     So were you one of the people who retaught it

 4        to the staff?

 5        A      Yeah, myself and -- and one of my coworkers.

 6               Q     And do you have any other experience with

 7        degrees or conferences or in service trainings that you

 8        have experience in the areas of anxiety, depression and

 9        school related issues?

10        A      Not that I can think of.

11                     THE COURT:   Have you ever testified in court

12        before as an expert?

13                     THE WITNESS:   No.

14                     THE COURT:   Have you written any articles

15        regarding anxiety that have been --

16                     THE WITNESS:   No.

17                     THE COURT:   I’m not going to qualify her as

18        an expert.    You can ask her questions in her capacity

19        as a counselor at ICCPC and --

20                     MS. WARSHAW:   Okay.

21                     THE COURT:   -- give it whatever weight I deem

22        appropriate.

23                     MS. WARSHAW:   Okay.

24                     THE COURT:   And that’s no disrespect meant to

25        you.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 417 of 590 PageID:
                                   1296
                             Dolgos - Direct                            18

 1                      THE WITNESS:    No.   I -- yeah -- it’s okay.      I

 2        have a lot of experience.        I would not say I’m an

 3        expert either.

 4        BY MS. WARSHAW:

 5              Q       Ms. Dolgos, did you have the opportunity to

 6        meet and work with my client, J.H.?

 7        A     Yes.

 8              Q       Okay.   Can you tell me how long you worked

 9        with J.H.?

10        A     I had her from October 2016 to December 2016 and

11        then from January 2017 to June 2017.

12                      THE COURT:     Give me those dates again please.

13                      THE WITNESS:     It was October to December of

14        2016 and then it was January to June of 2017.

15                      THE COURT:     Thank you.

16                      THE WITNESS:     You’re welcome.

17        BY MS. WARSHAW:

18              Q       And in what capacity did you work with J.H.?

19        A     I worked with her as her primary clinician.         So I

20        was the person that she would go to for individual

21        therapy, crisis management.         I also had her in groups a

22        couple times and I did family work with her and her

23        parents.

24              Q       Okay.   Can you turn to exhibit P-15?

25        A     Okay.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 418 of 590 PageID:
                                   1297
                             Dolgos - Direct                            19

 1               Q      Do you recognize this document?

 2        A      Yes.

 3               Q      And --

 4                      MS. HOWLETT:    I think this was remarked as a

 5        joint exhibit.

 6                      THE COURT:    I --

 7                      MS. WARSHAW:    Okay

 8                      THE COURT:    Not to beat a dead horse, I -- I

 9        don’t want to be going back between the three binders

10        now.

11                      MS. HOWLETT:     Yeah.   It was remarked as joint

12        12, Your Honor.        J -- J-12.

13                      THE COURT:     Before we move on, we’ll work --

14        we’ll work that way through it.         I don’t want to

15        disrupt the hearing.        When we’re done today you’re

16        going to cull what’s out of your -- out of your binder

17        -- respective binders that’s now a joint exhibit and

18        just you can email me or let me know so I’ll pull it

19        out so it’s not in and let me know if it’s in evidence

20        and you can remark it as a joint exhibit.         When I have

21        to go to write this up I really don’t want to work out

22        of three binders with the same --

23                      MS. WARSHAW:     Understood, Your Honor.

24                      THE COURT:     Okay.   So what’s the number now?

25        J what?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 419 of 590 PageID:
                                   1298
                             Dolgos - Direct                            20

 1                     MS. HOWLETT:   J-12.

 2                     THE COURT:   Thank you.

 3                     MS. HOWLETT:   I believe is what Counsel’s

 4        referencing.

 5        BY MS. WARSHAW:

 6              Q      Have you seen this document before?

 7        A     Yes.

 8              Q      Okay.   Can you tell me the date of this

 9        document?

10        A     October 20th, 2016.

11              Q      And did you sign this document?

12        A     Yes.

13              Q      Did you write it?

14        A     Yes.   I cowrote it with Dr. Srinivasan.

15              Q      And can you describe for the Court what this

16        document says?

17        A     It is just a letter to notify the school that J.

18        was admitted to the program and the expectation that we

19        have for her length of stay and also since she will be

20        missing school we wanted her to get the tutoring

21        services that we offered.

22              Q      And this letter’s addressed to who?

23        A     To West Morris Central, the high school and then

24        it was attention Joe -- Joe Cusack (phonetic) because

25        he was the contact I had.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 420 of 590 PageID:
                                   1299
                             Dolgos - Direct                            21

 1              Q       And in this letter you requested home

 2        instruction for the purposes of what?

 3        A     Since she’s missing school we have to request that

 4        she gets an educational component.

 5              Q       Do you recall why J.H. was admitted to the

 6        partial hospitalization program?

 7        A     Yes.    She came in with severe depression and

 8        anxiety.

 9              Q       And was that anxiety related to anything

10        specific?

11        A     It was a lot of anxiety related to school.

12              Q       During the time that J.H. was in the partial

13        hospitalization program did you notice any

14        improvements?

15        A     Yes.

16              Q       Can you describe for me what those

17        improvements were?

18        A     Yeah.    With -- over time with the individualized

19        attention that she received and our groups are small.

20        We have about, you know, five to six kids per group,

21        and I think that that smaller atmosphere helped her to

22        start to open up socially and engage and -- and

23        therapeutic needs that she had for group.

24              Q       Okay.   Can you turn to the next exhibit?

25                      MS. HOWLETT:   Did we admit that?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 421 of 590 PageID:
                                   1300
                             Dolgos - Direct                            22

 1        BY MS. WARSHAW:

 2              Q       It’s going to be J-13.      You’re going to have

 3        P-16 --

 4                      THE COURT:   No, no.     We’re not --

 5                      MS. WARSHAW:    -- in your binder.

 6                      THE COURT:   -- cross-referencing.

 7                      MS. WARSHAW:    Just for -- for the witness,

 8        because that’s in her binder.

 9                      THE COURT:   Here.

10                      MS. WARSHAW:     That’s all.

11                      THE WITNESS:     J-13?

12        BY MS. WARSHAW:

13              Q       J-13.

14        A     Okay.    Okay.

15              Q       Do you recognize this document?

16        A     Yes.

17              Q       And who signed this document?

18        A     Myself and Dr. Srinivasan.

19              Q       And did you --

20                      THE COURT:     Please describe it for us.   It’s

21        a letter?

22                      THE WITNESS:     It is a letter.   Yes.

23                      THE COURT:     Dated?

24                      THE WITNESS:     To West Morris Regional High

25        School dated 12/2/2016.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 422 of 590 PageID:
                                   1301
                             Dolgos - Direct                            23

 1                     THE COURT:   12/2/16?

 2                     THE WITNESS:   Yes.

 3                     THE COURT:   Thank you.

 4        BY MS. WARSHAW:

 5              Q      And did you consult with Dr. Srinivasan in

 6        writing this document?

 7        A     Yes.

 8              Q      And you both signed it?

 9        A     Yes.

10              Q      And can you please tell the Court what this

11        document is about?

12        A     It is the medical clearance for J. to return to

13        school and the transition plan.

14              Q      And can you describe what the transition plan

15        would be?

16        A     Half days of school in the mornings and then

17        coming to ICCPC in the afternoon.       We usually start off

18        with half day transitions for kids that have the higher

19        level of care to go back to school.

20              Q      And can you recall why J.H. was medically

21        cleared to return to school?

22        A     As I stated before she was doing a little bit

23        better in groups, you know, and -- and she was a little

24        bit more social and we -- she was willing to try to go

25        back to school with the help and support of ICCPC.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 423 of 590 PageID:
                                   1302
                             Dolgos - Direct                            24

 1              Q     Did you receive any response to this letter

 2        from the School District?

 3        A     No.   They just needed the letter.

 4              Q     Okay and can you describe for me what in

 5        general you look at as far as improvement for J.H. and

 6        what factors you used to determine whether or not she

 7        was ready to return to school in December of 2016?

 8        A     With the higher risk behaviors that she came in

 9        with had to have been decreased and, you know, coping

10        skills had to be in place and demonstration that she

11        was implementing them and just an improvement in mood

12        and affect and of course Dr. Srinivasan had medication

13        management which I think also helped with the mood.          So

14        --

15              Q     And what is your understanding as to what

16        happened to J.H. when she tried to return back to

17        school in December 2016?

18        A     She went back, I think I encouraged her to try a

19        couple days.    She went back two days and she just had a

20        lot of anxiety when she went back.

21              Q     And --

22                    MS. HOWLETT:    Your Honor, is this personal

23        knowledge or is this --

24                    THE COURT:   I was thinking the same thing.

25                    MS. WARSHAW:    I was --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 424 of 590 PageID:
                                   1303
                             Dolgos - Direct                            25

 1        BY MS. WARSHAW:

 2              Q      Is -- based on what you’ve just testified to,

 3        can you describe for me whether or not that was told to

 4        you by someone or did you observe that yourself?

 5        A     No.    I -- I observed that.    I -- from her -- from

 6        the notes that I’ve had in the past and everything she

 7        went back two days.

 8              Q      And during those two days were you in touch

 9        with J.H. at all?

10        A     Yes.    She was coming to program for the half days.

11              Q      Okay.   So did she tell you what she was

12        feeling during those two days when she went back to

13        school --

14        A     Yes.

15              Q      -- in December 2016?

16        A     Yes.

17              Q      And did you observe her in an anxious state

18        during those two days?

19        A     Yes.    She did come back to program quite anxious.

20              Q      And can you describe for me what you did as a

21        result of her anxious state?

22        A     I tried to work with her on what we could do to

23        make school, you know, help her to feel better at

24        school.     I tried to contact, you know, the school

25        regarding maybe the 504 plan that we could implement
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 425 of 590 PageID:
                                   1304
                             Dolgos - Direct                            26

 1        for her to make it more comfortable and I worked with I

 2        think, you know, Mom and Dad as well on what we could

 3        do as a team to help J. go to school.

 4              Q       And did you contact somebody at the School

 5        District about the 504 plan?

 6        A     Yeah.    Joe Cusack was my -- was my contact.

 7              Q       And what if anything occurred during that

 8        conversation?

 9        A     They were willing to implement what was written on

10        the 504 plan.     They were willing to try or to maybe try

11        a different program if that wouldn’t work.         I think

12        they were considering ESS for her.

13              Q       What’s ESS?

14        A     Effective School Solutions.

15              Q       And to your knowledge did they ever amend a

16        504 plan?

17        A     I don’t know.    I didn’t have follow up with that.

18                      THE COURT:    Can you describe to me what

19        Effect, because I never heard that before?

20                      THE WITNESS:    Effective School Solutions?

21                      THE COURT:    Yes please.

22                      THE WITNESS:    It’s a specialized program

23        within the public high school that has like smaller

24        classes, more contained classes, but usually you need

25        an IEP for that which is the individualized education
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 426 of 590 PageID:
                                   1305
                             Dolgos - Direct                            27

 1        plan which she didn’t have at the time.

 2                      THE COURT:   Thank you.

 3        BY MS. WARSHAW:

 4                Q     And during those two days that J.H. was --

 5        had a difficult time at school, what if anything was --

 6        was the outcome of the counseling that you provided for

 7        her?

 8        A       So the outcome was that, you know, she at least

 9        did what -- she was willing to try to go to school

10        which, you know, was really great on her part, because

11        most of the kids, you know, if they’re defiant or

12        behavioral they won’t go to school, which J. was

13        willing to try.     Her anxiety just overwhelmed her.

14                Q     As J.H.’s counselor, did you find that her

15        behavior was willful or defiant in any way?

16        A       No.

17                Q     With your knowledge of J.H., do you believe

18        that J.H.’s anxiety was a conscious behavior or

19        something that was over -- that she was overwhelmed

20        with?

21        A       I think she was just really overwhelmed and not

22        ready to, you know, really utilize coping skills

23        effectively at that time because the anxiety was

24        severe.

25                Q     And after those two days in December of 2016,
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 427 of 590 PageID:
                                   1306
                             Dolgos - Direct                            28

 1        do you know if J.H. went back to school?

 2        A       I’m sorry.   What date?

 3                Q     After those two days in December of 2016 when

 4        she tried to go back to school and was anxious, to your

 5        knowledge did she go back to school after that?

 6        A       No.

 7                Q     And it was your understanding that for the --

 8        in December when she was trying to go back to school

 9        that she was supposed to return to school on a full

10        time basis?

11        A       No.   We typically do the half day transition and

12        we would contact them when she’s ready to go back full

13        time.

14                Q     And in -- in your December 2nd, 2016, letter

15        did you make any other recommendations to the School

16        District?

17        A       Just with the 504 and accommodations that she

18        would need going back due to the anxiety, such as like

19        taking breaks or, you know, maybe trying to take tests

20        in a private room.

21                Q     And at the time that you and Dr. Srinivasan

22        wrote the December 2nd, 2016, letter did you feel that

23        J.H was suffering from anxiety in any other areas of

24        her life aside from attending school?

25        A       No -- just school and social peer related anxiety.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 428 of 590 PageID:
                                   1307
                             Dolgos - Direct                            29

 1                Q      And does your -- sorry -- does your December

 2        2nd, 2016, letter include any other recommendations

 3        regarding her being successful at school?

 4        A       Just the coping skills and breaks that we

 5        recommended.

 6                Q      Who came up with these recommendations for

 7        J.H. to be successful at school?

 8        A       Well, I collaborate with Dr. Sriniavasan on a

 9        regular basis, but we have a -- a weekly team meeting.

10        So we talk about the case more in depth then and

11        together we kind of decided that’s what maybe benefit

12        J., but we also have to go through, you know, sorry,

13        J.H. and her family to discuss that.          So --

14                Q      And was J.H. part of that discussion?

15        A       Yes.   After I -- I -- I collaborated with the

16        Doctor I collaborated with J.H. and the family to see

17        if they were in agreement.

18                Q      To your knowledge did J.H. ever receive a 504

19        plan?

20        A       I -- I don’t think so.

21                       THE COURT:   Do you know or you don’t know?

22                       THE WITNESS:   I don’t know.    She discharged

23        shortly after the December period.

24                       THE COURT:   Thank you.

25        BY MS. WARSHAW:
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 429 of 590 PageID:
                                   1308
                             Dolgos - Direct                            30

 1              Q      Did the School District to your knowledge

 2        consult with you or Dr. Srinivasan when they -- when

 3        they wrote a 504 plan?

 4        A     No.

 5              Q      Based on your knowledge of J.H., did she ever

 6        have any behavior issues?

 7        A     No.

 8              Q      To your knowledge if J.H. was around others

 9        with behavior issues do you think that would have

10        affected her positively or negatively?

11        A     Negatively.

12              Q      And why would you say that?

13        A     With J.’s -- sorry -- J.H.’s anxiety the way it

14        was, she was highly affected by loud noises and -- and

15        peers that had a lot of severe issues and would be loud

16        and inappropriate in groups.       So a lot of times she

17        would need to take breaks which portrayed in school

18        settings.

19              Q      Okay.   I’m going to show you what’s been

20        marked J-14.    Do you recognize this?

21        A     Yes.

22              Q      Can you tell the Court what this is?

23        A     This is a letter dated January 6th, 2017.

24                     THE COURT:   January 6th?

25                     THE WITNESS:   Yes.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 430 of 590 PageID:
                                   1309
                             Dolgos - Direct                            31

 1                     THE COURT:   Thank you.

 2                     THE WITNESS:   To Joe Cusack.

 3        BY MS. WARSHAW:

 4              Q      And who signed this letter?

 5        A     Myself and Dr. Srinivasan.

 6              Q      And did you consult with Dr. Srinivasan with

 7        writing this letter?

 8        A     Yes.

 9              Q      Can you describe for the Court what this

10        letter says?

11        A     It’s a recommendation for her to be assessed for

12        an individualized education plan, IEP.

13              Q      And what was the basis for recommending that

14        she be assessed for an IEP?

15        A     Because she had difficulty returning to school in

16        December and she needed I think more intensive

17        accommodations due to the severity of her anxiety.

18              Q      Okay.   There is a sentence in this letter.

19        Can you tell me what this means, “J.H.’s anxiety has

20        also prevented her from being able to attend a regular

21        high school as she feels judged, pressured and scared?”

22        A     So as she reported in sessions there was a lot of

23        fear of the large hallways, the noises, the peers in

24        the school.    She felt a lot of judgment from the peers

25        as she did not relate to them.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 431 of 590 PageID:
                                   1310
                             Dolgos - Direct                            32

 1              Q     Do you recall why she didn’t relate to the

 2        peers?

 3        A     She has a lot of social anxiety to begin with and

 4        it was difficult for her to connect with peers and it

 5        was just a lot of them had a lot of -- they were loud

 6        and already friendly and it just scared her to be a

 7        part of that.

 8              Q     Can you also describe what you meant in your

 9        letter when you said, “J.H. greatly improved while in

10        program.    Does in fact that she is able to be in small

11        group -- small class group settings process her

12        feelings and emotions and receive more individualized

13        attention from school work.”

14        A     Um-hum.

15              Q     Can you describe what you meant by that

16        sentence?

17        A     So since the groups are small with approximately

18        five to six kids per group, if they get larger we

19        usually end up splitting the groups in our program, she

20        seemed to be more comfortable when that happened,

21        because sometimes the groups were a little bit larger

22        and she did get more anxiety when that happened and

23        then she had individualized tutoring since she was out

24        of school which she seemed to excel with.

25              Q     And you indicated in this letter that she
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 432 of 590 PageID:
                                   1311
                             Dolgos - Direct                            33

 1        greatly improved when she received more individualized

 2        attention for school work.      Can you describe or can you

 3        give some examples as to what she excelled in when she

 4        had the individualized work?

 5        A      She just seemed to have better grades, the anxiety

 6        seemed to decrease.     I can’t talk about the academic

 7        component itself, because I wasn’t -- that’s a separate

 8        component from the clinical, but yeah.

 9               Q      Did J.H. ever report to you that that was a -

10        - a better learning environment for her?

11        A      Yes.   She said that it was better to have somebody

12        walk her through the steps and to be more patient with

13        her.

14               Q      You indicated in your letter dated January

15        6th, 2017, that one of J.H.’s diagnosis was axis four

16        educational social support.       Could you tell me what

17        that means?

18        A      So that means -- like there’s primary stressors

19        upon diagnosis and the primary stressor for her was

20        education which is why she was, you know, having a hard

21        time with going back to school and then social support

22        meaning that there was a lot of lack of peer support

23        that she had, a lot of social anxiety, very little

24        social support outside of the immediate family.

25               Q      To your knowledge did J.H. have friends at
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 433 of 590 PageID:
                                   1312
                             Dolgos - Direct                            34

 1        the regular high school?

 2        A     No.

 3                    MS. HOWLETT:    Your Honor, again is this

 4        personal knowledge or --

 5                    THE WITNESS:    This is what --

 6                    MS. WARSHAW:    I asked her if it was --

 7                    THE COURT:   She was answering.      Go ahead.

 8                    THE WITNESS:    That’s what J. report -- sorry

 9        -- J.H. reported to me.

10                    THE COURT:     You could say J.

11                    THE WITNESS:     Okay.

12                    THE COURT:     Just when the transcripts get

13        done it’s going to get washed out.

14                    THE WITNESS:     Okay.

15                    THE COURT:     And --

16                    THE WITNESS:     I’m like --

17                    THE COURT:     They’ll put the initials in.      So

18        you don’t have to worry about it.

19                    THE WITNESS:     Okay.

20                    THE COURT:     All right.

21                    THE WITNESS:     That’s what, you know, I mean I

22        did work with her on social aspects a lot.         She did

23        have friends at times, but there was a lot of anxiety

24        that caused her to not maintain friendships,         a lot of

25        fear of judgment, worrying, over analyzing things that
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 434 of 590 PageID:
                                   1313
                             Dolgos - Direct                            35

 1        peers would say.     So it affected her friendships.

 2        BY MS. WARSHAW:

 3                Q    To your knowledge did J.H. have a learning

 4        disability?

 5        A       Not to my knowledge, but there is no evidence for

 6        that.

 7                Q    And you also indicated in your letter dated

 8        January 6th, 2017, that J.H. had major depressive

 9        disorder, recurrent severe without psychotic features

10        and generalized anxiety disorder.       Can you describe for

11        the Court what that means?

12        A       So depression would mean, you know, sadness,

13        isolation, sometimes suicidal thoughts, you know, low

14        self esteem.    Without psychotic features just means

15        that she didn’t have delusions or hallucinations.

16        There was no, you know, psychosis and generalized

17        anxiety is basically having anxiety on a regular basis

18        caused by various issues with peers in school and --

19        and family.

20                Q    I’m going to show you what’s been marked J-

21        16.   Can you tell me what that is?

22        A       This is dated March 15th, 2017, and it’s a

23        psychiatric evaluation.

24                     THE COURT:   By whom?

25                     THE WITNESS:   By Dr. Srinivasan.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 435 of 590 PageID:
                                   1314
                             Dolgos - Direct                            36

 1        BY MS. WARSHAW:

 2              Q     Did you consult with Dr. Srinivasan regarding

 3        what to include int his evaluation?

 4                    MS. HOWLETT:    Your Honor, did she prepare

 5        this evaluation?     This appears to be signed by the

 6        Doctor.

 7                    MS. WARSHAW:    I’m just asking her if she --

 8                    THE COURT:   She asked her -- I’m going to

 9        allow that question.     Go ahead.

10                    THE WITNESS:     We did -- we did talk about him

11        doing the evaluation and he took initiative on writing

12        it himself and preparing the questions and the wording

13        himself, but we did talk about him doing the

14        evaluation.

15        BY MS. WARSHAW:

16              Q     Okay.   Were you aware of what the evaluation

17        said regarding J.H.?

18        A     He shared it with me after he wrote it.

19                    THE COURT:     I’m not going to allow her to

20        testify about somebody else’s report.

21                    MS. WARSHAW:     I understand.   This is already

22        -- it is a joint exhibit.

23                    THE COURT:     Okay.

24                    MS. WARSHAW:     So --

25                    THE COURT:     But I don’t need her to interpret
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 436 of 590 PageID:
                                   1315
                             Dolgos - Direct                            37

 1        it.   If Dr. S. is going to come in, great.

 2                     MS. WARSHAW:   Okay.

 3                     THE COURT:   If he’s not going to come in, I

 4        can read it myself.

 5                     THE WITNESS:   Okay.

 6                     THE COURT:   Okay.    And I said “Dr. S.,”

 7        because I can’t pronounce his name.

 8                     THE WITNESS:   We call him Dr. S. anyway.

 9                     THE COURT:   There you go.    See that.

10                     THE WITNESS:   Yes.

11        BY MS. WARSHAW:

12              Q      Did you ever discuss with Dr. Srinivasan an

13        appropriate educational placement for J.H.?

14        A     Yes.

15              Q      And can you describe for me what that

16        discussion was?

17        A     Basically we -- we both agreed that it was better

18        for her to be in a smaller educational environment,

19        that would help her with her, you know, learning needs

20        and her anxiety.

21              Q      Did there ever come a time when you were made

22        aware of the District’s intention to place J.H. in a

23        different high school in the District in a self

24        contained behavior class?

25        A     Yes.   They did mention that.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 437 of 590 PageID:
                                   1316
                             Dolgos - Direct                            38

 1               Q       And who mentioned that to you?

 2        A      Joe Cusack I -- I believe mentioned that.       I’d

 3        have to check.

 4               Q       And did he describe to you what that program

 5        was?

 6        A      Yeah.    That would be the Effective School Solution

 7        program, the ESS program.      It’s a smaller component of

 8        the regular high school that would have contained

 9        classrooms and they have therapists there as well.

10               Q       And was it your understanding that J.H. would

11        have to go to another large high school to get to that

12        program?

13        A      Yes.

14               Q       Was that a learning environment that you and

15        Dr. Srinivasan agreed with?

16        A      No.

17               Q       Can you describe why?

18        A      Him and I discussed how, you know, we just

19        encouraged J. to go look -- J. to go look at it and she

20        did go look at it from the records that I remember in

21        my notes, but she -- it was still too large of a school

22        environment for her.      She did better in the

23        individualized setting like in our program.         So we

24        recommended something that was a little bit smaller

25        even than that program.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 438 of 590 PageID:
                                   1317
                             Dolgos - Direct                            39

 1              Q      In general are there various underlying

 2        factors that can cause anxiety?

 3        A     Yes.

 4              Q      And in general does anxiety affect people

 5        differently?

 6        A     Yes.

 7              Q      Do you have an opinion as to -- based on your

 8        treatment of J.H. as to the underlying cause of her

 9        anxiety, if -- if you haven’t already stated it?

10        A     Most of her anxiety did stem from educational and

11        social support that we talked about.

12              Q      Did there come a time when you were made

13        aware that the school district wanted to classify J.H.

14        as emotionally disturbed?

15        A     Yes.

16              Q      And did you agree with the proposed

17        classification emotionally disturbed?

18        A     No.

19              Q      Can you describe why?

20        A     Most of the kids that have emotionally disturbed

21        as the diagnoses in the IEP are behavior, like

22        oppositional defiant kids or kids that have more severe

23        issues.

24              Q      Did you ever review any of the evaluations

25        conducted by the District in support of their proposed
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 439 of 590 PageID:
                                   1318
                             Dolgos - Direct                            40

 1        IEP?

 2        A      Yeah, it was shared with me after it was written.

 3               Q      Do you recall who shared it with you?

 4        A      I believe Mom gave me a copy of it.

 5               Q      Do you ever recall reviewing an educational

 6        evaluation by the School District?

 7        A      The -- the IEP plan, is that what you’re asking?

 8        Did I --

 9               Q      Did you -- do you recall any educational

10        evaluation conducted by a child study team?

11        A      No.    Dr. Srinivasan had to do the report.

12               Q      Okay.   Based on your experience as a

13        therapist, can you comment as to whether or not you

14        think learning disabilities can cause anxiety for

15        students?

16        A      Yes.    They can.   If there’s difficulty focusing,

17        frustration with, you know, not understanding something

18        in -- in a classroom, but they have fear of asking for

19        help, that can all lead to anxiety.

20               Q      Do you typically review IEPs for your

21        patients?

22        A      Yes.

23               Q      Showing what’s been marked J-19.     Can you

24        tell me what date this is?

25        A      This is dated August 17th, 2017.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 440 of 590 PageID:
                                   1319
                             Dolgos - Direct                            41

 1              Q      And can you describe what this document is?

 2        A     This is a letter, just describing to the school

 3        J.’s anxiety and the effects that it has on her

 4        education.

 5              Q      And did you write this letter?

 6        A     I did.

 7              Q      Can you describe for the Court specifically

 8        what this letter says?

 9                     MS. HOWLETT:    Your Honor, I’m going to object

10        to the witness’ testimony on the basis of Your Honor’s

11        order regarding the snapshot rule and the evidence

12        presented as this letter’s dated after the IEP was

13        presented in April 2017.       This letter is dated in

14        August 2017.    Pursuant to Your Honor’s order, “The

15        Petitioner shall be permitted to submit evidence dated

16        after the date of the IEP only for the purpose of

17        demonstrating that the District failed to comply with

18        the IDEA after the date of the IEP.”        It appears that

19        this testimony is going to be substantive as to what

20        this letter entails.

21                     THE COURT:     Ms. Warshaw?

22                     MS. WARSHAW:     Your Honor, this letter was

23        dated in August of 2017, plenty of time for the

24        District to amend the IEP.       They had at least one

25        independent evaluation at that time and they failed to
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 441 of 590 PageID:
                                   1320
                             Dolgos - Direct                            42

 1        do so.    We have a right to show that they had plenty of

 2        time to amend the IEP and failed -- failed to do so and

 3        that that was their responsibility and their violation

 4        of the IDEA, because they at the day that school

 5        started there was nothing in place for this child.

 6        There was no appropriate placement whatsoever and they

 7        had plenty of time and knowledge to -- to do that.

 8                    THE COURT:   I’m going to allow it.      You can

 9        address it on cross and when you submit -- when you

10        submit your closing statements you can address it as

11        too late.

12                    MS. HOWLETT:    Thank you, Your Honor.

13                    THE COURT:   Okay.    Proceed.

14                    MS. WARSHAW:    Okay.   Thank you.

15        BY MS. WARSHAW:

16              Q     Okay.   Ms. Dolgos, can you please describe

17        for the Court what this letter states?

18        A     It’s a description of how, you know, she -- she

19        was unable to complete most of her assignments due to

20        anxiety and confusion and it was also just describing

21        how from my -- my point of view that, you know, what

22        I’ve seen clinically that there was no behavioral

23        issues as the IEP stated that there were.

24              Q     And is it fair to say that you again

25        requested that J.H. be provided with small classroom
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 442 of 590 PageID:
                                   1321
                             Dolgos - Direct                            43

 1        with college bound peers?

 2        A     Yes.

 3              Q      And what if anything did you say int his

 4        letter about her struggling in large group settings?

 5        A     It just -- it affects her anxiety more and it

 6        causes more confusion for her and she just -- she --

 7        she shuts down usually when she is in those larger

 8        group settings.

 9              Q      You also indicated specifically in this

10        letter about why J.H. was unable to return to school

11        after the two days in December of 2016.         Can you

12        describe for the Court what the reasoning is that you

13        put in this letter?

14        A     I have to refresh my memory.      I’m sorry.

15              Q      Sure.   Take your time.

16                     THE COURT:   Didn’t we address that already?

17                     MS. WARSHAW:   It is in this letter --

18                     THE COURT:   No, but didn’t this witness

19        address that already --

20                     THE WITNESS:   Yeah.   It was --

21                     THE COURT:   -- through previous testimony why

22        -- why J. didn’t go back to school?

23                     MS. WARSHAW:   Right, but it’s also included

24        in this letter which is pertinent, because it also went

25        to the District again reiterating her concerns and
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 443 of 590 PageID:
                                   1322
                             Dolgos - Direct                            44

 1        again they didn’t do anything.

 2                    THE COURT:   Okay.    But the letter speaks for

 3        itself and I’m going to read it because it’s a joint

 4        exhibit.    So it’s already in.

 5                    MS. WARSHAW:    Okay.

 6                    THE WITNESS:    Okay.

 7                    THE COURT:   Ask another question please.

 8        BY MS. WARSHAW:

 9              Q     In this letter dated August 17th, 2017, did

10        you make a recommendation regarding a school that

11        offers therapy?

12        A     I made -- I - we suggested a structured but non --

13        non-strict educational environment that can help her

14        function better with more flexible schedules for her.

15              Q     So did you recommend a therapeutic placement

16        or a non-therapeutic placement for J.H.?

17        A     It -- we didn’t specify therapy.       We just said

18        smaller school.

19              Q     Okay.   I’m going to show you what’s been

20        marked P-30 which is not to my knowledge a joint

21        exhibit.

22                    THE COURT:     Which books?   You could just put

23        it up here.

24        BY MS. WARSHAW:

25              Q     Have you ever seen this letter before?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 444 of 590 PageID:
                                   1323
                              Dolgos - Cross                            45

 1        A     No.

 2              Q      Is Evelyn Kaminsky (phonetic) somebody who

 3        works at ICCPC?

 4        A     Yes.

 5              Q      Okay.   Thank you.    Did you ever become aware

 6        that J.H. was undergoing independent evaluations and

 7        she was diagnosed with a specific learning disability?

 8        A     No.

 9                     THE COURT:    What was the answer?

10                     THE WITNESS:    No.

11                     MS. WARSHAW:    All right.    No more questions

12        at this time.

13                     THE COURT:    Before you start cross I want to

14        take a short break for me.

15                     MS. HOWLETT:    Sure, Your Honor.

16                     THE COURT:    Okay.

17                     MS. HOWLETT:    Thank you.

18                     THE COURT:    Five minutes.

19                                  (BRIEF RECESS)

20                     THE COURT:    Okay.   We’re back from the break.

21                     Cross, Ms. Howlett?

22                     MS. HOWLETT:    Thank you, Your Honor.

23        CROSS-EXAMINATION BY MS. HOWLETT:

24              Q      Good morning.

25        A     Good morning.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 445 of 590 PageID:
                                   1324
                              Dolgos - Cross                            46

 1                Q       Melissa -- can I call you Melissa?

 2        A       Yes.

 3                Q       It’s just easier, right?

 4        A       Yes.

 5                Q       Okay.   So I’m going to try and make this as

 6        quick as possible.        You testified earlier that you

 7        treated or provided counseling to J. through June 2017?

 8        A       Um-hum.

 9                Q       You’re not seeing her anymore?

10        A       No.

11                Q       And at that time do you recall what her

12        educational situation was?        Was she planning on

13        attending school?

14        A       No.    We were -- I know that they were planning on

15        doing a different placement, but it was summertime.          So

16        there wasn’t really a lot of school involvement at that

17        point.

18                Q       And by “they” do you mean, like, “the

19        family?”

20        A       The family, yes.

21                Q       In your letters, J-13, you probably don’t

22        have to even flip to it.

23        A       Okay.

24                Q       You talked about transition -- a transition

25        plan?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 446 of 590 PageID:
                                   1325
                              Dolgos - Cross                            47

 1        A     Um-hum.

 2              Q       And you said you normally recommend

 3        transition planning for kids that are having school

 4        anxiety-- related anxiety?

 5        A     Yes.

 6              Q       Can you describe what that looks like

 7        normally?

 8        A     Yeah.    Any kid that usually goes from school to

 9        our higher level of care, we contact the schools about

10        half day transitions just to make it easier for the

11        mental health and -- and emotional aspect of the kids

12        and the schools are usually accommodating to that.

13              Q       Is the goal to get kids back into school --

14        A     Yes.

15              Q       -- on a full time basis?

16        A     Yes.    It’s a slow transition.

17              Q       Was that initially your goal for J.?

18        A     Yes.

19              Q       Are you aware that the -- the IEP that the

20        District provided for J. actually provides for a half

21        day transition program?

22        A     I -- I don’t remember.      I haven’t seen the IEP in

23        a while.     No.

24              Q       Do you know if she had a half day transition

25        program for her current school placement?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 447 of 590 PageID:
                                   1326
                              Dolgos - Cross                            48

 1        A      No.

 2               Q      No, you don’t know or no, she didn’t?

 3        A      I -- I don’t believe she did.      No.

 4               Q      You said that J. was suffering from social

 5        and peer related anxiety.

 6        A      Um-hum.

 7               Q      Can you talk a little bit more about that,

 8        what she reported to you?

 9        A      Yes.   J. has always had difficulty making friends

10        in the school settings.      She has a hard time just, you

11        know, contacting peers and collaborating and -- and

12        fitting in and it’s the large social settings she

13        hasn’t really been able to function in those when I had

14        her.   She had difficulty, you know, leaving the house,

15        just the social atmosphere in general scared her.

16               Q      So social atmospheres in general were an

17        issue for her?

18        A      Yes.

19               Q      So that’s not necessarily just school.      It

20        could be any sort of social situations?

21        A      Correct.

22               Q      And what do you usually recommend for -- in

23        your experience for individuals that are having, you

24        know, trouble with social anxiety?

25        A      We usually try to have them, you know, start off
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 448 of 590 PageID:
                                   1327
                              Dolgos - Cross                            49

 1        in like a small setting as, you know, such as ourselves

 2        -- like ICCPC and then maybe transition to social

 3        groups outside of school that are groups in like

 4        depression or anxiety as well, things that -- they can

 5        relate to when they leave our program.

 6              Q      You mentioned using coping skills and breaks

 7        or recommending things like that for kids that are

 8        suffering from especially school related anxiety.          Is

 9        that --

10        A     Um-hum.

11              Q      -- is that accurate?    So what does that look

12        like, coping skills and breaks?       Can you talk a little

13        bit more about that?

14        A     Yes.   So most of the time if -- if kids are

15        returning to school with anxiety we recommend that they

16        at least maybe can work out a plan where they can go

17        see the guidance counselor and, you know, take breaks

18        to go to the bathroom maybe like once or twice per

19        class depending upon what the school agrees to and

20        coping skills would be -- you know, that would be more

21        or less just deep breathing and -- and teachers trying

22        to help or professionals in the school that can try to

23        help with anxiety, have them come down.        So --

24              Q      Do you still have the joint binder in front

25        of you?   Oh, I think so.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 449 of 590 PageID:
                                   1328
                              Dolgos - Cross                            50

 1        A     Yeah.

 2              Q       Can you just turn to J-9?    It’s the IEP.

 3        A     Okay.

 4              Q       And then if you flip through on the bottom

 5        it’s going to be marked “WM028.”       See the little

 6        numbers at the bottom?

 7        A     Yup.

 8              Q       Okay.

 9        A     Okay.

10              Q       Have you -- you testified earlier I believe

11        that you reviewed the IEP.      Is that --

12        A     I did see it, yes, when they first got it.

13              Q       At some point.

14        A     Um-hum.

15              Q       Can you -- this page, it’s entitled

16        modifications, supports and progress reports?

17        A     Um-hum.

18              Q       At the -- at the top box you’ll see filled

19        in, were -- were you aware that the IEP provides for

20        extended time on tests and quizzes?

21        A     Yes.    I believe that that was on there.      Yes.

22              Q       And meeting with the counselor, the school

23        counselor upon J.’s request whenever she needed to?

24        A     Um-hum.

25              Q       And frequent breaks?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 450 of 590 PageID:
                                   1329
                              Dolgos - Cross                            51

 1        A      Yes.

 2               Q       That sounds like what you were recommending

 3        as far as coping skills and breaks for school related

 4        anxiety.      Does that --

 5        A      Yeah.

 6               Q       -- sound accurate?

 7        A      Yes.

 8               Q       You spoke earlier about your joint letter

 9        with Dr. S.      I’m not even going to attempt to say it,

10        from January.      That was J-14 just for reference.

11        There’s a recommendation in here that -- that J. be

12        assessed and approved from an IEP.

13        A      Right.

14               Q       What -- what’s the basis for that?

15        A      We usually consider that when kids are having a

16        really hard time to go to school to make it easier for

17        them to transition to school and we collaborate with

18        the schools on that recommendation.

19               Q       Are you personally familiar with the

20        Administrative Code regarding eligibility for special

21        ed.?

22        A      No.    Usually the schools would tell me whether or

23        not they qualify before assessing.

24               Q       Right.   You testified earlier that you didn’t

25        agree with the classification of emotionally disturbed.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 451 of 590 PageID:
                                   1330
                              Dolgos - Cross                            52

 1        I think it’s because you said that most kids with

 2        emotionally disturbed are behavioral, they have ODD and

 3        more severe issues.

 4        A       Um-hum.

 5                Q       Does that sound accurate?

 6        A       Yes.

 7                Q       So what classification did you think was

 8        appropriate for J.?

 9        A       I was just thinking maybe more along the lines of

10        either assessing for ADHD or learning, you know, a

11        learning disability, because I know she had

12        difficulties in math, but that’s all I was aware of.

13                Q       How did you know she had difficulties in

14        math?

15        A       That was reported with the tutoring, that she had

16        -- she --

17                Q       The tutor reported to you or --

18        A       Yeah.    She needed more help with the math

19        component.

20                Q       And ADHD, does she have an ADHD diagnosis?

21        A       No.    I mean, I’m not the specialist in IEPs.     I

22        just didn’t think that emotionally disturbed really fit

23        J.   Sometimes IEPs have other health impaired or they

24        have less severe diagnoses.

25                        MS. HOWLETT:   Your Honor, I’m just going to
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 452 of 590 PageID:
                                   1331
                              Dolgos - Cross                            53

 1        refer to the Code which isn’t obviously in evidence,

 2        but --

 3        BY MS. HOWLETT:

 4              Q     Are you aware that the criteria for

 5        emotionally disturbed includes an inability to build or

 6        maintain satisfactory interpersonal relationships with

 7        peers and teachers?

 8                    MS. WARSHAW:    Objection, Your Honor, because

 9        --

10                    THE COURT:     No.   I want to hear it.

11                    THE WITNESS:     No.

12        BY MS. HOWLETT:

13              Q     Are you aware that the criteria for

14        emotionally disturbed includes a general pervasive mood

15        of unhappiness or depression?

16        A     No.

17              Q     Or that the criteria includes a tendency to

18        develop physical symptoms or fears associated with

19        personal or school problems?

20        A     No.

21              Q     Are those the type of characteristics that

22        you would use to describe to J.?

23        A     Some of them I think, yes.

24              Q     An inability to build or maintain

25        satisfactory interpersonal relationships with peers and
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 453 of 590 PageID:
                                   1332
                              Dolgos - Cross                            54

 1        teachers?

 2        A     Yes.

 3              Q      A general pervasive mood of unhappiness or

 4        depression?

 5        A     Yes.    Depression was better when she went to

 6        school, but yeah, I think that would still qualify.

 7              Q      A tendency to develop physical symptoms or

 8        fears associated with personal or school problems?

 9        A     Yes.

10                     MS. HOWLETT:   And Your Honor, for the record

11        that’s N.J.A.C. 6A:14 --

12                     THE COURT:   I know what it is.     Thank you.

13                     MS. HOWLETT:   Okay.    I just didn’t know for

14        the record purposes.

15                     THE COURT:   I was --

16                     MS. HOWLETT:   I know Your Honor knows.

17                     THE COURT:   -- I was going to ask her that

18        question myself.

19                     MS. HOWLETT:   Recording.

20                     THE COURT:   Thank you.

21        BY MS. HOWLETT:

22              Q      You testified earlier that J. had some

23        difficulty returning to school when she tried --

24        A     Um-hum.

25              Q      -- in December and my     notes say that you
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 454 of 590 PageID:
                                   1333
                              Dolgos - Cross                            55

 1        testified that she needed more intensive accommodations

 2        due to the severity of her anxiety.        What type of

 3        accommodations were you referring to?

 4        A     Well, this is before the IEP got implemented.         So

 5        I -- I would say that that’s why in January we

 6        recommended that.

 7              Q       Okay.    That --

 8        A     Yeah.

 9              Q       -- was the --

10        A     Um-hum.

11              Q       Right.    What type of accommodations in school

12        do you generally recommend for students that are

13        suffering from school related anxiety?

14        A     It’s -- it’s pretty much the same that we --

15        that’s on her IEP, the -- the breaks, individualized

16        help with guidance counselors, sometimes ability to use

17        coping skills, you know, within the classroom,

18        sometimes classrooms don’t allow certain coping skills.

19        So we make accommodations.

20              Q       Right.

21        A     Yeah.

22              Q       Have you ever been to West Morris Central

23        High School?

24        A     No.

25              Q       Or West Morris or Mendham High School, yeah.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 455 of 590 PageID:
                                   1334
                              Dolgos - Cross                            56

 1        A     No.

 2              Q     West Morris Mendham.     Have you ever observed

 3        the being successful program at Mendham High School?

 4        A     No.

 5              Q     Did you contact anyone from the program at

 6        any time?

 7        A     No.

 8              Q     Do you know how many students are in the

 9        program?

10        A     No.

11              Q     Or what the characteristics of the students

12        in the program are?

13        A     No.

14              Q     So in this January letter you recommended a

15        therapeutic setting to continue progressing with

16        anxiety, depression and function in school.

17        A     Um-hum.

18              Q     Not to be redundant, but as far as

19        therapeutic setting, what -- can you describe what you

20        meant by that?

21        A     Just to have access to therapeutic needs in

22        school, whether it’s a counselor or extra services with

23        aids or whatever she could get.

24              Q     And J-19, that was that last letter that

25        August one that was -- that you spoke about before,
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 456 of 590 PageID:
                                   1335
                              Dolgos - Cross                            57

 1        testified to.

 2        A      Um-hum.

 3               Q      I noticed that Dr. S. didn’t send this

 4        letter.    Is there -- but he had signed all the previous

 5        letters that had gone to the -- the school.

 6        A      Right.

 7               Q      Is there a reason why he didn’t sign this

 8        one?

 9        A      He wasn’t involved at that time, because I think

10        they followed up with Evelyn Kaminsky for outpatient

11        which is why she wrote the October letter.         J. was

12        discharged in June, but I did follow up with her in the

13        summer at least twice a month for just regular

14        outpatient therapy and then that’s -- I stopped seeing

15        them briefly after that and then I think they were

16        seeing Evelyn.

17               Q      So what prompted you writing this letter in

18        August?

19        A      Just to further explain the emotional component of

20        J. and the anxiety.     You know, I wasn’t aware of what

21        emotionally disturbed actually meant.        So I just wanted

22        to clarify what my perspective was.

23               Q      Did anyone ask you to write this letter?

24        A      Yes.   The family asked me to write it.

25               Q      Did they say why?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 457 of 590 PageID:
                                   1336
                              Dolgos - Cross                            58

 1        A       No.   I --I mean, I can’t remember actually.      It’s

 2        -- almost a year ago.

 3                Q       That’s okay.   Questions I have to ask.

 4        A       Okay.

 5                Q       So just to clarify, you stopped treating her

 6        in June and the family contacted you at some point

 7        after that?

 8        A       No.   We had a follow up plan for outpatient.

 9                Q       Okay.

10        A       So in the summer the plan was for her to continue

11        with mea and then during the school year find a

12        different therapist starting the next school year.          So

13        she did see me in the summer prior to September.

14                Q       So in your previous letters you had

15        recommended a therapeutic setting, access to a

16        counselor, everything that you had testified to

17        already.      In -- in this letter you said that she’s not

18        in need of therapy while in school.        Can you explain

19        that?

20        A       I guess because the plan was that she was going to

21        have outpatient therapy outside of school.         So I

22        figured that would be enough for her after further

23        evaluation.       In -- in the summer she seemed to be doing

24        better, but she also wasn’t in school.        So yeah.

25                Q       So is that ordinary for a student with major
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 458 of 590 PageID:
                                   1337
                              Dolgos - Cross                            59

 1        depressive disorder and school related anxiety not to

 2        need any therapeutic supports in school?

 3        A     Not necessarily, no.     I mean, it depends upon

 4        where -- you know, where they’re at with their ability

 5        to -- to manage their anxiety and at that time she was

 6        doing better.    So I figured outpatient maybe would be

 7        more -- you know, enough if -- since school -- there

 8        was a hard time with her going to school, but as long

 9        as the accommodations were in place which they were

10        from the IEP which I also think is why I recommended

11        outpatient outside of school.

12              Q      So you recommend the outpatient with the

13        assumption that she would be provided with those --

14        with the -- what was the IEP?

15        A     IEP, yeah.

16              Q      So that -- your recommendation here for not

17        being in need of therapy while in school, that was

18        really -- that recommendation was based on the fact

19        that you believed that the IEP would be implemented?

20        A     Yes.   I guess -- I guess too part of me meant that

21        like not necessarily, she doesn’t need a therapeutic

22        school.   So I -- I think that my wording maybe could

23        have been better in this letter honestly, but just some

24        kind of -- she needed some kind of therapy outside of

25        school, but not within the school necessarily.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 459 of 590 PageID:
                                   1338
                              Dolgos - Cross                            60

 1              Q       So when you wrote this letter you still were

 2        recommending that she receive frequent breaks?

 3        A     Yeah.    I mean, I -- I definitely think that the

 4        structured but not strict educational environment can

 5        help her function better.      It was just in general like

 6        having her to be an environment that’s smaller, but I

 7        didn’t want to necessarily recommend therapeutic school

 8        without a -- a doctor signing off on it.         So yeah.

 9              Q       Do you think that J. needed to have access to

10        a counselor while in school?

11        A     I mean, at the time it -- it probably would have

12        been helpful for her to have a counselor in school,

13        yes, and I mean, I also thought maybe she would stick

14        with me outside of school.      So I wasn’t really sure

15        what the transition plan would be come the school year.

16                      MS. HOWLETT:   Just one moment, Your Honor.

17        I’m sorry.

18        BY MS. HOWLETT:

19              Q       Were you aware that the IEP couldn’t be

20        implemented because the parents didn’t consent to it?

21        A     No.

22              Q       Were you aware that the District offered J. a

23        504 plan for the 2017-‘18 school year?

24        A     No.    I -- I -- I know I wrote the letter and I --

25        I didn’t -- you know, she was discharged for a couple
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 460 of 590 PageID:
                                   1339
                            Dolgos - Redirect                           61

 1        of weeks in December and then come January I know that

 2        it wasn’t implemented, but I’m not sure why.         So --

 3              Q     That was the ‘16-‘17 school year?

 4        A     Right.

 5              Q     Are you aware that the District offered J. a

 6        504 plan for the upcoming year?

 7        A     No.

 8              Q     For the ‘17-‘18 school year?

 9        A     No.

10                    MS. HOWLETT:    Your Honor, I have no further

11        questions at this time.

12                    THE COURT:   Any redirect?

13                    MS. WARSHAW:    Yes.

14        REDIRECT EXAMINATION BY MS. WARSHAW:

15              Q     Ms. Dolgos, you indicated that you were in

16        agreement with some of the modifications set forth in

17        the IEP.    Were you aware of the actual placement that

18        the District wanted to put J.H. in in that IEP?

19        A     I honestly do not remember what they suggested.         I

20        think at the -- I think it was ESS program, but I -- I

21        can’t recall for a fact.

22              Q     Did any of your recommendations or Dr.

23        Srinivasan’s recommendations include putting J.H. in a

24        self contained behavioral class in a large high school?

25        A     No.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 461 of 590 PageID:
                                   1340
                            Dolgos - Redirect                           62

 1              Q     So you’re not aware that that is the

 2        placement that was proposed in the IEP?

 3                    MS. HOWLETT:    Your Honor, this is one,

 4        assuming facts that are in evidence.        Counsel’s

 5        characterizing for her and we’ve already had testimony

 6        about that.

 7                    THE COURT:   Sustained.

 8                    MS. HOWLETT:    Thank you.

 9        BY MS. WARSHAW:

10              Q     You had indicated that J.H. was suffering

11        from school related anxiety.       Would you say that her

12        anxiety was -- or that she had generalized pervasive

13        mood or depression throughout every aspect of her life

14        or just related to school?

15        A     For depression or anxiety?

16              Q     Let’s start with anxiety.

17        A     Anxiety was mostly related to school.        Some peer

18        social anxiety as I mentioned.

19              Depression was mostly a personal issue that she

20        was suffering with.

21              Q     So in your letters when you indicated a

22        therapeutic setting were you referring to a therapeutic

23        out of District placement or a school environment with

24        supports?

25        A     Just school environment with supports.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 462 of 590 PageID:
                                   1341
                            Dolgos - Redirect                           63

 1              Q      Were you aware that the IEP proposed by the

 2        District did not address her math issues?

 3                     MS. HOWLETT:    Your Honor, this is --

 4        objection.

 5                     THE COURT:   Remember the IEP, she already

 6        said that.

 7                     THE WITNESS:    Should I answer the question?

 8        I don’t know --

 9                     THE COURT:   No.

10                     THE WITNESS:     Oh, okay.

11                     MS. WARSHAW:     Okay.   Okay.   That’s okay.

12        BY MS. WARSHAW:

13              Q      Ms. Dolgos, do you use the Administrative

14        Code definition of emotionally disturbed when you

15        determine your diagnosis of a student?

16        A     No.    We just use the DSM criteria for mental

17        health diagnoses.

18                     MS. WARSHAW:     Okay.   No further questions.

19                     THE COURT:     Okay.   You can step down.

20                     THE WITNESS:     Okay.

21                     THE COURT:     Thank you very much.

22                     MS. WARSHAW:     I’m going to show our next

23        witness in.

24                     THE COURT:     Now?

25                     MS. WARSHAW:     I’m getting our next witness.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 463 of 590 PageID:
                                   1342
                              Platt - Direct                            64

 1        She’s having trouble parking.

 2                    THE WITNESS:    Do you want me to --

 3                    THE COURT:   You can just leave that there.

 4                    THE WITNESS:    Okay.    Okay.

 5                    THE COURT:   You’re free to go.       Thank you.

 6                    THE WITNESS:    All right.    Thank you.

 7                    THE COURT:   While Ms. Warshaw’s doing that,

 8        my secretary just handed me a note.          So I’m going to go

 9        find out what that note is about.

10                            (Pause in recording.)

11                    THE COURT:     Okay.    Ms. Warshaw has located

12        her witness.

13                    How are you?     How are you?

14                    THE WITNESS:     Okay.

15                    THE COURT:     Do me a favor and raise your

16        right hand?

17        E L L E N     M.    P L A T T, PETITIONER’S WITNESS,

18        SWORN:

19                    THE COURT:     State your name, spell your last

20        name.

21                    THE WITNESS:     Ellen M. Platt, P-L-A-T-T.

22                    THE COURT:     Thank you.    Proceed.

23        DIRECT EXAMINATION BY MS. WARSHAW:

24                Q   Okay.   Dr. Platt, could you please state your

25        full name for the record and your job title?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 464 of 590 PageID:
                                   1343
                              Platt - Direct                            65

 1        A     Ellen M for Michelle Platt, P-L-A-T-T.         I’m a

 2        child and adolescent psychiatrist.

 3                     THE COURT:   Child what psychiatrist?

 4                     THE WITNESS:    Child and adolescent.

 5                     THE COURT:   Okay.

 6                     THE WITNESS:    Well, also and general

 7        psychiatrist.

 8                     MS. WARSHAW:    Okay.     Your Honor, although --

 9        in your J-21, do you have Dr. Platt’s curriculum vitae?

10        Because I didn’t see --

11                     THE COURT:     I hope so.

12                     MS. WARSHAW:     -- that.

13                     THE COURT:     Dr. Platt, you have -- you have

14        the joint exhibit book there?

15                     MS. WARSHAW:     It should be a black book.

16                     THE WITNESS:     Yes, I do.

17                     THE COURT:     Could you look to see if J-21 is

18        your C.V.?

19                     MS. WARSHAW:     Otherwise I have it.

20                     THE WITNESS:     J-21 is --

21                     THE COURT:     Just 21.    Number --

22                     MS. HOWLETT:     It’s not included, Your Honor.

23        I can save everybody time.          It’s not --

24                     THE COURT:     Okay.

25                     MS. HOWLETT:     -- in J-21.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 465 of 590 PageID:
                                   1344
                              Platt - Direct                            66

 1                    MS. WARSHAW:    Okay.    Then I’m going to use my

 2        exhibit.

 3                    THE COURT:   Okay.

 4        BY MS. WARSHAW:

 5              Q     Okay.   Dr. Platt --

 6                    THE COURT:   Let’s stop for a second.       Are we

 7        going to -- are we going to challenge her credentials?

 8                    MS. HOWLETT:    No.   We’ll stipulate to --

 9                    THE COURT:   Okay.    What are you offering her

10        as?

11                    MS. WARSHAW:     She’s an expert in --

12                    THE COURT:     In child and adolescent

13        psychiatrist.

14                    MS. WARSHAW:     Correct.

15                    THE COURT:     Psychiatry.    Sorry.

16                    MS. WARSHAW:     And she’s done independent --

17                    THE WITNESS:     Correct.

18                    MS. WARSHAW:     -- evaluations.    So --

19                    THE COURT:     You’re qualified.

20                    THE WITNESS:     Thank you.

21                    THE COURT:     You’re welcome.

22                    MS. WARSHAW:     Thank you, Your Honor.

23                    THE COURT:     All right.    J-21's her C.V.   What

24        -- what’s the P number?

25                    MS. WARSHAW:     So --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 466 of 590 PageID:
                                   1345
                              Platt - Direct                            67

 1                     THE COURT:   I’m sorry.

 2                     MS. WARSHAW:   P-33.

 3                     THE COURT:   P-33 is her C.V.

 4                     MS. WARSHAW:   Has her -- yes.

 5                     THE COURT:   And she’s qualified as an expert

 6        without objection.     Okay.

 7                     MS. WARSHAW:   Okay.   Well, that saves a lot

 8        of questions.

 9                     THE COURT:   It certainly does.

10        BY MS. WARSHAW:

11              Q      Okay.   You were hired -- am I correct that

12        you were hired by the West Morris Regional High School

13        District to perform an independent evaluation of J.H.?

14        A     Yes.

15              Q      Were you ever informed by the School District

16        as to what this independent evaluation was going to be

17        used for?

18        A     Well, they sent me referral information which I

19        always request prior to doing an evaluation so that I

20        understand the basic issues that have been going on

21        with any student.

22              Q      And do you recall what information the

23        District sent to you regarding J.H.?

24        A     I -- they sent me --

25                     MS. HOWLETT:   Is the witness referring -- it
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 467 of 590 PageID:
                                   1346
                              Platt - Direct                            68

 1        looks like --

 2                     MS. WARSHAW:      I can refer you --

 3                     MS. HOWLETT:      -- she has her own file.

 4        BY MS. WARSHAW:

 5                Q    Okay.    In -- I can refer you to your report.

 6        Would it be in your report?

 7        A       It should be.   Yes.

 8                Q    Okay.    So let’s go to the black binder, J-21.

 9        That should be your report.

10        A       Yes, it is.

11                Q    Okay.    Can you -- just for the record can you

12        state the date of that report?

13        A       The date of the consultation was September 6th,

14        2017.

15                     MS. HOWLETT:      And Your Honor, for the record

16        I just want to maintain my objection the date of this

17        report is after the IEP was --

18                     THE COURT:     Understood.

19        BY MS. WARSHAW:

20                Q    So you were going to state the documents that

21        were sent to you by the School District prior to you

22        writing your report.      Can you state those for the

23        record?

24        A       Well, yes, actually they’re listed in my report.

25        The documents that I received included a social history
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 468 of 590 PageID:
                                   1347
                              Platt - Direct                            69

 1        by the school social worker, Ms. Goldberg (phonetic),

 2        that was dated 1/18/17, a psychological evaluation by

 3        the school psychologist Sherry Wilk (phonetic) dated

 4        1/19/17, a psychiatric evaluation by Dr. Shankar

 5        (phonetic) Srinivasan dated 3/15/17, an IEP dated April

 6        6, 2017, a letter from Melissa Dolgos, licensed

 7        associate counselor and senior clinician dated 8/17/17,

 8        psycho-educational report by Natalie Shuberth

 9        (phonetic), Psy.D., BCBAD, dated 8/21/17.

10              Q      Did the School District provide you with any

11        educational testing that the School District did?

12        A     If they had -- it would have been listed in these

13        documents.

14              Q      Okay.   Great.   So based on the information

15        that you were provided do you feel that your

16        independent evaluation report is a fair and accurate

17        representation of what was going on with J.H.?

18        A     Yes, I do.

19              Q      And is it fair to say that your findings and

20        conclusions are based on a reasonable degree of medical

21        certainty with your expertise as a psychiatrist?

22        A     Yes.

23              Q      I’m going to refer you to page ten of your

24        report.   In the third paragraph, you refer to J.H. as

25        being extremely fearful of entering school buildings,
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 469 of 590 PageID:
                                   1348
                              Platt - Direct                            70

 1        appearing phobic and she describes becoming weak and

 2        unable to proceed -- proceed upon approaching the

 3        school.   Can you tell the Court what those are symptoms

 4        of?

 5        A     Wait just one second.     Exactly where -- oh, I see

 6        it.   Okay.    Okay.   Well, they could be symptoms of a

 7        number of different disorders.       They could be symptoms

 8        of a generalized anxiety disorder.        They could be

 9        related to a depressive disorder.       They could also be

10        related to a developmental disorder.

11              Q       Can you describe for the Court what the

12        substance of your report says regarding J.H., what your

13        findings were?

14        A     Well, I think that I found her to be relatively

15        non-functional at the time that I saw her.         She had

16        severe anxiety.     She had irrational fears.      She felt

17        socially excluded.      She had been at a treatment center,

18        intensive outpatient treatment center, ICCPC, for some

19        time and she also presented with features of depression

20        and related anxiety.      So her overall presentation was

21        that she was highly symptomatic and honestly I would

22        say at best marginally functional.

23              Q       And what did you attribute the underlying

24        reasons for being in this dysfunctional state?         Was it

25        related to anything in particular?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 470 of 590 PageID:
                                   1349
                              Platt - Direct                            71

 1        A     It was related to her neuro-behavioral structure

 2        which was manifested in a very aggressive way when she

 3        attended school.

 4              Q       On page 11 of your report, the first

 5        paragraph, can you describe for the Court what you

 6        meant by that as well, where it begins with, “She

 7        remains exceedingly emotionally fragile?”

 8        A     That --

 9              Q       The first four lines of page 11.

10        A     That’s not the first four lines on this page 11.

11              Q       Oh, okay.   Then it’s different.    I have page

12        12 of 15, on the bottom.

13        A     This page 12 is --

14              Q       Okay.   If you go back --

15        A     The reason -- the reason is that this was a draft

16        which I sent prior to sending the final report, but I

17        typically send a draft to the District.        So the staff

18        will have a sense of my general overview.

19              Q       Okay.   So I’m looking at the final draft

20        which is what I had in P -- in my exhibits.         So why

21        don’t we refer to the final draft?        Because that was

22        the final report, correct?

23        A     Yeah.    Yes.

24              Q       Okay.   Was there any changes in your draft

25        report after you showed it to the District and your
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 471 of 590 PageID:
                                   1350
                              Platt - Direct                            72

 1        final report?

 2        A       I would honestly have to go over it line by line,

 3        but typically the changes are grammar, spelling, tense

 4        and things of that nature.      There are occasions when I

 5        may add information that I received after the initial

 6        information or sometimes I will re-review the case and

 7        alter -- want to add something to my determination.

 8                Q    Okay.   Do you recall if you reviewed the case

 9        again after you sent your draft to the District and

10        added or changed anything in your report?

11        A       I -- I keep a lot of -- of those things.      So if

12        you just hang on I will --

13                     MS. HOWLETT:   Your Honor, I believe the

14        witness is referring to her own personal notes that are

15        --

16                     THE WITNESS:   It is personal notes.     Yes.

17                     MS. HOWLETT:   Right. I just want to bring

18        that to the Court’s attention.       We don’t have -- I

19        don’t know what she’s --

20                     THE COURT:   I don’t know either.     You’re not

21        going to be referring to them, because she doesn’t have

22        them.

23                     THE WITNESS:   Okay.   That’s fine.

24                     MS. WARSHAW:   I don’t have them either.      So -

25        -
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 472 of 590 PageID:
                                   1351
                              Platt - Direct                            73

 1                    THE COURT:   Yeah.      We don’t have them either.

 2                    MS. WARSHAW:    Okay.    Did --

 3                    THE COURT:   All right.     I’m just going to

 4        stop for a second.

 5                    The draft is what number?

 6                    MS. WARSHAW:    Well, I haven’t seen -- I

 7        haven’t seen the joint exhibit book.          I didn’t get a

 8        copy of it.    So I sent -- I sent the list of what the

 9        exhibit should be to Ms. Howlett.         She did the -- the

10        book.

11                    THE COURT:     She did the book.

12                    MS. WARSHAW:     I didn’t see the book.     So what

13        I’m saying for my joint exhibit was supposed to be the

14        final copy of the report, because --

15                    THE COURT:     Okay.

16                    MS. WARSHAW:     -- that’s what I have.

17                    THE COURT:     Stop for a second.

18                    Doctor, in the exhibit book, the report

19        you’re looking at is your draft report?

20                    THE WITNESS:     Correct.

21                    THE COURT:     Okay and that’s the joint exhibit

22        book?

23                    THE WITNESS:     That is --

24                    MS. WARSHAW:     Yes.

25                    THE WITNESS:     -- this book.     Yes.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 473 of 590 PageID:
                                   1352
                              Platt - Direct                            74

 1                    MS. WARSHAW:    I have is the final copy which

 2        is what I have been referring to in -- in the -- in the

 3        Petitioner’s exhibit.      So if I could refer to --

 4                    THE COURT:   Let’s get a final copy.

 5                    MS. WARSHAW: -- refer to that?

 6                    THE COURT:   Yeah and that’s P what?

 7                    MS. WARSHAW:    That is -- that’s P-33.      It

 8        includes --

 9                    THE COURT:   P-33 is the final copy?

10                    MS. WARSHAW:     Final copy and her curriculum

11        vitae.

12                    THE COURT:     C.V. and what number is in the

13        joint book?    What --

14                    MS. WARSHAW:     That is J-21.

15                    THE COURT:     J-21 is the Doctor’s draft copy.

16        Counselors?    We’re going to eliminate the draft copy

17        from -- at P-21 and go with the -- with the final copy?

18        Does that make the most sense?

19                    MS. WARSHAW:     Yes.

20                    MS. HOWLETT:     Yes, Your Honor.    P-33 in place

21        of J --

22                    THE COURT:     P-33 --

23                    MS. HOWLETT:     -- 21.

24                    THE COURT:     -- in place of J-21, correct?

25                    MS. WARSHAW:     Yes.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 474 of 590 PageID:
                                   1353
                              Platt - Direct                            75

 1                     MS. HOWLETT:    Correct, Your Honor.

 2                     THE COURT:   All right.      So J-21 --

 3                     THE WITNESS:    So now I --

 4                     THE COURT:   -- is not going to be in

 5        evidence.

 6                     THE WITNESS:    So where -- P-33 --

 7                     MS. WARSHAW:    So in the --

 8                     THE WITNESS:    -- would be in the other book?

 9                     MS. WARSHAW:    In the blue book.

10                     THE COURT:     In the other book.    If you need

11        some room, Doctor, you can just put some of the stuff

12        up here out of the way.       Let me get this out of the

13        way.

14                     THE WITNESS:     Well, since we’re not going to

15        use this --

16                     THE COURT:     Well, you -- you may eventually,

17        but you can leave it there for now.

18                     THE WITNESS:     Okay.

19                     THE COURT:     Okay.   Okay.   We’re just on the

20        same page.

21                     MS. WARSHAW:     And so --

22                     THE COURT:     So that’s page 11.

23                     MS. WARSHAW:     Just to be clear, yes, P-33 is

24        now in evidence?

25                     THE COURT:     P-33 is in because it was -- was
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 475 of 590 PageID:
                                   1354
                              Platt - Direct                            76

 1        going to be a joint exhibit.

 2                    MS. WARSHAW:    Yes.

 3                    THE COURT:   So it’s in and J-21 is going to

 4        be excluded because of it’s only the draft.

 5                    MS. WARSHAW:    Yes, Your Honor.

 6                    THE COURT:   Okay.     Good.   Let’s get back to

 7        the questions.

 8        BY MS. WARSHAW:

 9              Q     Okay.   So on the first four lines of page 11

10        on your final -- final report, can you describe for the

11        Court what you meant by this statement?

12        A     Are you referring to the statement, “She remains

13        exceedingly emotionally fragile” --

14              Q     Yes.

15        A     -- “and the probability of her attending school is

16        extremely low at this time.”       Well, to expand upon

17        that, when I saw J. she was as I said before marginally

18        functional.    She was very depressed.      She manifested

19        her depression interpersonally and behaviorally and her

20        energy level was low.      So the probability of her being

21        able to act -- go to school, et cetera, was limited.

22        She also indicated fearfulness and what I would -- what

23        I refer to in the report is a hint of inappropriateness

24        which references a kind of a disconnection to what the

25        events and people going on -- people around her and the
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 476 of 590 PageID:
                                   1355
                              Platt - Direct                            77

 1        events going on around her.

 2              Q      You mentioned behavioral.     Did you -- what is

 3        the basis of that?     Were there any disciplinary actions

 4        or anything that you are referencing or --

 5        A     No.    Her behavior which had become exceedingly

 6        withdrawn.

 7              Q      And you refer to a disconnect to the events

 8        and people.    Is that related to her extreme anxiety?

 9        A     That’s on page nine, which paragraph?

10              Q      Are you referring to a specific paragraph on

11        page nine?

12        A     No.    I -- I want to know where you’re --

13              Q      Oh, you had just mentioned that you found a

14        disconnect to events and people and I’m asking you if

15        that is related to her extreme anxiety?

16        A     Oh, yes.

17              Q      Okay.

18        A     Yes.

19              Q      And going back to the first four lines of

20        page 11, where you indicated, “She requires an academic

21        environment with the capability of a great deal of

22        emotional awareness and intervention.”        Were you

23        referring to like an out of District therapeutic

24        setting or some supports within a school?

25        A     I was referring to an alternative setting.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 477 of 590 PageID:
                                   1356
                              Platt - Direct                            78

 1                Q    Okay.   And in your professional opinion could

 2        you describe for me what type of learning environment

 3        would have been appropriate for J.H.?

 4        A       She required an environment where -- where she

 5        would be shielded or protected from the provocations,

 6        the standard interactions of standard peers that would

 7        be found in a typical high school.        She needed a -- she

 8        needed to be separated from that.       She needed a place

 9        where she believed that her emotional reactivity could

10        be understood.

11                Q    On page 11 at the end, the last paragraph,

12        you refer to DSM five criteria that J.H. met.

13        A       Um-hum.

14                Q    Could you review what those mean for the

15        Court?

16        A       Well, these are diagnoses and DSM is a new

17        diagnostic -- relatively new diagnostic manual that is

18        a little bit more detailed and specific than prior

19        manuals.

20                Do you want me to go through each diagnosis?

21                Q    If you could and -- and just highlight for

22        the Court what you meant by these, what your findings

23        were?

24        A       She had a history of major depressive disorder

25        which was documented in the information from ICCPC and
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 478 of 590 PageID:
                                   1357
                              Platt - Direct                            79

 1        Dr. Srinivasan also noted “with irrational thinking.”

 2        My mental status examination of her -- let me just turn

 3        to that -- did include what I call an empty depressed

 4        mood and truncated responses, a posture which indicated

 5        that she was distant and separate from -- or wanted to

 6        be distant and separate from me at that time, but I

 7        would assume that that was regarding everybody that she

 8        encountered.

 9              She moved very slowly.      That’s what psycho-motor

10        retardation references and she spoke slowly in a

11        monotone voice and those are frequently symptoms of

12        depression.

13              Q     You noted that she had a DSM five -- she met

14        the criteria for specific learning disorder with

15        impairment in mathematics, specifically with fluent

16        calculations moderate.      Is that something that you also

17        found?

18        A     I did not assess for that.      That was part of the

19        history.

20              Q     Okay.   You recommended a central auditory

21        processing disorder evaluation.       Can you tell me the

22        basis of that?

23        A     Let me reference that.

24              Q     That’s the last --

25        A     I know where that is.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 479 of 590 PageID:
                                   1358
                              Platt - Direct                            80

 1              Q       Okay.

 2        A     I just want to find my -- the details that led me

 3        to that.

 4              Q       It’s mentioned in the -- the middle small

 5        paragraph on page 11 of your report.

 6        A     Yes.    I know that, but I’m -- I -- I want to -- I

 7        want to find the specific details, that is the clinical

 8        details.

 9                      The history indicated that a central auditory

10        processing dysfunction which I am not an expert in, but

11        which in a sort of -- colloquial way means that a

12        person can literally hear what you’re saying, but their

13        brain does not process the words.       So that they don’t

14        actually understand it and then when they follow

15        through with behavior, their behavior may not be

16        connected to what you asked or what you said.

17              Q       In the DSM five criteria it says on the -- I

18        guess the second line in that paragraph on page 11, the

19        last paragraph, it says in parentheses “with irrational

20        thinking.”     Can you describe what is meant by

21        “irrational thinking?”

22        A     Okay.    When I interviewed her she explained that

23        at times she would try to talk to herself to drown out

24        noise and the noise was internal noise and I would

25        consider that to be an example of irrational thinking.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 480 of 590 PageID:
                                   1359
                              Platt - Direct                            81

 1              Q      Could anxiety cause someone to have

 2        irrational thinking?

 3        A     Yes.

 4              Q      Do you believe that anxiety was the basis for

 5        J.H. having this irrational thinking?

 6        A     Yes.

 7              Q      In your professional opinion in general,

 8        could a person think rationally in one situation and

 9        then in another situation if they’re under high anxiety

10        think irrationally?

11        A     Yes.

12              Q      Are irrational fears or phobias considered

13        behaviors?

14        A     They are behaviors.     They’re based on obviously

15        feelings that a person has.

16              Q      Are they willful or intentional behaviors?

17        A     No.

18              Q      On page 13, you list -- actually 13 and 134,

19        you list 14 recommendations for J.H. and in section two

20        --

21        A     You mean recommendation two?

22              Q      Recommendation two.    You indicated that you -

23        - that J.H. would benefit from academic environment

24        that was structured, monitored and designed to

25        accommodate her academic needs and provide emotional
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 481 of 590 PageID:
                                   1360
                              Platt - Direct                            82

 1        support and therapeutic input.       Could you describe for

 2        me what was the basis of this and what you envisioned

 3        would be an appropriate placement for her?

 4        A     The basis was that she was unable to attend school

 5        because of a build up of emotional distress and so when

 6        she would return to school her school would have to

 7        provide enough of a comfort level so that she would

 8        experience emotional support from the staff and that

 9        she would not be provoked by aspects of the environment

10        and therapeutic input meaning supportive input,

11        typically with a staff member that had some education

12        in mental health, mental health processes and in

13        school.

14              Q       And also on page 13 you indicated that if

15        these recommendations were not implemented that there

16        would be no change in her anxiety towards school.          Do

17        you -- can you describe that recommendation a little

18        bit more thoroughly for the Court?

19        A     Is that in number two?

20              Q       I believe it is.   Yes.

21        A     Okay.    Oh, right, “Without these issues being

22        addressed the manner in which J. deals with school is

23        not likely to change.”      She was unable to function in

24        her current academic environment and in order to enable

25        her to function her school setting had to provide
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 482 of 590 PageID:
                                   1361
                              Platt - Direct                            83
 1        enough of a comfort level, reduced stimulation,

 2        communicate specific support for her and that would in

 3        the school setting contribute to her ability to

 4        stabilize internally and then inter personally.

 5              Q     You indicated that she needed a learning

 6        environment with reduced stimulation.        Can you describe

 7        what you mean by that?

 8        A     I mean a learning environment with a modest number

 9        of students, a -- I’ll use the word small, but a small

10        building that is not overwhelming to navigate and

11        measured input by the staff.       So for example, in a

12        standard educational placement if a student is walking

13        down the hall and doing something that a teacher thinks

14        is untoward, the teacher may respond in any way at all,

15        maybe in a sensitive matter, maybe in a direct matter

16        or maybe in an insensitive matter -- manner, but she

17        really needed to be in a place where there was never

18        any question that the staff would respond to her in a

19        sensitive manner.

20              Q     Were you aware that the School District

21        wanted to put J.H. in a self contained behavioral class

22        in a large high school?

23                    MS. HOWLETT:    Your Honor, I’m objecting

24        again, same basis as before.

25                    THE COURT:   I agree.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 483 of 590 PageID:
                                   1362
                              Platt - Direct                            84
 1        BY MS. WARSHAW:

 2                Q     Were you aware that the District wanted to

 3        put her in a self contained classroom in a high school?

 4                      MS. HOWLETT:   This is leading, Your Honor.

 5                      THE COURT:   It is also, but that’s -- the

 6        questions on both sides have been leading up to this

 7        point.

 8                      MS. HOWLETT:   Well, I’m on cross, Your Honor.

 9                      THE COURT:   On direct before.   Apparently it

10        doesn’t apply in EDS settings.

11                      Restate the question.

12        BY MS. WARSHAW:

13                Q     Okay.   Were you aware of the type of learning

14        environment that the School District wanted to place

15        J.H.?

16        A       No.

17                Q     Would in your professional opinion a self

18        contained class in a large high school be appropriate

19        for J.H.?

20        A       No.

21                Q     Can you explain why?

22        A       Well, first of all, a student has to arrive at

23        school and if it’s a large public high school that

24        usually means a school bus that’s unsupervised and

25        unmonitored, which would be a problem.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 484 of 590 PageID:
                                   1363
                              Platt - Direct                            85
 1               It would mean entering a school with many other

 2        students that are in all sorts of communication with

 3        each other and activity.      That would be a problem for

 4        her.

 5               It would mean when she’s navigating the hallways

 6        that there would be unstructured, unanticipated

 7        responses from other students that may or may not have

 8        something to do with her, but that would be

 9        overwhelming to her.

10               It also might mean that another staff member might

11        see her appearing to daydream or something of that

12        nature and intervene in a non-therapeutic manner.

13        Situations such as that.

14               Q    Are you familiar with the classification of

15        emotionally disturbed in the education setting?

16        A      I am familiar with the term.      I am not familiar

17        with the actual details as they’re written in the

18        manual.

19               Q    Are you familiar enough with IEPs and the

20        definition of emotionally disturbed to formulate an

21        opinion as to whether or not J.H. could be classified

22        as emotionally disturbed?      Would that be appropriate?

23                    THE COURT:   Sustained.

24                    MS. HOWLETT:    Objection.

25                    THE WITNESS:    Well --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 485 of 590 PageID:
                                   1364
                              Platt - Direct                            86
 1                     THE COURT:   She just -- don’t answer.        When I

 2        say --

 3                     THE WITNESS:    Sorry.

 4                     THE COURT:   No, no.      It’s okay.    Nobody

 5        explained the rules to you.

 6                     If one of -- one of the attorneys objects to

 7        a question you just don’t answer it and then I’ll make

 8        -- I’ll make a ruling.       If I say “sustained” you’re not

 9        answering it.

10                     THE WITNESS:     Okay.

11                     THE COURT:     If I say “overruled,” you’re

12        answering it.

13                     THE WITNESS:     Okay.

14                     THE COURT:     Okay?   All right.      Right now it’s

15        sustained.

16                     She just said she wasn’t familiar with the

17        E.D. classification.

18                     MS. WARSHAW:     She --

19                     THE COURT:     She wasn’t.    So how are you --

20                     MS. WARSHAW:     She said she was --

21                     THE COURT:     -- going to -- how is she going

22        to answer that question?

23                     MS. WARSHAW:     Because she said she was

24        familiar with the -- the definition of it, but --

25                     THE COURT:     No, she said --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 486 of 590 PageID:
                                   1365
                              Platt - Direct                            87
 1                     MS. WARSHAW:   -- not the classification.

 2                     THE COURT:   Well, that’s what we’re talking

 3        about.    The classification in the Code for -- for

 4        emotionally disturbed in terms of an IEP is one thing

 5        and the clinical classification -- since she doesn’t

 6        know what the Code says in terms of definition I’m not

 7        going to let you ask her the question.

 8        BY MS. WARSHAW:

 9              Q      In your expert opinion, was J.H.’s

10        sensitivity to noise a cause of her anxiety?

11        A     Yes.

12              Q      In your professional opinion was J.H.’s

13        specific learning disability a cause of her anxiety?

14        A     Yes.

15              Q      Are you familiar with the Pernell (phonetic)

16        School?

17        A     I only know the name.

18              Q      When dealing with a student with anxiety is

19        it fair to say that if you change the anxiety provoking

20        situation that the anxiety could get better?

21        A     Yes.

22              Q      Was it your expectation that your report

23        would be used to help determine an appropriate

24        placement for J.H.?

25        A     I thought that it would be included in other
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 487 of 590 PageID:
                                   1366
                              Platt - Cross                             88
 1        material that the child study team had.

 2                      MS. WARSHAW:   No questions.

 3                      THE WITNESS:   Okay.

 4                      THE COURT:   Cross?

 5                      MS. HOWLETT:   Yes, Your Honor.    Thank you.

 6        CROSS-EXAMINATION BY MS. HOWLETT:

 7              Q       Good morning, Dr. Platt.    How are you?

 8        A     Hi.

 9              Q       Still morning for a little bit longer.

10                      You testified earlier about -- in describing

11        your report that J. was marginally functional.         I think

12        that’s the term you used.      You saw her in September.

13        She wasn’t at -- in school at that time and she hadn’t

14        attended school since December which you acknowledge in

15        your report.     So what do you think the basis of her --

16        the issues with her functionality were in September?

17        A     In September?

18              Q       When you saw her.

19        A     Okay.    I -- I thought that she had not at that

20        point had sufficient treatment to get on a better

21        emotional track.

22              Q       When you say “sufficient treatment” can you

23        describe what you were thinking?

24        A     I think she was at ICCPC at that time and it

25        appeared as if she needed additional therapy and she
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 488 of 590 PageID:
                                   1367
                              Platt - Cross                             89
 1        also needed to gain a perspective about her

 2        expectations of what was possible academically.

 3               Q     On -- and I apologize if the page numbers are

 4        a little bit different, it was what you were looking at

 5        before.    It’s my page 11.    It’s after that part that

 6        Counsel asked you about with the emotionally fragile,

 7        that line.    It might be 11 or 12 on your copy.       I don’t

 8        have that one.

 9        A      I’m not finding it quickly, but -- oh, it’s at the

10        top of page 11.

11               Q     Okay.   Can you just hold that page open for a

12        little bit?    In that next paragraph, I -- my copy says,

13        “Mother indicates.”

14        A      That’s correct.

15               Q     Okay.   Can you talk about what you were

16        describing in this paragraph that Mom was reporting to

17        you?

18        A      So -- well, I urged Mom to convey the -- well, the

19        description of J.’s impulsive and erratic anger to the

20        therapist and so that they could add that to what they

21        already knew about her irrational fears, to be sure

22        that they had -- the therapist had all of the

23        information or additional information about her

24        clinical condition at the time.

25               Q     So it says in here that Mom was reporting
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 489 of 590 PageID:
                                   1368
                              Platt - Cross                             90
 1        that she was having irrational fears and pervasive mood

 2        disturbances and avoidant behaviors even when not under

 3        stress.

 4        A     Could you just tell me where?

 5              Q       Oh, yeah, I’m sorry.   It’s in that paragraph.

 6        A     Okay.

 7              Q       Like halfway -- maybe three-quarters of the

 8        way down.

 9        A     Okay.    I have it.   Yes.

10              Q       So is it safe to say that -- or fair to say

11        that J. was exhibiting -- or under some stressors that

12        weren’t related to school?

13        A     She might have been.

14              Q       And she was -- it was reported to you -- was

15        it reported to you that she was exhibit irrational

16        fears and anxiety even though she hadn’t been in school

17        for several months at that point when you saw her, at

18        least nine months?

19        A     I think so.    Yes.

20              Q       So the effect that you described before and

21        the way that she presented, that was even in the

22        absence of attending school?

23        A     Right.

24              Q       Would you be surprised to learn that only a

25        couple days after you met with her that she attended
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 490 of 590 PageID:
                                   1369
                              Platt - Cross                             91
 1        school full time?

 2                    MS. WARSHAW:    Objection to the --

 3                    THE WITNESS:    I --

 4                    MS. WARSHAW:    -- couple days reference.

 5                    THE COURT:    Couple of days.

 6                    MS. HOWLETT:    August 11th, I believe -- I’m

 7        sorry -- September 11th.      I don’t know the exact date

 8        that --

 9                    THE COURT:    Within a week?

10                    MS. HOWLETT:     Within a week.

11                    THE COURT:     Within a week.

12                    THE WITNESS:     I wouldn’t necessarily be

13        surprised depending upon what the specific arrangements

14        were for her.

15        BY MS. HOWLETT:

16              Q     Would you be surprised to learn that she

17        attended school -- a non-therapeutic school

18        environment?

19        A     Well, I’d want to know for how long and what the

20        circumstances were.      In other words, I can’t answer

21        that yes or no question.

22              Q     That’s fair.     When you used the term

23        “behavior” before, I assume you’re using it in a -- a

24        clinical type of way, we aren’t clinicians.         So we

25        typically think about behavior maybe I a different
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 491 of 590 PageID:
                                   1370
                              Platt - Cross                             92
 1        manner.   Can you just describe when you use the word

 2        “behavior” what that might refer to?

 3        A     Okay.    So behavior that she displayed when I saw

 4        her included a lot of anxiety and the way that I

 5        described it was she projected tension, sat with her

 6        arms tightly crossed, indicated posture that was ill at

 7        ease, but part of the tension is what’s known as

 8        psycho-motor retardation which is pretty classical -- a

 9        pretty classical symptom of depression.        So could you

10        just ask the question again, because I can -- I’m gong

11        to give -- I can give you more mental status

12        information, but I want to make sure I’m answering your

13        question.

14              Q       Yeah.   No.   Thank you, Dr. Platt.   We’re

15        really just trying to get to the sense of when you use

16        the term “behavior.”        You’re not necessarily referring

17        to what -- what the common sense of aggressive or

18        erratic, behavior -- do you use behavior to describe a

19        bunch of different types of --

20        A     You’re correct and my use of the term in regard to

21        her was immediate interaction, immediate response to

22        the environment that she was in.

23              Q       Did -- in your assessment of J. did you

24        observe or find that she had an inability to build or

25        maintain inter personal relationships with her peers?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 492 of 590 PageID:
                                   1371
                              Platt - Cross                             93
 1        A     Well, I never saw her with her peers.        So I

 2        couldn’t say by direct observation, but I certainly

 3        thought that based on what I knew about her.

 4              Q     Based upon what was reported to you?

 5        A     Yeah, and also based upon her presentation in the

 6        interview which would suggest that there was some

 7        limitation in her peer relationships.

 8              Q     Did she present with a pervasive mood of

 9        unhappiness or depression to your recollection?

10        A     Pardon?

11              Q     To your recollection.

12        A     She did.   Yes.

13              Q     And did -- did in your observation did -- or

14        review of her the information that was provided to you,

15        did she present with fears associated with school or

16        being around other people?

17        A     Well, she looked fearful when she was with me.         So

18        I considered that to be significant.        She -- some of

19        the self harming behaviors that she had did relate to

20        school as for example she said she hated school since

21        sixth grade, she couldn’t relate to the kids, but she

22        also said everybody hated school, but I did extrapolate

23        from her comment that her feelings and behaviors were,

24        yes, related to school.

25              Q     You testified earlier that you were not -- or
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 493 of 590 PageID:
                                   1372
                              Platt - Cross                             94
 1        you’re not familiar necessarily with the specific

 2        definition of emotionally disturbed under the

 3        Administrative Code.     Are you aware that the

 4        Administrative Code and the DSM do not necessarily have

 5        the same criteria?

 6        A     I -- if I thought about it I would be aware, yes.

 7              Q     Have you ever been to Mendham High School?

 8        A     No.

 9              Q     Have you ever observed the Being Successful

10        program at Mendham High School?

11        A     The what program?

12              Q     The Being Successful program?

13        A     Oh, no.

14              Q     The BSP.

15        A     No.

16              Q     When you made your recommendations, we talked

17        about those earlier, Counsel had --

18        A     Um-hum.

19              Q     -- asked you about those 14 recommendations,

20        do you think that J. would have benefitted from having

21        access to a counselor throughout the school day?

22        A     She could.

23              Q     What about a transition program where she

24        slowly went from a half a day or portions of a day into

25        maybe -- with the goal of getting into a full day at
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 494 of 590 PageID:
                                   1373
                              Platt - Cross                             95
 1        school?

 2        A     Well, that by itself is theoretically possible,

 3        but that does not include other exposures within the

 4        building that could affect her, unmonitored,

 5        unanticipated types of interactions.

 6              Q      So a program that limited those types of

 7        interactions, would that be beneficial to J.?

 8        A     Well, they pretty much have to be absent, not just

 9        limited.    She was very fragile at the time and any

10        interaction was really very risky.

11              Q     So when you say -- you commented before about

12        maybe a traditional high school or -- or a big space

13        versus a small space, I think you even commented on the

14        word “small,” in your opinion what -- what do you

15        consider to be a small environment?        You talked about a

16        lot of kids coming to school at the same time and J.

17        having to interact with them and so what -- what in

18        your vision or expertise would you consider to be a

19        small environment?

20        A     Well, small meaning a building that is not -- I

21        don’t know what Mendham High School looks like, but I

22        have been in a number of high schools and typically

23        they’re three or four stories and many rooms on each

24        floor, et cetera.     So my image of a place where she

25        would be comfortable would be a setting much smaller
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 495 of 590 PageID:
                                   1374
                              Platt - Cross                             96
 1        than that with a -- with things like entrances and

 2        exits that are monitored and controlled with options in

 3        terms of where kids could have lunch and interact with

 4        others and where there is some control to the noise

 5        level and where there is immediate access to support

 6        staff and yes, a -- a daily counselor.

 7              Q     So some therapeutic supports at school?

 8        A     I would say some therapeutic support in the

 9        context of a -- of an atmosphere that she experienced

10        as therapeutic.

11              Q     Can you just explain what you mean by that?

12        A     In the context of an atmosphere where she would

13        not be overwhelmed by number of people, by size, by

14        having -- thinking that she might have to navigate a

15        long distance between this location that she would have

16        to go to and that location that she would have to go to

17        and where she had immediate access or fairly immediate

18        access to support staff.

19              Q     And by “support staff” you mean -- can you

20        describe what you mean by that?

21        A     Support staff meaning special education teachers,

22        counselors, therapists, psychologists, I guess staff of

23        that nature, perhaps -- perhaps an educational

24        specialist, but that is kind of out of my territory,

25        but in thinking about the totality of things that she
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 496 of 590 PageID:
                                   1375
                            Platt - Redirect                            97
 1        would need I would mention that.

 2              Q       And besides this report and this -- you’ve

 3        met with J. once.     Is that correct?     And have you met

 4        with her since then?

 5        A     I have not.

 6              Q       Or before this report did you meet with her?

 7        A     No.

 8              Q       Or her family?

 9        A     No.

10                      MS. HOWLETT:     Thank you, Your Honor.   I have

11        no further questions.

12                      THE COURT:   Any redirect?

13                      MS. WARSHAW:     Sure.

14        REDIRECT EXAMINATION BY MS. WARSHAW:

15              Q       You had indicated that the additional

16        information that Counsel was talking about that the

17        mother -- that you noted the mother shared in your

18        report, does that assist with determining what would be

19        an appropriate educational placement for a child?

20        A     Can you reference the --

21              Q       Oh, sure.

22        A     -- exact --

23              Q       It’s on my page 11 or it’s that paragraph

24        that said, “Mother indicates.”

25        A     Okay.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 497 of 590 PageID:
                                   1376
                            Platt - Redirect                            98
 1              Q     You had -- you had specified that that was

 2        additional information to give to the therapist that

 3        would help in the treatment of J.H.        Is -- is that a

 4        fair characterization?

 5        A     Yes, it is.

 6              Q     Okay.   So would that information be helpful

 7        to the School District to determine an appropriate

 8        placement for J.H.?

 9        A     Perhaps.

10              Q     And even if J.H. suffered from extreme

11        anxiety and it’s pervasive depression, even if that, is

12        it in -- in your opinion would it be appropriate just

13        to address that aspect of a child or all of her needs

14        in a learning environment?

15        A     I’m not sure that I completely understand the

16        question, but her emotional issues were so pervasive

17        that -- that the totality of her had to be understood

18        and addressed.

19              Q     So would you have expected the -- the School

20        District to determine a placement based on her

21        emotional needs as well as her academic needs of having

22        a disability?

23        A     Well, I would say primarily her emotional needs,

24        but I mean, at some point her academic needs would have

25        to be included.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 498 of 590 PageID:
                                   1377
                            Platt - Redirect                            99
 1              Q     So if I -- if I told you that in her current

 2        placement she has special education teachers, access to

 3        counselor --

 4                    MS. HOWLETT:    Your Honor, these are all facts

 5        that aren’t in evidence.

 6                    THE COURT:    Very true.

 7                    MS. WARSHAW:    I’m just asking if that would

 8        be appropriate in her -- would that fit within her

 9        definition of what would be appropriate for her?

10                    MS. HOWLETT:     It sounds like the BSP, Your

11        Honor.

12                    THE COURT:     Sounds like.   You know what?

13        I’ll allow it.      Go ahead.

14                    MS. WARSHAW:     Thank you.

15                    THE COURT:     You can answer the question,

16        Doctor.

17                    THE WITNESS:     Could you ask the question

18        again?

19        BY MS. WARSHAW:

20              Q     Sure.    If -- if I told you that J.H. was in a

21        learning environment right now where she had access to

22        a counselor and weekly sessions, she had special

23        education teachers, small classes and a -- a -- a

24        psychologist that came a few times a week, would that

25        fit into the definition of what you believe would be
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 499 of 590 PageID:
                                   1378
                            Platt - Redirect                           100
 1        appropriate --

 2        A      It would.

 3               Q      -- environment for her?

 4        A      It would.

 5               Q      And if I told you that she only had five or

 6        six kids in -- in her class and she had her own dorm

 7        room to go to in between classes to, you know, do her

 8        homework or just to get away, would that fit into

 9        something like the learning environment that you are

10        describing?

11        A      Yes.

12               Q      So if -- if I told you that J. -- when J.H.

13        arrives to school she checks in with the nurse -- well,

14        before school starts as well as in health center as

15        well as at the end of the day, would that also be

16        within your definition of what would be appropriate for

17        J.H. for a learning environment?

18        A      Well, I actually think it’s mandatory.       So yes.

19                      MS. WARSHAW:   No further questions.    Thank

20        you.

21                      THE COURT:   Do you have any --

22                      MS. HOWLETT:   I have no --

23                      THE COURT:   -- any --

24                      MS. HOWLETT:   -- questions, Your Honor.

25                      THE COURT:   Thank you, Doctor.    You’re
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 500 of 590 PageID:
                                   1379
                                Colloquy                               101
 1        excused.

 2                    THE WITNESS:    Can I just leave this here?

 3                    MS. WARSHAW:    Yes.

 4                    THE COURT:    Yes.

 5                    MS. WARSHAW:    Thank you very much.

 6                    THE COURT:    Do you have another witness?

 7                    MS. WARSHAW:    I have one more witness, yes,

 8        Your Honor.    The fourth one is going to come in August.

 9        She couldn’t make it suddenly.       So --

10                    THE COURT:     Okay.

11                    MS. WARSHAW:     Can we take a five minute

12        break?

13                    THE COURT:     Sure.

14                    MS. WARSHAW:     Okay.

15                                 (BRIEF RECESS)

16                    THE COURT:     J., how are you?

17                    J.H.:   I’m good.

18                    THE COURT:     Okay.   I’m sure your -- your

19        attorney told you what I said --

20                    J.H.:   Yeah.

21                    THE COURT:     -- when I asked you to leave the

22        room.    I didn’t meant to be abrupt with you, but it is

23        highly unusual for the child and you’re still a child

24        in a special education case to testify.        It’s really --

25        and I don’t mean -- I don’t mean to be disrespectful.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 501 of 590 PageID:
                                   1380
                                Colloquy                               102
 1        It is not going to help me make a decision what you’re

 2        going to tell me.     What’s going to help     me make a

 3        decision are the factual statements that were made to

 4        me by the various witnesses from the school and by the

 5        -- by the witnesses that were called by your attorney

 6        to tell me what situation you’re in and how that could

 7        be remedied.

 8               So what you’re going to tell me is you’re going to

 9        help me -- it’s highly unusual and quite frankly I

10        didn’t notice you were there in the beginning and -- I

11        didn’t, because I was -- I had this view and you were -

12        - you were -- your face was blocked out by the thing.

13        When I finally realized well, that’s a young girl

14        there, that must be J.

15               Had I known initially I would have asked you and

16        your Mom to go sit outside, because what has to be said

17        about your situation can be trying to you and I think

18        it’s -- I really personally think it’s not appropriate

19        for you to be here and listen to what has to be said.

20        I mean, in your situation it’s not quite as bad as

21        other children that have special ed. needs, but to hear

22        what has to be said can be -- can be problematic for

23        you.

24                    So I understand you wanted to testify, that

25        you’re strong and you want to go forward with that, but
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 502 of 590 PageID:
                                   1381
                                Colloquy                               103
 1        I’m not going to allow it and I’m -- so for that matter

 2        we’re done today.     Okay.

 3                    Okay?   We’re done.     Very good.   Our next date

 4        is the 29th, yes?     You have one more witness?

 5                    MS. WARSHAW:      I have three more witnesses.

 6                    THE COURT:   Excuse me?

 7                    MS. WARSHAW:      I have three more witnesses.

 8                    THE COURT:   You have three more witnesses?

 9        Oh, I thought you only had one.        Let’s go off -- we

10        don’t need to be on the record.

11               {Whereupon, the proceedings were adjourned.}

12                                   * * * * *

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 503 of 590 PageID:
                                   1382
                                                                       104
 1        STATE OF NEW JERSEY }

 2        COUNTY OF      }

 3

 4                    I, Lee A. Romano, assigned transcriber, do

 5        hereby affirm that the foregoing is a true and accurate

 6        transcript of the proceedings in the matter of F.H. and

 7        M.H. on behalf of J.H. v. West Morris Regional High

 8        Board of Education, bearing Docket No. EDS 10706-17,

 9        heard on July 25, 2018, before the Office of

10        Administrative Law Court.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 504 of 590 PageID:
                                   1383
                                        STATE OF NEW JERSEY
                                        OFFICE OF ADMINISTRATIVE LAW
                                        OAL DOCKET NO. EDS 10706-17



          __________________________
                                    :
          F.H. AND M.H. ON BEHALF   :
          OF J.H.,                  :
                                    :
                    Petitioner,     :
                                    :             TRANSCRIPT
          -vs-                      :                 OF
                                    :        RECORDED PROCEEDINGS
          WEST MORRIS REGIONAL      :
          HIGH BOARD OF EDUCATION, :
                                    :
                    Respondent.     :
          __________________________:


                                        August 29, 2018


          BEFORE:

                THE HONORABLE THOMAS BETANCOURT, A.L.J.


          APPEARANCES:

                WARSHAW LAW FIRM, LLC
                By: Julie Warshaw, Esq.
                Attorney(s) for the Petitioner

                CLEARY GIACOBBE ALFIERI JACOBS LLC
                By: Jodi S. Howlett, Esq.
                Attorney(s) for Respondent




                                       Transcriber: Lee A. Romano
                                       CRT SUPPORT CORPORATION
                                       2082 Highway 35, P.O. Box 785
                                       South Amboy, N.J. 08879
                                       Phone: (732) 721-4330
                                       Fax:   (732) 721-7650
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 505 of 590 PageID:
                                   1384
                                I N D E X                                2

          WITNESS              DIRECT     CROSS      REDIRECT    RECROSS

          NICOLE DOWD

            By Ms. Warshaw       5                      26
            By Ms. Howlett                   25

          CHRISTINE DUVALL

            By Ms. Warshaw       28
            By Ms. Howlett                   38

          NATALIE SCHUBERTH

            By Ms. Warshaw       43                     84
            By Ms. Howlett                   79
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 506 of 590 PageID:
                                   1385
                             E X H I B I T S                             3

          NO.         DESCRIPTION                           I.D.    EVID.

          P-40        Duvall’s observation notes                    43

          P-42        2017-2018 fall term report card               19

          P-43        2017-2018 spring interim report
                      card                                          19

          P-44        College Board accommodation letter            25

          P-48        Duvall curriculum vitae                       43

          P-49        Letter                                        19
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 507 of 590 PageID:
                                   1386
                                Colloquy                                 4

 1                    THE COURT:   Okay.    This is the continued

 2        hearing in the matter of F.H. and M.H. on behalf of

 3        J.H. v. West Milford -- West Milford -- West Morris

 4        Regional Board of Education, docket numbers EDS 10706-

 5        17.

 6                    Today is the 20 -- August 29, 2018.       I’m

 7        Judge Betancourt.

 8                    Appearances for Petitioners?

 9                    MS. WARSHAW:    Julie Warshaw, Warshaw Law Firm

10        on behalf of Petitioners.

11                    THE COURT:     Good morning.

12                    MS. HOWLETT:     Jodi Howlett, Cleary, Giacobbe,

13        Alfieri, Jacobs, on behalf of Respondent School

14        District.

15                    THE COURT:     Good morning.   Good morning to

16        you unknown person.

17                    THE WITNESS:     Good morning.

18                    THE COURT:     I assume she’s your witness?

19                    MS. WARSHAW:     Yes, Your Honor.

20                    THE COURT:     Would you raise your right hand

21        please?

22        N I C O L E     D O W D, PETITIONER’S WITNESS, SWORN:

23                    THE COURT:     Thank you.   State your name and -

24        -

25                    THE WITNESS:     Nicole -- Nicole Dowd.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 508 of 590 PageID:
                                   1387
                              Dowd - Direct                              5

 1                    THE COURT:   Spell your last name.

 2                    THE WITNESS:    D-O-W-D.

 3                    THE COURT:   Thank you, Ms. Dowd.      Proceed.

 4                    MS. WARSHAW:    Okay.     Thank you.

 5        DIRECT EXAMINATION BY MS. WARSHAW:

 6              Q     Ms. Dowd, where are you employed?

 7        A     Purnell (phonetic) School.

 8              Q     And how long have you been employed there?

 9        A     This will be my second year.

10              Q     What is your job title?

11        A     I’m a teacher in the STEM department as well as a

12        learning specialist in our LAC program.

13                    MS. HOWLETT:     Your Honor, can I ask what the

14        proffer of this witness is?

15                    THE COURT:     You can.

16                    MS. WARSHAW:     Part of the -- the case is that

17        we placed her unilaterally at the Purnell School and

18        part of it also is to show that she’s doing well and

19        also what the issues are that the Purnell School has

20        seen when she got there as well as now and those are

21        relevant to our case as to, you know, why this is an

22        appropriate placement for her.

23                    MS. HOWLETT:     Your Honor, Respondent objects

24        to this witness.     As per Your Honor’s order, the

25        Court’s order, first of all this witness -- it’s from
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 509 of 590 PageID:
                                   1388
                              Dowd - Direct                              6

 1        Purnell School which the student was placed after the

 2        date of the IEP and has no relevance to whether the

 3        District offered the student FAPE.

 4                    MS. WARSHAW:    And Your Honor, you had allowed

 5        us to file an amended complaint and in that amended

 6        complaint it not just looks at the time that the IEP

 7        was initiated, but it also goes through the time that

 8        the parties were trying to work something out for

 9        placement as well as the independent evaluation --

10                    THE COURT:     Settlement discussions are not

11        coming into play here at all.       I’m not going to --

12                    MS. WARSHAW:     I’m sorry?

13                    THE COURT:     You’re talking about settlement

14        discussions?

15                    MS. WARSHAW:     No, but it was during the time

16        frame that we were trying to work something out plus

17        the independent evaluations came in and that is part of

18        --

19                    THE COURT:     After the IEP?

20                    MS. WARSHAW:     -- our -- correct, but that’s

21        also part of the due process action.        We’re not just

22        looking at the -- the moment in time that the IEP was

23        formulated.    We’re looking at whether or not that IEP

24        would have even met her needs and also, you know, the

25        independent evaluations and what they were and -- and
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 510 of 590 PageID:
                                   1389
                              Dowd - Direct                              7

 1        if they were applied and also the unilateral placement

 2        and whether or not that was appropriate and she is

 3        going to testify as well as our next witness about the

 4        appropriateness of the Purnell School.

 5                    THE COURT:    Your next witness is also from

 6        the Purnell School?

 7                    MS. WARSHAW:    Yes and she’s the counselor at

 8        the Purnell School.

 9                    THE COURT:    Last word.

10                    MS. HOWLETT:     This witness and any witness

11        from Purnell School has no relevance as to whether the

12        District complied with the IDEA or whether the IEP was

13        reasonably calculated to offer meaningful educational

14        benefit to this student.      So we object.

15                    MS. WARSHAW:     Your Honor, I have to show that

16        the --

17                    THE COURT:     Last word means last word.

18                    All right.     I’m going to take five minutes.

19        I’m going to think about this seriously, because I’m

20        not sure I’m going to allow this witness.

21                                 (BRIEF RECESS)

22                    MS. WARSHAW:     -- do that.   There’s only a few

23        of them.

24                    THE COURT:     Okay.   We’re back on the record.

25        We had some colloquy about joint exhibits and
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 511 of 590 PageID:
                                   1390
                              Dowd - Direct                              8

 1        Petitioner’s exhibits and Respondent’s exhibits which

 2        will be rectified before we’re finished I’m sure.

 3        Actually I’m not sure, but I hope so.

 4                     All right.    I’ve made a decision.    I’m going

 5        to allow Ms. Dowd to testify.       You can proceed with

 6        your direct.

 7                     And your objection is noted, Ms. Howlett.

 8                     MS. HOWLETT:    Thank you, Your Honor.

 9        BY MS. WARSHAW:

10              Q      Ms. Dowd, can you describe for us your job

11        responsibilities at the Purnell School?

12        A     I am a teacher there.      So I teach math and science

13        classes as well as I meet students one on one with --

14        if they need some remediation or help with executive

15        functioning.

16              Q      Are you also a school counselor as well?

17        A     No, I am not.

18              Q      No.   Okay.    Did you have J.H. -- and we’re

19        going to refer to the Petitioner as J.H., her initials.

20        Was J.H. in any of your classes at the Purnell School?

21        A     Yes.   She was in my algebra two class.

22              Q      And how would you characterize your

23        relationship with J.H.?

24        A     I knew her as a student in my class as well as she

25        was my advisee for the school year.        So I met her once
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 512 of 590 PageID:
                                   1391
                              Dowd - Direct                              9

 1        a week to talk about how she was feeling at school and

 2        academics.

 3              Q      And what is your -- what are your job

 4        responsibilities as school advisor?

 5        A     We are the contact with a student’s parent and as

 6        I said we meet them once a week and go over academics

 7        as well as anything the student may wish to talk about.

 8        So that can vary.

 9              Q      Do you recall any issues regarding J.H.

10        academically that you would have discussed with her?

11        A     No.

12              Q      Can you please describe for the Court what

13        J.H. was like emotionally when she first started at the

14        Purnell School?

15        A     She was quiet and reserved.

16              Q      Anything else?

17        A     No.

18              Q      Okay and can you describe for the Court what

19        J.H. was like academically when she first started at ht

20        Purnell School?

21        A     She was a very conscientious student, always

22        arrived on time with the right materials, good listener

23        in class.

24              Q      Were you ever made aware that J.H. had a

25        specific learning disability in math?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 513 of 590 PageID:
                                   1392
                              Dowd - Direct                             10

 1        A       Yes.

 2                       MS. HOWLETT:    Your Honor, objection.   That’s

 3        --

 4                       THE COURT:   Sustained.

 5                       MS. HOWLETT:    Thank you.

 6                       THE COURT:   Where are you going with that?

 7                       MS. WARSHAW:    I’m just asking her whether or

 8        not she was made aware of that because my next

 9        questions would talk about whether or not she gave any

10        accommodations for her.

11                       MS. HOWLETT:     That’s a fact not in evidence,

12        Your Honor.       We haven’t established that the student

13        has a learning disability in math.

14                       MS. WARSHAW:     Okay.   Our next -- one of our

15        next witnesses will certainly do that and also in our

16        joint exhibit binder is the report from Dr. Schuberth

17        which diagnoses her as specific learning disability.

18                       MS. HOWLETT:     Under the DSM, Your Honor, not

19        the Code.

20                       THE COURT:     Got it.   Ask another question.

21        BY MS. WARSHAW:

22                Q      Did you ever provide -- strike that.

23                       I’m going to refer you to what’s been marked

24        P-49.       Turn to that exhibit in the binder in front of

25        you.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 514 of 590 PageID:
                                   1393
                              Dowd - Direct                             11

 1                    Can you identify what that is?

 2        A     It’s a letter I wrote describing J. at our school

 3        this past year.

 4              Q     And in this letter in the fifth paragraph do

 5        you identify some issues that J.H. had with regard to

 6        learning?

 7        A     I did.

 8              Q     And what are those?

 9        A     Slower processing speed and dyscalculia.

10                    THE COURT:   Say that last one again.

11                    THE WITNESS:    Dyscalculia.

12                    MS. WARSHAW:    Can you --

13                    THE COURT:   Thank you.

14                    MS. WARSHAW:    Do you want it spelled, Your

15        Honor?

16                    THE COURT:   No.   I want to know what it is.

17                    MS. WARSHAW:    Okay.   That’s what my next

18        question was.

19                    THE COURT:   Thank you.

20        BY MS. WARSHAW:

21              Q     Can you describe for the Court what

22        dyscalculia is?

23        A     It’s a math learning disability.

24                    MS. HOWLETT:    Your Honor, is this witness

25        qualified to diagnose --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 515 of 590 PageID:
                                   1394
                              Dowd - Direct                             12

 1                    THE COURT:   That was going to be my next

 2        question.    Why don’t you ask her that?      What’s her

 3        background in -- able to diagnose --

 4                    MS. WARSHAW:    I’m not asking her to diagnose

 5        it.

 6                    THE COURT:   Well, you’re going to have to if

 7        she’s going to testify about it.        If she doesn’t have a

 8        background in this I’m not going to allow it.

 9                    MS. WARSHAW:    I’m just asking her what this

10        was.

11                    THE COURT:     No, no.

12                    MS. WARSHAW:     Ms. Dowd --

13                    THE COURT:     No, no.   She just testified that

14        she identified it.     That was your question.      In

15        paragraph five did you identify issues with her

16        education or words to that effect and she said, “Yes.

17        Slower processing speed and,” could you say that last

18        word again?

19                    THE WITNESS:     Dyscalculia.

20                    THE COURT:     Thank you.

21                    MS. WARSHAW:     I’m not -- okay.    I will

22        clarify with my question.

23                    THE COURT:     Please.

24        BY MS. WARSHAW:

25               Q    Ms. Dowd, did you diagnose J.H. with these
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 516 of 590 PageID:
                                   1395
                              Dowd - Direct                             13

 1        two issues or were they told to you at some point?

 2        A     They were told to me.

 3              Q      Okay.   Who told you?

 4        A     We have an educational psychologist at Purnell and

 5        she told us information.

 6              Q      And what’s that person’s name?

 7        A     Martha Torrez (phonetic).

 8              Q      Okay.   Thank you.

 9                     In your classroom did you provide any

10        accommodations for J.H.?

11        A     Yes.   She was always allowed for untimed tests and

12        quizzes as well as use of a calculator.

13              Q      You mentioned something in your letter about

14        a flipped classroom.      Can you describe what that is?

15                     THE COURT:   A flip, F-L-I-P?

16                     MS. WARSHAW:   Flipped, F-L-I-P-P-E-D.

17                     THE COURT:   Thank you.

18                     THE WITNESS:   That is where for certain

19        lessons I make a video that the students will watch on

20        their own time.      It’s a short, ten to 15 minutes where

21        they can get some of the definitions in the beginning

22        concepts and have the ability to rewind it, take notes

23        at their own speed, come into class all ready with

24        questions.

25        BY MS. WARSHAW:
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 517 of 590 PageID:
                                   1396
                              Dowd - Direct                             14

 1              Q      And can you describe the learning environment

 2        in your classroom at the Purnell School?

 3        A     We have small classrooms.      There was usually eight

 4        to ten students in a class, quiet, individualized

 5        attention.

 6              Q      Can you describe for us the academic level of

 7        the students at the Purnell School?

 8        A     It is a college preparatory school.        So they --

 9        all our classes are geared towards that and there’s 100

10        percent college admission for our last graduating

11        class.

12              Q      And in your opinion do you feel that J.H. fit

13        into that academic environment?

14        A     She did.

15              Q      If a student is feeling stressed or needs a

16        break during school at the Purnell School do they have

17        a place to go?

18        A     They do.    In between classes they may go to their

19        dorm room or if it’s during a class they may go to the

20        health center and sit with the nurse or there’s some

21        quiet rooms in there they can go or speak with the

22        counselor.

23              Q      And even if a student is not a residential

24        student are they assigned a dorm room?

25        A     They are.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 518 of 590 PageID:
                                   1397
                              Dowd - Direct                             15

 1              Q     And where do the students eat lunch at the

 2        Purnell School?

 3        A     In the dining hall.

 4              Q     And how many students are at the school?

 5        A     This past year there was 58 students.

 6                    THE COURT:   How many?

 7                    THE WITNESS:    Fifty-eight.

 8                    THE COURT:   Thank you.

 9        BY MS. WARSHAW:

10              Q     To your knowledge does J.H. have friends at

11        the Purnell School?

12        A     Yes, she does.

13              Q     And how -- if you can describe for the Court

14        how J.H. did academically in your class as well as if

15        your advisor, if you knew of anything personally about

16        the other classes?

17        A     J.H. made all A’s last -- last year at Purnell

18        School.    She did very well.     As her advisor speaking to

19        other teachers they always had very positive things to

20        say about her and her school work.        In my class it was

21        the same.

22              Q     And to your knowledge did J.H. take advantage

23        of the accommodations that you provided in your class

24        for her?

25        A     She always had her calculator out.       I don’t
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 519 of 590 PageID:
                                   1398
                              Dowd - Direct                             16

 1        remember if she always used the extended time, but it

 2        was always offered to her.

 3              Q      To your knowledge has J.H. ever had any

 4        behavior issue at school?

 5        A     No.

 6              Q      To your knowledge did you notice a difference

 7        in J.H.’s level of anxiety and depression from the time

 8        that she started at the Purnell School until the time

 9        at the end of the school year?

10        A     I -- I don’t know.

11              Q      Did J.H. ever talk to you about attending

12        college?

13        A     Yes, she did.

14              Q      To your knowledge has she visited any

15        colleges or universities?

16        A     Yes.   She did.   She has.

17              Q      I’m going to refer you to P-42 and P-43.       Can

18        you look at those exhibits?

19        A     Yes.

20                     MS. HOWLETT:   Your Honor, these exhibits come

21        again after -- they’re not in compliance with the

22        Court’s order where the Petitioner is only permitted to

23        enter or submit evidence after the date of the IEP for

24        the purpose of demonstrating that the District didn’t

25        comply with the IDA.     So I’m just curious how these
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 520 of 590 PageID:
                                   1399
                              Dowd - Direct                             17

 1        documents do that.

 2                     THE COURT:   I don’t know what they are.      What

 3        are they?

 4                     MS. WARSHAW:    They’re report cards with a --

 5        from the Purnell School.

 6                     THE COURT:   I’ll allow the report cards.

 7        BY MS. WARSHAW:

 8              Q      Have you seen these report cards before?

 9        A     Yes.

10              Q      Okay.   To your knowledge are they --

11                     THE COURT:     P-42 is a report card for which -

12        - which --

13                     MS. WARSHAW:     It’s the first --

14                     THE COURT:     -- is it -- is it a marking

15        period?   Is it this year?      Last year?

16                     MS. WARSHAW:     Correct.   It’s the first

17        marking --

18                     THE COURT:     Let’s identify it so I know what

19        it is.

20                     MS. WARSHAW:     Okay.

21        BY MS. WARSHAW:

22              Q      Ms. Dowd, can you describe for us what the

23        report card is and what time frame for --

24                     THE COURT:     Start with --

25                     MS. WARSHAW:     P-42.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 521 of 590 PageID:
                                   1400
                              Dowd - Direct                             18

 1                      THE COURT:   Thank you.

 2                      THE WITNESS:   P-42 is the fall term report.

 3                      THE COURT:   For which year?

 4                      THE WITNESS:   So it would have been 2017-

 5        2018, the fall term.

 6        BY MS. WARSHAW:

 7               Q      And to your knowledge is -- is that report

 8        card accurate as her advisor?

 9        A      Yes.

10               Q      And you had testified that she received all

11        A’s.   Is that accurately reflected in that report card?

12        A      Yes.

13               Q      And are there comments in that report card

14        from her teachers?

15        A      Yes, there is.

16               Q      Turning to P-43, can you identify the time

17        frame for those -- that report card?

18        A      This was the -- in the spring of 2017-2018 school

19        year, interim.     So halfway into the spring term.

20               Q      And can you tell me if those grades

21        accurately reflect your knowledge of J.H.’s grades at

22        that time?

23        A      Yes, they do.

24               Q      Okay and are those all A grades as well?

25        A      They are.   Yes.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 522 of 590 PageID:
                                   1401
                              Dowd - Direct                             19

 1              Q      And are there comments by all the teachers

 2        about her performance?

 3        A     Yes.

 4                     MS. WARSHAW:   Your Honor, I’d like to enter

 5        those into evidence.      P-49 which is her letter as well

 6        as P-42 and P-43.

 7                     MS. HOWLETT:   Your Honor, I maintain my

 8        objection.

 9                     THE COURT:   I’m going to allow them.

10                                                (P-42, P-43 and P-49

11                                                were received in

12                                                evidence.)

13        BY MS. WARSHAW:

14              Q      You mentioned earlier that J.H. uses a

15        calculator.    Do you know if she was ever approved for

16        using a calculator for any other entity?

17        A     For the college boards she was allowed extended

18        time as well as the use of a four function calculator

19        on the non-calculator portion.

20              Q      I’m going to refer you to P-44 and can you

21        tell me if you recognize that document?

22        A     It’s from the college board for J.H.’s

23        accommodations.

24              Q      Okay and just for the Court’s knowledge the

25        college board is for what?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 523 of 590 PageID:
                                   1402
                              Dowd - Direct                             20

 1        A     It would be for the -- the PSAT and the SAT.

 2                    THE COURT:   Is this a letter?

 3        BY MS. WARSHAW:

 4              Q     Is that -- can you describe what that

 5        document is?

 6        A     It is a letter from the college board to J.H.

 7        telling her what she has been approved on for their

 8        testing.

 9                    MS. HOWLETT:    Your Honor --

10                    THE COURT:     Okay.

11                    MS. WARSHAW:     And those --

12                    MS. HOWLETT:     -- we object again to this.     I

13        don’t -- I don’t know how this demonstrates whether the

14        District complied with the IDEA.

15                    THE COURT:     Neither do I, but I’m going to

16        allow it.

17                    MS. WARSHAW:     Your Honor, there’s more to

18        this than just the District complying to the IDEA.          We

19        also have to show that the -- that the placement was

20        appropriate for her that unilaterally placed her and

21        I’m demonstrating that, that this was appropriate for

22        her as well as that she was receiving --

23                    THE COURT:     I understand --

24                    MS. WARSHAW:     -- accommodations --

25                    THE COURT:     -- what you’re doing.    First, you
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 524 of 590 PageID:
                                   1403
                              Dowd - Direct                             21

 1        got to establish that FAPE wasn’t offered.         I mean, at

 2        this point -- I know you made a motion to dismiss which

 3        I denied, because we don’t have that rule, but at this

 4        point the School District established FAPE.         You

 5        haven’t rebutted it yet and you’re going on to whether

 6        or not the placement was correct.

 7                    MS. WARSHAW:    Well, there is another witness

 8        coming --

 9                    THE COURT:   Okay.

10                    MS. WARSHAW:     -- today that the expert

11        witness that will certainly address that as well.

12                    THE COURT:     Okay.   I’m going to allow the

13        questions and -- and --

14                    MS. WARSHAW:     Thank you, Your Honor.

15                    THE COURT:     Okay.   Go ahead.

16                    MS. WARSHAW:     Your Honor, I have to note at

17        this time the concern of Petitioners that the Court has

18        indicated that the School District has demonstrated

19        FAPE when we’re still in the middle of presenting

20        evidence as to whether or not --

21                    THE COURT:     I’m questioning -- I’m

22        questioning why you’re presenting a witness who’s --

23        who’s -- who’s -- who’s -- who’s testimony seems to be

24        that the Purnell School is the appropriate placement.

25        That may well be and she’s certainly testifying to
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 525 of 590 PageID:
                                   1404
                              Dowd - Direct                             22

 1        that, but I mean, there’s -- it’s a two prong test.

 2        The first test is whether or not FAPE was offered.            If

 3        FAPE wasn’t offered then this is the appropriate next

 4        step and you --

 5                     MS. WARSHAW:    Correct.

 6                     THE COURT:   -- haven’t addressed FAPE in your

 7        -- in your case.     Ms. Howlett has in her case

 8        obviously.    That’s her burden.

 9                     MS. WARSHAW:    Well, we -- we have addressed

10        it with certain witnesses to date, but also we have

11        another witness coming at 10:30 that will address it as

12        well.

13                     THE COURT:     Very well.    Thank you.

14        BY MS. WARSHAW:

15                Q    Okay.   Can you just -- Ms.      Dowd, can you

16        just clarify for the Court what accommodations J.H. was

17        approved for by the college board?

18        A       A four function calculator for use on the math

19        sections, reading, writing and math calculations time

20        and a half.

21                     THE COURT:     That’s the extended time?

22                     THE WITNESS:     Yes.

23                     THE COURT:     Okay.    Thank you.

24        BY MS. WARSHAW:

25                Q    Based on your knowledge of J.H. do you feel
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 526 of 590 PageID:
                                   1405
                              Dowd - Direct                             23

 1        that she would be able to learn using a computer based

 2        online program as opposed to a classroom?

 3        A     No.

 4              Q      And can you describe why not?

 5        A     Her accommodations may still not be used or her

 6        disabilities recognized and she wouldn’t be allowed to

 7        have that one on one interaction with the teacher.

 8                     MS. WARSHAW:    No further questions.

 9                     THE COURT:   I have a question.     You’re not

10        going to know the answer to that.        That was offered --

11        was it online -- online -- online computer classes

12        offered to J.H. as part of the IEP?        I don’t recall.

13                     MS. HOWLETT:     No, Your Honor.

14                     THE COURT:     It wasn’t.

15                     MS. HOWLETT:     It was an in District

16        placement.

17                     THE COURT:     Okay.

18                     MS. WARSHAW:     Your -- the --

19                     THE COURT:     I’m not -- somehow -- and I have

20        -- I’ve reviewed the notes this morning, but I don’t

21        remember -- I remember somehow that that came up during

22        the course of this, but I don’t -- I don’t -- I don’t

23        seem to have it in my notes and I -- I just want some

24        clarity on -- on -- I mean, you asked the question and

25        I -- I know there’s a reason for it, but I -- help me
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 527 of 590 PageID:
                                   1406
                              Dowd - Direct                             24

 1        here.

 2                    MS. WARSHAW:     Your Honor, in the behavior

 3        support program she was offered online programs such as

 4        gym class and if she was unable --

 5                    THE COURT:   That’s what it thought.

 6                    MS. WARSHAW:     Right and -- and if she was not

 7        able to go into the general ed. setting for college

 8        preparation classes she could do it online in the

 9        behavior support program.

10                    THE COURT:     I thought that was part of your

11        case.

12                    MS. WARSHAW:     Correct.

13                    THE COURT:     Ms. Howlett?

14                    MS. HOWLETT:     There could be alternatives for

15        that if she --

16                    THE COURT:     Yeah.

17                    MS. HOWLETT:     -- but that -- that’s not what

18        the IEP provides.

19                    THE COURT:     Okay.   All right.   I may ask you

20        both to address it in your closings, because I think

21        that’s an important -- that’s an important element for

22        me to know.    Okay?

23                    MS. WARSHAW:     Your Honor, I’d like to just

24        enter P-44 into evidence.

25                    MS.   HOWLETT:    We maintain our objection,
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 528 of 590 PageID:
                                   1407
                               Dowd - Cross                             25

 1        Your Honor.

 2                     THE COURT:   Over your objection.

 3                                                (P-44 was received

 4                                                in evidence.)

 5                     THE COURT:   Cross?

 6                     MS. HOWLETT:   Thank you, Your Honor.

 7        CROSS-EXAMINATION BY MS. HOWLETT:

 8              Q      Just a couple questions, Ms. Dowd.      Just give

 9        me one second.     I’m sorry.

10                     What sort of licenses and certifications do

11        you hold?

12        A     I have a teaching certification in Georgia.         I’m

13        in the process of transferring it to New Jersey.

14              Q      So you don’t have a teaching certificate in

15        New Jersey?

16        A     Not at this time, no.

17              Q      Do you have a -- are you a licensed LDTC?

18        A     No.

19              Q      Are you a licensed school psychologist?

20        A     No.

21              Q      Do you have any qualifications that allow you

22        to diagnose disabilities in children?

23        A     No.

24              Q      Do you have a certification in special

25        education?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 529 of 590 PageID:
                                   1408
                             Dowd - Redirect                            26

 1        A       In Georgia.

 2                Q      In Georgia.    Did you ever observe the Being

 3        Successful program at Mendham High School?

 4        A       I did not.    No.

 5                Q      Did you review the IEP that the District

 6        provided to J.H.?

 7        A       I never saw that, no.

 8                       MS. HOWLETT:    No further questions, Your

 9        Honor.

10                       THE COURT:     Any redirect?

11                       MS. WARSHAW:     Yes.

12        REDIRECT EXAMINATION BY MS. WARSHAW:

13                Q      Ms. Dowd, did -- did you ever diagnose J.H.

14        with any type of learning disability?

15        A       No.

16                       THE COURT:     Yeah.    We established --

17                       MS. WARSHAW:     Were you informed --

18                       THE COURT:     -- we established that.      I got

19        that.       You cleared it up.

20                       MS. WARSHAW:     Okay.

21                       THE COURT:     All right.    It was the school

22        psychologist who informed her of that.

23                       MS. WARSHAW:     Correct.

24                       THE COURT:     Okay.

25        BY MS. WARSHAW:
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 530 of 590 PageID:
                                   1409
                             Dowd - Redirect                            27

 1                Q    Okay.   Ms. Dowd, can you just please tell the

 2        Court the degrees that you hold?

 3        A       I have a Bachelors degree in math from University

 4        of Chicago and MST in mathematics from the University

 5        of Florida.

 6                Q    Thank you.

 7                     THE COURT:   Okay.    You can step down.    Thank

 8        you very much.

 9                     So we can take a ten -- half an hour break

10        for your next witness?

11                     MS. WARSHAW:   I have another witness and then

12        there’s a third one.

13                     THE COURT:   Oh okay.    All right.   So we can

14        keep moving.    Great.

15                     MS. WARSHAW:   Yes.

16                     THE COURT:   All right.

17                     THE WITNESS:   Do you want me to leave this

18        here?

19                     THE COURT:   Yes please.    Leave that there.

20                     MS. WARSHAW:   Thank you.

21                     THE COURT:   All right.    I’m just going to

22        pause the recording until the next witness.

23                             (Pause in recording.)

24                     THE COURT:   Good morning.

25                     THE WITNESS:   Good morning.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 531 of 590 PageID:
                                   1410
                             Duvall - Direct                            28

 1                    THE COURT:    Would you raise your right hand

 2        please?

 3        M E G A N     C H R I S T I N E      D U V A L L,

 4        PETITIONER’S WITNESS, SWORN:

 5                    THE COURT:    Thank you.    Would you state your

 6        name and spell your last name please?

 7                    THE WITNESS:    Megan Christine Duvall, that’s

 8        D-U-V-A-L-L.

 9                    THE COURT:    M-E-G-H-A-N?

10                    THE WITNESS:     M-E-G-A-N.

11                    THE COURT:     M-E-G-A-N.    I should have asked

12        you to spell both.

13                    Proceed.

14        DIRECT EXAMINATION BY MS. WARSHAW:

15              Q     Ms. Duvall, thank you for coming.       Can you

16        please tell us where are you employed?

17        A     I’m employed at the Purnell School.

18              Q     And how long were you employed there?

19        A     I was employed for two years.

20              Q     And what is your job title?

21        A     School counselor.

22              Q     And did you hold that position the whole time

23        you were at the Purnell School?

24        A     Um-hum.   I held it for two years and then I was

25        director advising this last year as well.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 532 of 590 PageID:
                                   1411
                             Duvall - Direct                            29

 1                     THE COURT:   I’m sorry.    Director of what?

 2                     THE WITNESS:   Advising.

 3                     THE COURT:   Okay.

 4        BY MS. WARSHAW:

 5              Q      So were you J.H.’s counselor?

 6        A     Yes.

 7              Q      Were you also her advisor?

 8        A     No.

 9              Q      And what were your job responsibilities as

10        the school counselor?

11        A     So I focus mainly on the social emotional.         I

12        didn’t do the academics or the scheduling.         That was

13        somebody else.     So I did guidance lessons, group --

14        group counseling and individual counseling.

15              Q      I’m going to show you what’s been marked P-

16        48.   Can you turn to that exhibit?

17        A     Yup.

18              Q      And can you identify for the Court what that

19        is?

20        A     That is my curriculum vitae.

21              Q      How long have you been a therapist or a

22        school counselor?

23        A     Well, school counselor the last two years at the

24        Purnell School.     Before that I was a regular therapist

25        doing mobile therapy work in people’s houses.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 533 of 590 PageID:
                                   1412
                             Duvall - Direct                            30

 1                Q       And how long did you do that?

 2        A       I did that for -- so my husband was in the

 3        military.       So I graduated with a Masters in 2014 and

 4        from there we moved a couple different places, because

 5        he was in training, but while I was there I worked at a

 6        place called Shelter Care.       That is for students who

 7        are going into juvenile detention or coming out of it

 8        and I was their counselor working with them and then

 9        from there I did mobile therapist work and then I was a

10        school counselor at Purnell.

11                Q       And can you tell me how many years you’ve

12        worked with adolescents?

13        A       Since -- well, that -- since I’ve graduated since

14        2014.       Before that I did my internship for a year.     So

15        I would say five years.

16                Q       And have you worked with adolescents with

17        anxiety and school related anxiety?

18        A       Yes.

19                Q       And how about depression?

20        A       Yes.

21                Q       And you testified that you had occasion to

22        work with J.H.       Can you describe the work that you did

23        with J.H.?

24        A       Yeah.    We met once a week and I’ve met with her

25        since the beginning of the year, because I knew coming
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 534 of 590 PageID:
                                   1413
                             Duvall - Direct                            31

 1        in that she had anxiety and depression in the past.          So

 2        we met weekly and we really worked on coping skills and

 3        utilizing them and just how she is adjusting to this

 4        new school.

 5              Q       And can you describe J.H. at the time that

 6        she entered the Purnell School?

 7        A     Sure.    When she first got there -- her first day I

 8        think she had a little bit of harder time.         She was

 9        very anxious about coming.      Then she didn’t stay for --

10        all the activities and in her first month just watching

11        her, she was-- she kind of kept to herself at first

12        just because I think she was new.       It’s a new

13        environment, but after about the second month she was

14        really putting herself out there, making friends,

15        sitting with new people and just she was -- she was

16        getting out of her comfort level.       She was getting out

17        of her shell.

18              Q       And can you describe J.H. emotionally from

19        your knowledge, you know, at the end of this school

20        year how was she?

21        A     Well, yeah.    So at the beginning of the school

22        year when I first started counseling her she was very

23        shy, very reserved, didn’t want to give too much

24        information at first, but by the end of the year she

25        was excited to come to our counseling session.         She was
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 535 of 590 PageID:
                                   1414
                             Duvall - Direct                            32

 1        like -- I want to talk to you about this week, so she

 2        was always willing to talk and like divulge so much

 3        information just to like tell me and get off her chest

 4        and see what’s going on so we can process it together.

 5              Q       And in -- in your opinion do you feel that

 6        J.H. gained coping skills with her anxiety and

 7        depression?

 8        A     Yes.

 9              Q       I’m going to refer you to P-40.

10        A     Okay.

11              Q       Can you describe for me what those are?

12        A     Those are just my observations from -- that I

13        wrote down about J. for the first about month of

14        school.

15              Q       Okay and what’s the date of that report?

16        A     October 12th, 2017.

17                      THE COURT:   Is it a report or is it --

18                      MS. WARSHAW:   I’m sorry.   A letter.

19                      THE COURT:   It’s a letter.   Okay.

20                      MS. WARSHAW:   A letter.

21                      THE COURT:   Thank you.

22        BY MS. WARSHAW:

23              Q       Can you describe for the Court, just

24        summarize kind of what is in that -- that letter?

25        A     Yes.    The first paragraph just says how she has
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 536 of 590 PageID:
                                   1415
                             Duvall - Direct                            33

 1        been adjusting to Purnell and I said so far she’s very

 2        organized, she’s up to date on all of her class work,

 3        she’s not really stressed out about that and then I

 4        ended it with -- she’s opening up and willing to work

 5        on some social anxiety with surrounding school.          So

 6        that’s when she really started opening up and trusting

 7        me.

 8              Q       And can you describe the school setting at

 9        the Purnell School?

10        A     Sure.    Purnell is about 58 girls and it’s a very

11        small environment.      We’re very small community.      The

12        classroom sizes are small between five and it gets as

13        big as 20 if that’s a new seminar, but that only meets

14        twice a week.

15              It’s just very a safe space.      There -- they get

16        comfortable with each other because they’re always

17        there the same people, because it’s a boarding school.

18        So they feel comfortable with the teachers and we get

19        to know them on different levels and just speaking up

20        more in class.

21              Q       To your knowledge did J.H. have some friends?

22        A     Yes.

23              Q       Yes?

24        A     Um-hum.

25              Q       Okay.   If you turn the page, there’s another
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 537 of 590 PageID:
                                   1416
                             Duvall - Direct                            34

 1        letter.     Did you write this?

 2        A       Forty-one?

 3                Q     It has the letterhead on it.     It says,

 4        “Purnell School.”

 5                      THE COURT:   What was the number?

 6                      MS. WARSHAW:   It’s also P-40.

 7                      THE COURT:   Oh, it’s the same --

 8                      MS. WARSHAW:   It is.    It’s just the next

 9        page.

10                      THE WITNESS:   Yes.     I wrote that.

11        BY MS. WARSHAW:

12                Q     And is there a date on this letter?

13        A       There’s not a date and I apologize.      I’m looking

14        at that, but I remember writing it in the spring, the

15        second semester.

16                Q     Okay.   Can you describe to the Court what

17        this letter says about J.H.?

18        A       This is just about her progress from when she

19        started and then how she is, I mean that second

20        semester and basically how much she has come out of her

21        shell.      For instance one thing I’m going to name in

22        here is, you know, she does have performance anxiety

23        and she has anxiety around some classrooms, but by the

24        second semester she was a lead in the school play that

25        she had to try out for and sing in front of everybody.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 538 of 590 PageID:
                                   1417
                             Duvall - Direct                            35

 1        She stayed in like a dance class.        She doesn’t want a

 2        dance class.      She tried it and she had anxiety with it,

 3        but she stayed in it and she killed it, like she did so

 4        well.       So she’s just trying new things and like getting

 5        past her anxiety and coping with them so she can do fun

 6        thing and get out of her comfort zone.

 7                Q      Are there any other types of therapy aside

 8        from counseling available at the Purnell School?

 9        A       So I was the only school counselor there for two

10        years.      They got a school psychologist this last year

11        and now they just hired another psychologist.

12                Q      And does the -- does the psychologist that

13        was there for this year to your knowledge did that

14        person ever meet with J.H.?

15        A       I don’t know.    I’m not sure.

16                Q      If a student is stressed or -- or needs a

17        break, is there a place for them to go at the Purnell

18        School?

19        A       And that’s what’s -- what’s great about it.       They

20        can go to the dorm room.      That’s their safe space.      A

21        lot of the times though the girls actually come to the

22        health center.      They come to the health center to just

23        relax in my office if they want to or in the health

24        center they have rooms they can go to to just rest and

25        like deep breath before they go back out.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 539 of 590 PageID:
                                   1418
                             Duvall - Direct                            36

 1                Q    And did J.H. ever take advantage of those --

 2        those services available?

 3        A       Only -- I -- for me when she came to see me

 4        outside of our counseling session only one time.

 5                Q    And to your knowledge how was J.H. performing

 6        academically at the Purnell School?

 7        A       To the best of my knowledge she’s doing very well.

 8        Once a week we have wellness meetings and we go over

 9        academic and social supports with the various --

10        teachers, various amount of teachers and she was never

11        brought up academically.      She never struggled.     She was

12        never one of our students that we worried about

13        academically at all.      She was always one -- higher

14        achieving ones.

15                Q    Were you ever informed that J.H. had a

16        specific learning disability or any type of learning

17        disability?

18        A       At the beginning of the year.

19                     MS. HOWLETT:   Object, Your Honor.

20                     THE COURT:   I’m going to allow it.     Go ahead.

21        Answer the question.

22                     THE WITNESS:   Yeah, at the beginning of the

23        year.

24        BY MS. WARSHAW:

25                Q    And do you know who informed you of that?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 540 of 590 PageID:
                                   1419
                             Duvall - Direct                            37

 1        A     The school psychologist.

 2              Q       To your knowledge has J.H. ever had any

 3        behavior issue at school?

 4        A     No.

 5              Q       And can you describe the academic rigor or

 6        the Purnell School?

 7        A     Sure.    It’s -- it’s a college prep school.       So I

 8        think what makes Purnell a little different than the

 9        public schools or any other school is they go through

10        the same amount of work, they just focus on it a little

11        longer and like really dive into it and get more

12        information instead of just going to it real quick and

13        skipping over it.      So we just dive into things.

14              Q       Did J.H. ever talk to you about attending

15        college?

16        A     Yes.

17              Q       To your knowledge has she visited any

18        colleges?

19        A     Yes.

20              Q       I’m going to refer you to what’s been marked

21        P-42 and 43.

22        A     Um-hum.

23              Q       Have you ever seen those reports before?

24        A     No.    I haven’t.

25              Q       Okay.   Were you aware that J.H. was approved
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 541 of 590 PageID:
                                   1420
                              Duvall - Cross                            38

 1        for accommodations through college board?

 2        A     Yes,7

 3              Q       Did you ever see any kind of letter, anything

 4        indicating such?

 5        A     No, just the school psychologist mentioned it in

 6        our wellness meeting.

 7              Q       And do you have an opinion as to based on

 8        your information from J.H. and your meetings with her

 9        as to what she is doing to ensure that her anxiety and

10        depression are under control?

11        A     Yeah.    I think just from our meetings she has

12        learned some coping skills, like she takes a break --

13        if she starts getting anxious she knows when to walk

14        away and just take a breath before she comes back.          She

15        likes to process things.      So that’s when she’d come to

16        me to talk about things, anything that’s on her mind.

17        She likes to listen to music and write music sometimes.

18        So that’s like her main coping skills.        That really

19        worked for her.

20                      MS. WARSHAW:   No further questions.

21                      THE COURT:   Cross?

22                      MS. HOWLETT:   Briefly, Your Honor.

23        CROSS-EXAMINATION BY MS. HOWLETT:

24              Q       Good morning, Ms. Duvall.

25        A     Good morning.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 542 of 590 PageID:
                                   1421
                              Duvall - Cross                            39

 1                Q       What sort of licenses and certifications do

 2        you hold?

 3        A       Yeah.    I have a school counseling license in the

 4        State of New Jersey and I’m currently a licensed

 5        associate counseling in the State of New Jersey as

 6        well.

 7                Q       So is that the educational services

 8        certificate?

 9        A       No.    So I’m -- I’m getting my license in licensed

10        professional counseling, before I get there I have to

11        have 4,000 hours of supervised hours before I get that.

12        So right now I’m intermediate, because I passed the

13        test.       So I’m just a licensed associate counselor in

14        the State.       So I can do agency and school for that.

15                Q       So you don’t hold an educational services

16        certificate through --

17        A       School counseling.

18                Q       -- the Department of Education?

19        A       School -- yes.    I have a school counseling

20        license.

21                Yes, I have a school counseling license for the

22        State of New Jersey.

23                Q       The --

24        A       And I hold it from the education.     Yes.    It’s from

25        the Board of Education.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 543 of 590 PageID:
                                   1422
                              Duvall - Cross                            40

 1                       MS. HOWLETT:       Your Honor can ask her a

 2        question.

 3                       THE COURT:    Let her -- let her finish --

 4                       THE WITNESS:       I’m sorry.

 5                       THE COURT:    -- the question.      That’s okay and

 6        do me a favor, talk a little slower.

 7                       THE WITNESS:       Okay.   Sorry.

 8                       THE COURT:    I’m old.      I don’t --

 9                       THE WITNESS:       I’”m a fast talker.   Yes.   I

10        know.       I’m sorry.

11        BY MS. HOWLETT:

12                Q      Do you hold an instructional certificate

13        through the Department of Education?

14        A       Instructional?      No.

15                Q      Do you hold an educational services personnel

16        certificate through the Department of Education?

17        A       Yes.

18                Q      Okay.     Thank you.

19                       Counsel asked you about P-40.        Those are two

20        of the letters that you indicated that you drafted.

21        One of them’s dated in October and you said that the

22        other one’s undated, but you recall -- I believe you

23        testified that you recalled writing that in the spring.

24        A       Yes.

25                Q      Is that correct?       What caused you to write
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 544 of 590 PageID:
                                   1423
                              Duvall - Cross                            41

 1        these letters?

 2        A     The first one, the school asked me to do it, the

 3        admissions director, Kate Davis and so I just wrote it

 4        and then the second one Julie reached out to me.          That

 5        was in -- March, because I remember I was on spring

 6        break when that happened.

 7              Q     Okay.   So Counsel asked you to write the

 8        letter?

 9        A     Um-hum.

10              Q     Thank you.   Did you ever observe the being

11        successful program at Mendham High School?

12        A     Um-um.

13              Q     Did you review the IEP that the District

14        provided for J.?

15        A     No, because that’s not my role.

16                    MS. HOWLETT:    No further questions, Your

17        Honor.

18                    THE COURT:   Any redirect?

19                    MS. WARSHAW:    No.   Thank you, Your Honor.

20                    THE COURT:   You can step down.      Thank you.

21                    THE WITNESS:    Thank you.

22                    THE COURT:   You have one more today?

23                    MS. WARSHAW:    One more.

24                    THE COURT:   They’re not here yet?

25                    MS. WARSHAW:    I can check.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 545 of 590 PageID:
                                   1424
                                Colloquy                                42

 1                    THE COURT:    Okay.    Let me pause the recording

 2        while you do that.     If not, we’ll take a break.

 3                                 (BRIEF RECESS)

 4                    THE COURT:    We’re back on the record.

 5                    Good morning.    How are you?

 6                    THE WITNESS:    Good morning.     Good.   How are

 7        you?

 8                    THE COURT:    Very good.     Would you please

 9        raise your right hand?

10        N A T A L I E      S C H U B E R T H, PETITIONER’S

11        WITNESS, SWORN:

12                    THE COURT:      Thank you.    Would you state your

13        name and spell your last name please?

14                    THE WITNESS:     Natalie Schuberth, S-C-H-U-B-E-

15        R-T-H.

16                    THE COURT:      Any relation to the theater

17        people?

18                    THE WITNESS:     No.

19                    THE COURT:     Too bad.

20                    THE WITNESS:     Not that I know of.

21                    THE COURT:     Okay.   Ms. Warshaw, go ahead.

22                    MS. WARSHAW:     Thank you.    Your Honor, before

23        we start with Dr. Schuberth, can -- I’d like to enter

24        P-48 and P-40 into evidence from the last witness.

25                    MS. HOWLETT:     Maintain my objection, Your
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 546 of 590 PageID:
                                   1425
                            Schuberth - Direct                          43

 1        Honor.

 2                     THE COURT:   Okay.    They’re in over Ms.

 3        Howlett’s objection.

 4                                                   (P-40 and P-48 were

 5                                                   received in

 6                                                   evidence.)

 7                     MS. WARSHAW:    Thank you.

 8                     THE COURT:   Okay.

 9                     MS. WARSHAW:    Okay.    Thank you.

10        DIRECT EXAMINATION BY MS. WARSHAW:

11                Q    Hi Dr. Schuberth.       Thank you for coming in.

12                     Can you please tell the Court just your

13        involvement with this case, how you came about to know

14        J.H.?

15        A       Sure and where do I find my report?

16                Q    I can show you.      It’s going to be in a

17        smaller binder.      I can give you mine.

18                     THE COURT:     Is that in the joint exhibits?

19                     MS. WARSHAW:     It’s joint exhibit 31.

20                     THE WITNESS:      So I was contacted, I think it

21        was by you about a year ago to do an independent

22        psycho-educational evaluation on the student.

23        BY MS. WARSHAW:

24                Q    Okay.   Thank you.      Can you please tell the

25        Court the highest degree that you have?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 547 of 590 PageID:
                                   1426
                            Schuberth - Direct                          44

 1        A     Doctorate in psychology.

 2              Q     And where are you employed?

 3        A     Alexander Road Associates.

 4              Q     It’s J-31 so you know.

 5                    THE COURT:   Alexander who?

 6                    THE WITNESS:    Alexander Road Associates.

 7                    MS. HOWLETT:    J-18?

 8                    MS. WARSHAW:    Oh I’m sorry.     Your --

 9                    THE COURT:   Thirty-one she said.

10                    MS. WARSHAW:     -- your resume.    The resume --

11                    THE WITNESS:     That’s my resume.

12                    MS. WARSHAW:      Okay.

13                    THE WITNESS:     Okay.    I was just looking --

14                    THE COURT:     J-31 is the report?

15                    MS. HOWLETT:     Is the resume.

16                    MS. WARSHAW:     J-31 is her curriculum vitae.

17                    THE WITNESS:     Okay.    I know that one.

18                    THE COURT:     Okay.

19                    THE WITNESS:     I know what’s --

20                    THE COURT:     Thanks.

21                    MS. WARSHAW:     J-18 is her report.

22                    MS. HOWLETT:     I mean, Your Honor, we’ll

23        stipulate that Dr. Schuberth is an expert and that her

24        C.V. speaks for itself unless Your Honor wants to hear

25        her qualifications.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 548 of 590 PageID:
                                   1427
                            Schuberth - Direct                          45

 1                    THE COURT:   I do not.

 2                    MS. HOWLETT:    Do you promise to look --

 3                    MS. WARSHAW:    -- resume.

 4                    THE COURT:   I promise.     I read everything.    I

 5        read everything I get.

 6                    MS. HOWLETT:    And we have no objection to

 7        entering it.

 8                    THE COURT:   I read everything I get.      I read

 9        my notes over and over again.        I actually listen to the

10        -- to the -- to the hearing recordings again, because

11        I’m not that smart and I need to refresh everything in

12        my head.    That’s why I asked you that question, because

13        I knew that somewhere in the back of my head and I -- I

14        didn’t write it down for some reason, but I knew it had

15        to -- that question was asked about online learning,

16        but I’m sorry.     Go ahead.   Okay.    You’re an expert

17        without objection in psychology, yes?

18                    THE WITNESS:     Yes.

19                    THE COURT:     Okay.    Go ahead.

20        BY MS. WARSHAW:

21              Q     All right.     Okay.    We’re going to skip a lot

22        of the questions that I was going to ask you about your

23        qualifications because you’ve just been entered in as

24        an -- as an expert in evidence.

25                    I’m going to refer you to J-18 in that
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 549 of 590 PageID:
                                   1428
                            Schuberth - Direct                          46

 1        binder.     That should be a copy of your report.

 2        A     Um-hum.

 3              Q      Is that correct?    Okay.   So when you were

 4        hired to perform independent evaluation are you

 5        typically provided with documents to review?

 6        A     Yes.

 7              Q      And can you tell me in general what documents

 8        you typically received and from who?

 9        A     That’s on page four.      So it was the previous

10        psychological testing from the school and her

11        psychiatric evaluation and a report card.

12              Q      And did you ever receive an educational

13        evaluation from the child study team?

14        A     No.

15              Q      Do you know if one was conducted?

16        A     No.

17              Q      And did the school district provide you with

18        a reason as to why you were doing this independent

19        evaluation?

20        A     No.    I didn’t really talk to the school other than

21        to get the records.

22              Q      Okay.

23                     THE COURT:   I’m sorry.     I wasn’t -- I wasn’t

24        clear as to why the -- that question was asked.          The

25        school --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 550 of 590 PageID:
                                   1429
                            Schuberth - Direct                          47

 1                     MS. WARSHAW:   Sometimes the schools will

 2        contact the independent evaluators and explain what

 3        they need or what the purpose of the evaluation is.

 4        I’m just asking her in general if -- if that was done

 5        in this case.

 6                     THE COURT:   Okay.

 7                     MS. WARSHAW:   That’s all.

 8                     THE COURT:   Thanks.

 9        BY MS. WARSHAW:

10              Q      I’m going to refer you to the first page of

11        your report.    You have a section called “Reasons for

12        Referral.”

13        A     Um-hum.

14              Q      Can you just briefly describe what your

15        understanding of why you were doing this independent

16        evaluation?

17        A     That J. was diagnosed with depression and anxiety

18        and she has been having trouble going to school, but

19        she wanted to go to school.       So to try to figure out if

20        there’s some underlying reason why that’s been

21        difficult.

22              Q      When you see school testing have you ever

23        seen it without an educational evaluation?

24        A     Not that I can remember.      It’s usually I.Q.

25        testing and educational and some emotional screener.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 551 of 590 PageID:
                                   1430
                            Schuberth - Direct                          48

 1                Q       And can you describe for us the types of

 2        reports -- types of testing that you did in general for

 3        J.H.?

 4        A       I did intellectual, educational, executive

 5        functioning, memory and emotional.

 6                Q       When J.H. was taking the tests -- the tests

 7        and performing the tests in your presence did you make

 8        any observations about her?

 9        A       She was really quiet and reserved, but she

10        persisted with testing.        She would answer my questions,

11        but she didn’t really initiate conversation and she

12        worked slowly and was slow to even start to answer and

13        then while she was answering she was kind of thinking

14        and answering slowly.

15                Q       Okay.   We’re going to take your report and

16        kind of go step by step.

17        A       Okay.

18                Q       So you have a heading on page -- on page four

19        of your report, it says “Assessment of Intellectual

20        Functioning.”

21        A       Um-hum.

22                Q       Could you walk us through some of your

23        findings under this heading?

24        A       Sure.    Give me one second to look at the scores.

25                So her overall intelligence was measured in the
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 552 of 590 PageID:
                                   1431
                            Schuberth - Direct                          49

 1        average range.     So that’s just where it should be.

 2        It’s not a bad word.     Just statistically where most

 3        people her age fall.     So her overall I.Q., her verbal

 4        skills, her visual spatial skills were average.          Her

 5        processing speed was also average, but statistically it

 6        was weaker than her other skills and working memory was

 7        low average.     That was her lowest score.      So working

 8        memory and processing speed were significant

 9        weaknesses.     So in the classroom that would be that she

10        just needs a little more time to take in information to

11        answer questions and that it -- she may have some

12        trouble with retaining information the first time that

13        she hears it.

14              Q       And can you define like exactly what working

15        memory is?

16        A     Sure.    It’s taking in information, manipulating it

17        in your head and spitting it back out.        So this might

18        be like mental math or remembering a phone number and

19        entering it at the same time or taking notes while

20        listening to the lecturer.

21              Q       And can you also just define what processing

22        speed is?

23        A     Sure.    This is how quickly someone takes in

24        information, makes a decision and acts on it.         So again

25        this would be like answering questions on tests or
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 553 of 590 PageID:
                                   1432
                            Schuberth - Direct                          50

 1        writing notes.

 2              Q       So having scores for working memory in the

 3        low average range, could that affect J.H.’s ability to

 4        learn?

 5        A     Yes.    It could.

 6              Q       In what way?

 7        A     Again it might take her a little bit longer to

 8        answer questions.      She might miss some information as

 9        she’s taking notes, because that’s a very active

10        process where you have to listen to information, write

11        it down while continuing to listen to what’s coming in.

12        So she may miss some things.

13              Q       And having a -- a weakness in processing

14        speed, could that also affect J.H.’s ability to learn?

15        A     Yes.

16              Q       In -- in what way?

17        A     Again that she might need repetition, she might

18        miss some things and then she would need more time to

19        answer and to do her work.

20              Q       Okay.   Let’s turn to the next heading in your

21        report on page six, “Executive Functioning Memory and

22        Learning.”     Could you walk us through your findings in

23        that section?

24        A     Sure.    Are we skipping “Academics?”

25              Q       Did I skip “Academics?”
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 554 of 590 PageID:
                                   1433
                            Schuberth - Direct                          51

 1        A     Sorry.

 2              Q       I’m sorry.   Hang on.    Oh, you’re right.

 3        Sorry.    Let’s do that first.     “Assessment of Academic

 4        Functioning,” can you walk us through your findings in

 5        that section please?       That’s on page five of your

 6        report.

 7        A     Okay.    So her -- most of her scores were above

 8        grade level.     Most of her scores were actually above

 9        high school level.     So her language abilities were

10        average or above for the most part.         Her reading

11        abilities were average or above and her writing was

12        average or above.     The only outlier was her math.        So

13        when it was untimed she scored above high school level,

14        but when there was a time limit her math skills looked

15        like a sixth grader and so she needed more time to

16        really show her really advanced math abilities.           So

17        that tells us that there’s a learning disability and

18        specifically in math fluency.         So timed math.

19              Q       Okay and having this outlier of math being

20        such a discrepancy, would that affect J.H.’s ability to

21        learn?

22        A     Yes.

23              Q       And in what way?

24        A     So timed math tasks might underestimate her true

25        abilities and because it takes her longer class work
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 555 of 590 PageID:
                                   1434
                            Schuberth - Direct                          52

 1        and homework may take her longer and it would take her

 2        away from other tasks.      It also could just be really

 3        frustrating and exhausting for her, taking her away

 4        from other subjects.

 5              Q       Okay.   Now let’s turn to page six, “Executive

 6        Functioning Memory Learning.”       Can you describe for us

 7        the findings in that section of your report?         It’s on

 8        page six.

 9        A     Sure.    So with that -- I’m sorry.     I forgot, with

10        the previous, because I just saw, I’m looking at the

11        scores, that her reading was actually at a college

12        level, but when things were timed she did lower.          So

13        oral word fluency also, not just the math fluency.          So

14        this is how quickly she can generate responses.          So she

15        gets there eventually and will have a grade level or

16        even better response, but it will take a little bit

17        more time.     I kind of see it as like a computer when

18        you have a lot of windows open.       So it’s doing complex

19        things, but it slows it down a little bit and so that

20        kind of feeds into you were asking about executive

21        functioning and memory.      So her verbal memory was

22        better than her visual memory.       So she struggled with

23        specifically design memory was in the low average.          So

24        this is like abstract things which kind of feeds into

25        that and is congruent with that issue in math.         She did
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 556 of 590 PageID:
                                   1435
                            Schuberth - Direct                          53

 1        best -- unlike most people she did best at remembering

 2        a list of words that were unrelated as opposed to a

 3        story.    So that tells me that she might get overwhelmed

 4        if there’s too much extra information and she has

 5        trouble picking out the most important parts.         So in a

 6        classroom it would be really important to really

 7        highlight the most important parts for her and to

 8        repeat things.

 9              Also with the executive functioning she showed

10        good flexibility of thinking and problem solving.          The

11        only issues were when things were timed.         Then she --

12        her responses looked like they were lower than her true

13        abilities than -- than her I.Q. score says she can do

14        because of that time limit if that makes sense.

15              Q      So you had found very low range for

16        immediate memory.     Can you describe what that is for

17        the Court?    On page seven.

18        A     The immediate verbal memory was in the low average

19        range and immediate visual memory was in the very low

20        range or fourth percentile.       So with verbal that means

21        again that she had trouble recalling what she heard.

22        Later when she was given multiple choice it did -- we

23        can see that it did get in there.       So again she’s

24        trying really hard, but her brain was just kind of

25        fighting her a little bit where it was hard for her to
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 557 of 590 PageID:
                                   1436
                            Schuberth - Direct                          54

 1        recall all of the information, particularly when it was

 2        visual.   So she did better only than four percent of

 3        people her age when it was only visual.        She needs the

 4        verbal or verbal and visual together which is what the

 5        WISC-V immediate symbol translation shows.         So she

 6        needs multiple sources and types of information.

 7              Q      And what does it mean to score in the very

 8        low range for the D-KEFS verbal fluency test on page

 9        seven of your report?

10        A     Again that’s going to the lower processing speed

11        and that she might be slower to respond, but that says

12        nothing about the quality of the response.

13              Q      And you also indicated that she scored in the

14        low average range for color naming on page seven.           Can

15        you describe what that is?

16        A     Again I feel like a broken record, but same thing.

17        She was consistent at least that it -- that she’s slow

18        to respond, she’s methodical, but the content is good.

19              Q      And you mentioned in your report on page

20        eight about J.H.’s attention and could you describe how

21        her attention issues would affect her in a classroom?

22        A     Yes.   So she did not meet criteria for ADHD, but

23        she had some trouble with attention particularly this

24        could mean that she’s just not attending or more likely

25        a lot of the time she was attending to everything and
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 558 of 590 PageID:
                                   1437
                            Schuberth - Direct                          55

 1        not able to pick out the most salient points.         So that

 2        could be really overwhelming in a classroom and can

 3        kind of make someone just shut down and also just miss

 4        the most important part.

 5              Particularly for her she was really sensitive to

 6        sound.    So when there’s a lot of auditory stimulation

 7        it might be hard for her to pick out the important

 8        things that a teacher is saying.

 9              Q      Would that affect her in other areas of a

10        school?

11        A     Yes.   So I talk about in the recommendations

12        schools a lot more than just a classroom.         So you have

13        -- particularly the cafeteria can be really

14        overwhelming for kids like this and hallways can be an

15        overwhelming place for a lot of us in high school.          So

16        yeah, it would affect her across the board.

17              Q      Okay.   On page nine of your report it

18        indicates that J.H. scored in the at risk levels for

19        shifting, working memory, task completion and is there

20        anything different in these that you haven’t already

21        described to the Court or is there something new that

22        would be affecting her ability to learn?

23        A     So this unlike the other ones, this is the answers

24        to a questionnaire that she filled out.        So the other

25        things we’ve been talking about is me seeing her work
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 559 of 590 PageID:
                                   1438
                            Schuberth - Direct                          56

 1        in real time.    This is her perception of herself, but

 2        it very much parallels the things I was seeing.          It

 3        might be hard for her to move her attention from one

 4        thing to another, the issues with memory that we talked

 5        about and she felt like she had trouble getting things

 6        done within the time limit, which again makes sense

 7        with the fluency and processing speed we’ve talked

 8        about.

 9              Q     And on page nine you have a heading, “Social

10        Emotional Adaptive Functioning.”       Is that what you were

11        just describing, how she rated herself or is there

12        something else in there as well of your findings?

13        A     There’s more ratings of herself that also look at

14        not just executive functioning, but behavioral and

15        emotional functioning.

16              Q     And what were your findings in that?

17        A     That she rated that she has a negative view of

18        school or that -- more so a negative view of herself in

19        school at that time and that she was struggling with

20        anxiety or with stress particularly social and

21        interpersonal and that she felt pretty badly about

22        herself.    So that’s what the sense of inadequacy is,

23        that no matter how hard she tries it doesn’t matter.

24        She was feeling pretty defeated and depressed.

25              Q     And what was the date of your report as well
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 560 of 590 PageID:
                                   1439
                            Schuberth - Direct                          57

 1        as the dates that you saw J.H.?

 2        A     I saw her in 2017 on July 31st, August 2nd and

 3        August 3rd.     It was about eight hours total together.

 4                      THE COURT:   All three days?

 5                      THE WITNESS:   I’m sorry?

 6                      THE COURT:   All three dates was a total of

 7        eight hours?

 8                      THE WITNESS:   Yeah.

 9                      THE COURT:   Thank you.

10        BY MS. WARSHAW:

11              Q       On page 11 of your report, there is a chart

12        in the middle and can you describe for me what this

13        test is and what your findings were?

14        A     Sure.    So this is just the I.Q. testing that we

15        talked about already and next to her previous I.Q.

16        scores that were done as part of the school’s

17        evaluation six months earlier.       So I just wanted to see

18        -- and -- and the scores were pretty consistent between

19        the two.

20              Q       So I’m going to -- this might be a little

21        confusing, but I’d like you to look at both the school

22        report as well as your findings and just compare a few

23        of the findings.     Okay?

24        A     Okay.

25              Q       So the school report is located in J-15 which
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 561 of 590 PageID:
                                   1440
                            Schuberth - Direct                          58

 1        is -- it should be the same booklet and I’m looking at

 2        the fourth page and fifth page of --

 3                     THE COURT:   J-15 is -- you’re free to

 4        disagree, but what exactly is J-15?

 5                     MS. WARSHAW:    That is the school

 6        psychological report --

 7                     THE COURT:   Thank you.

 8                     MS. WARSHAW:    -- that was done.

 9                     THE WITNESS:    Okay.

10                     MS. WARSHAW:     Okay.

11                     THE COURT:     Did you review this when you did

12        your report?

13                     THE WITNESS:     Yes.

14                     THE COURT:     Okay.    Thank you.

15        BY MS. WARSHAW:

16              Q      Okay.   So let’s go through a few things.      So

17        when you go to the school report, page four, at the top

18        section it says, “Composite Score Summary, Working

19        Memory.”     Can you tell us what that score was?

20        A     Yes.    So she --

21              Q      Do you see that?

22        A     -- she got a standard score of 86 which puts --

23        put her in the 18th percentile.         So she did better only

24        than 18 percent of people her age, even though her I.Q.

25        is way higher than that, in working memory.         So again
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 562 of 590 PageID:
                                   1441
                            Schuberth - Direct                          59

 1        this is the ability to take in information and

 2        manipulate it in your head and spit it back out which

 3        is a lot of what’s happening at school with answering

 4        questions, both in the classroom and on tests.

 5              Q      And that was categorized as the low average

 6        range.    Is that --

 7        A     Correct.

 8              Q      -- fair and accurate?

 9        A     Yes.

10              Q      Okay and when you go to your report the

11        working memory, can you describe what you found?          If it

12        was consistent with the school district?

13        A     Yes.   It was consistent.     It was in the low

14        average range.

15              Q      Okay.

16        A     In the ninth percentile.

17              Q      Turning to the -- the fifth page of the

18        school district’s psychological report you’ll see block

19        design.    Can you describe what that is?

20        A     Yes.   The person has a stimulus book in front of

21        them that has a picture of a design with blocks and

22        then she actually gets physical blocks and she has to

23        make the same design and it’s within a time limit.

24              Q      And can you describe, you know, what the

25        range of that score was that the school district found?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 563 of 590 PageID:
                                   1442
                            Schuberth - Direct                          60

 1        A     You mean just how to interpret the nine?

 2              Q      Yes.

 3        A     That was in the average range compared to peers.

 4              Q      And in your report on page 11 you also tested

 5        for block design.     Was your score comparable to that of

 6        the school district’s?

 7        A     Yes.

 8              Q      Going down on the school district’s report,

 9        page five of their psychological report, in the section

10        that says, “Working Memory Subtest Score Summary for

11        digit span arithmetic,” can you describe for me those

12        scores and what the range -- were for those?

13        A     On the test -- the school scores?

14              Q      Yes.

15        A     Digit span was in the low average range.        So this

16        is her ability to take in numbers and then rearrange

17        them in a certain way in real time out loud.         So just

18        the auditory input.     So again think about lectures in

19        class or people talking to you and then arithmetic was

20        timed mental math and that was in the average range.

21              Q      And going to your findings for digit span and

22        arithmetic on page 11 of your report, did you come up

23        with comparable results?

24        A     Digit span, yes.     It was statistically the same

25        and low average.     It was -- the arithmetic was a little
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 564 of 590 PageID:
                                   1443
                            Schuberth - Direct                          61

 1        lower in the testing that I did and it was in the low

 2        average range.

 3              Q      Okay.   Going back to the school district’s

 4        report, page five, under “Processing Speed Subtest

 5        Score Summary,” it says “Symbol Search 5.”         Could you

 6        describe what that is and what the range of that score

 7        is?

 8        A     Yes.   So that was even below low average.       That

 9        was borderline impaired.      So that was quick -- how

10        quickly she could scan a page and notice similarities.

11              Q      And going to your report with the same

12        testing, page 11 for Symbol Search, is your score

13        comparable to what the school district found?

14        A     Yes.

15              Q      In your professional opinion was there a

16        discrepancy between these scores and her overall I.Q.

17        functioning?

18        A     Between the working memory and processing speed --

19              Q      On --

20        A     -- on her overall --

21              Q      Yes.    On scores --

22        A     I’m sorry.     I’m not sure what you mean.

23              Q      -- that -- okay.    Let me rephrase that.     In

24        your professional opinion was there a significance to

25        the low average and the borderline scores in these
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 565 of 590 PageID:
                                   1444
                            Schuberth - Direct                          62

 1        areas compared to her overall functioning?

 2                     MS. HOWLETT:    Objection, Your Honor.      I’m not

 3        sure what she means by “significance.”

 4                     THE COURT:   Yeah.     I’m finding a hard time

 5        following.    Are we talking about -- are we talking

 6        about the school’s report?

 7                     MS. WARSHAW:    Yes.

 8                     THE COURT:   Or her -- because her report and

 9        the school reports are -- seem to be fairly in sync

10        with -- except my notes except for -- for one thing

11        where she found her to have -- on the math, she found

12        her to be low average on the working memory and -- I’m

13        sorry.    If I misstate something jump in.

14                     THE WITNESS:     Okay.   You got it.

15                     THE COURT:     All right.   The Doctor found

16        working memory in math in low average and the school

17        found it as average and so far that’s the only

18        discrepancy I note between her findings and the school

19        findings based on her testimony so far.        So your

20        question is regarding the school’s report or her

21        report?

22                     MS. WARSHAW:     With regard to the school’s

23        report.

24                     THE COURT:     Okay.   Because you’re asking for

25        an opinion.    I just need to know what the opinion
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 566 of 590 PageID:
                                   1445
                            Schuberth - Direct                          63

 1        relates to.

 2                     MS. WARSHAW:   Okay.   No problem.

 3                     THE COURT:   Thank you.

 4        BY MS. WARSHAW:

 5              Q      Okay.   With regard to the School District’s

 6        report, in your opinion would there have been a

 7        discrepancy with these scores compared to some of her

 8        other scores which were in the higher average range?

 9        A     Yes.    I would consider working memory and

10        processing speed relative weaknesses in my test results

11        which were pretty much the same as the school’s.

12              Q      And can you describe if you haven’t already

13        if there’s anything new the significance of this

14        discrepancy in the School District’s psychological

15        evaluation?

16        A     Sorry.   Say that again.

17              Q      Okay.   Let me rephrase that.

18                     In your opinion if the School District came

19        up with these discrepancies would that have warranted

20        further testing?

21        A     I don’t know.    That’s hard to answer, but I think

22        -- I think I get your first question now, that it would

23        impact or it would reflect issues in the classroom,

24        again in terms of taking in information which is what

25        learning is and then I did the academic testing because
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 567 of 590 PageID:
                                   1446
                            Schuberth - Direct                          64

 1        that hadn’t been done yet and so I wanted to see how it

 2        was impacting specific subject areas.

 3              Q      Thank you.   Okay.   In the back of your report

 4        there are a bunch of charts.        Are those reflective of

 5        the written synopsis that you did in the rest of your

 6        report?

 7        A     Yes.

 8              Q      Okay.   Is there anything different in those

 9        charts that is not reflected in the written format of

10        your report?

11        A     No.

12              Q      Okay.   Do you have an understanding as to

13        what it means to be emotionally disturbed?

14                     MS. HOWLETT:   Your Honor, object to that.

15        Emotionally disturbed general?        Emotionally disturbed

16        under the Code?

17                     THE COURT:   Yeah.   I mean --

18                     MS. HOWLETT:   Are we talking about --

19                     THE COURT:   -- I’m going to allow the

20        question, but clarify --

21                     MS. WARSHAW:   Okay.

22                     THE COURT:   -- clarify the question please.

23        BY MS. WARSHAW:

24              Q      Do you have an understanding of what it means

25        to be emotionally disturbed in the sense of classifying
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 568 of 590 PageID:
                                   1447
                            Schuberth - Direct                          65

 1        a student under the IDEA?

 2        A     Not really.    It’s not an DSM diagnosis and so I

 3        don’t really deal in that.

 4              Q       What if anything did you find with regard to

 5        J.H.’s emotional state?

 6        A     So the things that she was endorsing was really

 7        being hard on herself, wanting to go to school, but not

 8        being able to which would then -- I think because of

 9        that anxiety and feeling overwhelmed and so then that

10        was leading to feeling badly about herself and

11        depression.

12              Q       You had mentioned something about noise.

13        Could you describe for the Court what you found with

14        regard to noise issues?

15        A     Sure.    So there’s one test of auditory attention,

16        when the person puts on headphones and has to listen to

17        sounds and respond to certain sounds and as soon as she

18        started she lowered the sound significantly to the

19        point -- I’ve never ran -- I’ve done hundreds of these.

20        I’ve never written this in a report before or really

21        noticed it where -- I don’t know how she heard it, but

22        she turned it down so low.      So it was really noticeable

23        to me that sound of that testing to bother her.          So I

24        asked her about it and she said that she’s been told

25        that she’s sensitive to noise.       So then I was thinking
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 569 of 590 PageID:
                                   1448
                            Schuberth - Direct                          66

 1        that that probably is feeding into issues at school,

 2        because like we were talking about before, the

 3        cafeteria and the hallway could be really loud or in

 4        the classroom the teacher might be talking and

 5        someone’s tapping their foot in the back and someone

 6        else is whispering and the clock is going and so it’s

 7        hard for her to focus on and process what the teacher

 8        is saying in that setting.

 9              Q       Okay.   Could you please turn to page 13 of

10        your report?     And is it fair to say that page 13, 14

11        and 15 of your report contains your recommendations?

12        A     Yes.

13              Q       And can you tell us on page 13 what the

14        diagnosis was that you came up with?

15        A     Yeah.    There were three, so specific learning

16        disorder with impairment in mathematics, specifically

17        with fluent calculation moderate.       So that’s a really

18        long way of saying a learning disability in math

19        fluency or speed, times math and then major depressive

20        disorder, recurrent episode moderate and generalized

21        anxiety disorder.

22              Q       And can you go step by step through your

23        recommendations for the Court?

24        A     Okay.    All of them?

25              Q       In -- you know, maybe you could summarize?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 570 of 590 PageID:
                                   1449
                            Schuberth - Direct                          67

 1        Let’s start with -- let’s start with number two.

 2        A     Okay.    So basically trying to take all that

 3        information together and synthesize it, it seemed like

 4        J. would benefit from -- or sorry -- J.H. would benefit

 5        from a small classroom setting in a small school

 6        setting without overwhelming stimulation and the other

 7        things that relates to that were the relative

 8        weaknesses in processing speed or anything that

 9        required timing, math fluency, oral fluency, anxiety

10        and depression.     So that she needs extra time to

11        process information and to formulate responses, but she

12        can do it and then I talk about ways to work on the

13        anxiety and helping her speak up for herself to

14        teachers when she hasn’t gotten all the information and

15        that she needs to be in a classroom where she’s

16        challenged at her intellectual level.

17              Q       You specifically say in -- in part two that

18        she needs academically vigorous classroom based on her

19        ability and achievement scores.       Is that -- would you

20        categorize that as a college bound classroom?

21        A     Yes.

22              Should I keep going to number three?

23              Q       Yes, please.

24        A     Okay.

25              Q       Thank you.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 571 of 590 PageID:
                                   1450
                            Schuberth - Direct                          68

 1        A     Sorry.   And because of the hypersensitivity to

 2        noise that I noticed, I’m not an audiologist.         It was

 3        just kind of qualitative that I noticed it and so I was

 4        recommending auditory processing evaluation to

 5        understand that piece better and then in the meantime

 6        just accommodations, like noise canceling headphones or

 7        being able to listen to headphones with music to kind

 8        of make the environment less overwhelming, being able

 9        to take breaks in -- in a quiet space.        So maybe this

10        was a guidance office, but not necessarily to talk to

11        the person, just to have a quiet space and then because

12        cafeterias can be so overwhelming and she was having

13        trouble making friends, possibly having a smaller like

14        some school guidance counselors will have like lunch

15        bunch groups in the guidance office.        So it would help

16        with getting her out of that noisy environment and help

17        with trying to build relationships with a smaller group

18        of people.

19              In terms of testing accommodations, because of the

20        weakness in processing speed and math fluency and

21        anxiety and depression which also can slow someone

22        down, that she would benefit from expanded time on

23        tests, a distraction free setting, especially because

24        she’s so sensitive to noise and breaks if she does get

25        overwhelmed.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 572 of 590 PageID:
                                   1451
                            Schuberth - Direct                          69

 1              Because of the math disability that she might need

 2        accommodations like doing every other math problem for

 3        homework just to check for understanding without

 4        causing like unnecessary frustration and allowing extra

 5        time for math tests.

 6              Because -- with the memory findings, that means in

 7        the classroom that she would need information presented

 8        in a verbal and a pictorial way together and that’s how

 9        her brain really maximized memory and not to have too

10        much extra information in that.       That’s not relevant,

11        because she has trouble picking out those salient

12        points.

13              That she would benefit from continue -- from

14        counseling and support in the school to deal with the

15        anxiety and helping her build friendships and then I

16        have some accommodations for just kind of executive

17        functioning and structure of a classroom so that she

18        might especially with the auditory sensitivity be

19        better sitting next to the teacher, reducing assignment

20        length so she doesn’t get overwhelmed, so she can still

21        show her abilities.

22              Kind of chunking information.       So not throwing too

23        much at her at one time, but delivering it in chunks,

24        making directions really clear, making sure directions

25        are auditory and written down.       So she can refer back
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 573 of 590 PageID:
                                   1452
                            Schuberth - Direct                          70

 1        to them, especially because she’s less likely to ask

 2        for help at that point because she was so anxious.

 3              That it should still be paced at her level.         So

 4        not too low and not too high and that she might need

 5        step by step instructions.

 6              I’m almost there.

 7              And then on page 15, breaking tasks into shorter

 8        segments.    Again so she doesn’t get overwhelmed and can

 9        feel a sense of accomplishment and keep going and build

10        that momentum and continuing to reinforce her at home

11        and at school for this and then continued therapy to

12        build up her distress tolerance and coping with anxiety

13        and depression, build up her self image, noticing

14        negative thoughts and challenging them, regulating her

15        emotions and helping her interact with others more

16        effectively and then just kind of the usual re-

17        evaluation and some information for families.

18              Q     Did you make any recommendations for J.H. to

19        be in a behavior oriented class?

20        A     No.

21              Q     Would you recommend her being in a self-

22        contained class where they use a reward or token

23        economy systems?

24        A     No, because usually those might be paced too low

25        for -- she still needs instruction that’s at high
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 574 of 590 PageID:
                                   1453
                            Schuberth - Direct                          71

 1        school level or above.

 2              Q      Is it fair to say that putting J.H. in a

 3        large high school would be contrary to your

 4        recommendations?

 5        A     It’s definitely more likely for her to be

 6        overwhelmed in that large high school and not thrive.

 7              Q      In your professional opinion if J.H. had to

 8        take a class through an online computer program would

 9        she be able to learn in that way?

10        A     She might, but it wouldn’t be optimal, because she

11        needs that visual and auditory and the ability to ask

12        for clarification and then I always worry with online

13        schooling that people miss out on the social aspect

14        which is really important.

15              Q      Can a student suffering with a disability,

16        like a -- a learning disability, could that create

17        anxiety in a student?

18        A     Yes.

19              Q      In what way?

20        A     If they’re not performing that they would like to,

21        if they’re highly motivated and they don’t understand

22        why they might be putting in a lot of work and the

23        output is just not quite where they wanted to be.

24              Q      Do you think that was affecting J.H. in this

25        situation?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 575 of 590 PageID:
                                   1454
                            Schuberth - Direct                          72

 1        A      Yes.

 2               Q       I’m going to show you what’s been marked J-

 3        20.    Can you look at that?

 4        A      Sure.

 5               Q       Can you just describe for the Court what that

 6        is?

 7        A      It’s a letter that I wrote just clarifying some of

 8        the psychology jargon that in the newer version of DSM

 9        specific learning disorder with impairment in

10        mathematics specifically with fluent calculation

11        moderate is the same as a mathematics disorder which is

12        a learning disability in the previous version of the

13        DSM.

14               Q       So is it just for clarification is it fair to

15        say the specific learning disorder with impairment in

16        mathematics specifically fluent calculation is the

17        actual name used for this type of specific math

18        disability in the DSM 3?

19        A      DSM 5.

20               Q       DSM 5.

21        A      Yes.

22               Q       Sorry.

23        A      Yes.

24               Q       Okay.    So in this case a disorder is the same

25        thing as a disability?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 576 of 590 PageID:
                                   1455
                            Schuberth - Direct                          73

 1        A      Yes.

 2               Q      In your professional opinion would a large

 3        high school with crowded hallways and general ed.

 4        classes be an appropriate educational setting for J. --

 5        for J.H.?

 6        A      No, that would definitely be more difficult for

 7        her.

 8               Q      Socially and academically in your opinion

 9        what level would J.H. be best at?

10        A      Academically she should definitely be challenged

11        at a high school level, because I know that there --

12        she talked about how she will get bored and kind of

13        tune out if it’s too easy and socially she was

14        struggling, but I think she had the skills, just needed

15        some more support to make that happen.

16               Q      In your professional opinion would a self

17        contained multi grade level class be an appropriate

18        placement for J.H.?

19                      MS. HOWLETT:   Your Honor, there’s a lot of

20        speculation in all these hypothetical questions that --

21                      THE COURT:   There is.

22                      MS. HOWLETT:   -- we’re going to object to.

23                      THE COURT:   Okay.   I’m going to allow it

24        anyway, but your objection is noted.

25                      MS. HOWLETT:   Thank you.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 577 of 590 PageID:
                                   1456
                            Schuberth - Direct                          74

 1                     THE COURT:   Self contained multi --

 2                     MS. WARSHAW:   Multi grade level.

 3                     THE WITNESS:   So usually I think -- kids with

 4        intellectual disabilities or autism being in those

 5        types of classrooms and J.’s pretty typical kid, just

 6        has -- needed a little more support in math fluency.

 7        So that wouldn’t have been my recommendation.

 8        BY MS. WARSHAW:

 9              Q      You indicated -- well, we didn’t go through

10        your -- all of your qualifications, but as one of your

11        qualifications are you a board certified behavior

12        analyst?

13        A     Yes.

14              Q      Okay and so as a BCBA are you trained to

15        evaluate people with behavior issues?

16        A     Yes.

17              Q       In your expert opinion if you had seen

18        behavior issues of concern would you have noted those

19        in your report?

20        A     Yes.

21              Q      Based on your evaluation of J.H. would you

22        say in your professional opinion that J.H.’s anxiety

23        was wilful behavior?

24        A     No.

25              Q      How about her depression?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 578 of 590 PageID:
                                   1457
                            Schuberth - Direct                          75

 1        A     No.

 2              Q       I’m going to show you what’s marked J-1 in

 3        that book.

 4        A     Okay.

 5              Q       Okay.   This document was provided to J.H. by

 6        the School District.       Can you go through the --

 7                      THE COURT:   Let’s identify it.    I don’t know

 8        what it is.

 9                      MS. WARSHAW:    Sorry.

10                      Can you --

11                      THE COURT:     What is that?

12                      MS. WARSHAW:     -- tell the Court what that is?

13                      THE COURT:     You tell me what it is.

14                      THE WITNESS:     It’s the 504 student

15        accommodation plan from the high school.

16        BY MS. WARSHAW:

17              Q       Can you go to the section where it says the -

18        - basically the accommodations and review them and tell

19        me if they complied with your recommendations for J.H.?

20        A     So it says reasonable -- or sorry -- extended time

21        on quizzes and tests, assessments in a private setting

22        and the ability to take breaks when she’s anxious.          So

23        those are consistent -- oh, sorry, there’s more.          Sends

24        own -- being able to talk to a counselor.         So I do

25        think she needs all of that, but I don’t think it would
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 579 of 590 PageID:
                                   1458
                            Schuberth - Direct                          76

 1        be sufficient.

 2                      THE COURT:    Why?

 3                      THE WITNESS:    Because it doesn’t address the

 4        learning aspects of her needing repetition and

 5        clarification in actual instruction and the noisy areas

 6        like the cafeteria or hallways.

 7        BY MS. WARSHAW:

 8              Q       I’m going to refer you to J-9, the -- do you

 9        recognize this document as -- as an IEP?

10        A     Yes.

11              Q       Okay.    So page numbers are going to be a

12        little difficult, but -- because it’s a little cutoff

13        on my version.        So we’re going to -- I’m just going to

14        count the pages --

15        A     Okay.

16              Q       -- and let’s see if we get to the same page.

17                      Okay.    On my version it’s the 14th page and

18        it says, “Modification, Supports, Progress Reports.”

19        A     Okay.    I think I’m there.

20              Q       In the first section it talks about

21        modifications in the general ed. curriculum.         Can you

22        tell me if those modifications that were in this

23        proposed IEP are consistent with your findings?

24        A     Yes.

25              Q       And do you believe that these modifications
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 580 of 590 PageID:
                                   1459
                            Schuberth - Direct                          77

 1        alone would be sufficient for J.H. in a general ed.

 2        setting?

 3        A     No.   I don’t think it would address getting her

 4        back into the classroom.

 5              Q     And would they address her academic needs?

 6        A     No.   It doesn’t talk about modified assignment

 7        length or some of the teaching methods that we talked

 8        about.

 9              Q     And again placing J.H. in a regular high

10        school in a general ed. type setting or even in the

11        self contained class within a general high school,

12        would that be consistent with your findings?

13        A     I guess it just would have to be a small -- a

14        smaller school and still age appropriate material.

15              Q     In your professional opinion based on the

16        scores and the information with the I.Q., the

17        discrepancies in the psychological report by the child

18        study team, do you feel that it was prudent for them

19        not to ask for further information?

20                    MS. HOWLETT:    Objection, Your Honor.     I’m not

21        sure what that means.

22                    THE COURT:   I’m not sure either.      Did you

23        read the IEP?

24                    THE WITNESS:    Not the IEP, but the testing.

25        I had access -- the school shared that with me.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 581 of 590 PageID:
                                   1460
                                Colloquy                                78

 1                     THE COURT:   What was the question?

 2                     MS. WARSHAW:    Based on her knowledge of the

 3        discrepancy in the scores that the School District had

 4        in their psychological report, in her opinion would it

 5        have been the next step would have been to have more

 6        testing done?

 7                     THE COURT:   You read this whole report, you

 8        said that?

 9                     THE WITNESS:    Yes.     I mean, I don’t like to

10        critique other professionals’ work, but usually when I

11        see school reports there are those three components we

12        talked about.

13                     THE COURT:     No, I don’t want “usually.”    I

14        want this one.

15                     THE WITNESS:     Yeah.

16                     THE COURT:     Usually doesn’t help me.

17                     THE WITNESS:     Okay.    Well, yeah, there was no

18        educational.    So it just doesn’t say one way or the

19        other whether there’s a learning disability, which is

20        why I tested just to see.

21                     THE COURT:     So the question was after reading

22        the school’s report would you -- do you think they

23        should have ordered more testing?

24                     THE WITNESS:     I like data.    So yes, I would

25        do more.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 582 of 590 PageID:
                                   1461
                            Schuberth - Cross                           79

 1                    THE COURT:     That’s not the question though.

 2                    THE WITNESS:     Yes.

 3                    THE COURT:     The question is based on what the

 4        school did, do you think the school should have ordered

 5        more testing, not because you like data?

 6                    THE WITNESS:     Yeah.    I don’t think that

 7        there’s sufficient information.         I think more -- more

 8        testing.

 9                    THE COURT:     Okay.    Thank you.

10                    MS. WARSHAW:     No further questions.

11                    THE COURT:     Cross?

12        CROSS-EXAMINATION BY MS. HOWLETT:

13              Q     Hi Dr. Schuberth.        How are you?

14        A     Hi.   How are you?

15              Q     I’m just going to piggy back on that last

16        question.    On what basis did you think that the -- that

17        the school should have done more testing after reading

18        Dr. Welk’s (phonetic) report?

19        A     Can you remind me where that is?

20              Q     Well, you just testified to the -- to the

21        Court that you felt that the School District -- should

22        have done additional testing.         So what’s that --

23        w4hat’s your basis for that?

24        A     To understand whether there’s a learning

25        disability underneath that could be leading to the
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 583 of 590 PageID:
                                   1462
                            Schuberth - Cross                           80

 1        anxiety.    So sometimes kids who are getting straight

 2        A’s or A’s and B’s can still have an underlying

 3        learning disability if they’re really smart.         Their

 4        ability’s just -- or their actual skills aren’t

 5        measuring up to their natural ability and that leads to

 6        tension and anxiety.

 7              Q      So what in the report specifically would

 8        trigger your opinion that educational testing was

 9        warranted?

10        A     Because it’s hard to say if there’s a learning

11        disability or not without any educational testing.

12              Q      So you recommend that any kid that presents

13        with anxiety has educational testing?

14        A     It’s hard to say in general, but probably.

15              Q      Did J. present with an inability to build or

16        maintain interpersonal relationships with her peers?

17        Do you think that’s a fair description of J.?

18        A     From their report, yes.

19              Q      Did she present or report to you that she had

20        a general pervasive mood of unhappiness or depression?

21        A     Recently due to all this, yes.

22              Q      What do you mean by that?

23        A     That she’s not someone that I see as just

24        persistently depressed or having a more depressive

25        Eeyore kind of personality, but because she wanted to
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 584 of 590 PageID:
                                   1463
                            Schuberth - Cross                           81

 1        succeed and she wasn’t able to get herself in school

 2        that discrepancy was causing depression.

 3              Q      Did she have any fears or any sort of

 4        symptoms related to school problems?

 5        A     I mean, anxiety about attending.

 6              Q      Are you familiar with the Administrative Code

 7        having to -- or regarding the criteria for special

 8        education?

 9        A     Not in detail, no.

10              Q      So are -- are you aware that -- that a

11        student or -- strike that.

12                     Are you aware that a child may qualify for a

13        disability under the DSM, but that may not qualify for

14        criteria for special education?

15        A     Yes.

16              Q      Are you a learning consultant, a certified

17        learning consultant?

18        A     No.

19              Q      Did you ever observe the Being Successful

20        program at Mendham High School?

21        A     I’m not familiar with the school.

22              Q      Counsel asked you before about J-20, it was a

23        letter that you wrote.

24        A     Um-hum.

25              Q      Why did you write that letter?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 585 of 590 PageID:
                                   1464
                            Schuberth - Cross                           82

 1        A     Ms. Warshaw contacted me just asking for

 2        clarification if that’s the same as a -- the diagnosis

 3        in my report is the same as a learning disability.

 4              Q      So the basis for your letter was that Counsel

 5        asked you to write it?

 6        A     Yes.    She didn’t dictate what I would say, but she

 7        just asked me whether it was a learning disability or

 8        not and to put it in writing.

 9              Q      A learning disability under the Code or a

10        learning disability under the DSM?

11        A     Under the DSM.

12              Q      Can you just flip back to -- Counsel asked

13        you questions about J-1, which is the 504 plan.           Can

14        you just clarify what the -- what the date of that 504

15        plan is?     Do you see a date on it?

16        A     Date of meeting, 12/7/2016.

17              Q      And then Counsel asked you about the IEP.

18        There’s a meeting date on that as well.        Can you just

19        flip to that?    That was J-9, just -- I know you’re

20        flipping all over there.

21        A     Meeting date and start date was 4/6/2017.

22              Q      And when did you meet with J.?      Do you

23        remember?

24        A     In the summer of 2017, July and August.

25                     MS. HOWLETT:   Just give me one moment, Your
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 586 of 590 PageID:
                                   1465
                            Schuberth - Cross                           83
 1        Honor.

 2        BY MS. HOWLETT:

 3              Q      As part of the records that you reviewed, do

 4        you recall reviewing any of J.’s grades?

 5        A     Yes.   I had a report card.

 6              Q      Did you have a report card?     And her

 7        standardized assessments, were they included also, like

 8        ASK scores or --

 9        A     No.

10              Q      -- PARC or anything like that?

11        A     No.

12              Q      Besides the -- sorry.    You found a -- a --

13        severe discrepancy in math fluency subtraction

14        according to page 17 of your report.        Is that accurate?

15        A     One second as I look at the scores.        Yes.

16              Q      Is that a subtest?    What is that, math

17        fluency subtraction?

18        A     Yes.   It’s a subtest.    So there are three fluency

19        subtests where they have to answer as many addition,

20        subtraction and multiplication questions that they can

21        in 60 seconds.

22              Q      Did she have any severe discrepancies on any

23        of the other areas of testing, on the -- on the WIAT?

24        A     The overall math fluency score was statistically

25        below her I.Q.
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 587 of 590 PageID:
                                   1466
                           Schuberth - Redirect                         84
 1              Q      And was that based solely upon the math

 2        fluency subtraction subtest?

 3        A     No.    That was when all three were taken together.

 4              Q      But that was factoring in the -- the low

 5        score on the math fluency subtraction --

 6        A     Yes.

 7              Q      -- subtest?    Was J.’s mathematics composite

 8        score, was there a severe discrepancy with that score?

 9        A     No.    There was no time limit for those subtests.

10                     MS. HOWLETT:    I have no further questions,

11        Your Honor.

12                     THE COURT:    Any redirect?

13                     MS. WARSHAW:    Yes.   Can I have a moment

14        please?

15                     THE COURT:    Sure.

16                     MS. WARSHAW:    Thank you.

17        REDIRECT EXAMINATION BY MS. WARSHAW:

18              Q      Dr. Schuberth, do you recall what J.H.’s

19        grades were that you received?

20                     MS. HOWLETT:    Without --

21                     THE COURT:    Without looking.

22                     MS. HOWLETT:    -- without looking.

23                     THE WITNESS:    No, but it --

24        BY MS. WARSHAW:

25              Q      Is it in your --
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 588 of 590 PageID:
                                   1467
                           Schuberth - Redirect                         85
 1        A     -- I think they’re --

 2              Q     -- report?

 3        A     -- in the report.

 4              Q     Okay.

 5        A     There are A’s -- A’s and B’s and I have specific

 6        subjects for each.

 7              Q     I’m sorry.    Say that again.

 8        A     That they were all A’s and B’s and I wrote the

 9        specific subjects.

10              Q     Okay.   Great.    I’m going to refer you back to

11        the School District’s psychological reports and their

12        findings.

13                    MS. HOWLETT:     Your Honor, is this relative to

14        cross?

15                    THE COURT:    No, it’s not.

16                    MS. WARSHAW:     Okay.   It was.   Okay.

17                    THE COURT:    She didn’t ask a question about

18        the School District’s psychological report, not one.

19                    MS. WARSHAW:     Okay.   No further questions.

20                    THE COURT:    You can step down.      Thank you,

21        Doctor.

22                    THE WITNESS:     Okay.   Thank you.

23                    THE COURT:    Next witness?

24                    MS. WARSHAW:     We’re done.

25                    THE COURT:    You’re done.     You rest?
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 589 of 590 PageID:
                                   1468
                           Schuberth - Redirect                         86
 1                    MS. WARSHAW:    Yes, we do.

 2                    THE COURT:   Okay.

 3                    MS. WARSHAW:    Thank you.

 4                    THE COURT:   Thank you both.

 5                    All right.   I assume you both want to submit

 6        written post hearing briefs or whatever we call them

 7        here.

 8                    MS. WARSHAW:    Yes, Your Honor.

 9                    THE COURT:   Yes?    Okay.   All right.   So let’s

10        -- and I assume we’re -- we’re going to -- we have all

11        the transcripts but this one I believe.

12                    MS. WARSHAW:     Actually, Your Honor, I was on

13        the phone with Jill Davis (phonetic) --

14                    THE COURT:     We’ll stop -- we don’t need to

15        have this on the record --

16                    MS. WARSHAW:     Okay.

17                    THE COURT:     -- that we’re talking about

18        transcripts.

19                {Whereupon, the proceedings were adjourned.}

20                                    * * * * *

21

22

23
Case 2:19-cv-14465-SDW-LDW Document 13-21 Filed 11/26/19 Page 590 of 590 PageID:
                                   1469
                                                                        87
 1        STATE OF NEW JERSEY }

 2        COUNTY OF ESSEX        }

 3

 4                    I, Lee A. Romano, assigned transcriber, do

 5        hereby affirm that the foregoing is a true and accurate

 6        transcript of the proceedings in the matter of F.H. and

 7        M.H. on behalf of J.H. v. West Morris Regional High

 8        Board of Education, bearing Docket No. EDS 10706-17,

 9        heard on August 29, 2018, before the Office of

10        Administrative Law Court.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
